UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) Princor Financial Services Corporation, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: December 31, 2009 Date of reporting period: September 30, 2009 ITEM 1  SCHEDULE OF INVESTMENTS Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (49.61%) COMMON STOCKS (continued) Advertising Agencies (0.09%) Applications Software (continued) Interpublic Group of Cos Inc (a) 1,714 $ 13 Microsoft Corp 24,300 $ 629 Omnicom Group Inc 1,250 46 Sage Group PLC 4,348 16 59 725 Advertising Services (0.01%) Athletic Footwear (0.11%) JC Decaux SA 72 1 Nike Inc 1,100 71 Publicis Groupe 166 7 8 Auto - Car & Light Trucks (0.21%) Daimler AG 514 26 Aerospace & Defense (0.57%) Ford Motor Co (a) 8,200 59 BAE Systems PLC 2,514 14 Motors Liquidation Co (a) 900 1 Boeing Co/The 2,200 119 Peugeot SA 118 4 Finmeccanica SpA 345 6 Renault SA 53 2 General Dynamics Corp 1,000 65 Volkswagen AG 225 37 Lockheed Martin Corp 800 63 Volvo AB 836 8 Northrop Grumman Corp 800 41 137 Raytheon Co 1,000 48 Rolls-Royce Group PLC (a) 1,384 10 Auto - Medium & Heavy Duty Trucks (0.09%) Thales SA 120 6 PACCAR Inc 1,400 53 372 Scania AB 400 5 58 Aerospace & Defense Equipment (0.31%) Cobham PLC 992 4 Auto/Truck Parts & Equipment - Original (0.09%) European Aeronautic Defence and Space Johnson Controls Inc 2,200 56 Co NV 270 6 United Technologies Corp 3,200 195 Beverages - Non-Alcoholic (0.85%) 205 Coca-Cola Co/The 5,300 285 Coca-Cola Enterprises Inc 1,500 32 Agricultural Chemicals (0.21%) PepsiCo Inc 4,100 240 Monsanto Co 1,700 132 557 Syngenta AG 14 3 Yara International ASA 100 3 Beverages - Wine & Spirits (0.09%) 138 Diageo PLC 2,599 40 Pernod-Ricard SA 200 16 Agricultural Operations (0.08%) 56 Archer-Daniels-Midland Co 1,700 50 Brewery (0.09%) Airlines (0.07%) Anheuser-Busch InBev NV 212 10 Air France-KLM 366 7 Heineken NV 400 18 Deutsche Lufthansa AG 467 8 SABMiller PLC 1,185 29 Southwest Airlines Co 3,200 31 57 46 Building - Heavy Construction (0.06%) Apparel Manufacturers (0.09%) Acciona SA 36 5 Coach Inc 1,000 33 ACS Actividades de Construccion y VF Corp 400 29 Servicios SA 176 9 62 Grupo Ferrovial SA 93 4 Skanska AB 400 6 Appliances (0.03%) Vinci SA 312 18 Whirlpool Corp 300 21 42 Applications Software (1.11%) Building - Residential & Commercial (0.03%) Citrix Systems Inc (a) 800 31 KB Home 400 7 Intuit Inc (a) 1,700 49 1 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Building - Residential & Commercial Chemicals - Specialty (continued) (continued) Umicore 35 $ 1 Pulte Homes Inc 1,387 $ 15 58 22 Coatings & Paint (0.04%) Building & Construction - Miscellaneous (0.03%) Sherwin-Williams Co/The 400 24 Balfour Beatty PLC 729 4 Bouygues SA 196 10 Commercial Banks (0.65%) Koninklijke Boskalis Westminster NV 77 2 Alpha Bank AE 20 - 16 Banco Bilbao Vizcaya Argentaria SA 4,521 80 Building & Construction Products - Banco de Sabadell SA 76 1 Miscellaneous (0.03%) Banco Popolare SC 786 8 Cie de Saint-Gobain 219 11 Banco Popular Espanol SA 1,102 11 Geberit AG 45 7 Banco Santander SA 7,154 115 18 BB&T Corp 1,100 30 Building Products - Cement & Aggregate (0.01%) Commerzbank AG 708 9 CRH PLC 90 2 Dexia SA 39 - Holcim Ltd (a) 37 3 DnB NOR ASA 1,288 15 Lafarge SA 26 2 EFG Eurobank Ergasias SA 20 - 7 Erste Group Bank AG 231 10 Intesa Sanpaolo SpA 8,220 36 Cable/Satellite TV (0.30%) KBC Groep NV 168 9 British Sky Broadcasting Group PLC 1,199 11 Lloyds Banking Group PLC 8,939 15 Comcast Corp - Class A 8,478 143 M&T Bank Corp 100 6 Time Warner Cable Inc 847 36 Marshall & Ilsley Corp 400 3 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA 680 5 Nordea Bank AB 2,575 26 195 Piraeus Bank SA 25 1 Regions Financial Corp 1,100 7 Casino Services (0.02%) Standard Chartered PLC 1,683 42 International Game Technology 706 15 424 Cellular Telecommunications (0.04%) Commercial Services (0.04%) Vodafone Group PLC 10,910 24 Iron Mountain Inc (a) 600 16 SGS SA 7 9 Chemicals - Diversified (0.39%) 25 Akzo Nobel NV 41 3 BASF SE 153 8 Commercial Services - Finance (0.30%) Bayer AG 392 27 Automatic Data Processing Inc 1,700 67 Dow Chemical Co/The 3,100 81 Equifax Inc 400 12 EI Du Pont de Nemours & Co 3,000 96 Experian PLC 1,257 10 Johnson Matthey PLC 73 2 H&R Block Inc 800 15 K+S AG 43 2 Moody's Corp 800 16 Koninklijke DSM NV 42 2 Paychex Inc 1,200 35 PPG Industries Inc 600 35 Total System Services Inc 145 2 Solvay SA 16 2 Western Union Co/The 2,047 39 258 196 Chemicals - Specialty (0.09%) Computer Aided Design (0.05%) Eastman Chemical Co 300 16 Autodesk Inc (a) 900 21 Ecolab Inc 500 23 Dassault Systemes SA 232 13 Givaudan SA 2 2 34 Sigma-Aldrich Corp 300 16 Computer Services (0.17%) Affiliated Computer Services Inc (a) 500 27 2 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computer Services (continued) Disposable Medical Products (0.04%) Atos Origin SA 244 $ 12 CR Bard Inc 300 $ 24 Cap Gemini SA 21 Computer Sciences Corp (a) 42 Distribution & Wholesale (0.04%) Indra Sistemas SA 8 Genuine Parts Co 27 Wolseley PLC 78 2 29 Computers (2.37%) Apple Inc (a) Diversified Banking Institutions (2.65%) Dell Inc (a) Bank of America Corp Hewlett-Packard Co Barclays PLC 53 IBM Corp BNP Paribas - Rights (a) 2 Sun Microsystems Inc (a) 35 BNP Paribas 75 Citigroup Inc 81 Credit Agricole SA 16 Computers - Memory Devices (0.26%) Credit Suisse Group AG 47 EMC Corp/Massachusetts (a) Deutsche Bank AG 34 NetApp Inc (a) 37 Goldman Sachs Group Inc/The HSBC Holdings PLC Computers - Peripheral Equipment (0.02%) JP Morgan Chase & Co Lexmark International Inc (a) 11 Royal Bank of Scotland Group PLC 14 Logitech International SA (a) 4 Societe Generale 50 15 UBS AG 43 Consulting Services (0.01%) UniCredit SpA 63 Serco Group PLC 5 Diversified Financial Services (0.01%) Consumer Products - Miscellaneous (0.19%) Criteria Caixacorp SA 4 Clorox Co 35 Investec PLC 5 Fortune Brands Inc 17 9 Kimberly-Clark Corp 71 Diversified Manufacturing Operations (1.54%) 3M Co Containers - Metal & Glass (0.00%) Danaher Corp 54 Rexam PLC 1 Eaton Corp 45 Cosmetics & Toiletries (0.89%) General Electric Co Avon Products Inc 38 Honeywell International Inc 82 Colgate-Palmolive Co 95 Illinois Tool Works Inc 60 L'Oreal SA 31 Invensys PLC 4 Procter & Gamble Co ITT Corp 42 Leggett & Platt Inc 13 Parker Hannifin Corp 41 Cruise Lines (0.05%) Siemens AG 60 Carnival Corp 33 Smiths Group PLC 5 Sulzer AG 33 3 Data Processing & Management (0.08%) Textron Inc 15 Dun & Bradstreet Corp 15 Fiserv Inc (a) 39 Wartsila Oyj 4 54 Dialysis Centers (0.02%) Diversified Minerals (0.03%) Anglo American PLC 7 Fresenius Medical Care AG & Co KGaA 11 BHP Billiton PLC 10 3 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Diversified Minerals (continued) Electronic Components - Semiconductors Xstrata PLC 187 $ 3 (continued) 20 Micron Technology Inc (a) 2,800 $ 23 National Semiconductor Corp 1,500 21 Diversified Operations (0.15%) Nvidia Corp (a) 2,050 31 GEA Group AG 214 4 Q-Cells SE 65 1 Groupe Bruxelles Lambert SA 67 6 QLogic Corp (a) 400 7 Leucadia National Corp 800 20 Solarworld AG 84 2 LVMH Moet Hennessy Louis Vuitton SA 648 65 STMicroelectronics NV 662 6 Nationale A Portefeuille 52 3 Texas Instruments Inc 3,200 76 98 Xilinx Inc 1,200 28 Diversified Operations & Commercial Services (0.01%) 516 Bunzl PLC 394 4 Electronic Forms (0.09%) Adobe Systems Inc (a) 1,800 59 E-Commerce - Products (0.10%) Amazon.com Inc (a) 700 65 Electronic Measurement Instruments (0.06%) Agilent Technologies Inc (a) 1,500 42 E-Commerce - Services (0.11%) eBay Inc (a) 3,056 72 Electronics - Military (0.06%) L-3 Communications Holdings Inc 400 32 Electric - Integrated (0.41%) Safran SA 302 6 E.ON AG 1,799 77 38 EDF SA 186 11 EDP - Energias de Portugal SA 1,821 8 Energy - Alternate Sources (0.01%) Enel SpA 4,092 26 Renewable Energy Corp AS (a) 200 2 Fortum Oyj 408 11 Verbund - Oesterreichische GDF Suez 995 44 Elektrizitaetswirtschafts AG 110 5 Iberdrola SA 3,254 32 7 International Power PLC 1,476 7 Engineering - Research & Development Services (0.05%) RWE AG 422 39 ABB Ltd (a) 1,657 33 Scottish & Southern Energy PLC 797 15 270 Enterprise Software & Services (0.61%) Autonomy Corp PLC (a) 645 17 Electric - Transmission (0.04%) CA Inc 2,100 46 National Grid PLC 2,258 22 Oracle Corp 10,271 214 Red Electrica Corporacion SA 140 7 SAP AG 2,469 121 29 398 Electric Products - Miscellaneous (0.16%) Entertainment Software (0.03%) Emerson Electric Co 2,200 88 Electronic Arts Inc (a) 1,200 23 Molex Inc 700 15 103 Fiduciary Banks (0.37%) Electronic Components - Miscellaneous (0.11%) Bank of New York Mellon Corp/The 3,924 114 Jabil Circuit Inc 800 11 Northern Trust Corp 900 52 Koninklijke Philips Electronics NV 764 18 State Street Corp 1,400 74 Tyco Electronics Ltd 1,875 42 240 71 Filtration & Separation Products (0.01%) Electronic Components - Semiconductors (0.79%) Alfa Laval AB 500 6 Advanced Micro Devices Inc (a) 1,500 8 Altera Corp 1,600 33 Finance - Credit Card (0.23%) American Express Co 3,700 125 Broadcom Corp (a) 1,200 37 Intel Corp 12,400 243 4 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Finance - Credit Card (continued) Gambling (Non-Hotel) (0.00%) Discover Financial Services 1,700 $ 28 Ladbrokes PLC 1,051 $ 3 153 Gas - Distribution (0.03%) Finance - Investment Banker & Broker (0.11%) Centrica PLC 3,780 15 Charles Schwab Corp/The 3,200 61 Gas Natural SDG SA 296 7 ICAP PLC 701 5 22 Mediobanca SpA - Warrants (a)(b)(c) 515 - Mediobanca SpA 541 7 Gas - Transportation (0.01%) 73 Snam Rete Gas SpA 1,089 5 Finance - Other Services (0.20%) Gold Mining (0.10%) CME Group Inc 200 62 Newmont Mining Corp 1,500 66 Deutsche Boerse AG 160 13 IntercontinentalExchange Inc (a) 200 19 Hazardous Waste Disposal (0.02%) Man Group PLC 1,532 8 Stericycle Inc (a) 300 15 NYSE Euronext 900 26 128 Home Decoration Products (0.02%) Newell Rubbermaid Inc 900 14 Food - Miscellaneous/Diversified (0.99%) Cadbury PLC 1,954 25 Hotels & Motels (0.18%) Campbell Soup Co 1,100 36 Accor SA 1,067 59 ConAgra Foods Inc 1,800 39 Intercontinental Hotels Group PLC 857 11 General Mills Inc 900 58 Marriott International Inc/DE 668 18 Groupe Danone SA 394 24 Starwood Hotels & Resorts Worldwide Inc 378 13 HJ Heinz Co 1,100 44 Wyndham Worldwide Corp 920 15 Kellogg Co 1,200 59 116 Kraft Foods Inc 4,200 110 Human Resources (0.05%) Nestle SA 3,246 138 Adecco SA 169 9 Orkla ASA 780 7 Capita Group PLC/The 585 7 Sara Lee Corp 3,200 36 Randstad Holding NV 151 7 Unilever NV 1,389 40 Robert Half International Inc 500 12 Unilever PLC 1,090 31 35 647 Industrial Gases (0.22%) Food - Retail (0.24%) Air Liquide SA 43 5 Carrefour SA 443 20 Air Products & Chemicals Inc 700 54 Delhaize Group SA 96 7 Linde AG 19 2 Koninklijke Ahold NV 1,001 12 Praxair Inc 1,000 82 Kroger Co/The 1,700 35 143 Safeway Inc 1,200 24 SUPERVALU Inc 600 9 Instruments - Scientific (0.07%) Tesco PLC 5,907 38 Thermo Fisher Scientific Inc (a) 600 26 WM Morrison Supermarkets PLC 2,334 10 Waters Corp (a) 300 17 155 43 Food - Wholesale & Distribution (0.06%) Insurance Brokers (0.11%) Sysco Corp 1,500 37 Aon Corp 900 37 Marsh & McLennan Cos Inc 1,300 32 Forestry (0.05%) 69 Plum Creek Timber Co Inc 478 15 Internet Security (0.13%) Weyerhaeuser Co 500 18 Symantec Corp (a) 3,648 60 33 5 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Internet Security (continued) Medical - Biomedical/Gene (0.81%) VeriSign Inc (a) 1,000 $ 24 Amgen Inc (a) 4,900 $ 295 84 Biogen Idec Inc (a) 1,505 76 Investment Companies (0.02%) Genzyme Corp (a) 700 40 Investor AB 446 8 Gilead Sciences Inc (a) 2,100 98 Marfin Investment Group SA (a) 600 2 Life Technologies Corp (a) 309 14 Pargesa Holding SA 43 4 Millipore Corp (a) 100 7 14 530 Investment Management & Advisory Services (0.29%) Medical - Drugs (3.55%) Ameriprise Financial Inc 980 36 Abbott Laboratories 5,600 277 Franklin Resources Inc 600 60 Allergan Inc/United States 1,100 62 Invesco Ltd 1,731 39 AstraZeneca PLC 1,942 87 Julius Baer Holding AG 193 10 Bristol-Myers Squibb Co 7,600 171 T Rowe Price Group Inc 900 41 Eli Lilly & Co 4,000 132 186 Forest Laboratories Inc (a) 1,300 38 GlaxoSmithKline PLC 6,544 129 Life & Health Insurance (0.35%) Merck & Co Inc/NJ 6,600 209 Aflac Inc 1,200 51 Novartis AG 2,978 149 Aviva PLC 2,958 21 Novo Nordisk A/S 825 52 Lincoln National Corp 800 21 Pfizer Inc 22,900 379 Prudential Financial Inc 1,200 60 Roche Holding AG 837 135 Prudential PLC 3,517 34 Sanofi-Aventis SA 1,321 97 Unum Group 1,900 41 Schering-Plough Corp 6,300 178 228 Wyeth 4,600 224 Linen Supply & Related Items (0.02%) 2,319 Cintas Corp 400 12 Medical - HMO (0.34%) Aetna Inc 1,500 42 Machinery - Construction & Mining (0.18%) Cigna Corp 900 25 Atlas Copco AB - A Shares 600 8 UnitedHealth Group Inc 3,400 85 Atlas Copco AB - B Shares 600 7 WellPoint Inc (a) 1,500 71 Caterpillar Inc 2,000 102 223 117 Medical - Wholesale Drug Distribution (0.12%) Cardinal Health Inc 1,100 29 Machinery - Electrical (0.01%) McKesson Corp 800 48 Schindler Holding AG 80 5 77 Medical Instruments (0.32%) Machinery - Farm (0.08%) Boston Scientific Corp (a) 3,691 39 Deere & Co 1,200 52 Intuitive Surgical Inc (a) 100 26 Medtronic Inc 2,817 104 Machinery - General Industry (0.06%) St Jude Medical Inc (a) 950 37 Alstom SA 142 10 206 FLSmidth & Co A/S 100 5 Kone OYJ 165 6 Medical Products (1.43%) MAN SE 94 8 Baxter International Inc 1,800 103 Metso Oyj 194 6 Becton Dickinson and Co 900 63 Zardoya Otis SA 165 4 CareFusion Corp (a) 650 14 39 Covidien PLC 1,475 64 Johnson & Johnson 9,900 603 Machinery Tools & Related Products (0.01%) Nobel Biocare Holding AG 135 4 Sandvik AB 800 9 6 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical Products (continued) Multimedia (continued) Smith & Nephew PLC 958 $ 9 Vivendi 1,214 $ 38 Stryker Corp 800 36 Walt Disney Co/The 5,738 158 Synthes Inc 66 8 WPP PLC 1,226 11 Zimmer Holdings Inc (a) 600 32 438 936 Networking Products (0.68%) Metal - Aluminum (0.06%) Cisco Systems Inc (a) 19,000 447 Alcoa Inc 2,800 37 Norsk Hydro ASA 250 1 Non-Hazardous Waste Disposal (0.12%) 38 Republic Services Inc 1,100 29 Waste Management Inc 1,700 51 Metal - Copper (0.13%) 80 Antofagasta PLC 164 2 Freeport-McMoRan Copper & Gold Inc 1,200 82 Office Automation & Equipment (0.07%) 84 Neopost SA 48 4 Pitney Bowes Inc 700 18 Metal - Diversified (0.02%) Xerox Corp 3,400 26 Eurasian Natural Resources Corp 108 1 48 Rio Tinto PLC 167 7 Vedanta Resources PLC 55 2 Office Supplies & Forms (0.02%) 10 Avery Dennison Corp 300 11 Metal Processors & Fabrication (0.09%) Oil - Field Services (0.86%) Assa Abloy AB 279 5 Amec PLC 402 5 Precision Castparts Corp 500 51 Halliburton Co 2,900 79 SKF AB 400 6 Saipem SpA 300 9 62 Schlumberger Ltd 7,000 417 Motorcycle/Motor Scooter (0.03%) Technip SA 129 8 Harley-Davidson Inc 900 21 Weatherford International Ltd (a) 2,200 46 564 Multi-Line Insurance (0.70%) Oil & Gas Drilling (0.34%) Allianz SE 349 44 Noble Corp 1,000 38 Allstate Corp/The 1,600 49 Seadrill Ltd 300 6 Assicurazioni Generali SpA 2,077 57 Transocean Ltd (a) 2,100 180 Assurant Inc 1,300 42 224 AXA SA 1,954 53 Hartford Financial Services Group Inc 900 24 Oil Company - Exploration & Production (1.24%) ING Groep NV 1,557 28 Anadarko Petroleum Corp 1,600 100 Loews Corp 1,000 34 Apache Corp 1,100 101 MetLife Inc 1,900 72 Cairn Energy PLC (a) 112 5 XL Capital Ltd 200 3 Chesapeake Energy Corp 2,000 57 Zurich Financial Services 206 49 Devon Energy Corp 1,400 94 455 EOG Resources Inc 800 67 Noble Energy Inc 600 39 Multimedia (0.67%) Occidental Petroleum Corp 2,700 212 Lagardere SCA 145 7 Southwestern Energy Co (a) 1,100 47 McGraw-Hill Cos Inc/The 1,182 30 Tullow Oil PLC 700 13 Pearson PLC 845 10 XTO Energy Inc 1,825 75 Sanoma Oyj 102 2 810 Thomson Reuters Corp (a) 219 7 Time Warner Inc 3,974 114 Oil Company - Integrated (3.38%) Viacom Inc (a) 2,182 61 BG Group PLC 2,738 48 BP PLC 15,812 140 7 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil Company - Integrated (continued) Property & Casualty Insurance (continued) Chevron Corp 6,530 $ 460 Progressive Corp/The 1,800 $ 30 ConocoPhillips 4,698 212 Travelers Cos Inc/The 1,600 79 ENI SpA 2,111 53 164 Exxon Mobil Corp 12,000 823 Public Thoroughfares (0.03%) Hess Corp 1,000 53 Abertis Infraestructuras SA 385 9 Marathon Oil Corp 2,400 77 Atlantia SpA 277 6 Murphy Oil Corp 700 40 Brisa Auto-Estradas de Portugal SA 393 4 OMV AG 141 6 19 Repsol YPF SA 738 20 Royal Dutch Shell PLC - A Shares 2,931 83 Publicly Traded Investment Fund (4.21%) Royal Dutch Shell PLC - B Shares 2,221 62 iShares iBoxx Investment Grade Corporate StatoilHydro ASA 1,008 23 Bond Fund 3,565 380 Total SA 1,823 108 Midcap SPDR Trust Series 1 37 5 2,208 Morgan Stanley Institutional International Growth Equity Fund (a) 186,469 2,365 Oil Field Machinery & Equipment (0.24%) 2,750 National Oilwell Varco Inc (a) 3,700 160 Publishing - Books (0.03%) Reed Elsevier NV 707 8 Optical Supplies (0.02%) Reed Elsevier PLC 1,179 9 Cie Generale d'Optique Essilor International SA 224 13 17 Publishing - Newspapers (0.03%) Paper & Related Products (0.06%) Daily Mail & General Trust 311 2 International Paper Co 1,100 24 Gannett Co Inc 960 12 MeadWestvaco Corp 500 11 New York Times Co/The 802 7 Stora Enso Oyj (a) 164 1 21 Svenska Cellulosa AB 200 3 UPM-Kymmene Oyj 164 2 Publishing - Periodicals (0.02%) 41 PagesJaunes Groupe SA 119 2 United Business Media Ltd 322 2 Pharmacy Services (0.19%) Wolters Kluwer NV 342 7 Express Scripts Inc (a) 700 54 11 Medco Health Solutions Inc (a) 1,300 72 126 Quarrying (0.02%) Vulcan Materials Co 300 16 Photo Equipment & Supplies (0.01%) Eastman Kodak Co 1,000 5 Regional Banks (0.56%) Capital One Financial Corp 1,200 43 Pipelines (0.13%) Comerica Inc 100 3 Spectra Energy Corp 2,300 44 Fifth Third Bancorp 900 9 Williams Cos Inc 2,300 41 Keycorp 700 5 85 PNC Financial Services Group Inc 700 34 SunTrust Banks Inc 600 14 Platinum (0.00%) US Bancorp 3,500 76 Lonmin PLC 42 1 Wells Fargo & Co 6,400 180 364 Power Converter & Supply Equipment (0.05%) Gamesa Corp Tecnologica SA 229 5 Reinsurance (0.02%) Schneider Electric SA 172 18 Muenchener Rueckversicherungs AG 65 10 Vestas Wind Systems A/S (a) 139 10 33 REITS - Apartments (0.06%) AvalonBay Communities Inc 238 18 Property & Casualty Insurance (0.25%) Chubb Corp 1,100 55 8 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) REITS - Apartments (continued) Retail - Consumer Electronics (0.04%) Equity Residential 790 $ 24 Best Buy Co Inc 753 $ 28 42 REITS - Diversified (0.07%) Retail - Discount (0.68%) Land Securities Group PLC 2,108 21 Costco Wholesale Corp 1,100 62 Vornado Realty Trust 397 26 Target Corp 1,849 86 47 Wal-Mart Stores Inc 6,000 295 REITS - Healthcare (0.03%) 443 HCP Inc 638 18 Retail - Drug Store (0.35%) CVS Caremark Corp 3,800 136 REITS - Hotels (0.03%) Walgreen Co 2,500 93 Host Hotels & Resorts Inc 1,519 18 229 Retail - Jewelry (0.08%) REITS - Office Property (0.03%) Compagnie Financiere Richemont SA 1,197 34 Boston Properties Inc 335 22 Tiffany & Co 446 17 51 REITS - Regional Malls (0.07%) Simon Property Group Inc 656 46 Retail - Major Department Store (0.18%) JC Penney Co Inc 741 25 REITS - Shopping Centers (0.02%) Marks & Spencer Group PLC 4,985 29 Developers Diversified Realty Corp 25 - Sears Holdings Corp (a) 300 20 Kimco Realty Corp 735 10 TJX Cos Inc 1,196 44 10 118 REITS - Storage (0.04%) Retail - Office Supplies (0.06%) Public Storage 345 26 Staples Inc 1,745 41 REITS - Warehouse & Industrial (0.01%) Retail - Regional Department Store (0.10%) ProLogis 724 9 Kohl's Corp (a) 697 40 Macy's Inc 1,316 24 Retail - Apparel & Shoe (0.23%) 64 Abercrombie & Fitch Co 300 10 Gap Inc/The 1,444 31 Retail - Restaurants (0.40%) Hennes & Mauritz AB 1,250 70 Darden Restaurants Inc 800 27 Ltd Brands Inc 1,228 21 McDonald's Corp 2,769 158 Nordstrom Inc 500 15 Starbucks Corp (a) 1,674 35 147 Yum! Brands Inc 1,196 40 260 Retail - Auto Parts (0.05%) AutoZone Inc (a) 205 30 Rubber - Tires (0.03%) Compagnie Generale des Etablissements Retail - Bedding (0.05%) Michelin 227 18 Bed Bath & Beyond Inc (a) 798 30 Savings & Loans - Thrifts (0.02%) Retail - Building Products (0.26%) Hudson City Bancorp Inc 800 11 Home Depot Inc 3,693 98 Lowe's Cos Inc 3,298 69 Schools (0.03%) 167 Apollo Group Inc (a) 300 22 Retail - Computer Equipment (0.02%) Security Services (0.01%) GameStop Corp (a) 500 13 G4S PLC 1,547 5 Securitas AB 400 4 9 9 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Semiconductor Component - Integrated Circuits (0.08%) Telephone - Integrated (continued) Analog Devices Inc 900 $ 25 Telecom Italia SpA 13,712 $ 24 Linear Technology Corp 900 25 Telefonica SA 6,210 171 50 Telefonica SA ADR 1 - Semiconductor Equipment (0.18%) Verizon Communications Inc 1,100 33 Applied Materials Inc 3,700 50 490 ASML Holding NV 423 12 Television (0.06%) Kla-Tencor Corp 800 29 CBS Corp 1,882 23 Novellus Systems Inc (a) 800 17 Gestevision Telecinco SA 150 2 Teradyne Inc (a) 800 7 ITV PLC 4,482 3 115 Mediaset SpA 886 6 Soap & Cleaning Products (0.06%) Modern Times Group AB 50 2 Reckitt Benckiser Group PLC 805 39 Societe Television Francaise 1 165 3 39 Steel - Producers (0.09%) Tobacco (0.76%) ArcelorMittal 152 6 Altria Group Inc 5,900 105 Nucor Corp 700 33 British American Tobacco PLC 1,861 58 Salzgitter AG 14 1 Imperial Tobacco Group PLC 950 27 ThyssenKrupp AG 112 4 Philip Morris International Inc 5,700 278 United States Steel Corp 300 13 Reynolds American Inc 600 27 Voestalpine AG 47 2 495 59 Tools - Hand Held (0.02%) Steel - Specialty (0.02%) Black & Decker Corp 300 14 Allegheny Technologies Inc 300 10 Toys (0.04%) Steel Pipe & Tube (0.02%) Mattel Inc 1,400 26 Tenaris SA 461 8 Vallourec SA 41 7 Transport - Marine (0.02%) 15 A P Moller - Maersk A/S - A Shares 1 7 Telecommunication Equipment (0.03%) A P Moller - Maersk A/S - B Shares 1 7 Alcatel-Lucent 1,532 7 14 Nortel Networks Corp (a) 38 - Transport - Rail (0.41%) Tellabs Inc (a) 1,600 11 Burlington Northern Santa Fe Corp 900 72 18 CSX Corp 1,500 63 Telecommunication Equipment - Fiber Optics (0.11%) Norfolk Southern Corp 900 39 Corning Inc 4,300 66 Union Pacific Corp 1,600 93 JDS Uniphase Corp (a) 712 5 267 71 Transport - Services (0.42%) Telephone - Integrated (0.75%) Deutsche Post AG 889 17 AT&T Inc 2,236 60 FedEx Corp 800 60 BT Group PLC 7,264 15 Firstgroup PLC 603 4 CenturyTel Inc 104 4 Kuehne + Nagel International AG 62 5 Deutsche Telekom AG 3,268 45 Stagecoach Group PLC 595 2 Koninklijke KPN NV 3,202 53 TNT NV 478 13 Portugal Telecom SGPS SA 2,117 22 United Parcel Service Inc 3,100 175 Qwest Communications International Inc 700 3 276 Sprint Nextel Corp (a) 1,138 5 Transport - Truck (0.01%) Swisscom AG 124 44 DSV A/S 225 4 Telecom Italia SpA - RNC 8,634 11 10 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) BONDS (continued) Venture Capital (0.00%) Applications Software (0.02%) 3i Group PLC 487 $ 2 Microsoft Corp 4.20%, 6/ 1/2019 $ 15 $ 15 Water (0.05%) Severn Trent PLC 349 5 Asset Backed Securities (0.44%) Suez Environnement Co 297 7 PSE&G Transition Funding LLC United Utilities Group PLC 911 7 6.75%, 6/15/2016 250 288 Veolia Environnement 374 14 33 Auto - Car & Light Trucks (0.04%) Daimler Finance North America LLC Web Portals (0.56%) 7.30%, 1/15/2012 20 21 Google Inc (a) 600 298 8.50%, 1/18/2031 5 6 Yahoo! Inc (a) 4,000 71 27 369 Automobile Sequential (0.05%) Chrysler Financial Auto Securitization Trust Wireless Equipment (0.56%) 1.01%, 7/15/2010 36 36 American Tower Corp (a) 200 7 Motorola Inc 7,100 61 Nokia OYJ 4,140 61 Beverages - Non-Alcoholic (0.06%) Qualcomm Inc 4,600 207 Dr Pepper Snapple Group Inc Telefonaktiebolaget LM Ericsson 2,817 28 6.82%, 5/ 1/2018 35 40 364 Beverages - Wine & Spirits (0.09%) TOTAL COMMON STOCKS $ 32,396 Constellation Brands Inc 7.25%, 9/ 1/2016 15 15 Principal Diageo Capital PLC Amount Value 5.75%, 10/23/2017 40 44 (000's) (000's) 59 BONDS (13.66%) Brewery (0.14%) Advertising Agencies (0.07%) Anheuser-Busch InBev Worldwide Inc Omnicom Group Inc 7.20%, 1/15/2014 (d) 40 45 6.25%, 7/15/2019 $ 45 49 FBG Finance Ltd 5.13%, 6/15/2015 (d) 45 47 Aerospace & Defense (0.12%) 92 Boeing Co/The 6.00%, 3/15/2019 30 34 Building Products - Cement & Aggregate (0.12%) 4.88%, 2/15/2020 5 5 CRH America Inc Systems 2 6.00%, 9/30/2016 55 57 6.66%, 9/15/2013 (d) 37 37 Holcim US Finance Sarl & Cie SCS 76 6.00%, 12/30/2019 (d) 20 20 Agricultural Chemicals (0.08%) 77 Potash Corp of Saskatchewan Inc Cable/Satellite TV (0.42%) 6.50%, 5/15/2019 15 17 Comcast Corp 4.88%, 3/30/2020 5 5 6.50%, 1/15/2017 45 49 5.88%, 12/ 1/2036 30 31 COX Communications Inc 53 8.38%, 3/ 1/2039 (d) 55 68 CSC Holdings Inc/United States Agricultural Operations (0.09%) 7.63%, 7/15/2018 30 30 Archer-Daniels-Midland Co DirecTV Holdings LLC / DirecTV Financing 5.45%, 3/15/2018 15 16 Co Inc 6.45%, 1/15/2038 15 18 7.63%, 5/15/2016 35 38 Bunge Ltd Finance Corp 5.88%, 10/ 1/2019 (d) 10 10 8.50%, 6/15/2019 20 23 Time Warner Cable Inc 57 6.75%, 7/ 1/2018 10 11 8.75%, 2/14/2019 40 49 11 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Cable/Satellite TV (continued) Diversified Banking Institutions (continued) Time Warner Cable Inc (continued) JP Morgan Chase & Co 6.75%, 6/15/2039 $ 20 $ 22 6.00%, 1/15/2018 $ 175 $ 188 277 663 Cellular Telecommunications (0.12%) Diversified Financial Services (0.15%) Cellco Partnership / Verizon Wireless Capital General Electric Capital Corp LLC 5.63%, 5/ 1/2018 100 99 5.55%, 2/ 1/2014 (d) 55 60 Vodafone Group PLC Diversified Manufacturing Operations (0.24%) 5.63%, 2/27/2017 20 21 Cooper US Inc 81 5.25%, 11/15/2012 30 33 Chemicals - Diversified (0.04%) General Electric Co 5.25%, 12/ 6/2017 120 123 EI Du Pont de Nemours & Co 156 6.00%, 7/15/2018 25 28 Diversified Minerals (0.08%) Commercial Banks (0.38%) Rio Tinto Finance USA Ltd Barclays Bank PLC 6.50%, 7/15/2018 15 16 6.75%, 5/22/2019 45 50 9.00%, 5/ 1/2019 5 6 BB&T Corp Vale Overseas Ltd 6.85%, 4/30/2019 30 34 5.63%, 9/15/2019 30 31 Credit Suisse/New York NY 53 6.00%, 2/15/2018 25 26 5.30%, 8/13/2019 100 102 Electric - Distribution (0.04%) Westpac Banking Corp Detroit Edison Co/The 4.20%, 2/27/2015 35 36 6.13%, 10/ 1/2010 25 26 248 Electric - Generation (0.07%) Computers (0.07%) AES Corp/The Hewlett-Packard Co 8.75%, 5/15/2013 (d) 45 46 4.75%, 6/ 2/2014 25 27 5.50%, 3/ 1/2018 15 16 Electric - Integrated (0.80%) 43 Consumers Energy Co 4.00%, 5/15/2010 15 15 Cosmetics & Toiletries (0.03%) E.ON International Finance BV Procter & Gamble Co 5.80%, 4/30/2018 (d) 65 70 4.70%, 2/15/2019 20 21 EDF SA 6.50%, 1/26/2019 (d) 50 57 Data Processing & Management (0.05%) Exelon Generation Co LLC Fiserv Inc 5.20%, 10/ 1/2019 75 76 6.80%, 11/20/2017 30 33 FirstEnergy Solutions Corp 6.05%, 8/15/2021 (d) 65 67 Diversified Banking Institutions (1.01%) Nisource Finance Corp Bank of America Corp 6.80%, 1/15/2019 20 21 5.65%, 5/ 1/2018 100 99 Ohio Power Co 7.63%, 6/ 1/2019 15 17 6.00%, 6/ 1/2016 15 16 Citigroup Inc Pacificorp 6.13%, 11/21/2017 35 35 5.50%, 1/15/2019 10 11 6.13%, 5/15/2018 35 34 PPL Energy Supply LLC 8.50%, 5/22/2019 80 90 6.30%, 7/15/2013 20 21 Goldman Sachs Group Inc/The 6.50%, 5/ 1/2018 25 27 3.63%, 8/ 1/2012 5 5 Progress Energy Inc 6.15%, 4/ 1/2018 185 195 7.05%, 3/15/2019 35 41 Public Service Co of Colorado 6.50%, 8/ 1/2038 30 36 12 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Electric - Integrated (continued) Finance - Mortgage Loan/Banker (continued) Virginia Electric and Power Co SLM Student Loan Trust 8.88%, 11/15/2038 $ 45 $ 64 0.49%, 10/25/2014 (e) $ 30 $ 30 522 674 Electric Products - Miscellaneous (0.09%) Food - Miscellaneous/Diversified (0.27%) Emerson Electric Co ConAgra Foods Inc 4.88%, 10/15/2019 30 32 7.00%, 10/ 1/2028 25 28 LG Electronics Inc 8.25%, 9/15/2030 20 25 5.00%, 6/17/2010 (d) 25 25 General Mills Inc 57 5.65%, 2/15/2019 30 33 Electronic Components - Miscellaneous (0.09%) Kraft Foods Inc Koninklijke Philips Electronics NV 7.00%, 8/11/2037 25 28 5.75%, 3/11/2018 55 59 6.88%, 1/26/2039 55 60 174 Electronic Measurement Instruments (0.05%) Food - Retail (0.14%) Agilent Technologies Inc Delhaize America Inc 5.50%, 9/14/2015 30 31 9.00%, 4/15/2031 36 47 Delhaize Group SA Electronics - Military (0.02%) 5.88%, 2/ 1/2014 5 5 L-3 Communications Corp Kroger Co/The 5.20%, 10/15/2019 (d) 10 10 3.90%, 10/ 1/2015 10 10 Enterprise Software & Services (0.01%) 6.40%, 8/15/2017 25 28 Oracle Corp 90 5.75%, 4/15/2018 5 5 Gold Mining (0.11%) Newmont Mining Corp Finance - Commercial (0.02%) 5.13%, 10/ 1/2019 70 70 Caterpillar Financial Services Corp 4.90%, 8/15/2013 15 16 Life & Health Insurance (0.11%) Prudential Financial Inc Finance - Consumer Loans (0.17%) 4.75%, 9/17/2015 45 45 HSBC Finance Corp 7.38%, 6/15/2019 10 11 6.75%, 5/15/2011 105 111 6.63%, 12/ 1/2037 15 15 Finance - Credit Card (0.10%) 71 American Express Co Machinery - Farm (0.04%) 8.13%, 5/20/2019 55 65 Case New Holland Inc 7.75%, 9/ 1/2013 (d) 25 25 Finance - Investment Banker & Broker (0.18%) Credit Suisse USA Inc Medical - Biomedical/Gene (0.14%) 5.13%, 8/15/2015 15 16 Amgen Inc Merrill Lynch & Co Inc 5.70%, 2/ 1/2019 50 55 6.88%, 4/25/2018 95 100 Biogen Idec Inc 116 6.88%, 3/ 1/2018 35 38 Finance - Mortgage Loan/Banker (1.03%) 93 Fannie Mae Medical - Drugs (0.46%) 2.88%, 12/11/2013 100 102 AstraZeneca PLC 2.50%, 5/15/2014 200 200 6.45%, 9/15/2037 10 12 6.63%, 11/15/2030 75 97 Bristol-Myers Squibb Co Freddie Mac 6.13%, 5/ 1/2038 40 46 3.75%, 3/27/2019 200 200 GlaxoSmithKline Capital Inc Nationwide Building Society 6.38%, 5/15/2038 30 35 4.25%, 2/ 1/2010 (d) 45 45 Merck & Co Inc/NJ 5.00%, 6/30/2019 45 48 13 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Medical - Drugs (continued) Multi-Line Insurance (0.22%) Novartis Capital Corp Allstate Corp/The 4.13%, 2/10/2014 $ 45 $ 48 7.45%, 5/16/2019 $ 20 $ 24 Pfizer Inc MetLife Inc 6.20%, 3/15/2019 70 79 6.75%, 6/ 1/2016 50 56 Wyeth 6.82%, 8/15/2018 25 28 5.50%, 2/15/2016 5 5 7.72%, 2/15/2019 30 35 5.45%, 4/ 1/2017 5 5 143 6.45%, 2/ 1/2024 20 23 301 Multimedia (0.25%) News America Inc Medical - Generic Drugs (0.05%) 7.85%, 3/ 1/2039 50 59 Watson Pharmaceuticals Inc Time Warner Inc 6.13%, 8/15/2019 30 32 5.88%, 11/15/2016 35 37 Viacom Inc Medical - HMO (0.07%) 6.88%, 4/30/2036 40 42 UnitedHealth Group Inc Vivendi 6.00%, 2/15/2018 35 37 6.63%, 4/ 4/2018 (d) 25 27 WellPoint Inc 165 7.00%, 2/15/2019 10 11 48 Networking Products (0.07%) Cisco Systems Inc Medical - Hospitals (0.05%) 4.95%, 2/15/2019 40 42 HCA Inc/DE 5.90%, 2/15/2039 5 5 8.50%, 4/15/2019 (d) 30 31 47 Medical Laboratory & Testing Service (0.13%) Office Automation & Equipment (0.02%) Roche Holdings Inc Xerox Corp 6.00%, 3/ 1/2019 (d) 75 83 6.35%, 5/15/2018 15 16 Medical Products (0.09%) Oil - Field Services (0.03%) Baxter International Inc Weatherford International Ltd 5.38%, 6/ 1/2018 10 11 6.00%, 3/15/2018 20 21 Hospira Inc 0.76%, 3/30/2010 (e) 35 35 Oil & Gas Drilling (0.05%) 6.40%, 5/15/2015 10 11 Transocean Inc 57 6.00%, 3/15/2018 30 32 Money Center Banks (0.07%) Oil Company - Exploration & Production (0.34%) Deutsche Bank AG/London Chesapeake Energy Corp 3.88%, 8/18/2014 45 46 6.88%, 1/15/2016 50 48 Devon Financing Corp ULC Mortgage Backed Securities (0.74%) 7.88%, 9/30/2031 30 37 Citigroup Commercial Mortgage Trust EnCana Corp 5.89%, 12/10/2049 (e) 114 99 5.90%, 12/ 1/2017 10 11 6.30%, 12/10/2049 (e) 50 45 6.50%, 5/15/2019 30 33 Commercial Mortgage Pass Through Certificates Pioneer Natural Resources Co 6.01%, 12/10/2049 (e) 150 135 6.65%, 3/15/2017 15 14 Greenwich Capital Commercial Funding Corp Questar Market Resources Inc 5.44%, 3/10/2039 (e) 100 89 6.80%, 4/ 1/2018 35 36 LB-UBS Commercial Mortgage Trust XTO Energy Inc 5.37%, 9/15/2039 125 114 5.50%, 6/15/2018 30 31 482 6.50%, 12/15/2018 10 11 221 14 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Oil Company - Integrated (0.13%) Real Estate Operator & Developer (continued) ConocoPhillips Brookfield Asset Management Inc (continued) 5.75%, 2/ 1/2019 $ 80 $ 87 5.80%, 4/25/2017 $ 25 $ 22 37 Paper & Related Products (0.07%) Georgia-Pacific LLC Regional Banks (0.35%) 8.25%, 5/ 1/2016 (d) 15 15 Capital One Financial Corp International Paper Co 6.75%, 9/15/2017 50 53 7.50%, 8/15/2021 30 32 PNC Funding Corp 47 6.70%, 6/10/2019 30 33 Wells Fargo & Co Pharmacy Services (0.09%) 5.63%, 12/11/2017 135 142 Medco Health Solutions Inc 228 7.13%, 3/15/2018 50 57 Reinsurance (0.08%) Pipelines (0.41%) Berkshire Hathaway Finance Corp CenterPoint Energy Resources Corp 5.40%, 5/15/2018 50 54 7.88%, 4/ 1/2013 5 6 6.25%, 2/ 1/2037 15 14 REITS - Apartments (0.06%) Colorado Interstate Gas Co AvalonBay Communities Inc 6.80%, 11/15/2015 15 17 6.10%, 3/15/2020 40 41 El Paso Corp 8.25%, 2/15/2016 30 31 REITS - Regional Malls (0.03%) Enterprise Products Operating LLC Simon Property Group LP 6.50%, 1/31/2019 35 38 6.75%, 5/15/2014 20 21 5.25%, 1/31/2020 (f) 15 15 Kinder Morgan Energy Partners LP Retail - Building Products (0.07%) 5.95%, 2/15/2018 25 26 Home Depot Inc Kinder Morgan Finance Co ULC 5.88%, 12/16/2036 45 44 5.70%, 1/ 5/2016 45 43 Plains All American Pipeline LP / PAA Finance Retail - Discount (0.08%) Corp Wal-Mart Stores Inc 8.75%, 5/ 1/2019 15 18 4.13%, 2/ 1/2019 50 50 6.70%, 5/15/2036 35 36 Texas Eastern Transmission LP Retail - Drug Store (0.10%) 7.00%, 7/15/2032 20 23 CVS Caremark Corp 267 6.60%, 3/15/2019 10 11 CVS Pass-Through Trust Property & Casualty Insurance (0.14%) 6.04%, 12/10/2028 42 41 ACE INA Holdings Inc 8.35%, 7/10/2031 (d) 10 11 5.60%, 5/15/2015 15 16 63 5.90%, 6/15/2019 20 22 Retail - Regional Department Store (0.04%) Travelers Cos Inc/The Kohl's Corp 5.80%, 5/15/2018 15 17 6.88%, 12/15/2037 25 28 5.90%, 6/ 2/2019 30 33 88 Retail - Restaurants (0.08%) Yum! Brands Inc Property Trust (0.06%) 6.25%, 3/15/2018 10 11 WEA Finance LLC / WT Finance Aust Pty Ltd 5.30%, 9/15/2019 30 30 6.75%, 9/ 2/2019 (d) 40 40 6.88%, 11/15/2037 10 11 52 Real Estate Operator & Developer (0.06%) Brookfield Asset Management Inc Semiconductor Equipment (0.04%) 7.13%, 6/15/2012 15 15 Kla-Tencor Corp 6.90%, 5/ 1/2018 25 26 15 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Sovereign (0.05%) Tobacco (continued) Mexico Government International Bond BAT International Finance PLC 5.63%, 1/15/2017 $ 30 $ 31 9.50%, 11/15/2018 (d) $ 40 $ 52 Philip Morris International Inc Special Purpose Banks (0.07%) 5.65%, 5/16/2018 35 37 Kreditanstalt fuer Wiederaufbau Reynolds American Inc 4.88%, 6/17/2019 40 43 6.50%, 7/15/2010 25 26 151 Special Purpose Entity (0.14%) Harley-Davidson Funding Corp Transport - Rail (0.21%) 6.80%, 6/15/2018 (d) 35 34 CSX Corp Xlliac Global Funding 7.38%, 2/ 1/2019 30 35 4.80%, 8/10/2010 (d) 55 55 Norfolk Southern Corp 89 5.75%, 1/15/2016 (d) 25 27 Union Pacific Corp Steel - Producers (0.17%) 7.88%, 1/15/2019 35 44 ArcelorMittal 6.13%, 2/15/2020 30 34 9.85%, 6/ 1/2019 95 112 140 Transport - Services (0.05%) Telecommunication Equipment - Fiber Optics (0.02%) FedEx Corp Corning Inc 7.25%, 2/15/2011 30 32 6.63%, 5/15/2019 15 16 TOTAL BONDS $ 8,923 Telecommunication Services (0.07%) U.S. GOVERNMENT & GOVERNMENT AGENCY Qwest Corp OBLIGATIONS (23.49%) 6.88%, 9/15/2033 25 20 Federal Home Loan Mortgage Corporation SBA Telecommunications Inc (FHLMC) (1.34%) 8.25%, 8/15/2019 (d) 25 26 8.50%, 8/ 1/2031 25 29 46 8.00%, 8/ 1/2032 25 28 Telephone - Integrated (0.73%) 7.50%, 5/ 1/2035 25 28 AT&T Corp 5.00%, 1/ 1/2037 104 108 8.00%, 11/15/2031 (e) 85 106 6.00%, 8/ 1/2037 220 233 AT&T Inc 5.00%, 8/ 1/2039 100 103 6.30%, 1/15/2038 10 11 4.50%, 10/ 1/2039 75 76 CenturyTel Inc 6.00%, 10/ 1/2039 250 264 6.15%, 9/15/2019 15 15 12.00%, 7/ 1/2013 6 6 Deutsche Telekom International Finance BV 875 8.75%, 6/15/2030 (e) 25 32 France Telecom SA Federal National Mortgage Association (FNMA) (10.59%) 8.50%, 3/ 1/2031 (e) 15 21 8.00%, 2/ 1/2012 4 4 Telecom Italia Capital SA 4.50%, 9/ 1/2022 190 197 4.95%, 9/30/2014 5 5 7.00%, 4/ 1/2023 2 2 7.00%, 6/ 4/2018 60 66 6.50%, 12/ 1/2032 182 196 7.18%, 6/18/2019 15 17 8.00%, 4/ 1/2033 (b) 25 29 Telefonica Europe BV 5.50%, 1/ 1/2036 817 858 8.25%, 9/15/2030 90 117 5.00%, 2/ 1/2036 581 603 Verizon Communications Inc 6.00%, 7/ 1/2037 301 318 5.50%, 2/15/2018 30 31 6.00%, 7/ 1/2037 70 74 8.95%, 3/ 1/2039 40 55 7.50%, 8/ 1/2037 (b) 50 56 476 5.50%, 2/ 1/2038 1,205 1,265 Tobacco (0.23%) 5.50%, 8/ 1/2038 272 286 Altria Group Inc 6.00%, 10/ 1/2038 79 84 9.25%, 8/ 6/2019 30 36 6.00%, 10/ 1/2038 392 415 5.00%, 4/ 1/2039 96 99 16 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY REPURCHASE AGREEMENTS (continued) OBLIGATIONS (continued) Diversified Banking Institutions (continued) Federal National Mortgage Association (FNMA) Investment in Joint Trading Account; (continued) Morgan Stanley Repurchase Agreement; 8.50%, 9/ 1/2039 (b) $ 25 $ 29 0.03% dated 09/30/09 maturing 10/01/09 4.50%, 10/ 1/2039 375 380 (collateralized by Sovereign Agency Issue; 5.00%, 10/ 1/2039 450 465 $2,560,000; 0.00%; dated 02/26/10) $ 2,510 $ 2,510 5.50%, 10/ 1/2039 225 235 8,317 6.00%, 10/ 1/2039 825 870 TOTAL REPURCHASE AGREEMENTS $ 8,317 6.50%, 10/ 1/2039 425 454 6,919 Total Investments $ 64,979 Other Assets in Excess of Liabilities, Net - 0.50% Government National Mortgage Association TOTAL NET ASSETS - 100.00% $ 65,306 (GNMA) (0.75%) 4.50%, 10/ 1/2039 225 228 5.00%, 10/ 1/2039 250 259 (a) Non-Income Producing Security 487 (b) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value U.S. Treasury (7.67%) of these securities totaled $114 or 0.17% of net assets. 0.88%, 12/31/2010 190 191 (c) Security is Illiquid 0.88%, 3/31/2011 1,200 1,204 (d) Security exempt from registration under Rule 144A of the Securities Act 0.88%, 4/30/2011 1,000 1,003 of 1933. These securities may be resold in transactions exempt from 1.00%, 9/30/2011 400 400 registration, normally to qualified institutional buyers. Unless otherwise 1.13%, 1/15/2012 1,000 1,000 indicated, these securities are not considered illiquid. At the end of the 2.63%, 7/31/2014 100 102 period, the value of these securities totaled $1,033 or 1.58% of net assets. 3.75%, 11/15/2018 700 724 (e) Variable Rate. Rate shown is in effect at September 30, 2009. 4.25%, 5/15/2039 375 388 (f) Security purchased on a when-issued basis. 5,012 (g) Rate shown is the discount rate. U.S. Treasury Bill (3.14%) Unrealized Appreciation (Depreciation) 0.14%, 10/15/2009 (g) 1,000 1,000 The net federal income tax unrealized appreciation (depreciation) and federal tax cost 0.27%, 11/12/2009 (g) 50 50 of investments held by the account as of the period end were as follows: 0.11%, 12/17/2009 (g) 1,000 1,000 2,050 Unrealized Appreciation $ 5,265 TOTAL U.S. GOVERNMENT & GOVERNMENT Unrealized Depreciation (5,121) AGENCY OBLIGATIONS $ 15,343 Net Unrealized Appreciation (Depreciation) 144 Cost for federal income tax purposes 64,835 REPURCHASE AGREEMENTS (12.74%) All dollar amounts are shown in thousands (000's) Diversified Banking Institutions (12.74%) Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% Portfolio Summary (unaudited) dated 09/30/09 maturing 10/01/09 Sector Percent (collateralized by Sovereign Agency Financial 23.09% Issues; $2,633,000; 0.00% - 5.70%; dated Consumer, Non-cyclical 13.73% 11/13/09 - 11/19/24) $ 2,581 $ 2,581 Mortgage Securities 13.42% Investment in Joint Trading Account; Credit Government 11.78% Suisse Repurchase Agreement; 0.03% Energy 7.17% dated 09/30/09 maturing 10/01/09 Technology 6.13% (collateralized by US Treasury Notes; Communications 6.05% $2,560,000; 0.88%; dated 12/31/10 - Industrial 5.62% 03/31/11) 2,509 2,509 Exchange Traded Funds 4.21% Investment in Joint Trading Account; Consumer, Cyclical 4.06% Deutsche Bank Repurchase Agreement; Basic Materials 2.09% 0.06% dated 09/30/09 maturing 10/01/09 Utilities 1.46% (collateralized by Sovereign Agency Asset Backed Securities 0.54% Issues; $731,000; 0.00% - 3.75%; dated Diversified 0.15% 11/13/09 - 03/27/19) 717 717 Other Assets in Excess of Liabilities, Net 0.50% TOTAL NET ASSETS 100.00% 17 Schedule of Investments Asset Allocation Account September 30, 2009 (unaudited) Other Assets Summary (unaudited) Asset Type Percent Currency Contracts 58.02% Futures 20.52% Foreign Currency Contracts Net Unrealized Foreign Currency Delivery Contracts Appreciation Purchase Contracts Date to Accept In Exchange For Value (Depreciation) Australian Dollar 10/15/2009 5,167,695 $4,440 $4,553 $113 British Pound 10/15/2009 1,817,615 3,015 2,904 (111) Euro 10/15/2009 3,957,725 5,787 5,791 4 Hong Kong Dollar 10/15/2009 1,688,282 218 218 - Japanese Yen 10/15/2009 525,296,373 5,749 5,853 104 Norwegian Krone 10/15/2009 3,812,670 645 660 15 Singapore Dollar 10/15/2009 246,244 173 175 2 Swedish Krona 10/15/2009 1,864,690 266 268 2 Swiss Franc 10/15/2009 208,753 201 201 - Swiss Franc 10/16/2009 712,143 688 688 - Net Unrealized Foreign Currency Delivery Contracts Appreciation Sale Contracts Date to Deliver In Exchange For Value (Depreciation) Australian Dollar 10/15/2009 2,909,326 $2,499 $2,564 $(65) British Pound 10/15/2009 1,696,700 2,818 2,711 107 Canadian Dollar 10/15/2009 34,927 32 32 - Euro 10/15/2009 4,397,763 6,436 6,435 1 Japanese Yen 10/15/2009 351,647,848 3,865 3,918 (53) Norwegian Krone 10/15/2009 3,834,465 656 664 (8) Swedish Krona 10/15/2009 1,766,273 252 253 (1) All dollar amounts are shown in thousands (000's) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) 10 Year Mini (JBG); December 2009 Buy 2 $ 309 $ 311 $ 2 DJ Euro Stoxx 50; December 2009 Buy 2 82 83 1 HANG SENG; October 2009 Buy 2 269 270 1 H-SHARES; October 2009 Buy 7 556 533 (23) MSCI SING IX; October 2009 Buy 2 90 91 1 S&P 500 eMini; December 2009 Buy 88 4,594 4,633 39 S&P/TSX 60 IX; December 2009 Buy 4 504 507 3 SPI 200; December 2009 Buy 8 811 837 26 TOPIX Index; December 2009 Buy 19 1,990 1,926 (64) US 10 Year Note; December 2009 Buy 7 818 828 10 US 2 Year Note; December 2009 Buy 9 1,942 1,952 10 US 5 Year Note; December 2009 Buy 1 115 116 1 IBEX 35; October 2009 Sell 2 334 343 (9) US Long Bond; December 2009 Sell 8 950 971 (21) All dollar amounts are shown in thousands (000's) 18 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (60.62%) COMMON STOCKS (continued) Advertising Agencies (0.19%) Auto - Car & Light Trucks (continued) Omnicom Group Inc 2,898 $ 107 Toyota Motor Corp ADR 569 $ 45 210 Aerospace & Defense (1.24%) BAE Systems PLC ADR 1,315 29 Auto - Medium & Heavy Duty Trucks (0.03%) Boeing Co/The 241 13 Oshkosh Corp 658 20 Esterline Technologies Corp (a) 506 20 Auto/Truck Parts & Equipment - Original (0.03%) General Dynamics Corp 3,024 195 TRW Automotive Holdings Corp (a) 974 16 Lockheed Martin Corp 2,529 198 Raytheon Co 3,648 175 Auto/Truck Parts & Equipment - Replacement (0.00%) Teledyne Technologies Inc (a) 319 12 Dorman Products Inc (a) 126 2 TransDigm Group Inc (a) 1,427 71 713 B2B - E-Commerce (0.01%) i2 Technologies Inc (a) 390 6 Aerospace & Defense Equipment (0.36%) Moog Inc (a) 254 7 Batteries & Battery Systems (0.02%) Triumph Group Inc 340 16 EnerSys (a) 530 12 United Technologies Corp 2,997 183 206 Beverages - Non-Alcoholic (0.72%) Agricultural Chemicals (0.09%) Coca-Cola Co/The 2,953 158 Monsanto Co 210 16 Coca-Cola Enterprises Inc 6,293 135 Syngenta AG ADR 752 35 PepsiCo Inc 2,125 125 51 418 Agricultural Operations (0.35%) Beverages - Wine & Spirits (0.15%) Archer-Daniels-Midland Co 6,832 200 Brown-Forman Corp 1,522 73 Central European Distribution Corp (a) 460 15 Airlines (0.02%) 88 Allegiant Travel Co (a) 240 9 Brewery (0.06%) Kirin Holdings Co Ltd ADR 1,367 21 Apparel Manufacturers (0.03%) SABMiller PLC ADR 590 14 True Religion Apparel Inc (a) 680 18 35 Appliances (0.06%) Building - Heavy Construction (0.04%) Electrolux AB ADR (a) 700 32 Granite Construction Inc 200 6 Orion Marine Group Inc (a) 434 9 Applications Software (0.77%) Sterling Construction Co Inc (a) 310 6 Actuate Corp (a) 800 5 21 Microsoft Corp 16,229 420 Building - Maintenance & Service (0.02%) Quest Software Inc (a) 1,140 19 ABM Industries Inc 550 12 444 Athletic Footwear (0.19%) Building - Residential & Commercial (0.26%) Nike Inc 1,668 108 DR Horton Inc 6,837 78 Lennar Corp 5,255 75 Audio & Video Products (0.05%) 153 Sony Corp ADR 952 28 Building & Construction - Miscellaneous (0.02%) Auto - Car & Light Trucks (0.36%) Insituform Technologies Inc (a) 520 10 Ford Motor Co (a) 13,850 100 Honda Motor Co Ltd ADR 1,439 44 Building & Construction Products - Nissan Motor Co Ltd ADR (a) 1,600 21 Miscellaneous (0.06%) Louisiana-Pacific Corp (a) 750 5 19 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Building & Construction Products - Commercial Banks (continued) Miscellaneous (continued) Banco Santander SA ADR 3,963 $ 64 USG Corp (a) 1,622 $ 28 Bancorpsouth Inc 1,930 47 33 Bank of Hawaii Corp 462 19 Building Products - Cement & Aggregate (0.05%) Bank of Nova Scotia 852 39 CRH PLC ADR 1,064 30 Bank of the Ozarks Inc 380 10 BB&T Corp 5,596 152 Building Products - Wood (0.04%) BOK Financial Corp 444 21 Masco Corp 1,860 24 City Holding Co 336 10 Commerce Bancshares Inc 544 20 Cable/Satellite TV (0.80%) Community Bank System Inc 610 11 Comcast Corp - Class A 16,458 278 DBS Group Holdings Ltd ADR 775 29 DIRECTV Group Inc/The (a) 5,604 154 First Bancorp/Troy NC 200 4 DISH Network Corp (a) 1,446 28 FirstMerit Corp 833 16 460 Hang Seng Bank Ltd ADR 2,236 32 Iberiabank Corp 165 8 Casino Services (0.04%) Independent Bank Corp/Rockland MA 300 7 Bally Technologies Inc (a) 570 22 Intesa Sanpaolo SpA ADR (a) 1,062 28 National Bank of Greece SA ADR (a) 4,732 34 Cellular Telecommunications (0.10%) NBT Bancorp Inc 430 10 NTT DoCoMo Inc ADR 1,300 21 Prosperity Bancshares Inc 580 20 Syniverse Holdings Inc (a) 420 7 Renasant Corp 300 4 Vodafone Group PLC ADR 1,309 29 Republic Bancorp Inc/KY 180 4 57 Royal Bank of Canada 850 46 Chemicals - Diversified (0.19%) Smithtown Bancorp Inc 460 5 Akzo Nobel NV ADR 350 22 Tompkins Financial Corp 120 5 BASF SE ADR 500 26 Trustmark Corp 420 8 Innophos Holdings Inc 440 8 United Bankshares Inc 64 1 PPG Industries Inc 920 54 United Overseas Bank Ltd ADR 1,046 25 110 711 Chemicals - Specialty (0.27%) Ashland Inc 1,818 78 Commercial Services (0.06%) HB Fuller Co 276 6 First Advantage Corp (a) 42 1 Lubrizol Corp 812 58 Healthcare Services Group Inc 360 7 Sensient Technologies Corp 320 9 PHH Corp (a) 1,040 21 Stepan Co 110 7 Steiner Leisure Ltd (a) 240 8 158 37 Circuit Boards (0.02%) Commercial Services - Finance (0.24%) Multi-Fineline Electronix Inc (a) 160 5 CBIZ Inc (a) 1,070 8 TTM Technologies Inc (a) 830 9 Global Cash Access Holdings Inc (a) 1,550 11 14 H&R Block Inc 6,529 120 Coal (0.09%) 139 Walter Energy Inc 842 51 Communications Software (0.01%) Seachange International Inc (a) 440 3 Coatings & Paint (0.15%) Valspar Corp 3,206 88 Computer Services (0.27%) Accenture PLC - Class A 1,255 47 Commercial Banks (1.23%) CACI International Inc (a) 160 8 Alpha Bank AE ADR (a) 4,500 20 Computer Sciences Corp (a) 1,640 86 Banco Latinoamericano de Comercio Exterior SA 840 12 Insight Enterprises Inc (a) 600 7 20 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computer Services (continued) Cosmetics & Toiletries (continued) SYKES Enterprises Inc (a) 330 $ 7 Procter & Gamble Co 11,573 $ 670 155 681 Computers (2.81%) Data Processing & Management (0.10%) Apple Inc (a) 2,020 375 Broadridge Financial Solutions Inc 2,505 50 Dell Inc (a) 7,584 116 CSG Systems International Inc (a) 290 5 Hewlett-Packard Co 10,706 505 55 IBM Corp 5,200 622 Diagnostic Equipment (0.04%) 1,618 Immucor Inc (a) 1,160 21 Computers - Integrated Systems (0.22%) Jack Henry & Associates Inc 430 10 Disposable Medical Products (0.02%) NCR Corp (a) 3,285 46 Merit Medical Systems Inc (a) 510 9 Super Micro Computer Inc (a) 490 4 Teradata Corp (a) 2,372 65 Distribution & Wholesale (0.11%) 125 Beacon Roofing Supply Inc (a) 650 10 Core-Mark Holding Co Inc (a) 130 4 Computers - Memory Devices (0.60%) WESCO International Inc (a) 1,742 50 EMC Corp/Massachusetts (a) 10,385 177 64 TDK Corp ADR 325 18 Western Digital Corp (a) 4,073 149 Diversified Banking Institutions (3.36%) 344 Bank of America Corp 31,973 541 Barclays PLC ADR 1,683 40 Computers - Peripheral Equipment (0.00%) BNP Paribas ADR 1,117 46 Rimage Corp (a) 87 2 Citigroup Inc 45,846 222 Credit Suisse Group AG ADR 782 43 Consulting Services (0.03%) Goldman Sachs Group Inc/The 2,166 399 FTI Consulting Inc (a) 112 5 HSBC Holdings PLC ADR 1,310 75 ICF International Inc (a) 120 4 JP Morgan Chase & Co 11,251 493 Watson Wyatt Worldwide Inc 150 6 Mitsubishi UFJ Financial Group Inc ADR 2,621 14 15 Morgan Stanley 202 6 Consumer Products - Miscellaneous (0.61%) Societe Generale ADR 1,850 30 American Greetings Corp 720 16 UBS AG 1,562 29 Central Garden and Pet Co - A Shares (a) 840 9 1,938 Jarden Corp 3,264 92 Diversified Manufacturing Operations (2.43%) Kimberly-Clark Corp 3,857 228 3M Co 3,391 250 Tupperware Brands Corp 210 8 Actuant Corp 650 10 353 Ameron International Corp 90 6 Containers - Metal & Glass (0.25%) AO Smith Corp 260 10 Bway Holding Co (a) 350 7 AZZ Inc (a) 470 19 Crown Holdings Inc (a) 766 21 Brink's Co/The 1,848 50 Owens-Illinois Inc (a) 2,691 99 Carlisle Cos Inc 2,129 72 Silgan Holdings Inc 310 16 Cooper Industries PLC 1,265 48 143 Dover Corp 1,316 51 Containers - Paper & Plastic (0.12%) ESCO Technologies Inc (a) 260 10 Pactiv Corp (a) 1,727 45 General Electric Co 41,392 680 Rock-Tenn Co 490 23 GP Strategies Corp (a) 530 4 68 Illinois Tool Works Inc 890 38 Invensys PLC ADR 4,500 21 Cosmetics & Toiletries (1.18%) ITT Corp 1,361 71 Chattem Inc (a) 164 11 Koppers Holdings Inc 827 25 21 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Diversified Manufacturing Operations Electronic Components - Miscellaneous (continued) (continued) Siemens AG ADR 412 $ 38 OSI Systems Inc (a) 210 $ 4 1,403 126 Diversified Minerals (0.17%) Electronic Components - Semiconductors (1.39%) Anglo American PLC ADR 1,847 29 Fairchild Semiconductor International Inc (a) 1,990 20 BHP Billiton Ltd ADR 1,060 70 Intel Corp 16,484 323 99 IXYS Corp 840 7 Diversified Operations (0.01%) Kopin Corp (a) 1,140 5 Compass Diversified Holdings 490 5 Micron Technology Inc (a) 6,088 50 Microsemi Corp (a) 550 9 E-Commerce - Services (0.20%) Nvidia Corp (a) 5,635 85 eBay Inc (a) 4,837 114 ON Semiconductor Corp (a) 3,677 30 PMC - Sierra Inc (a) 1,150 11 Electric - Generation (0.15%) QLogic Corp (a) 2,441 42 AES Corp/The 5,681 84 Silicon Laboratories Inc (a) 290 13 Skyworks Solutions Inc (a) 1,850 25 Electric - Integrated (1.46%) Texas Instruments Inc 5,638 134 Ameren Corp 1,729 44 Xilinx Inc 2,056 48 American Electric Power Co Inc 2,264 70 802 Avista Corp 990 20 Constellation Energy Group Inc 2,516 81 Electronic Connectors (0.04%) Dominion Resources Inc/VA 1,120 39 Thomas & Betts Corp (a) 766 23 DPL Inc 949 25 Duke Energy Corp 257 4 Electronic Design Automation (0.01%) Cogo Group Inc (a) 520 3 E.ON AG ADR 933 40 Edison International 1,012 34 Electronic Parts Distribution (0.04%) Enel SpA ADR 3,671 23 Avnet Inc (a) 788 20 Exelon Corp 2,101 104 FPL Group Inc 892 49 Electronic Security Devices (0.02%) IDACORP Inc 300 9 American Science & Engineering Inc 200 14 International Power PLC ADR 292 14 NorthWestern Corp 610 15 E-Marketing & Information (0.03%) NSTAR 240 8 Digital River Inc (a) 420 17 OGE Energy Corp 734 24 Engineering - Research & Development Services (0.28%) PG&E Corp 984 40 ABB Ltd ADR (a) 1,400 28 Portland General Electric Co 577 11 EMCOR Group Inc (a) 826 21 Progress Energy Inc 1,027 40 Exponent Inc (a) 140 4 Public Service Enterprise Group Inc 2,327 73 KBR Inc 3,701 86 RWE AG ADR 259 24 URS Corp (a) 493 22 Scottish & Southern Energy PLC ADR 662 12 161 Southern Co 185 6 Xcel Energy Inc 1,728 33 Engines - Internal Combustion (0.03%) 842 Briggs & Stratton Corp 850 17 Electronic Components - Miscellaneous (0.22%) Enterprise Software & Services (1.14%) Benchmark Electronics Inc (a) 1,030 18 Ariba Inc (a) 870 10 CTS Corp 730 7 BMC Software Inc (a) 1,328 50 Garmin Ltd 2,479 93 CA Inc 4,486 99 LaBarge Inc (a) 330 4 Informatica Corp (a) 670 15 JDA Software Group Inc (a) 277 6 22 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Enterprise Software & Services (continued) Food - Canned (continued) Mantech International Corp (a) 210 $ 10 TreeHouse Foods Inc (a) 300 $ 11 Oracle Corp SAP AG ADR 15 Food - Catering (0.04%) Sybase Inc (a) 59 Compass Group PLC ADR 24 SYNNEX Corp (a) 17 Food - Dairy Products (0.12%) Environmental Consulting & Engineering (0.02%) Dean Foods Co (a) 69 Tetra Tech Inc (a) 9 Food - Meat Products (0.04%) E-Services - Consulting (0.02%) Hormel Foods Corp 22 Perficient Inc (a) 4 Food - Miscellaneous/Diversified (0.76%) Websense Inc (a) 5 American Italian Pasta Co (a) 11 9 Diamond Foods Inc 9 Fiduciary Banks (0.23%) General Mills Inc Bank of New York Mellon Corp/The 22 HJ Heinz Co State Street Corp Kraft Foods Inc 27 Lancaster Colony Corp 6 Finance - Auto Loans (0.03%) Nestle SA ADR 45 AmeriCredit Corp (a) 19 Sara Lee Corp 25 Unilever PLC ADR 23 Finance - Consumer Loans (0.01%) Encore Capital Group Inc (a) 4 Food - Retail (0.68%) Finance - Credit Card (0.23%) Koninklijke Ahold NV ADR 29 American Express Co 97 Kroger Co/The Discover Financial Services 35 Safeway Inc 59 SUPERVALU Inc Finance - Investment Banker & Broker (0.41%) Charles Schwab Corp/The 92 Food - Wholesale & Distribution (0.01%) E*Trade Financial Corp (a) 7 Fresh Del Monte Produce Inc (a) 7 Evercore Partners Inc - Class A 8 Sysco Corp 7 - ICAP PLC ADR 17 7 Investment Technology Group Inc (a) 29 Footwear & Related Apparel (0.04%) Knight Capital Group Inc (a) 13 Iconix Brand Group Inc (a) 12 Nomura Holdings Inc ADR 12 Steven Madden Ltd (a) 12 SWS Group Inc 11 24 TD Ameritrade Holding Corp (a) 46 Forestry (0.12%) Plum Creek Timber Co Inc 70 Finance - Leasing Company (0.01%) Financial Federal Corp 6 Gambling (Non-Hotel) (0.01%) Isle of Capri Casinos Inc (a) 7 Finance - Other Services (0.10%) NASDAQ OMX Group Inc/The (a) 56 Gas - Distribution (0.38%) Atmos Energy Corp 14 Food - Canned (0.20%) Centerpoint Energy Inc 57 Del Monte Foods Co 99 Energen Corp 36 Seneca Foods Corp (a) 4 Northwest Natural Gas Co 17 South Jersey Industries Inc 11 UGI Corp 77 23 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Gas - Distribution (continued) Internet Security (0.16%) WGL Holdings Inc 240 $ 8 Blue Coat Systems Inc (a) 500 $ 11 Symantec Corp (a) 79 Gold Mining (0.04%) 90 Lihir Gold Ltd ADR (a) 22 Internet Telephony (0.02%) j2 Global Communications Inc (a) 11 Home Decoration Products (0.06%) Newell Rubbermaid Inc 36 Intimate Apparel (0.04%) Warnaco Group Inc/The (a) 23 Home Furnishings (0.03%) Tempur-Pedic International Inc 16 Investment Companies (0.05%) Ares Capital Corp 13 Hospital Beds & Equipment (0.08%) Fifth Street Finance Corp 3 Kinetic Concepts Inc (a) 47 Hercules Technology Growth Capital Inc 9 PennantPark Investment Corp 3 Human Resources (0.03%) 28 Emergency Medical Services Corp (a) 17 Kenexa Corp (a) 95 1 Investment Management & Advisory Services (0.30%) 18 Calamos Asset Management Inc 4 Franklin Resources Inc 65 Import & Export (0.22%) Invesco Ltd ITOCHU Corp ADR 33 Mitsubishi Corp ADR 41 Mitsui & Co Ltd ADR 69 18 Lasers - Systems & Components (0.02%) Sumitomo Corp ADR 35 Rofin-Sinar Technologies Inc (a) 10 Life & Health Insurance (0.44%) Independent Power Producer (0.15%) Delphi Financial Group Inc 16 Mirant Corp (a) 24 Prudential Financial Inc NRG Energy Inc (a) 62 StanCorp Financial Group Inc 8 86 Torchmark Corp 23 Instruments - Scientific (0.30%) Unum Group 75 FEI Co (a) 18 Thermo Fisher Scientific Inc (a) Machinery - Construction & Mining (0.34%) Astec Industries Inc (a) 4 Insurance Brokers (0.01%) Bucyrus International Inc 27 eHealth Inc (a) 3 Caterpillar Inc Life Partners Holdings Inc 3 Joy Global Inc 20 6 Internet Application Software (0.02%) Machinery - Electrical (0.03%) S1 Corp (a) 10 Regal-Beloit Corp 18 Internet Infrastructure Equipment (0.03%) Machinery - Farm (0.04%) Avocent Corp (a) 17 Kubota Corp ADR 25 Internet Infrastructure Software (0.09%) Machinery - General Industry (0.08%) Akamai Technologies Inc (a) 28 Applied Industrial Technologies Inc 5 AsiaInfo Holdings Inc (a) 11 DXP Enterprises Inc (a) 4 TIBCO Software Inc (a) 15 Middleby Corp (a) 15 54 Wabtec Corp/DE 20 44 24 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Machinery - Pumps (0.11%) Medical - HMO (continued) Flowserve Corp 663 $ 65 UnitedHealth Group Inc 5,222 $ WellPoint Inc (a) 28 Medical - Biomedical/Gene (1.00%) Acorda Therapeutics Inc (a) 3 Affymax Inc (a) 5 Medical - Hospitals (0.24%) Amgen Inc (a) Community Health Systems Inc (a) 28 Arqule Inc (a) 3 Tenet Healthcare Corp (a) 80 Biogen Idec Inc (a) 52 Universal Health Services Inc 31 Bio-Rad Laboratories Inc (a) 10 Cubist Pharmaceuticals Inc (a) 12 Medical - Nursing Homes (0.01%) Exelixis Inc (a) 14 Ensign Group Inc/The 6 Gilead Sciences Inc (a) 41 Human Genome Sciences Inc (a) 46 Medical - Outpatient & Home Medical Care (0.06%) Incyte Corp (a) 13 Amedisys Inc (a) 16 Vical Inc (a) 6 Gentiva Health Services Inc (a) 7 XOMA Ltd (a) 5 LHC Group Inc (a) 13 36 Medical - Drugs (2.71%) Medical - Wholesale Drug Distribution (0.47%) Abbott Laboratories 79 AmerisourceBergen Corp 85 Allergan Inc/United States 87 McKesson Corp AstraZeneca PLC ADR 40 Bristol-Myers Squibb Co Medical Instruments (0.06%) China Sky One Medical Inc (a) 3 Genomic Health Inc (a) 8 Endo Pharmaceuticals Holdings Inc (a) 95 Kensey Nash Corp (a) 12 GlaxoSmithKline PLC ADR 26 Medtronic Inc 17 Merck & Co Inc/NJ 37 Novartis AG ADR 23 Medical Laboratory & Testing Service (0.03%) Novo Nordisk A/S ADR 27 Icon PLC ADR (a) 16 Orexigen Therapeutics Inc (a) 10 Pfizer Inc Medical Products (0.91%) PharMerica Corp (a) 8 American Medical Systems Holdings Inc (a) 18 Roche Holding AG ADR 46 Cantel Medical Corp (a) 8 Sanofi-Aventis SA ADR 37 Hospira Inc (a) 95 Schering-Plough Corp Johnson & Johnson Shire PLC ADR 21 Orthofix International NV (a) 7 Wyeth XenoPort Inc (a) 6 Metal - Aluminum (0.01%) Kaiser Aluminum Corp 5 Medical - Generic Drugs (0.14%) Mylan Inc/PA (a) 63 Metal - Copper (0.27%) Par Pharmaceutical Cos Inc (a) 6 Freeport-McMoRan Copper & Gold Inc Perrigo Co 11 80 Metal - Diversified (0.09%) Rio Tinto PLC ADR 53 Medical - HMO (0.71%) Cigna Corp 71 Metal - Iron (0.15%) Coventry Health Care Inc (a) 87 Cliffs Natural Resources Inc 86 Humana Inc (a) 74 Magellan Health Services Inc (a) 18 Metal Processors & Fabrication (0.01%) LB Foster Co (a) 5 25 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Metal Processors & Fabrication (continued) Oil Company - Exploration & Production Precision Castparts Corp 3 $ 1 (continued) 6 Arena Resources Inc (a) 210 $ 7 Berry Petroleum Co 13 Metal Products - Distribution (0.01%) Chesapeake Energy Corp 93 AM Castle & Co 4 Concho Resources Inc/Midland TX (a) 11 Devon Energy Corp 9 Miscellaneous Manufacturers (0.04%) Aptargroup Inc 22 EXCO Resources Inc 23 Mariner Energy Inc (a) 19 Multi-Line Insurance (0.23%) Newfield Exploration Co (a) 97 Allianz SE ADR 22 Noble Energy Inc 33 American Financial Group Inc/OH 52 Occidental Petroleum Corp AXA SA ADR 24 St Mary Land & Exploration Co 89 Zurich Financial Services AG ADR 34 Swift Energy Co (a) 20 Talisman Energy Inc 35 Whiting Petroleum Corp (a) 32 Multimedia (0.65%) XTO Energy Inc McGraw-Hill Cos Inc/The 71 Time Warner Inc Viacom Inc (a) Oil Company - Integrated (3.29%) Walt Disney Co/The 61 BG Group PLC ADR 50 WPP PLC ADR 22 BP PLC ADR 50 Chevron Corp ConocoPhillips Networking Products (1.06%) ENI SpA ADR 21 3Com Corp (a) 24 Exxon Mobil Corp BigBand Networks Inc (a) 3 Hess Corp Cisco Systems Inc (a) Marathon Oil Corp 3 Polycom Inc (a) 15 Royal Dutch Shell PLC - B shares ADR 22 Royal Dutch Shell PLC ADR 23 Office Automation & Equipment (0.06%) Statoil ASA ADR 21 Canon Inc ADR 33 Total SA ADR 57 Office Supplies & Forms (0.01%) Ennis Inc 5 Oil Field Machinery & Equipment (0.42%) Cameron International Corp (a) 63 Oil - Field Services (0.45%) Dresser-Rand Group Inc (a) 36 Halliburton Co 46 Dril-Quip Inc (a) 12 Helix Energy Solutions Group Inc (a) 20 National Oilwell Varco Inc (a) Hornbeck Offshore Services Inc (a) 13 Oil States International Inc (a) 19 Oil Refining & Marketing (0.02%) Schlumberger Ltd CVR Energy Inc (a) 12 Smith International Inc 46 Paper & Related Products (0.35%) Oil & Gas Drilling (0.26%) Glatfelter 5 Atwood Oceanics Inc (a) International Paper Co Nabors Industries Ltd (a) 49 Rayonier Inc 24 Svenska Cellulosa AB ADR 22 Oil Company - Exploration & Production (1.75%) Anadarko Petroleum Corp 39 Pastoral & Agricultural (0.02%) Apache Corp 53 AgFeed Industries Inc (a) 9 26 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Pharmacy Services (0.45%) Reinsurance (continued) Catalyst Health Solutions Inc (a) 630 $ 18 Argo Group International Holdings Ltd (a) 350 $ 12 Medco Health Solutions Inc (a) Aspen Insurance Holdings Ltd 16 Omnicare Inc 20 Flagstone Reinsurance Holdings Ltd 6 Hannover Rueckversicherung AG ADR (a) 25 Physical Therapy & Rehabilitation Centers (0.03%) Max Capital Group Ltd 3 Psychiatric Solutions Inc (a) 7 PartnerRe Ltd 26 RehabCare Group Inc (a) 10 Platinum Underwriters Holdings Ltd 19 17 Validus Holdings Ltd 6 Physician Practice Management (0.02%) Mednax Inc (a) 10 REITS - Apartments (0.02%) Essex Property Trust Inc 10 Pipelines (0.51%) El Paso Corp REITS - Diversified (0.08%) Oneok Inc 28 Digital Realty Trust Inc 48 Spectra Energy Corp 53 REITS - Healthcare (0.25%) Williams Cos Inc 98 HCP Inc 43 Nationwide Health Properties Inc 67 Private Corrections (0.02%) Universal Health Realty Income Trust 4 Cornell Cos Inc (a) 13 Ventas Inc 29 Property & Casualty Insurance (0.53%) Amtrust Financial Services Inc 1 REITS - Mortgage (0.08%) Chubb Corp Capstead Mortgage Corp 6 HCC Insurance Holdings Inc 27 Chimera Investment Corp 11 Tokio Marine Holdings Inc ADR 15 MFA Mortgage Investments Inc 26 Tower Group Inc 6 NorthStar Realty Finance Corp 4 Travelers Cos Inc/The 47 REITS - Office Property (0.11%) Publicly Traded Investment Fund (0.85%) Alexandria Real Estate Equities Inc 18 iShares Russell 1000 Growth Index Fund Corporate Office Properties Trust SBI MD 42 iShares Russell 1000 Value Index Fund 63 Kilroy Realty Corp 5 iShares S&P 500 Index Fund/US 65 REITS - Regional Malls (0.07%) Real Estate Operator & Developer (0.09%) CBL & Associates Properties Inc 17 Brookfield Asset Management Inc 27 Simon Property Group Inc 23 Sun Hung Kai Properties Ltd ADR 26 40 53 REITS - Shopping Centers (0.04%) Recreational Vehicles (0.01%) Inland Real Estate Corp 11 Polaris Industries Inc 8 Saul Centers Inc 9 Urstadt Biddle Properties Inc 4 Regional Banks (1.06%) 24 Capital One Financial Corp 48 REITS - Single Tenant (0.01%) Fifth Third Bancorp Getty Realty Corp 4 US Bancorp 16 Wells Fargo & Co REITS - Storage (0.19%) Public Storage Reinsurance (0.28%) Allied World Assurance Co Holdings Ltd 47 27 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Rental - Auto & Equipment (0.03%) Retail - Gardening Products (0.01%) Aaron's Inc 390 $ 10 Tractor Supply Co (a) 180 $ 9 Rent-A-Center Inc/TX (a) 7 17 Retail - Hair Salons (0.01%) Regis Corp 8 Research & Development (0.03%) Parexel International Corp (a) 15 Retail - Home Furnishings (0.00%) Pier 1 Imports Inc (a) 2 Retail - Apparel & Shoe (0.42%) Aeropostale Inc (a) 13 Retail - Jewelry (0.02%) Dress Barn Inc (a) 11 Signet Jewelers Ltd (a) 14 Gap Inc/The Genesco Inc (a) 10 Retail - Major Department Store (0.12%) JOS A Bank Clothiers Inc (a) 6 Marks & Spencer Group PLC ADR 14 Phillips-Van Heusen Corp 22 TJX Cos Inc 58 Ross Stores Inc 48 72 Stage Stores Inc 8 Retail - Office Supplies (0.23%) Wet Seal Inc/The (a) 10 Staples Inc Retail - Appliances (0.01%) Retail - Pawn Shops (0.02%) hhgregg Inc (a) 5 Cash America International Inc 11 Retail - Auto Parts (0.05%) Retail - Perfume & Cosmetics (0.01%) Advance Auto Parts Inc 26 Sally Beauty Holdings Inc (a) 8 Retail - Automobile (0.02%) Retail - Petroleum Products (0.02%) Asbury Automotive Group Inc 10 World Fuel Services Corp 12 Retail - Building Products (0.41%) Retail - Regional Department Store (0.20%) Home Depot Inc Kohl's Corp (a) 74 Kingfisher PLC ADR 27 Macy's Inc 40 Lowe's Cos Inc 11 Retail - Restaurants (0.47%) Retail - Consumer Electronics (0.08%) Brinker International Inc 46 RadioShack Corp 46 CKE Restaurants Inc 9 Einstein Noah Restaurant Group Inc (a) 3 Retail - Discount (0.93%) McDonald's Corp 37 99 Cents Only Stores (a) 14 PF Chang's China Bistro Inc (a) 11 Big Lots Inc (a) 88 Ruby Tuesday Inc (a) 6 BJ's Wholesale Club Inc (a) 23 Starbucks Corp (a) Citi Trends Inc (a) 5 Family Dollar Stores Inc 64 Savings & Loans - Thrifts (0.16%) Wal-Mart Stores Inc ESSA Bancorp Inc 5 First Financial Holdings Inc 3 Retail - Drug Store (0.06%) Flushing Financial Corp 5 CVS Caremark Corp 33 Hudson City Bancorp Inc 66 OceanFirst Financial Corp 4 Retail - Fabric Store (0.03%) Provident Financial Services Inc 4 Jo-Ann Stores Inc (a) 16 United Financial Bancorp Inc 4 91 28 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Schools (0.04%) Telephone - Integrated (1.57%) American Public Education Inc (a) 300 $ 10 AT&T Inc 15,269 $ Capella Education Co (a) 8 CenturyTel Inc 28 Grand Canyon Education Inc (a) 6 Koninklijke KPN NV ADR 20 24 Portugal Telecom SGPS SA ADR 17 Semiconductor Component - Integrated Circuits (0.40%) Qwest Communications International Inc 69 Atmel Corp (a) 18 Sprint Nextel Corp (a) 28 Cypress Semiconductor Corp (a) 61 Telefonica SA ADR 49 Hittite Microwave Corp (a) 12 Verizon Communications Inc Integrated Device Technology Inc (a) 53 Windstream Corp Marvell Technology Group Ltd (a) 77 Micrel Inc 4 Theaters (0.03%) Pericom Semiconductor Corp (a) 4 National CineMedia Inc 7 Regal Entertainment Group 9 Semiconductor Equipment (0.11%) 16 Aixtron AG ADR 20 Therapeutics (0.04%) ASML Holding NV 28 Allos Therapeutics Inc (a) 6 Entegris Inc (a) 13 Isis Pharmaceuticals Inc (a) 8 Ultratech Inc (a) 5 Vivus Inc (a) 11 66 25 Steel - Producers (0.28%) Tobacco (0.62%) ArcelorMittal 27 British American Tobacco PLC ADR 37 Nucor Corp 65 Imperial Tobacco Group PLC ADR 41 Steel Dynamics Inc 15 Philip Morris International Inc United States Steel Corp 55 Reynolds American Inc 89 Steel - Specialty (0.03%) Transactional Software (0.03%) Citic Pacific Ltd ADR 20 ACI Worldwide Inc (a) 5 Solera Holdings Inc 12 Telecommunication Equipment (0.11%) 17 Anaren Inc (a) 4 Arris Group Inc (a) 9 Transport - Air Freight (0.03%) CommScope Inc (a) 42 Atlas Air Worldwide Holdings Inc (a) 15 Comtech Telecommunications Corp (a) 7 Transport - Equipment & Leasing (0.01%) Symmetricom Inc (a) 3 TAL International Group Inc 5 65 Telecommunication Equipment - Fiber Optics (0.09%) Transport - Marine (0.00%) JDS Uniphase Corp (a) 52 Overseas Shipholding Group Inc 64 2 Telecommunication Services (0.13%) Transport - Rail (0.58%) Consolidated Communications Holdings Inc 11 CSX Corp Harris Stratex Networks Inc (a) 2 MTR Corp ADR 29 MasTec Inc (a) 5 Norfolk Southern Corp 35 NTELOS Holdings Corp 9 Union Pacific Corp Premiere Global Services Inc (a) 8 Singapore Telecommunications Ltd ADR 23 Transport - Services (0.17%) Telenor ASA ADR (a) 17 FedEx Corp 60 75 HUB Group Inc (a) 13 29 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) BONDS (continued) Transport - Services (continued) Apparel Manufacturers (0.01%) United Parcel Service Inc 497 $ 28 Rafaella Apparel Group Inc 11.25%, 6/15/2011 $ 15 $ 4 Transport - Truck (0.02%) Asset Backed Securities (2.01%) Heartland Express Inc 5 Ameriquest Mortgage Securities Inc Marten Transport Ltd (a) 4 0.55%, 3/25/2035 (d) 13 11 9 Carrington Mortgage Loan Trust Vitamins & Nutrition Products (0.11%) 0.53%, 12/25/2035 (d) Mead Johnson Nutrition Co 66 Citigroup Mortgage Loan Trust Inc 0.40%, 3/25/2037 (d) Web Portals (0.51%) Countrywide Asset-Backed Certificates 1.32%, 1/25/2034 (d) 73 Earthlink Inc 15 0.54%, 2/25/2036 (d) 77 70 Google Inc (a) 0.50%, 3/25/2036 (c)(d) 81 0.42%, 6/25/2037 (d) 49 Wire & Cable Products (0.01%) Countrywide Home Equity Loan Trust Fushi Copperweld Inc (a) 4 0.44%, 5/15/2036 (d) 79 14 First Franklin Mortgage Loan Asset Backed Wireless Equipment (0.26%) Certificates Nokia OYJ ADR 18 0.49%, 11/25/2035 (c)(d) Qualcomm Inc First Horizon Asset Backed Trust Telefonaktiebolaget LM Ericsson ADR 25 0.38%, 10/25/2026 (d) 60 First-Citizens Home Equity Loan LLC 0.45%, 9/15/2022 (b)(d) 45 24 TOTAL COMMON STOCKS $ 34,943 Great America Leasing Receivables Principal 5.39%, 9/15/2011 (b) 26 27 Amount Value JP Morgan Mortgage Acquisition Corp (000's) (000's) 0.42%, 4/25/2036 (d) BONDS (23.74%) 5.45%, 11/25/2036 Aerospace & Defense (0.12%) 0.40%, 3/25/2037 (d) 75 32 Boeing Co/The Long Beach Mortgage Loan Trust 3.50%, 2/15/2015 $ 20 21 0.78%, 6/25/2034 (c)(d) 30 20 4.88%, 2/15/2020 10 10 Marriott Vacation Club Owner Trust 5.52%, 5/20/2029 (b)(d) 24 20 Northrop Grumman Corp 3.70%, 8/ 1/2014 25 25 MSDWCC Heloc Trust 0.44%, 7/25/2017 (d) 24 11 5.05%, 8/ 1/2019 10 11 Spirit Aerosystems Inc 7.50%, 10/ 1/2017 (b) 5 5 Auto/Truck Parts & Equipment - Original (0.04%) 72 Tenneco Inc 10.25%, 7/15/2013 21 22 Aerospace & Defense Equipment (0.08%) GenCorp Inc Automobile Sequential (0.33%) 9.50%, 8/15/2013 60 48 Capital Auto Receivables Asset Trust 5.52%, 3/15/2011 (d) 60 60 Airlines (0.21%) Ford Credit Auto Owner Trust American Airlines Pass Through Trust 2001-02 5.30%, 6/15/2012 60 63 7.86%, 10/ 1/2011 5 5 5.60%, 10/15/2012 20 21 American Airlines Pass Through Trust 2009-1A 10.38%, 7/ 2/2019 45 48 WFS Financial Owner Trust 4.50%, 5/17/2013 47 47 Delta Air Lines Inc 7.11%, 9/18/2011 (c) 50 48 6.72%, 1/ 2/2023 24 21 30 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Beverages - Non-Alcoholic (0.07%) Cable/Satellite TV (continued) Coca-Cola Enterprises Inc Time Warner Cable Inc 4.25%, 3/ 1/2015 $ 5 $ 5 6.55%, 5/ 1/2037 $ 15 $ 16 Dr Pepper Snapple Group Inc UPC Holding BV 6.82%, 5/ 1/2018 33 38 9.88%, 4/15/2018 (b) 15 16 43 Beverages - Wine & Spirits (0.02%) Casino Hotels (0.06%) Constellation Brands Inc Harrah's Operating Co Inc 8.38%, 12/15/2014 10 10 10.00%, 12/15/2018 (b) 2 2 10.00%, 12/15/2018 (b) 23 18 Brewery (0.46%) MGM Mirage Anheuser-Busch InBev Worldwide Inc 8.50%, 9/15/2010 15 15 5.38%, 11/15/2014 (b) 35 7.75%, 1/15/2019 (b) 10 12 6.88%, 11/15/2019 (b) 70 79 Casino Services (0.03%) Peninsula Gaming LLC 8.38%, 8/15/2015 (b) 5 5 Broadcasting Services & Programming (0.09%) 10.75%, 8/15/2017 (b) 10 10 Discovery Communications LLC Snoqualmie Entertainment Authority 5.63%, 8/15/2019 50 51 9.13%, 2/ 1/2015 (b) 5 3 18 Building Products - Cement & Aggregate (0.16%) Martin Marietta Materials Inc Cellular Telecommunications (0.44%) 0.64%, 4/30/2010 (d) 90 90 America Movil SAB de CV 5.63%, 11/15/2017 10 10 Building Products - Wood (0.45%) Centennial Communications Corp Masco Corp 6.35%, 1/ 1/2013 (d) 5 5 0.60%, 3/12/2010 (d) Cricket Communications Inc 9.38%, 11/ 1/2014 15 15 Cable/Satellite TV (1.01%) iPCS Inc Comcast Corp 2.61%, 5/ 1/2013 (d) 5 4 6.30%, 11/15/2017 50 55 Nextel Communications Inc 6.45%, 3/15/2037 7.38%, 8/ 1/2015 60 54 COX Communications Inc Rogers Wireless Inc 6.75%, 3/15/2011 50 53 6.38%, 3/ 1/2014 25 28 5.45%, 12/15/2014 20 21 Vodafone Group PLC 5.50%, 10/ 1/2015 10 11 0.64%, 6/15/2011 (d) 45 45 6.25%, 6/ 1/2018 (b) 40 42 0.66%, 2/27/2012 (d) 75 74 8.38%, 3/ 1/2039 (b) 40 49 5.45%, 6/10/2019 20 21 CSC Holdings Inc/United States 7.88%, 2/15/2018 5 5 Chemicals - Diversified (0.20%) 8.63%, 2/15/2019 (b) 10 11 Dow Chemical Co/The DirecTV Holdings LLC / DirecTV Financing 5.90%, 2/15/2015 55 57 Co Inc 8.55%, 5/15/2019 50 56 4.75%, 10/ 1/2014 (b) 70 70 7.63%, 5/15/2016 30 32 5.88%, 10/ 1/2019 (b) 40 40 Chemicals - Specialty (0.01%) DISH DBS Corp Huntsman International LLC 6.63%, 10/ 1/2014 20 19 5.50%, 6/30/2016 (b) 5 4 Kabel Deutschland GmbH 10.63%, 7/ 1/2014 15 16 Coal (0.01%) Rainbow National Services LLC Arch Coal Inc 10.38%, 9/ 1/2014 (b) 5 5 8.75%, 8/ 1/2016 (b) 5 5 31 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Commercial Banks (0.70%) Diversified Banking Institutions (continued) Barclays Bank PLC Goldman Sachs Group Inc/The (continued) 5.00%, 9/22/2016 $ 55 $ 56 6.75%, 10/ 1/2037 $ 28 $ 29 Nordea Bank Sweden AB JP Morgan Chase & Co 8.95%, 11/29/2049 (b) 3.70%, 1/20/2015 Westpac Banking Corp Morgan Stanley 4.20%, 2/27/2015 5.63%, 9/23/2019 7.25%, 4/ 1/2032 25 29 Computer Services (0.02%) Royal Bank of Scotland Group PLC 5.05%, 1/ 8/2015 25 22 Sungard Data Systems Inc 10.25%, 8/15/2015 10 10 Diversified Financial Services (0.44%) Computers (0.01%) General Electric Capital Corp Hewlett-Packard Co 6.00%, 8/ 7/2019 2.95%, 8/15/2012 5 5 6.38%, 11/15/2067 (d) 75 62 Computers - Memory Devices (0.03%) Seagate Technology HDD Holdings Diversified Manufacturing Operations (0.03%) 6.80%, 10/ 1/2016 10 9 Textron Inc Seagate Technology International/Cayman 6.20%, 3/15/2015 20 20 Islands 10.00%, 5/ 1/2014 (b) 5 6 Diversified Minerals (0.47%) 15 Rio Tinto Finance USA Ltd 8.95%, 5/ 1/2014 75 88 Containers - Paper & Plastic (0.02%) 6.50%, 7/15/2018 35 38 Graphic Packaging International Inc 9.50%, 6/15/2017 (b) 5 5 9.00%, 5/ 1/2019 20 25 Norampac Industries Inc Teck Resources Ltd 6.75%, 6/ 1/2013 5 5 9.75%, 5/15/2014 50 55 10 10.25%, 5/15/2016 40 45 10.75%, 5/15/2019 10 12 Cruise Lines (0.02%) Vale Overseas Ltd Royal Caribbean Cruises Ltd 5.63%, 9/15/2019 11 11 6.88%, 12/ 1/2013 10 9 Data Processing & Management (0.03%) Diversified Operations (0.04%) First Data Corp Susser Holdings LLC / Susser Finance Corp 9.88%, 9/24/2015 15 14 10.63%, 12/15/2013 25 26 10.55%, 9/24/2015 5 4 18 Diversified Operations & Commercial Services (0.02%) Aramark Corp Diversified Banking Institutions (2.01%) 8.50%, 2/ 1/2015 10 10 Bank of America Corp 5.38%, 9/11/2012 15 16 Electric - Generation (0.15%) 5.42%, 3/15/2017 10 9 AES Corp/The 6.00%, 9/ 1/2017 9.75%, 4/15/2016 (b) 15 16 5.65%, 5/ 1/2018 25 25 Elwood Energy LLC Citigroup Inc 8.16%, 7/ 5/2026 27 24 5.63%, 8/27/2012 65 66 Indiantown Cogeneration LP GMAC Inc 9.26%, 12/15/2010 23 23 7.75%, 1/19/2010 (b) 5 5 Reliant Energy Mid-Atlantic Power Holdings 6.00%, 12/15/2011 (b) 9 8 LLC 9.24%, 7/ 2/2017 19 21 6.63%, 5/15/2012 (b) 12 11 84 Goldman Sachs Group Inc/The 5.45%, 11/ 1/2012 32 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Electric - Integrated (0.36%) Finance - Credit Card (continued) Baltimore Gas & Electric Co Discover Financial Services (continued) 5.90%, 10/ 1/2016 $ 25 $ 26 10.25%, 7/15/2019 $ 180 $ Exelon Generation Co LLC 5.20%, 10/ 1/2019 20 20 Finance - Investment Banker & Broker (0.07%) FirstEnergy Solutions Corp 6.80%, 8/15/2039 (b) 10 11 E*Trade Financial Corp 7.38%, 9/15/2013 10 9 Jersey Central Power & Light Co 7.35%, 2/ 1/2019 30 35 12.50%, 11/30/2017 5 5 6.15%, 6/ 1/2037 30 33 Jefferies Group Inc 6.25%, 1/15/2036 30 24 Mirant Americas Generation LLC 8.30%, 5/ 1/2011 10 10 UBS Preferred Funding Trust V 6.24%, 5/29/2049 5 4 8.50%, 10/ 1/2021 5 4 42 Nisource Finance Corp 5.25%, 9/15/2017 25 24 Finance - Mortgage Loan/Banker (0.07%) 6.40%, 3/15/2018 15 15 Countrywide Financial Corp 6.80%, 1/15/2019 10 10 6.25%, 5/15/2016 40 40 Texas Competitive Electric Holdings Co LLC 10.25%, 11/ 1/2015 (d) 30 22 Finance - Other Services (0.04%) Icahn Enterprises LP / Icahn Enterprises Finance Corp Electronic Components - Miscellaneous (0.08%) 8.13%, 6/ 1/2012 20 20 NXP BV / NXP Funding LLC 7.13%, 2/15/2013 5 5 3.26%, 10/15/2013 (d) 65 47 25 Electronics - Military (0.06%) Food - Miscellaneous/Diversified (0.21%) L-3 Communications Corp Del Monte Corp 7.63%, 6/15/2012 10 10 7.50%, 10/15/2019 (b) 5 5 5.20%, 10/15/2019 (b) 25 25 HJ Heinz Finance Co 35 7.13%, 8/ 1/2039 (b) 50 59 Kellogg Co Finance - Auto Loans (0.09%) 4.45%, 5/30/2016 10 10 Ford Motor Credit Co LLC Kraft Foods Inc 7.38%, 10/28/2009 5 5 6.25%, 6/ 1/2012 35 38 2.08%, 1/15/2010 (d) 20 20 Ralcorp Holdings Inc 7.88%, 6/15/2010 25 25 6.63%, 8/15/2039 (b) 10 11 50 Finance - Commercial (0.16%) Food - Retail (0.10%) Textron Financial Corp Delhaize America Inc 0.52%, 2/25/2011 (d) 92 9.00%, 4/15/2031 45 59 Finance - Consumer Loans (0.39%) Gambling (Non-Hotel) (0.01%) HSBC Finance Corp Pinnacle Entertainment Inc 0.72%, 11/16/2009 (d) 75 75 7.50%, 6/15/2015 5 4 4.13%, 11/16/2009 75 75 SLM Corp Gold Mining (0.10%) 0.66%, 7/26/2010 (d) 75 71 Newmont Mining Corp 4.50%, 7/26/2010 5 5 6.25%, 10/ 1/2039 60 60 Home Equity - Other (0.90%) Finance - Credit Card (0.42%) Bear Stearns Asset Backed Securities Trust Capital One Bank USA NA 0.41%, 8/25/2036 (d) 73 6.50%, 6/13/2013 24 26 Countrywide Asset-Backed Certificates Discover Financial Services 6.09%, 6/25/2021 (d) 68 28 6.45%, 6/12/2017 10 9 33 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Home Equity - Other (continued) Machinery - General Industry (0.03%) GMAC Mortgage Corp Loan Trust Roper Industries Inc 5.75%, 10/25/2036 $ 62 $ 45 6.25%, 9/ 1/2019 $ 15 $ 16 5.81%, 10/25/2036 35 16 GSAA Trust Medical - Drugs (0.24%) 0.39%, 4/25/2047 (c)(d) 25 Axcan Intermediate Holdings Inc Option One Mortgage Loan Trust 9.25%, 3/ 1/2015 15 16 1.30%, 5/25/2034 (d) 64 38 Elan Finance PLC/Elan Finance Corp 0.35%, 7/25/2036 (d) 4.44%, 11/15/2011 (d) 5 5 Specialty Underwriting & Residential Finance 7.75%, 11/15/2011 15 15 1.01%, 2/25/2035 (d) 41 26 Schering-Plough Corp 0.48%, 3/25/2036 (d) 2 2 5.55%, 12/ 1/2013 (d) 35 38 WAMU Asset-Backed Certificates Wyeth 0.42%, 5/25/2037 (d) 85 36 5.50%, 3/15/2013 (d) 60 65 Wells Fargo Home Equity Trust 0.75%, 4/25/2034 (d) 39 20 Medical - Generic Drugs (0.06%) 0.54%, 10/25/2035 (d) 86 Watson Pharmaceuticals Inc 5.00%, 8/15/2014 20 20 Home Equity - Sequential (0.09%) 6.13%, 8/15/2019 15 16 Countrywide Asset-Backed Certificates 36 5.39%, 4/25/2036 59 24 Medical - Hospitals (0.15%) 5.51%, 8/25/2036 55 30 Community Health Systems Inc 54 8.88%, 7/15/2015 20 21 Independent Power Producer (0.05%) HCA Inc/DE NRG Energy Inc 9.25%, 11/15/2016 60 62 7.25%, 2/ 1/2014 25 25 8.50%, 4/15/2019 (b) 5 5 8.50%, 6/15/2019 5 5 88 30 Medical - Outpatient & Home Medical Care (0.03%) Industrial Gases (0.05%) Select Medical Corp Air Products & Chemicals Inc 7.63%, 2/ 1/2015 20 19 4.38%, 8/21/2019 15 15 Medical - Wholesale Drug Distribution (0.07%) Praxair Inc 4.50%, 8/15/2019 15 16 AmerisourceBergen Corp 5.63%, 9/15/2012 40 42 31 Investment Companies (0.09%) Medical Instruments (0.05%) Xstrata Finance Dubai Ltd St Jude Medical Inc 0.80%, 11/13/2009 (b)(d) 50 50 3.75%, 7/15/2014 30 31 Investment Management & Advisory Services (0.01%) Medical Products (0.11%) Janus Capital Group Inc Angiotech Pharmaceuticals Inc 6.95%, 6/15/2017 (d) 5 5 4.11%, 12/ 1/2013 (d) 20 17 CareFusion Corp Life & Health Insurance (0.11%) 5.13%, 8/ 1/2014 (b) 45 47 Lincoln National Corp 64 5.65%, 8/27/2012 20 20 Metal - Copper (0.10%) 7.00%, 5/17/2066 (d) 25 18 Freeport-McMoRan Copper & Gold Inc StanCorp Financial Group Inc 8.25%, 4/ 1/2015 45 48 6.88%, 10/ 1/2012 25 26 8.38%, 4/ 1/2017 10 11 64 59 34 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Money Center Banks (0.18%) Mortgage Backed Securities (continued) Comerica Bank Impac CMB Trust 5.75%, 11/21/2016 $ 5 $ 4 0.56%, 4/25/2035 (d) $ 18 $ 5 Unicredit Luxembourg Finance SA Impac Secured Assets CMN Owner Trust 6.00%, 10/31/2017 (b) 97 0.53%, 3/25/2036 (d) Indymac Index Mortgage Loan Trust 0.43%, 2/25/2037 (d) 74 Mortgage Backed Securities (4.61%) 0.49%, 6/25/2037 (c)(d) 58 Banc of America Commercial Mortgage Inc 5.33%, 9/10/2045 JP Morgan Chase Commercial Mortgage Securities Corp 5.87%, 4/10/2049 (d) 20 17 6.07%, 4/15/2045 (d) 25 23 5.49%, 2/10/2051 25 20 5.30%, 5/15/2047 (c)(d) 98 6.35%, 2/10/2051 (d) 30 27 JP Morgan Mortgage Trust Banc of America Funding Corp 5.97%, 6/25/2036 (d) 15 13 0.53%, 7/20/2036 (d) 37 5.73%, 4/25/2037 (d) 55 39 BCRR Trust LB-UBS Commercial Mortgage Trust 6.50%, 7/17/2017 (b)(e) 50 46 4.44%, 12/15/2029 (d) 5.86%, 12/15/2043 (b) 25 16 6.45%, 7/17/2040 (d) 50 15 Bear Stearns Commercial Mortgage Securities 6.32%, 4/15/2041 (d) 75 73 5.47%, 6/11/2041 5.87%, 9/15/2045 (d) 70 62 Bella Vista Mortgage Trust 0.50%, 5/20/2045 (c)(d) 96 42 Merrill Lynch/Countrywide Commercial Mortgage Trust Citigroup/Deutsche Bank Commercial 5.17%, 12/12/2049 50 42 Mortgage Trust 0.62%, 10/15/2048 (d) 34 5.94%, 6/12/2050 (d) 23 0.51%, 12/11/2049 (d) 18 Morgan Stanley Capital I 0.49%, 6/12/2012 (d) 40 34 Commercial Mortgage Pass Through Certificates 4.05%, 10/15/2037 89 89 5.81%, 4/12/2049 (d) 25 21 5.25%, 12/10/2046 50 50 RBSCF Trust 5.81%, 5/17/2014 (b)(e) 35 33 Countrywide Alternative Loan Trust 2.21%, 7/20/2035 (d) 36 17 5.81%, 7/17/2014 (b)(e) 50 37 Countrywide Asset-Backed Certificates Sequoia Mortgage Trust 0.65%, 4/25/2036 (d) 1 1.28%, 2/20/2034 (d) 62 41 Credit Suisse Mortgage Capital Certificates Structured Asset Securities Corp 6.02%, 6/15/2038 (d) 60 51 5.50%, 6/25/2036 (d) 24 CS First Boston Mortgage Securities Corp Wachovia Bank Commercial Mortgage Trust 0.45%, 5/15/2036 (b)(d) 3 0.46%, 10/15/2041 (b)(d) 17 4.95%, 7/15/2037 48 5.25%, 12/15/2043 65 62 0.41%, 11/15/2037 (b)(d) 22 6.01%, 6/15/2045 93 8.12%, 9/15/2041 (d) 29 29 5.80%, 7/15/2045 76 Fannie Mae 6.10%, 2/15/2051 (d) 75 62 6.48%, 3/25/2039 27 29 WAMU Commercial Mortgage Securities Trust 6.38%, 4/25/2039 18 19 3.83%, 1/25/2035 (b) 16 16 6.50%, 2/25/2047 28 31 WaMu Mortgage Pass Through Certificates 4.68%, 5/25/2035 (d) 40 36 Freddie Mac 5.50%, 9/15/2031 (d) 0.78%, 1/25/2045 (d) 75 8 GE Capital Commercial Mortgage Corp 0.63%, 11/25/2045 (c)(d) 61 52 5.61%, 4/10/2017 (d) 85 0.47%, 8/25/2046 (c)(d) 96 Ginnie Mae Washington Mutual Alternative Mortgage 1.06%, 2/16/2047 (d) 26 Pass-Through Certificates 0.53%, 6/25/2046 (d) 15 Greenwich Capital Commercial Funding Corp 0.51%, 3/10/2039 (b)(d) 18 GS Mortgage Securities Corp II 5.15%, 10/14/2016 (b)(d) 91 35 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Multi-Line Insurance (0.15%) Oil Company - Exploration & Production CNA Financial Corp (continued) 6.00%, 8/15/2011 $ 40 $ 40 Plains Exploration & Production Co (continued) Genworth Financial Inc 10.00%, 3/ 1/2016 $ 10 $ 11 6.15%, 11/15/2066 (d) 45 29 Quicksilver Resources Inc ING Groep NV 11.75%, 1/ 1/2016 5 6 5.78%, 12/29/2049 30 19 Swift Energy Co 88 7.13%, 6/ 1/2017 25 22 Music (0.06%) WMG Acquisition Corp Oil Company - Integrated (0.20%) 7.38%, 4/15/2014 15 15 Cenovus Energy Inc WMG Holdings Corp 4.50%, 9/15/2014 (b) 25 26 0.00%, 12/15/2014 (a)(d) 20 19 5.70%, 10/15/2019 (b) 30 31 34 Petrobras International Finance Co 7.88%, 3/15/2019 10 11 Mutual Insurance (0.03%) Shell International Finance BV Liberty Mutual Group Inc 4.30%, 9/22/2019 45 45 10.75%, 6/15/2058 (b)(d) 20 19 Non-Hazardous Waste Disposal (0.13%) Oil Refining & Marketing (0.02%) Allied Waste North America Inc Tesoro Corp/Texas 6.13%, 2/15/2014 55 56 6.63%, 11/ 1/2015 10 9 Republic Services Inc 5.50%, 9/15/2019 (b) 20 21 Paper & Related Products (0.01%) 77 Cascades Inc 7.25%, 2/15/2013 5 5 Office Automation & Equipment (0.07%) Xerox Corp Pharmacy Services (0.01%) 5.50%, 5/15/2012 40 42 Omnicare Inc 6.88%, 12/15/2015 5 5 Oil Company - Exploration & Production (0.35%) Anadarko Petroleum Corp Physician Practice Management (0.02%) 6.95%, 6/15/2019 15 17 US Oncology Inc Chesapeake Energy Corp 10.75%, 8/15/2014 10 10 7.63%, 7/15/2013 20 20 7.25%, 12/15/2018 10 9 Pipelines (0.20%) Continental Resources Inc/OK Copano Energy LLC / Copano Energy Finance 8.25%, 10/ 1/2019 (b) 5 5 Corp Denbury Resources Inc 8.13%, 3/ 1/2016 21 21 9.75%, 3/ 1/2016 15 16 7.75%, 6/ 1/2018 5 5 Linn Energy LLC Enbridge Energy Partners LP 11.75%, 5/15/2017 (b) 10 11 9.88%, 3/ 1/2019 5 6 Nexen Inc MarkWest Energy Partners LP / MarkWest 6.40%, 5/15/2037 30 29 Energy Finance Corp OPTI Canada Inc 8.75%, 4/15/2018 5 5 7.88%, 12/15/2014 5 4 Midcontinent Express Pipeline LLC PetroHawk Energy Corp 6.70%, 9/15/2019 (b) 20 21 9.13%, 7/15/2013 15 15 Plains All American Pipeline LP / PAA Finance Corp 10.50%, 8/ 1/2014 (b) 5 5 5.75%, 1/15/2020 20 20 Petroleum Development Corp Regency Energy Partners LP/Regency Energy 12.00%, 2/15/2018 10 10 Finance Corp Pioneer Natural Resources Co 8.38%, 12/15/2013 33 33 6.65%, 3/15/2017 15 14 Plains Exploration & Production Co 7.75%, 6/15/2015 5 5 36 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Pipelines (continued) REITS - Warehouse & Industrial (0.19%) Transportadora de Gas del Sur SA ProLogis 7.88%, 5/14/2017 (b) $ 6 $ 5 7.63%, 8/15/2014 $ 105 $ Rental - Auto & Equipment (0.01%) Property & Casualty Insurance (0.09%) Hertz Corp/The Travelers Cos Inc/The 8.88%, 1/ 1/2014 5 5 6.25%, 3/15/2067 (d) 30 27 WR Berkley Corp Retail - Automobile (0.01%) 6.25%, 2/15/2037 30 27 Sonic Automotive Inc 54 8.63%, 8/15/2013 5 5 Publishing - Periodicals (0.02%) Nielsen Finance LLC / Nielsen Finance Co Retail - Discount (0.04%) 10.00%, 8/ 1/2014 5 5 Dollar General Corp 11.50%, 5/ 1/2016 5 5 11.88%, 7/15/2017 10 11 Target Corp 10 6.50%, 10/15/2037 10 11 Real Estate Operator & Developer (0.04%) 22 Regency Centers LP 8.45%, 9/ 1/2010 20 20 Retail - Drug Store (0.13%) CVS Caremark Corp Regional Banks (0.17%) 6.13%, 9/15/2039 70 71 BAC Capital Trust XIII Rite Aid Corp 0.70%, 3/15/2043 (d) 75 41 10.38%, 7/15/2016 5 5 BAC Capital Trust XIV 76 5.63%, 3/15/2043 (d) 34 22 Retail - Propane Distribution (0.01%) Capital One Financial Corp Ferrellgas Partners LP 5.70%, 9/15/2011 30 31 9.13%, 10/ 1/2017 (b) 5 5 SunTrust Preferred Capital I 5.85%, 12/31/2049 (d) 6 4 Retail - Regional Department Store (0.02%) 98 Neiman Marcus Group Inc/The 9.00%, 10/15/2015 10 9 Reinsurance (0.14%) Swiss Re Solutions Holding Corp Retail - Restaurants (0.27%) 6.45%, 3/ 1/2019 50 47 Darden Restaurants Inc 7.75%, 6/15/2030 35 34 6.20%, 10/15/2017 55 58 81 6.80%, 10/15/2037 (d) 10 11 REITS - Healthcare (0.03%) Yum! Brands Inc Nationwide Health Properties Inc 5.30%, 9/15/2019 40 40 6.50%, 7/15/2011 15 16 6.88%, 11/15/2037 40 44 REITS - Mortgage (0.12%) iStar Financial Inc Rubber - Tires (0.04%) 8.00%, 3/15/2011 (b) 47 40 Goodyear Tire & Rubber Co/The 5.85%, 3/15/2017 55 29 8.63%, 12/ 1/2011 15 16 69 10.50%, 5/15/2016 5 5 21 REITS - Office Property (0.09%) Brandywine Operating Partnership LP Satellite Telecommunications (0.13%) 5.63%, 12/15/2010 27 27 DigitalGlobe Inc HRPT Properties Trust 10.50%, 5/ 1/2014 (b) 15 16 0.89%, 3/16/2011 (d) 25 24 Intelsat Bermuda Ltd 51 11.25%, 2/ 4/2017 (b)(d) 20 20 Intelsat Subsidiary Holding Co Ltd 8.88%, 1/15/2015 (b) 10 10 8.88%, 1/15/2015 25 26 37 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Satellite Telecommunications (continued) Telecommunication Services (continued) Telesat Canada / Telesat LLC Wind Acquisition Finance SA 11.00%, 11/ 1/2015 $ 5 $ 5 11.75%, 7/15/2017 (b) $ 10 $ 11 77 Sovereign (0.27%) Telephone - Integrated (0.64%) Poland Government International Bond AT&T Inc 6.38%, 7/15/2019 17 19 6.15%, 9/15/2034 75 77 Republic of Peru Axtel SAB de CV 7.13%, 3/30/2019 5 6 9.00%, 9/22/2019 (b) 3 3 Russian Foreign Bond - Eurobond CenturyTel Inc 7.50%, 3/31/2030 (b) 66 72 6.15%, 9/15/2019 15 15 South Africa Government International Bond 7.60%, 9/15/2039 10 10 6.50%, 6/ 2/2014 12 13 Level 3 Financing Inc Turkey Government International Bond 9.25%, 11/ 1/2014 25 22 7.00%, 6/ 5/2020 10 11 Sprint Nextel Corp Venezuela Government International Bond 8.38%, 8/15/2017 15 15 8.50%, 10/ 8/2014 20 18 Telecom Italia Capital SA 9.25%, 9/15/2027 18 14 0.96%, 2/ 1/2011 (d) 25 25 1.12%, 7/18/2011 (d) 45 45 Special Purpose Entity (0.32%) 5.25%, 11/15/2013 15 16 AES Red Oak LLC 4.95%, 9/30/2014 45 46 8.54%, 11/30/2019 8 7 7.00%, 6/ 4/2018 40 44 Goldman Sachs Capital I Telefonica Emisiones SAU 6.35%, 2/15/2034 40 37 7.05%, 6/20/2036 30 35 Goldman Sachs Capital II Verizon Communications Inc 5.79%, 12/29/2049 (d) 10 7 6.25%, 4/ 1/2037 15 16 OMX Timber Finance Investments I LLC 5.42%, 1/29/2020 (b)(d)(e) Theaters (0.01%) Piper Jaffray Equipment Trust Securities AMC Entertainment Inc 6.00%, 9/10/2011 (b)(e) 14 14 11.00%, 2/ 1/2016 5 5 Steel - Producers (0.11%) Tobacco (0.32%) Ispat Inland ULC Altria Group Inc 9.75%, 4/ 1/2014 45 47 9.70%, 11/10/2018 85 Steel Dynamics Inc Reynolds American Inc 8.25%, 4/15/2016 (b)(d) 15 15 7.25%, 6/ 1/2013 75 82 62 Telecommunication Services (0.26%) Transport - Rail (0.10%) Embarq Corp Burlington Northern Santa Fe Corp 6.74%, 6/ 1/2013 35 38 4.70%, 10/ 1/2019 45 45 Fairpoint Communications Inc CSX Corp 13.13%, 4/ 2/2018 10 1 6.25%, 3/15/2018 10 11 MasTec Inc 56 7.63%, 2/ 1/2017 10 10 Wire & Cable Products (0.02%) Maxcom Telecomunicaciones SAB de CV Coleman Cable Inc 11.00%, 12/15/2014 5 5 9.88%, 10/ 1/2012 10 9 Qwest Corp TOTAL BONDS $ 13,688 7.88%, 9/ 1/2011 60 62 Telcordia Technologies Inc CONVERTIBLE BONDS (0.04%) 4.26%, 7/15/2012 (b)(d) 15 13 Identification Systems - Development (0.01%) West Corp L-1 Identity Solutions Inc 9.50%, 10/15/2014 10 10 3.75%, 5/15/2027 10 9 38 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) CONVERTIBLE BONDS (continued) U.S. GOVERNMENT & GOVERNMENT AGENCY Medical - Biomedical/Gene (0.03%) OBLIGATIONS (continued) Amylin Pharmaceuticals Inc Federal National Mortgage Association (FNMA) 2.50%, 4/15/2011 $ 10 $ 9 (continued) 5.00%, 10/ 1/2024 $ 260 $ 3.00%, 6/15/2014 10 8 6.00%, 2/ 1/2025 17 6.50%, 2/ 1/2032 29 32 TOTAL CONVERTIBLE BONDS $ 26 3.93%, 6/ 1/2034 (d) 18 18 MUNICIPAL BONDS (0.07%) 3.35%, 7/ 1/2034 (d) 11 11 Nevada (0.04%) 4.30%, 12/ 1/2034 (d) 30 31 County of Clark NV 4.55%, 3/ 1/2035 (d) 36 38 6.88%, 7/ 1/2042 25 26 5.50%, 7/ 1/2035 5.70%, 2/ 1/2036 (d) 30 31 Texas (0.03%) 5.43%, 1/ 1/2037 (d) 37 39 Dallas County Hospital District 6.00%, 1/ 1/2037 5.62%, 8/15/2044 15 16 5.70%, 4/ 1/2037 (d) 86 91 TOTAL MUNICIPAL BONDS $ 42 6.00%, 4/ 1/2037 U.S. GOVERNMENT & GOVERNMENT AGENCY 5.75%, 5/ 1/2037 (d) 69 73 OBLIGATIONS (17.37%) 6.50%, 7/ 1/2037 17 18 Federal Home Loan Mortgage Corporation 6.50%, 7/ 1/2037 19 20 (FHLMC) (4.93%) 6.50%, 6/ 1/2017 47 50 6.00%, 11/ 1/2037 5.50%, 12/ 1/2022 56 60 6.50%, 2/ 1/2038 21 23 4.50%, 10/ 1/2024 6.00%, 3/ 1/2038 42 45 5.00%, 10/ 1/2024 5.50%, 7/ 1/2038 7.00%, 12/ 1/2027 32 35 5.00%, 4/ 1/2039 78 81 6.00%, 1/ 1/2029 39 42 4.00%, 10/ 1/2039 55 55 7.50%, 8/ 1/2030 3 3 5.00%, 10/ 1/2039 8.00%, 12/ 1/2030 45 51 5.50%, 10/ 1/2039 7.50%, 1/ 1/2031 9 11 6.50%, 5/ 1/2031 10 11 Government National Mortgage Association 6.50%, 6/ 1/2031 32 34 (GNMA) (0.99%) 6.50%, 11/ 1/2031 14 15 6.00%, 1/15/2029 83 88 5.00%, 12/ 1/2033 7.00%, 5/15/2031 16 17 6.50%, 10/ 1/2035 60 65 6.00%, 6/15/2032 13 14 6.00%, 10/ 1/2036 (d) 68 72 5.00%, 2/15/2039 6.00%, 8/ 1/2037 5.50%, 10/ 1/2039 6.00%, 8/ 1/2037 6.00%, 9/20/2026 23 24 6.00%, 1/ 1/2038 (d) 27 29 7.00%, 2/20/2032 23 26 6.00%, 7/ 1/2038 4.50%, 6/ 1/2039 U.S. Treasury (4.13%) 5.00%, 10/ 1/2039 2.25%, 5/31/2014 5.50%, 10/ 1/2039 4.25%, 8/15/2015 4.69%, 8/ 1/2035 (d) 22 23 2.63%, 2/29/2016 4.82%, 8/ 1/2035 (d) 3.00%, 8/31/2016 6.50%, 7/ 1/2036 (d) 57 61 4.00%, 8/15/2018 80 84 5.70%, 6/ 1/2037 (d) 68 72 3.13%, 5/15/2019 45 44 3.63%, 8/15/2019 25 26 8.13%, 8/15/2019 Federal National Mortgage Association (FNMA) (7.32%) 6.00%, 5/ 1/2010 1 1 6.00%, 2/15/2026 4.50%, 9/ 1/2010 53 54 6.25%, 5/15/2030 4.50%, 1/ 1/2020 32 33 4.50%, 5/15/2038 5 5 39 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Unrealized Appreciation (Depreciation) Principal The net federal income tax unrealized appreciation (depreciation) and federal tax cost Amount Value of investments held by the account as of the period end were as follows: (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY Unrealized Appreciation $ 3,382 OBLIGATIONS (continued) Unrealized Depreciation U.S. Treasury (continued) Net Unrealized Appreciation (Depreciation) 4.25%, 5/15/2039 $ 25 $ 26 Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 10,010 Portfolio Summary (unaudited) REPURCHASE AGREEMENTS (2.96%) Sector Percent Diversified Banking Institutions (2.96%) Financial 18.73% Investment in Joint Trading Account; Bank Mortgage Securities 17.85% of America Repurchase Agreement; 0.03% Consumer, Non-cyclical 14.95% dated 09/30/09 maturing 10/01/09 Communications 8.64% (collateralized by Sovereign Agency Industrial 8.38% Technology 8.06% Issues; $540,000; 0.00% - 5.70%; dated Energy 7.55% 11/13/09 - 11/19/24) $ 530 $ Consumer, Cyclical 5.98% Investment in Joint Trading Account; Credit Government 4.39% Suisse Repurchase Agreement; 0.03% Asset Backed Securities 3.33% dated 09/30/09 maturing 10/01/09 Basic Materials 3.27% (collateralized by US Treasury Notes; Utilities 2.70% $525,000; 0.88%; dated 12/31/10 - Exchange Traded Funds 0.85% 03/31/11) Diversified 0.05% Investment in Joint Trading Account; Revenue 0.04% Deutsche Bank Repurchase Agreement; General Obligation 0.03% 0.06% dated 09/30/09 maturing 10/01/09 Liabilities in Excess of Other Assets, Net (4.80%) (collateralized by Sovereign Agency TOTAL NET ASSETS 100.00% Issues; $150,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Other Assets Summary (unaudited) Investment in Joint Trading Account; Asset Type Percent Morgan Stanley Repurchase Agreement; Futures 0.10% 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $525,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 1,707 Total Investments $ 60,416 Liabilities in Excess of Other Assets, Net - (4.80)% TOTAL NET ASSETS - 100.00% $ 57,648 (a) Non-Income Producing Security (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $2,004 or 3.48% of net assets. (c) Security is Illiquid (d) Variable Rate. Rate shown is in effect at September 30, 2009. (e) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $251 or 0.44% of net assets. 40 Schedule of Investments Balanced Account September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) Russell 2000 Mini; December 2009 Buy 1 $ 58 $ 60 $ 2 All dollar amounts are shown in thousands (000's) 41 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) PREFERRED STOCKS (2.36%) PREFERRED STOCKS (continued) Cable/Satellite TV (0.06%) Property & Casualty Insurance (0.13%) Comcast Corp 7.00%; Series B 8,337 $ Berkley W R Capital Trust 14,600 $ Markel Corp 81 Commercial Banks (0.09%) ASBC Capital I 31 Barclays Bank PLC 6.63% Regional Banks (0.39%) M&T Capital Trust IV 79 Bank One Capital VI 87 National Bank of Greece SA 51 Fleet Capital Trust VIII SunTrust Capital IX USB Capital VI Diversified Banking Institutions (0.06%) USB Capital XII 88 HSBC Holdings PLC 6.20% Wachovia Capital Trust IV 54 Wachovia Capital Trust IX Diversified Financial Services (0.08%) Wells Fargo Capital VII Citigroup Capital X Electric - Integrated (0.43%) Reinsurance (0.05%) Alabama Power Co - Series 2007B Everest Re Capital Trust II 67 Entergy Mississippi Inc 7.25% 18 PartnerRe Ltd 6.75% 61 Entergy Texas Inc RenaissanceRe Holdings Ltd - Series C 52 FPL Group Capital Inc 7.45% Georgia Power Co 5.90% REITS - Diversified (0.14%) PPL Capital Funding Inc Duke Realty Corp 6.60% Xcel Energy Inc 7.60% PS Business Parks Inc - Series H PS Business Parks Inc - Series I 43 Finance - Consumer Loans (0.04%) Vornado Realty LP (a)(b) HSBC Finance Corp 6.88% Finance - Investment Banker & Broker (0.06%) REITS - Office Property (0.04%) Morgan Stanley Capital Trust IV 70 HRPT Properties Trust - Series B Morgan Stanley Capital Trust V REITS - Shopping Centers (0.15%) Kimco Realty Corp 7.75% Investment Management & Advisory Services (0.10%) Weingarten Realty Investors (b) Deutsche Bank Contingent Capital Trust II Deutsche Bank Contingent Capital Trust III 56 REITS - Single Tenant (0.08%) Realty Income Corp - Series D Life & Health Insurance (0.09%) Delphi Financial Group Inc 8.00% 92 REITS - Warehouse & Industrial (0.01%) PLC Capital Trust V 66 First Industrial Realty Trust Inc - Series J 27 Protective Life Corp Special Purpose Entity (0.13%) Corporate-Backed Trust Certificates - Series Multi-Line Insurance (0.12%) BMY 70 Allianz SE CORTS Trust II for Bellsouth ING Groep NV 6.38% 61 Telecommunications (c) 44 ING Groep NV 7.38% 51 Merrill Lynch Capital Trust II 6 PreferredPlus TR-CCR1 5.75%; Series GSG2 26 PreferredPlus TR-CCR1 6.00%; Series GSC3 37 Multimedia (0.03%) PreferredPlus TR-CCR1 6.00%; Series GSC4 81 Viacom Inc PreferredPlus TR-CCR1 6.00%; Series GSG1 SATURNS 2004-06 6.00%; Series GS 37 42 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) PREFERRED STOCKS (continued) BONDS (continued) Special Purpose Entity (continued) Asset Backed Securities (continued) SATURNS 2004-2 5.75%; Series GS 400 $ 8 Countrywide Asset-Backed Certificates (continued) 0.38%, 11/25/2037 (e) $ 985 $ Telephone - Integrated (0.02%) Countrywide Home Equity Loan Trust Telephone & Data Systems Inc 6.63% 53 0.47%, 12/15/2035 (e) 0.44%, 5/15/2036 (e) 97 Television (0.06%) First Horizon Asset Back Trust CBS Corp 6.75% 0.41%, 10/25/2034 (e) TOTAL PREFERRED STOCKS $ 7,765 First-Citizens Home Equity Loan LLC Principal 0.45%, 9/15/2022 (d)(e) Amount Value GMAC Mortgage Corp Loan Trust (000's) (000's) 0.43%, 8/25/2035 (e) BONDS (61.38%) 0.46%, 11/25/2036 (e) Aerospace & Defense (0.33%) Great America Leasing Receivables 5.39%, 9/15/2011 (d) Boeing Co/The 3.50%, 2/15/2015 $ 330 JP Morgan Mortgage Acquisition Corp 0.42%, 4/25/2036 (e) 4.88%, 2/15/2020 5.45%, 11/25/2036 Northrop Grumman Corp 3.70%, 8/ 1/2014 0.33%, 3/25/2037 (e) 5.05%, 8/ 1/2019 0.40%, 3/25/2037 (e) Spirit Aerosystems Inc Lehman XS Trust 7.50%, 10/ 1/2017 (d) 50 50 0.45%, 9/25/2035 (e) Long Beach Mortgage Loan Trust 0.78%, 6/25/2034 (c)(e) Aerospace & Defense Equipment (0.10%) 0.40%, 7/25/2036 (e) GenCorp Inc Marriott Vacation Club Owner Trust 9.50%, 8/15/2013 5.52%, 5/20/2029 (d)(e) MSDWCC Heloc Trust Airlines (0.54%) 0.44%, 7/25/2017 (e) 72 American Airlines Pass Through Trust 2001-02 SACO I Inc 7.86%, 10/ 1/2011 0.39%, 6/25/2036 (c)(e) American Airlines Pass Through Trust 2009-1A Swift Master Auto Receivables Trust 10.38%, 7/ 2/2019 0.34%, 6/15/2012 (e) Delta Air Lines Inc Washington Mutual Asset-Backed Certificates 7.11%, 9/18/2011 (c) 0.43%, 4/25/2036 (e) 7.92%, 5/18/2012 6.72%, 1/ 2/2023 Auto/Truck Parts & Equipment - Original (0.09%) Stanadyne Corp Apparel Manufacturers (0.02%) 10.00%, 8/15/2014 84 Rafaella Apparel Group Inc Tenneco Inc 11.25%, 6/15/2011 67 10.25%, 7/15/2013 Asset Backed Securities (2.73%) Ameriquest Mortgage Securities Inc Automobile Sequential (0.85%) 0.55%, 3/25/2035 (e) 72 63 AmeriCredit Automobile Receivables Trust 0.48%, 7/25/2035 (e) 12 12 0.27%, 4/ 6/2012 (e) Chase Funding Mortgage Loan Asset-Backed Capital Auto Receivables Asset Trust Certificates 5.52%, 3/15/2011 (e) 1.00%, 9/25/2033 (e) 46 Capital One Auto Finance Trust Countrywide Asset-Backed Certificates 0.25%, 7/15/2011 (e) 23 23 0.77%, 6/25/2035 (e) 0.28%, 10/15/2012 (e) 0.50%, 3/25/2036 (c)(e) Ford Credit Auto Owner Trust 0.42%, 6/25/2037 (e) 5.30%, 6/15/2012 43 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Automobile Sequential (continued) Cable/Satellite TV (continued) Ford Credit Auto Owner Trust (continued) CSC Holdings Inc/United States 5.60%, 10/15/2012 $ 240 $ 8.50%, 4/15/2014 (d) $ 40 $ 42 5.69%, 11/15/2012 (e) DirecTV Holdings LLC / DirecTV Financing Hyundai Auto Receivables Trust Co Inc 0.64%, 1/17/2012 (e) 4.75%, 10/ 1/2014 (d) WFS Financial Owner Trust 7.63%, 5/15/2016 4.50%, 5/17/2013 5.88%, 10/ 1/2019 (d) DISH DBS Corp 6.63%, 10/ 1/2014 35 34 Beverages - Non-Alcoholic (0.19%) 7.75%, 5/31/2015 Coca-Cola Enterprises Inc 4.25%, 3/ 1/2015 Kabel Deutschland GmbH 10.63%, 7/ 1/2014 Dr Pepper Snapple Group Inc 6.82%, 5/ 1/2018 Rainbow National Services LLC 10.38%, 9/ 1/2014 (d) Time Warner Cable Inc Beverages - Wine & Spirits (0.05%) 6.55%, 5/ 1/2037 Constellation Brands Inc UPC Holding BV 8.38%, 12/15/2014 9.88%, 4/15/2018 (d) 7.25%, 9/ 1/2016 65 65 Casino Hotels (0.26%) Brewery (1.10%) Harrah's Operating Co Inc Anheuser-Busch InBev Worldwide Inc 10.00%, 12/15/2018 (d) 42 33 5.38%, 11/15/2014 (d) 10.00%, 12/15/2018 (d) 7.75%, 1/15/2019 (d) Harrah's Operating Escrow LLC / Harrah's 6.88%, 11/15/2019 (d) Escrow Corp 11.25%, 6/ 1/2017 (d) 15 15 MGM Mirage Broadcasting Services & Programming (0.24%) 8.50%, 9/15/2010 Discovery Communications LLC 13.00%, 11/15/2013 (d) 80 92 5.63%, 8/15/2019 Building & Construction - Miscellaneous (0.04%) Casino Services (0.20%) Dycom Investments Inc Choctaw Resort Development Enterprise 8.13%, 10/15/2015 7.25%, 11/15/2019 (d) Peninsula Gaming LLC Building Products - Cement & Aggregate (0.26%) 8.38%, 8/15/2015 (d) Martin Marietta Materials Inc 10.75%, 8/15/2017 (d) 0.64%, 4/30/2010 (e) Snoqualmie Entertainment Authority 9.13%, 2/ 1/2015 (d) 53 Building Products - Wood (0.09%) Masco Corp 0.60%, 3/12/2010 (e) Cellular Telecommunications (1.33%) Alltel Corp Cable/Satellite TV (2.43%) 7.00%, 7/ 1/2012 Comcast Corp Cricket Communications Inc 6.30%, 11/15/2017 9.38%, 11/ 1/2014 6.45%, 3/15/2037 Digicel Group Ltd COX Communications Inc 12.00%, 4/ 1/2014 (d) 65 72 6.75%, 3/15/2011 9.13%, 1/15/2015 (d) 5.45%, 12/15/2014 iPCS Inc 6.25%, 6/ 1/2018 (d) 2.61%, 5/ 1/2013 (e) 85 72 Nextel Communications Inc 8.38%, 3/ 1/2039 (d) 7.38%, 8/ 1/2015 44 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Cellular Telecommunications (continued) Commercial Banks (continued) Rogers Wireless Inc Westpac Banking Corp 6.38%, 3/ 1/2014 $ 115 $ 4.20%, 2/27/2015 $ 640 $ VIP Finance Ireland Ltd for OJSC Vimpel Communications 9.13%, 4/30/2018 (d) Computer Services (0.08%) Vodafone Group PLC Sungard Data Systems Inc 0.64%, 6/15/2011 (e) 10.25%, 8/15/2015 0.66%, 2/27/2012 (e) Computers (0.07%) 5.45%, 6/10/2019 Hewlett-Packard Co 2.95%, 8/15/2012 Chemicals - Diversified (0.58%) Dow Chemical Co/The Computers - Memory Devices (0.09%) 5.90%, 2/15/2015 Seagate Technology HDD Holdings 8.55%, 5/15/2019 6.80%, 10/ 1/2016 Phibro Animal Health Corp Seagate Technology International/Cayman 10.00%, 8/ 1/2013 (d) 95 Islands 10.00%, 5/ 1/2014 (d) 95 Reichhold Industries Inc 9.00%, 8/15/2014 (d) Consumer Products - Miscellaneous (0.04%) Chemicals - Specialty (0.05%) Blyth Inc 5.50%, 11/ 1/2013 Huntsman International LLC 5.50%, 6/30/2016 (d) 65 55 Containers - Metal & Glass (0.03%) NewMarket Corp Impress Holdings BV 7.13%, 12/15/2016 3.63%, 9/15/2013 (d)(e) Coal (0.04%) Containers - Paper & Plastic (0.08%) Arch Coal Inc Graphic Packaging International Inc 8.75%, 8/ 1/2016 (d) 9.50%, 6/15/2017 (d) Norampac Industries Inc Commercial Banks (1.54%) 6.75%, 6/ 1/2013 90 87 Barclays Bank PLC Plastipak Holdings Inc 5.00%, 9/22/2016 10.63%, 8/15/2019 (d) 45 48 HSBC Americas Capital Trust I 7.81%, 12/15/2026 (c)(d) Credit Card Asset Backed Securities (0.58%) KeyBank NA BA Credit Card Trust 0.63%, 11/ 3/2009 (e) 0.84%, 3/15/2012 (e) M&I Marshall & Ilsley Bank Cabela's Master Credit Card Trust 0.60%, 12/ 4/2012 (e) 4.31%, 12/16/2013 (d) Nordea Bank Sweden AB Discover Card Master Trust 8.95%, 11/29/2049 (d) 5.65%, 3/16/2020 Rabobank Nederland NV 11.00%, 12/29/2049 (d)(e) RSHB Capital SA for OJSC Russian Data Processing & Management (0.04%) Agricultural Bank First Data Corp 9.00%, 6/11/2014 (d) 9.88%, 9/24/2015 65 60 7.75%, 5/29/2018 (d) 10.55%, 9/24/2015 85 72 Svenska Handelsbanken AB 2.88%, 9/14/2012 (d) VTB Capital SA Distribution & Wholesale (0.05%) 6.88%, 5/29/2018 (d) 99 Wesco Distribution Inc 7.50%, 10/15/2017 45 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Diversified Banking Institutions (4.43%) Diversified Operations (0.45%) Bank of America Corp Hutchison Whampoa International 09/16 Ltd 5.38%, 9/11/2012 $ 300 $ 4.63%, 9/11/2015 (d) $ 565 $ 5.42%, 3/15/2017 Hutchison Whampoa International 09/19 Ltd 6.00%, 9/ 1/2017 5.75%, 9/11/2019 (d) 5.65%, 5/ 1/2018 Susser Holdings LLC / Susser Finance Corp Citigroup Inc 10.63%, 12/15/2013 5.63%, 8/27/2012 GMAC Inc Diversified Operations & Commercial Services (0.03%) 7.75%, 1/19/2010 (d) Aramark Corp 6.88%, 9/15/2011 (d) 8.50%, 2/ 1/2015 6.00%, 12/15/2011 (d) 6.63%, 5/15/2012 (d) 96 Electric - Generation (0.50%) Goldman Sachs Group Inc/The Abu Dhabi National Energy Co 0.65%, 2/ 6/2012 (e) 6.25%, 9/16/2019 (d) 6.75%, 10/ 1/2037 AES Corp/The JP Morgan Chase & Co 9.75%, 4/15/2016 (d) 3.70%, 1/20/2015 CE Casecnan Water & Energy 5.25%, 5/ 1/2015 11.95%, 11/15/2010 21 21 Morgan Stanley CE Generation LLC 5.63%, 9/23/2019 7.42%, 12/15/2018 Royal Bank of Scotland Group PLC Elwood Energy LLC 5.05%, 1/ 8/2015 8.16%, 7/ 5/2026 4.70%, 7/ 3/2018 77 60 Indiantown Cogeneration LP 9.26%, 12/15/2010 Reliant Energy Mid-Atlantic Power Holdings Diversified Financial Services (0.69%) LLC General Electric Capital Corp 9.24%, 7/ 2/2017 6.00%, 8/ 7/2019 6.38%, 11/15/2067 (e) Electric - Integrated (0.77%) TNK-BP Finance SA Baltimore Gas & Electric Co 7.50%, 3/13/2013 (d) 5.90%, 10/ 1/2016 6.63%, 3/20/2017 (d) Duke Energy Carolinas LLC 6.10%, 6/ 1/2037 90 Diversified Manufacturing Operations (0.18%) FirstEnergy Solutions Corp Textron Inc 6.80%, 8/15/2039 (d) 6.20%, 3/15/2015 Jersey Central Power & Light Co Tyco International Finance SA 7.35%, 2/ 1/2019 8.50%, 1/15/2019 Mirant Americas Generation LLC 8.30%, 5/ 1/2011 8.50%, 10/ 1/2021 Diversified Minerals (0.87%) Mirant Mid Atlantic Pass Through Trust C Rio Tinto Finance USA Ltd 10.06%, 12/30/2028 8.95%, 5/ 1/2014 Nisource Finance Corp 6.50%, 7/15/2018 6.40%, 3/15/2018 9.00%, 5/ 1/2019 6.80%, 1/15/2019 Teck Resources Ltd Texas Competitive Electric Holdings Co LLC 9.75%, 5/15/2014 10.25%, 11/ 1/2015 (e) 10.25%, 5/15/2016 10.75%, 5/15/2019 Electronic Components - Miscellaneous (0.11%) NXP BV / NXP Funding LLC 3.26%, 10/15/2013 (e) 46 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Electronic Components - Miscellaneous Finance - Investment Banker & Broker (continued) (continued) NXP BV / NXP Funding LLC (continued) Merrill Lynch & Co Inc (continued) 9.50%, 10/15/2015 $ 375 $ 0.54%, 6/ 5/2012 (e) $ 400 $ 7.75%, 5/14/2038 Electronics - Military (0.20%) UBS Preferred Funding Trust V 6.24%, 5/29/2049 L-3 Communications Corp 7.63%, 6/15/2012 5.20%, 10/15/2019 (d) Finance - Leasing Company (0.16%) International Lease Finance Corp 0.91%, 1/15/2010 (e) Finance - Auto Loans (0.14%) Ford Motor Credit Co LLC Finance - Mortgage Loan/Banker (0.12%) 7.38%, 10/28/2009 Countrywide Financial Corp 2.08%, 1/15/2010 (e) 6.25%, 5/15/2016 7.88%, 6/15/2010 Finance - Other Services (0.12%) Finance - Commercial (0.31%) American Real Estate Partners LP/Finance Corp 7.13%, 2/15/2013 CIT Group Inc 4.25%, 2/ 1/2010 55 40 Icahn Enterprises LP / Icahn Enterprises Finance Corp 5.00%, 2/13/2014 85 54 8.13%, 6/ 1/2012 Textron Financial Corp 0.52%, 2/25/2011 (e) Food - Miscellaneous/Diversified (0.36%) Del Monte Corp Finance - Consumer Loans (0.78%) 7.50%, 10/15/2019 (d) HSBC Finance Capital Trust IX HJ Heinz Finance Co 5.91%, 11/30/2035 7.13%, 8/ 1/2039 (d) HSBC Finance Corp Ralcorp Holdings Inc 0.72%, 11/16/2009 (e) 6.63%, 8/15/2039 (d) 4.13%, 11/16/2009 John Deere Capital Corp 0.80%, 10/16/2009 (e) Food - Retail (0.16%) SLM Corp Delhaize America Inc 0.66%, 7/26/2010 (e) 9.00%, 4/15/2031 4.50%, 7/26/2010 Gambling (Non-Hotel) (0.05%) Pinnacle Entertainment Inc Finance - Credit Card (0.53%) 7.50%, 6/15/2015 Capital One Bank USA NA 6.50%, 6/13/2013 Gold Mining (0.15%) Discover Financial Services Newmont Mining Corp 6.45%, 6/12/2017 6.25%, 10/ 1/2039 10.25%, 7/15/2019 Home Equity - Other (1.55%) American Home Mortgage Investment Trust Finance - Investment Banker & Broker (0.86%) 0.44%, 11/25/2030 (c)(e) Credit Suisse USA Inc Bear Stearns Asset Backed Securities Trust 0.75%, 1/15/2010 (e) 0.85%, 3/25/2034 (e) E*Trade Financial Corp 0.41%, 8/25/2036 (e) 7.38%, 9/15/2013 Countrywide Asset-Backed Certificates 12.50%, 11/30/2017 6.09%, 6/25/2021 (e) Merrill Lynch & Co Inc First NLC Trust 0.69%, 2/ 5/2010 (e) 0.55%, 9/25/2035 (e) 0.68%, 11/ 1/2011 (e) 47 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Home Equity - Other (continued) Life & Health Insurance (0.24%) GMAC Mortgage Corp Loan Trust Lincoln National Corp 5.75%, 10/25/2036 $ 647 $ 5.65%, 8/27/2012 $ 200 $ 5.81%, 10/25/2036 7.00%, 5/17/2066 (e) GSAA Trust StanCorp Financial Group Inc 0.39%, 4/25/2047 (c)(e) 6.88%, 10/ 1/2012 New Century Home Equity Loan Trust 0.54%, 3/25/2035 (c)(e) 25 19 Machinery - General Industry (0.07%) Option One Mortgage Loan Trust 1.30%, 5/25/2034 (e) Roper Industries Inc 6.25%, 9/ 1/2019 0.70%, 3/25/2037 (c)(e) 14 Residential Asset Securities Corp Medical - Biomedical/Gene (0.02%) 0.40%, 9/25/2036 (e) Bio-Rad Laboratories Inc Saxon Asset Securities Trust 8.00%, 9/15/2016 (d) 55 57 1.94%, 3/25/2035 (e) 63 Soundview Home Equity Loan Trust Medical - Drugs (0.72%) 0.34%, 7/25/2036 (e) 9 9 Axcan Intermediate Holdings Inc Specialty Underwriting & Residential Finance 12.75%, 3/ 1/2016 1.01%, 2/25/2035 (e) Elan Finance PLC/Elan Finance Corp 0.48%, 3/25/2036 (e) 14 14 4.44%, 11/15/2011 (e) 90 88 WAMU Asset-Backed Certificates 7.75%, 11/15/2011 40 41 0.42%, 5/25/2037 (e) 4.49%, 12/ 1/2013 (e) 0.42%, 7/25/2047 (e) Schering-Plough Corp Wells Fargo Home Equity Trust 5.55%, 12/ 1/2013 (e) 0.54%, 10/25/2035 (e) Wyeth 5.50%, 3/15/2013 (e) Home Equity - Sequential (0.16%) Countrywide Asset-Backed Certificates Medical - Generic Drugs (0.26%) 5.39%, 4/25/2036 Watson Pharmaceuticals Inc 5.51%, 8/25/2036 5.00%, 8/15/2014 6.13%, 8/15/2019 Independent Power Producer (0.17%) NRG Energy Inc Medical - Hospitals (0.44%) 7.25%, 2/ 1/2014 Community Health Systems Inc 8.50%, 6/15/2019 8.88%, 7/15/2015 HCA Inc Industrial Gases (0.17%) 9.88%, 2/15/2017 (d) Air Products & Chemicals Inc HCA Inc/DE 4.38%, 8/21/2019 9.25%, 11/15/2016 Praxair Inc 8.50%, 4/15/2019 (d) 4.50%, 8/15/2019 Medical - Outpatient & Home Medical Care (0.10%) Investment Companies (0.12%) Select Medical Corp Xstrata Finance Dubai Ltd 7.63%, 2/ 1/2015 0.80%, 11/13/2009 (d)(e) Medical - Wholesale Drug Distribution (0.10%) Investment Management & Advisory Services (0.04%) AmerisourceBergen Corp Janus Capital Group Inc 5.63%, 9/15/2012 6.95%, 6/15/2017 (e) Medical Instruments (0.14%) St Jude Medical Inc 3.75%, 7/15/2014 48 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Medical Laboratory & Testing Service (0.29%) Mortgage Backed Securities (continued) Quest Diagnostics Inc Bear Stearns Mortgage Funding Trust 5.45%, 11/ 1/2015 $ 175 $ 0.46%, 7/25/2036 (e) $ 1,674 $ Roche Holdings Inc Bella Vista Mortgage Trust 6.00%, 3/ 1/2019 (d) 0.50%, 5/20/2045 (c)(e) 90 Chase Commercial Mortgage Securities Corp 7.63%, 7/15/2032 Medical Products (0.49%) Chase Mortgage Finance Corp Angiotech Pharmaceuticals Inc 5.43%, 3/25/2037 (e) 4.11%, 12/ 1/2013 (e) Citigroup Commercial Mortgage Trust CareFusion Corp 0.71%, 10/15/2049 (e) 5.13%, 8/ 1/2014 (d) 6.30%, 12/10/2049 (e) Hospira Inc 0.76%, 3/30/2010 (e) Citigroup/Deutsche Bank Commercial Mortgage Trust 0.62%, 10/15/2048 (e) Metal - Copper (0.27%) 0.51%, 12/11/2049 (e) Freeport-McMoRan Copper & Gold Inc Commercial Mortgage Loan Trust 5.00%, 4/ 1/2015 (e) 6.22%, 9/10/2017 (e) 8.25%, 4/ 1/2015 Commercial Mortgage Pass Through Certificates 8.38%, 4/ 1/2017 4.22%, 3/10/2039 (e) 6.01%, 12/10/2049 (e) Countrywide Alternative Loan Trust Miscellaneous Manufacturers (0.04%) 2.21%, 7/20/2035 (e) Trimas Corp 0.52%, 7/25/2046 (e) 77 9.88%, 6/15/2012 Countrywide Home Loan Mortgage Pass Through Trust Money Center Banks (0.03%) 0.45%, 4/25/2046 (e) Comerica Bank Credit Suisse Mortgage Capital Certificates 5.75%, 11/21/2016 95 5.38%, 12/15/2016 (d) 50 31 6.02%, 6/15/2038 (e) Mortgage Backed Securities (13.52%) Banc of America Commercial Mortgage Inc 5.91%, 6/15/2039 (e) 4.97%, 7/10/2043 97 0.77%, 9/15/2039 (d) 5.33%, 9/10/2045 0.14%, 12/15/2039 55 5.45%, 1/15/2049 5.69%, 9/15/2040 (e) 5.67%, 1/15/2049 (d)(e) 20 6.42%, 2/15/2041 (d)(e) 5.63%, 4/10/2049 CS First Boston Mortgage Securities Corp 5.87%, 4/10/2049 (e) 0.45%, 5/15/2036 (d)(e) 17 5.84%, 6/10/2049 (e) 0.41%, 11/15/2037 (d)(e) 5.49%, 2/10/2051 8.12%, 9/15/2041 (e) Downey Savings & Loan Association Mortgage 5.94%, 2/10/2051 (e) Loan Trust 6.35%, 2/10/2051 (e) 0.51%, 4/19/2047 (e) Banc of America Funding Corp Fannie Mae 0.33%, 7/20/2036 (e) 0.55%, 2/25/2018 (e) BCRR Trust 0.50%, 11/25/2022 (e) 6.50%, 7/17/2017 (a)(d) 50 46 0.45%, 1/25/2023 (e) 5.86%, 12/15/2043 (d) 0.55%, 2/25/2032 (e) Bear Stearns Alt-A Trust 0.50%, 3/25/2035 (e) 0.41%, 11/25/2036 (e) 6.48%, 3/25/2039 Bear Stearns Asset Backed Securities Trust 0.48%, 4/25/2036 (e) 6.38%, 4/25/2039 Bear Stearns Commercial Mortgage Securities 6.50%, 2/25/2047 7.00%, 5/20/2030 Fannie Mae Whole Loan 0.45%, 5/25/2035 (c)(e) 49 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) Freddie Mac JP Morgan Mortgage Trust (continued) 0.69%, 6/15/2023 (e) $ 327 $ 5.73%, 4/25/2037 (e) $ 540 $ 5.50%, 9/15/2031 (e) LB Commercial Conduit Mortgage Trust GE Capital Commercial Mortgage Corp 6.15%, 7/15/2044 (e) 0.38%, 5/10/2014 LB-UBS Commercial Mortgage Trust 5.61%, 4/10/2017 (e) 0.70%, 2/15/2040 (e) 0.76%, 3/10/2040 (d)(e) 49 5.56%, 2/15/2040 (e) Ginnie Mae 6.45%, 7/17/2040 (e) 1.06%, 2/16/2047 (e) 6.32%, 4/15/2041 (e) GMAC Commercial Mortgage Securities Inc 6.32%, 4/15/2041 (e) 1.01%, 3/10/2038 (d)(e) 36 Merrill Lynch / Countrywide Commercial Greenpoint Mortgage Funding Trust Mortgage Trust 0.52%, 6/25/2045 (e) 40 5.70%, 9/12/2049 0.55%, 6/25/2045 (e) 28 5.11%, 12/12/2049 (e) Greenwich Capital Commercial Funding Corp Merrill Lynch Mortgage Trust 0.51%, 3/10/2039 (d)(e) 5.78%, 8/12/2016 GS Mortgage Securities Corp II Merrill Lynch/Countrywide Commercial 5.15%, 10/14/2016 (d)(e) Mortgage Trust 0.87%, 11/10/2039 (d) 0.73%, 8/12/2048 (e) 6.00%, 8/10/2045 (e) 5.39%, 12/12/2049 (d)(e) 53 GSR Mortgage Loan Trust 5.94%, 6/12/2050 (e) 0.61%, 12/25/2035 (e) 89 40 Morgan Stanley Capital I 0.51%, 8/25/2046 (e) 0.49%, 6/12/2012 (e) Harborview Mortgage Loan Trust 5.36%, 3/15/2044 (e) 0.49%, 3/19/2037 (e) 0.63%, 8/25/2046 (d)(e) 15 Homebanc Mortgage Trust 5.81%, 4/12/2049 (e) 0.59%, 1/25/2036 (c)(e) Morgan Stanley Reremic Trust Impac CMB Trust 6.00%, 8/12/2045 (d)(e) 1.25%, 10/25/2033 (e) 77 45 Nomura Asset Acceptance Corp 1.23%, 10/25/2034 (c)(e) 0.60%, 2/25/2035 (e) 51 39 0.56%, 4/25/2035 (e) 34 RBSCF Trust 0.68%, 4/25/2035 (e) 20 5.81%, 5/17/2014 (a)(d) Impac Secured Assets CMN Owner Trust 5.81%, 7/17/2014 (a)(d) 0.41%, 3/25/2037 (e) Residential Accredit Loans Inc Indymac Index Mortgage Loan Trust 0.44%, 7/25/2037 (c)(e) 0.48%, 4/25/2035 (e) 84 0.40%, 2/25/2047 (e) 0.43%, 2/25/2037 (e) Structured Adjustable Rate Mortgage Loan Trust 0.49%, 6/25/2037 (c)(e) 0.95%, 8/25/2034 (c)(e) 27 JP Morgan Chase Commercial Mortgage 0.44%, 7/25/2037 (e) Securities Corp Structured Asset Mortgage Investments Inc 5.64%, 6/12/2041 (e) 0.48%, 5/25/2045 (e) 6.07%, 4/15/2045 (e) Structured Asset Securities Corp 5.44%, 5/15/2045 (e) 5.50%, 6/25/2036 (e) 5.30%, 5/15/2047 (c)(e) Wachovia Bank Commercial Mortgage Trust 6.30%, 2/12/2051 (e) 0.46%, 10/15/2041 (d)(e) 6.40%, 2/12/2051 (d)(e) 94 5.25%, 12/15/2043 JP Morgan Mortgage Trust 5.60%, 12/15/2043 35 5.81%, 6/25/2036 (e) 6.01%, 6/15/2045 5.97%, 6/25/2036 (e) 5.80%, 7/15/2045 5.95%, 8/25/2036 (e) 5.82%, 5/15/2046 (e) 5.54%, 10/25/2036 (e) 6.10%, 2/15/2051 (e) 5.73%, 4/25/2037 (e) 50 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Mortgage Backed Securities (continued) Non-Hazardous Waste Disposal (continued) WAMU Commercial Mortgage Securities Trust WCA Waste Corp 3.83%, 1/25/2035 (d) $ 137 $ 9.25%, 6/15/2014 (c) $ 200 $ WaMu Mortgage Pass Through Certificates 0.89%, 12/25/2027 (e) Office Automation & Equipment (0.20%) 4.68%, 5/25/2035 (e) Xerox Corp 5.67%, 6/25/2037 (e) 5.50%, 5/15/2012 0.56%, 1/25/2045 (e) 0.78%, 1/25/2045 (e) 50 Office Supplies & Forms (0.01%) 0.48%, 4/25/2045 (e) 94 59 ACCO Brands Corp 0.52%, 4/25/2045 (e) 94 42 10.63%, 3/15/2015 (d) 30 31 0.54%, 7/25/2045 (e) 0.50%, 11/25/2045 (e) 88 75 Oil - Field Services (0.07%) 0.63%, 11/25/2045 (c)(e) Key Energy Services Inc 8.38%, 12/ 1/2014 Washington Mutual Alternative Mortgage Pass-Through Certificates 0.50%, 2/25/2036 (e) Oil Company - Exploration & Production (1.37%) 0.53%, 6/25/2046 (e) Anadarko Petroleum Corp 6.95%, 6/15/2019 70 78 0.43%, 1/25/2047 (e) Chesapeake Energy Corp 7.63%, 7/15/2013 Multi-Line Insurance (0.64%) 9.50%, 2/15/2015 35 37 CNA Financial Corp 7.25%, 12/15/2018 6.00%, 8/15/2011 Continental Resources Inc/OK Genworth Financial Inc 8.25%, 10/ 1/2019 (d) 20 21 6.15%, 11/15/2066 (e) Denbury Resources Inc ING Groep NV 9.75%, 3/ 1/2016 5.78%, 12/29/2049 Gaz Capital SA Metropolitan Life Global Funding I 7.29%, 8/16/2037 (d) 0.48%, 5/17/2010 (d)(e) KazMunaiGaz Finance Sub BV 11.75%, 1/23/2015 (d) Multimedia (0.27%) 9.13%, 7/ 2/2018 (d) News America Inc KCS Energy Inc 7.85%, 3/ 1/2039 60 70 7.13%, 4/ 1/2012 Time Warner Inc Linn Energy LLC 0.68%, 11/13/2009 (e) 11.75%, 5/15/2017 (d) 60 65 9.88%, 7/ 1/2018 Nexen Inc Music (0.14%) 6.40%, 5/15/2037 WMG Acquisition Corp OPTI Canada Inc 7.38%, 4/15/2014 7.88%, 12/15/2014 WMG Holdings Corp PetroHawk Energy Corp 0.00%, 12/15/2014 (b)(e) 9.13%, 7/15/2013 10.50%, 8/ 1/2014 (d) 95 Mutual Insurance (0.13%) Petroleum Development Corp Liberty Mutual Group Inc 12.00%, 2/15/2018 10.75%, 6/15/2058 (d)(e) Pioneer Natural Resources Co 6.65%, 3/15/2017 Non-Hazardous Waste Disposal (0.45%) Plains Exploration & Production Co Allied Waste North America Inc 7.75%, 6/15/2015 6.13%, 2/15/2014 10.00%, 3/ 1/2016 Republic Services Inc Quicksilver Resources Inc 5.50%, 9/15/2019 (d) 11.75%, 1/ 1/2016 51 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Oil Company - Exploration & Production Pipelines (continued) (continued) Midcontinent Express Pipeline LLC Swift Energy Co 6.70%, 9/15/2019 (d) $ 225 $ 7.13%, 6/ 1/2017 $ 475 $ Plains All American Pipeline LP / PAA Finance Corp Oil Company - Integrated (0.28%) 5.75%, 1/15/2020 Cenovus Energy Inc Regency Energy Partners LP/Regency Energy 4.50%, 9/15/2014 (d) Finance Corp 8.38%, 12/15/2013 5.70%, 10/15/2019 (d) Transportadora de Gas del Sur SA ConocoPhillips 7.88%, 5/14/2017 (d) 63 54 4.60%, 1/15/2015 5 5 Petrobras International Finance Co 7.88%, 3/15/2019 35 41 Property & Casualty Insurance (0.42%) Shell International Finance BV Crum & Forster Holdings Corp 4.30%, 9/22/2019 7.75%, 5/ 1/2017 Travelers Cos Inc/The 6.25%, 3/15/2067 (e) Oil Refining & Marketing (0.04%) WR Berkley Corp Tesoro Corp/Texas 6.25%, 2/15/2037 6.63%, 11/ 1/2015 Paper & Related Products (0.07%) Publishing - Periodicals (0.10%) Cascades Inc Dex Media Inc 7.25%, 2/15/2013 80 78 0.00%, 11/15/2013 (b) 30 Domtar Corp Nielsen Finance LLC / Nielsen Finance Co 10.75%, 6/ 1/2017 10.00%, 8/ 1/2014 11.50%, 5/ 1/2016 85 89 Pharmacy Services (0.03%) Omnicare Inc Quarrying (0.23%) 6.88%, 12/15/2015 96 Vulcan Materials Co 1.55%, 12/15/2010 (e) Physical Therapy & Rehabilitation Centers (0.03%) Healthsouth Corp Real Estate Operator & Developer (0.09%) 10.75%, 6/15/2016 95 Country Garden Holdings Co 11.75%, 9/10/2014 (d) 99 Physician Practice Management (0.11%) Regency Centers LP US Oncology Inc 8.45%, 9/ 1/2010 10.75%, 8/15/2014 9.13%, 8/15/2017 (d) Regional Banks (2.52%) BAC Capital Trust XIII Pipelines (0.82%) 0.70%, 3/15/2043 (e) Copano Energy LLC / Copano Energy Finance BAC Capital Trust XIV Corp 5.63%, 3/15/2043 (e) 8.13%, 3/ 1/2016 Capital One Financial Corp 7.75%, 6/ 1/2018 65 62 5.70%, 9/15/2011 Enbridge Energy Partners LP JP Morgan Chase Bank NA 9.88%, 3/ 1/2019 65 81 6.00%, 10/ 1/2017 7.50%, 4/15/2038 NB Capital Trust II Enterprise Products Operating LLC 7.83%, 12/15/2026 6.13%, 10/15/2039 (f) PNC Funding Corp MarkWest Energy Partners LP / MarkWest 0.63%, 1/31/2012 (e) Energy Finance Corp PNC Preferred Funding Trust III 6.88%, 11/ 1/2014 (d) 25 23 8.70%, 2/28/2049 (d)(e) 8.75%, 4/15/2018 52 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Regional Banks (continued) Retail - Propane Distribution (0.04%) SunTrust Preferred Capital I Ferrellgas Partners LP 5.85%, 12/31/2049 (e) $ 47 $ 30 9.13%, 10/ 1/2017 (d) $ 125 $ Wells Fargo & Co 0.65%, 8/20/2010 (e) Retail - Regional Department Store (0.07%) 3.75%, 10/ 1/2014 Neiman Marcus Group Inc/The Wells Fargo Bank NA 9.00%, 10/15/2015 0.65%, 5/16/2016 Retail - Restaurants (0.73%) Arcos Dorados BV Reinsurance (0.29%) 7.50%, 10/ 1/2019 (d) Swiss Re Solutions Holding Corp Darden Restaurants Inc 6.45%, 3/ 1/2019 6.20%, 10/15/2017 7.75%, 6/15/2030 6.80%, 10/15/2037 (e) Landry's Restaurants Inc REITS - Healthcare (0.04%) 14.00%, 8/15/2011 Nationwide Health Properties Inc Yum! Brands Inc 6.50%, 7/15/2011 5.30%, 9/15/2019 6.88%, 11/15/2037 REITS - Mortgage (0.32%) iStar Financial Inc Rubber - Tires (0.09%) 8.00%, 3/15/2011 (d) Goodyear Tire & Rubber Co/The 5.85%, 3/15/2017 8.63%, 12/ 1/2011 REITS - Office Property (0.15%) Satellite Telecommunications (0.32%) Brandywine Operating Partnership LP GeoEye Inc 5.63%, 12/15/2010 9.63%, 10/ 1/2015 (d)(f) 10 10 HRPT Properties Trust Intelsat Bermuda Ltd 0.89%, 3/16/2011 (e) 11.25%, 2/ 4/2017 (d)(e) 11.50%, 2/ 4/2017 (d) 96 89 Intelsat Subsidiary Holding Co Ltd REITS - Warehouse & Industrial (0.33%) 8.88%, 1/15/2015 (d) ProLogis 8.88%, 1/15/2015 7.63%, 8/15/2014 Rental - Auto & Equipment (0.05%) Seismic Data Collection (0.09%) Hertz Corp/The Cie Generale de Geophysique-Veritas 8.88%, 1/ 1/2014 7.50%, 5/15/2015 9.50%, 5/15/2016 (d) 95 Retail - Discount (0.28%) Dollar General Corp 11.88%, 7/15/2017 Sovereign (0.16%) Target Corp El Salvador Government International Bond 6.50%, 10/15/2037 7.65%, 6/15/2035 (d) 45 45 Republic of Peru 7.13%, 3/30/2019 89 Retail - Drug Store (0.64%) Venezuela Government International Bond CVS Caremark Corp 8.50%, 10/ 8/2014 0.66%, 6/ 1/2010 (e) 9.25%, 9/15/2027 6.13%, 9/15/2039 Rite Aid Corp 9.75%, 6/12/2016 (d) 80 86 Special Purpose Entity (0.76%) 10.38%, 7/15/2016 85 84 AES Red Oak LLC 8.54%, 11/30/2019 53 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Special Purpose Entity (continued) Telephone - Integrated (continued) Goldman Sachs Capital I CenturyTel Inc 6.35%, 2/15/2034 $ 125 $ 6.15%, 9/15/2019 $ 205 $ Goldman Sachs Capital II 7.60%, 9/15/2039 5.79%, 12/29/2049 (e) Level 3 Financing Inc ING USA Global Funding Trust 9.25%, 11/ 1/2014 0.84%, 10/ 9/2009 (e) Sprint Nextel Corp OMX Timber Finance Investments I LLC 6.00%, 12/ 1/2016 5.42%, 1/29/2020 (a)(d)(e) 8.38%, 8/15/2017 Piper Jaffray Equipment Trust Securities Telecom Italia Capital SA 6.00%, 9/10/2011 (a)(d) 0.96%, 2/ 1/2011 (e) Universal City Development Partners Ltd 1.12%, 7/18/2011 (e) 11.75%, 4/ 1/2010 5.25%, 11/15/2013 4.95%, 9/30/2014 Specified Purpose Acquisition (0.09%) 7.00%, 6/ 4/2018 ESI Tractebel Acquisition Corp Telefonica Emisiones SAU 7.99%, 12/30/2011 0.81%, 2/ 4/2013 (e) 7.05%, 6/20/2036 Steel - Producers (0.30%) Telemar Norte Leste SA Evraz Group SA 9.50%, 4/23/2019 (d) 9.50%, 4/24/2018 (d) 96 Verizon Communications Inc Ispat Inland ULC 6.25%, 4/ 1/2037 9.75%, 4/ 1/2014 Steel Dynamics Inc 6.75%, 4/ 1/2015 Theaters (0.09%) AMC Entertainment Inc 11.00%, 2/ 1/2016 Telecommunication Services (0.67%) Embarq Corp Tobacco (0.61%) 6.74%, 6/ 1/2013 Altria Group Inc Fairpoint Communications Inc 9.70%, 11/10/2018 13.13%, 4/ 2/2018 40 Reynolds American Inc Global Crossing Ltd 7.25%, 6/ 1/2013 12.00%, 9/15/2015 (d) MasTec Inc 7.63%, 2/ 1/2017 Tools - Hand Held (0.19%) Maxcom Telecomunicaciones SAB de CV Snap-On Inc 11.00%, 12/15/2014 20 20 0.64%, 1/12/2010 (e) Qwest Corp 7.88%, 9/ 1/2011 Transport - Rail (0.37%) Burlington Northern Santa Fe Corp Telcordia Technologies Inc 4.70%, 10/ 1/2019 4.26%, 7/15/2012 (d)(e) CSX Corp West Corp 6.25%, 3/15/2018 9.50%, 10/15/2014 Wind Acquisition Finance SA 11.75%, 7/15/2017 (d) Transport - Services (0.03%) TGI International Ltd 9.50%, 10/ 3/2017 (d) Telephone - Integrated (1.56%) AT&T Inc Wire & Cable Products (0.06%) 6.15%, 9/15/2034 Coleman Cable Inc Axtel SAB de CV 9.88%, 10/ 1/2012 9.00%, 9/22/2019 (d) 34 35 British Telecommunications PLC TOTAL BONDS $ 202,222 9.62%, 12/15/2030 (e) 50 64 54 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) SENIOR FLOATING RATE INTERESTS (0.99%) CONVERTIBLE BONDS (continued) Aerospace & Defense (0.05%) Medical - Biomedical/Gene (continued) Hawker Beechcraft Inc, Term Loan B Amylin Pharmaceuticals Inc (continued) 2.37%, 3/26/2014 (e) $ 211 $ 3.00%, 6/15/2014 $ 270 $ Hawker Beechcraft Inc, Term Loan LOC 2.60%, 3/26/2014 (e) 12 9 Retail - Automobile (0.00%) Sonic Automotive Inc Auto - Medium & Heavy Duty Trucks (0.05%) 5.00%, 10/ 1/2029 10 11 Oshkosh Truck Corp, Term Loan B TOTAL CONVERTIBLE BONDS $ 569 6.99%, 12/ 6/2013 (e) MUNICIPAL BONDS (0.18%) Auto-Cars/Light Trucks (0.24%) Nevada (0.10%) Ford Motor Co, Term Loan B County of Clark NV 3.49%, 12/16/2013 (e) 6.88%, 7/ 1/2042 Chemicals-Specialty (0.03%) Texas (0.08%) Huntsman International LLC, Term Loan C Dallas County Hospital District 2.50%, 6/23/2016 (e) 93 5.62%, 8/15/2044 TOTAL MUNICIPAL BONDS $ 590 Data Processing & Management (0.10%) U.S. GOVERNMENT & GOVERNMENT AGENCY First Data Corp, Term Loan B1 OBLIGATIONS (44.26%) 3.00%, 12/24/2014 (e) Federal Home Loan Mortgage Corporation (FHLMC) (14.92%) Machinery - General Industry (0.07%) 6.50%, 4/ 1/2016 28 30 Manitowoc Company Inc, Term Loan B 5.00%, 5/ 1/2018 7.50%, 4/14/2014 (e) 5.50%, 6/ 1/2024 4.50%, 10/ 1/2024 Medical Instruments (0.16%) BSC International Holding Ltd, Term Loan 5.00%, 10/ 1/2024 2.03%, 4/21/2011 (e) 6.50%, 3/ 1/2029 29 31 6.50%, 5/ 1/2029 43 46 Medical Products (0.03%) 7.00%, 12/ 1/2029 57 63 Biomet Inc, Term Loan B 7.50%, 4/ 1/2030 28 32 3.28%, 3/25/2015 (e) 99 95 7.00%, 6/ 1/2030 9 10 7.50%, 9/ 1/2030 20 22 Property & Casualty Insurance (0.14%) 8.00%, 9/ 1/2030 90 Asurion Corp, Term Loan B 7.00%, 12/ 1/2030 9 10 6.75%, 7/ 7/2015 (e) 7.00%, 1/ 1/2031 17 19 Publishing-Periodicals (0.06%) 7.00%, 1/ 1/2031 5 6 Nielsen Finance LLC / Nielsen Finance Co, 7.00%, 2/ 1/2031 11 12 Term Loan 6.00%, 3/ 1/2031 57 61 2.25%, 8/ 9/2013 (e) 7.50%, 3/ 1/2031 79 89 6.00%, 4/ 1/2031 6 7 Rental - Auto & Equipment (0.06%) 6.50%, 4/ 1/2031 22 24 Rental Services Corp, Term Loan 4.07%, 11/30/2013 (e) 7.00%, 6/ 1/2031 14 15 TOTAL SENIOR FLOATING RATE INTERESTS $ 3,249 7.00%, 12/ 1/2031 6.50%, 2/ 1/2032 47 51 CONVERTIBLE BONDS (0.17%) 6.50%, 5/ 1/2032 Identification Systems - Development (0.05%) 6.50%, 5/ 1/2032 38 41 L-1 Identity Solutions Inc 6.00%, 6/ 1/2032 3.75%, 5/15/2027 6.00%, 10/ 1/2032 Medical - Biomedical/Gene (0.12%) 5.50%, 3/ 1/2033 Amylin Pharmaceuticals Inc 6.50%, 4/ 1/2035 85 91 2.50%, 4/15/2011 5.00%, 7/ 1/2035 55 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (continued) OBLIGATIONS (continued) Federal Home Loan Mortgage Corporation Federal National Mortgage Association (FNMA) (FHLMC) (continued) (continued) 5.00%, 10/ 1/2035 $ 524 $ 5.50%, 2/ 1/2037 $ 106 $ 5.00%, 6/ 1/2037 6.00%, 2/ 1/2037 6.00%, 1/ 1/2038 6.00%, 4/ 1/2037 5.50%, 4/ 1/2038 5.75%, 5/ 1/2037 (e) 5.50%, 5/ 1/2038 6.16%, 5/ 1/2037 (e) 5.50%, 7/ 1/2038 6.50%, 7/ 1/2037 6.00%, 10/ 1/2038 6.50%, 7/ 1/2037 5.00%, 10/ 1/2039 6.00%, 11/ 1/2037 5.50%, 10/ 1/2039 6.00%, 12/ 1/2037 6.00%, 10/ 1/2039 6.00%, 12/ 1/2037 6.50%, 10/ 1/2039 6.00%, 2/ 1/2038 5.55%, 2/ 1/2034 (e) 10 10 6.50%, 2/ 1/2038 4.69%, 8/ 1/2035 (e) 6.50%, 3/ 1/2038 6.50%, 7/ 1/2036 (e) 6.00%, 5/ 1/2039 5.63%, 2/ 1/2037 (e) 4.00%, 10/ 1/2039 5.99%, 2/ 1/2037 (e) 5.00%, 10/ 1/2039 5.50%, 10/ 1/2039 Federal National Mortgage Association (FNMA) (16.77%) 6.50%, 12/ 1/2010 9 9 Government National Mortgage Association 5.50%, 6/ 1/2019 (GNMA) (3.53%) 5.50%, 7/ 1/2019 7.50%, 5/15/2029 24 27 5.50%, 7/ 1/2019 69 74 8.00%, 12/15/2030 19 22 5.50%, 8/ 1/2019 35 37 7.00%, 3/15/2031 41 45 5.50%, 8/ 1/2019 6.50%, 12/15/2032 5.50%, 10/ 1/2019 6.00%, 12/15/2033 5.50%, 10/ 1/2019 5.00%, 2/15/2034 4.50%, 1/ 1/2020 5.00%, 10/ 1/2039 5.50%, 12/ 1/2022 5.50%, 10/ 1/2039 4.50%, 5/ 1/2023 6.00%, 10/ 1/2039 5.00%, 10/ 1/2024 6.50%, 3/20/2028 22 24 6.00%, 5/ 1/2031 30 32 6.00%, 1/20/2029 6.50%, 8/ 1/2031 78 84 6.50%, 5/20/2029 18 20 7.00%, 2/ 1/2032 65 72 6.00%, 7/20/2029 26 28 6.50%, 3/ 1/2032 44 47 5.50%, 12/20/2033 5.50%, 7/ 1/2033 5.50%, 5/20/2035 3.93%, 6/ 1/2034 (e) 6.00%, 12/20/2036 2.81%, 7/ 1/2034 (e) 8 8 3.35%, 7/ 1/2034 (e) 75 77 U.S. Treasury (8.06%) 4.30%, 12/ 1/2034 (e) 1.38%, 9/15/2012 4.55%, 3/ 1/2035 (e) 4.13%, 5/15/2015 35 38 5.00%, 7/ 1/2035 4.25%, 8/15/2015 5.00%, 7/ 1/2035 3.00%, 8/31/2016 (g) 6.00%, 7/ 1/2035 3.13%, 5/15/2019 5.09%, 8/ 1/2035 (e) 3.63%, 8/15/2019 5.70%, 2/ 1/2036 (e) 8.13%, 8/15/2019 3.12%, 3/ 1/2036 (e) 6.00%, 2/15/2026 6.00%, 5/ 1/2036 5.43%, 1/ 1/2037 (e) 56 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Principal (a) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value Amount Value of these securities totaled $1,937 or 0.59% of net assets. (000's) (000's) (b) Non-Income Producing Security U.S. GOVERNMENT & GOVERNMENT AGENCY (c) Security is Illiquid OBLIGATIONS (continued) (d) Security exempt from registration under Rule 144A of the Securities Act U.S. Treasury (continued) of 1933. These securities may be resold in transactions exempt from 4.50%, 2/15/2036 $ 2,000 $ registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $32,159 or 9.76% of net U.S. Treasury Inflation-Indexed Obligations (0.98%) assets. 2.00%, 1/15/2014 3,118 (e) Variable Rate. Rate shown is in effect at September 30, 2009. TOTAL U.S. GOVERNMENT & GOVERNMENT (f) Security purchased on a when-issued basis. AGENCY OBLIGATIONS $ 145,830 (g) Security or a portion of the security was pledged to cover margin REPURCHASE AGREEMENTS (7.23%) requirements for futures contracts. At the end of the period, the value of these securities totaled $197 or 0.06% of net assets. Diversified Banking Institutions (7.23%) Investment in Joint Trading Account; Bank Unrealized Appreciation (Depreciation) of America Repurchase Agreement; 0.03% The net federal income tax unrealized appreciation (depreciation) and federal tax cost dated 09/30/09 maturing 10/01/09 of investments held by the account as of the period end were as follows: (collateralized by Sovereign Agency Issues; $7,537,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 7,389 $ Unrealized Appreciation $ 12,237 Investment in Joint Trading Account; Credit Unrealized Depreciation Suisse Repurchase Agreement; 0.03% Net Unrealized Appreciation (Depreciation) dated 09/30/09 maturing 10/01/09 Cost for federal income tax purposes (collateralized by US Treasury Notes; All dollar amounts are shown in thousands (000's) $7,328,000; 0.88%; dated 12/31/10 - 03/31/11) 7,184 Investment in Joint Trading Account; Portfolio Summary (unaudited) Deutsche Bank Repurchase Agreement; Sector Percent 0.06% dated 09/30/09 maturing 10/01/09 Mortgage Securities 48.74% (collateralized by Sovereign Agency Financial 24.93% Issues; $2,094,000; 0.00% - 3.75%; dated Government 9.20% 11/13/09 - 03/27/19) 2,053 Communications 7.15% Investment in Joint Trading Account; Asset Backed Securities 5.86% Morgan Stanley Repurchase Agreement; Consumer, Non-cyclical 5.68% 0.03% dated 09/30/09 maturing 10/01/09 Consumer, Cyclical 3.59% (collateralized by Sovereign Agency Issue; Industrial 2.81% $7,328,000; 0.00%; dated 02/26/10) 7,184 Energy 2.73% Basic Materials 2.72% Utilities 1.86% TOTAL REPURCHASE AGREEMENTS $ 23,810 Technology 0.59% Diversified 0.54% Total Investments $ 384,035 Revenue 0.09% Liabilities in Excess of Other Assets, Net - (16.57)% (54,587 ) General Obligation 0.08% Liabilities in Excess of Other Assets, Net (16.57%) TOTAL NET ASSETS - 100.00% $ 329,448 TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 2.95% Credit Default Swaps 0.81% Interest Rate Swaps 0.03% 57 Schedule of Investments Bond & Mortgage Securities Account September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) US 10 Year Note; December 2009 Buy 82 $ 9,642 $ 9,703 $ 61 All dollar amounts are shown in thousands (000's) Credit Default Swaps Unrealized Buy/Sell (Pay)/Receive Expiration Notional Appreciation/ Counterparty (Issuer) Reference Entity Protection Fixed Rate Date Amount (Depreciation) Barclays Bank CDX.NA.HY.11 Buy (5.00)% 12/20/2013 $ $ (99) Barclays Bank CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Goldman Sachs CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Goldman Sachs CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CMBX.NA.AJ4 Buy (0.96)% 02/17/2051 Morgan Stanley CDX.NA.IG.12 Buy (1.00)% 06/20/2014 14 All dollar amounts are shown in thousands (000's) Interest Rate Swaps Notional/ Unrealized (Pay)/Receive Fixed Expiration Principal Appreciation/ Counterparty (Issuer) Floating Rate Index Floating Rate Rate Date Currency Amount (Depreciation) Deutsche Bank AG 3-month LIBOR Receive 4.11 % 08/12/2019 USD $ $ (56) Morgan Stanley 3-month LIBOR Receive 4.08 % 08/12/2019 USD All dollar amounts are shown in thousands (000's) 58 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (97.88%) COMMON STOCKS (continued) Advertising Services (0.34%) Auto - Car & Light Trucks (continued) Aegis Group PLC 72,393 $ Tofas Turk Otomobil Fabrikasi AS 31,990 $ 90 Publicis Groupe Toyota Motor Corp Aerospace & Defense (0.13%) Auto/Truck Parts & Equipment - Original (1.60%) Empresa Brasileira de Aeronautica SA (a) Aisin Seiki Co Ltd Meggitt PLC Denso Corp MTU Aero Engines Holding AG GKN PLC 68 Keihin Corp 60 Agricultural Chemicals (0.43%) Koito Manufacturing Co Ltd 83 Syngenta AG Nifco Inc/Japan 98 Stanley Electric Co Ltd Agricultural Operations (0.58%) Sumitomo Electric Industries Ltd Golden Agri-Resources Ltd - Warrants (a) 16 Valeo SA Golden Agri-Resources Ltd Indofood Agri Resources Ltd (a) 91 Auto/Truck Parts & Equipment - Replacement (0.02%) Wilmar International Ltd Xinyi Glass Holdings Co Ltd 65 Airlines (0.11%) Batteries & Battery Systems (0.06%) Air China Ltd Simplo Technology Co Ltd easyJet PLC (a) Beverages - Wine & Spirits (0.03%) Korean Air Lines Co Ltd Davide Campari-Milano SpA 89 Apparel Manufacturers (0.19%) Brewery (1.41%) Benetton Group SpA 72 Anheuser-Busch InBev NV Gildan Activewear (a) Carlsberg A/S Cia de Bebidas das Americas ADR Kirin Holdings Co Ltd Appliances (0.53%) Electrolux AB Broadcasting Services & Programming (0.02%) Applications Software (0.40%) Promotora de Informaciones SA 70 Check Point Software Technologies Ltd (a) Sage Group PLC Building - Heavy Construction (1.09%) TomTom NV (a) 89 ACS Actividades de Construccion y Servicios SA Daelim Industrial Co Ltd Audio & Video Products (0.58%) Mota Engil SGPS SA 56 Skyworth Digital Holdings Ltd NCC AB Sony Corp Nippo Corp 74 Obrascon Huarte Lain SA 90 Auto - Car & Light Trucks (2.75%) SHO-BOND Holdings Co Ltd 78 Bayerische Motoren Werke AG Tecnicas Reunidas SA Dongfeng Motor Group Co Ltd Vinci SA Honda Motor Co Ltd Hyundai Motor Co Building - Maintenance & Service (0.24%) Kia Motors Corp Babcock International Group Nissan Motor Co Ltd Suzuki Motor Corp Building - Residential & Commercial (0.50%) Tata Motors Ltd ADR Corp GEO SAB de CV (a) 59 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Building - Residential & Commercial Chemicals - Diversified (continued) (continued) Nippon Kayaku Co Ltd 12,791 $ Persimmon PLC 112,913 $ Nippon Soda Co Ltd 72 Taylor Wimpey PLC Nippon Synthetic Chemical Industry Co Ltd/The 75 Building & Construction - Miscellaneous (0.66%) Shin-Etsu Chemical Co Ltd Balfour Beatty PLC Hochtief AG Chemicals - Fibers (0.02%) United Group Ltd 99 Kolon Industries Inc 82 Building & Construction Products - Chemicals - Specialty (0.26%) Miscellaneous (0.03%) Daicel Chemical Industries Ltd Sika AG 68 92 Lintec Corp Rhodia SA 90 Building Products - Cement & Aggregate (0.70%) Anhui Conch Cement Co Ltd Cemex SAB de CV (a) Circuit Boards (0.38%) Ibiden Co Ltd CRH PLC Tripod Technology Corp Grasim Industries Ltd (a) Italcementi SpA Coal (0.26%) Banpu Public Co Ltd (a) Building Products - Doors & Windows (0.35%) China Shenhua Energy Co Ltd Asahi Glass Co Ltd MacArthur Coal Ltd Building Products - Wood (0.01%) Yanzhou Coal Mining Co Ltd China Grand Forestry Green Resources Group Ltd (a) 37 Commercial Banks (10.91%) Cable/Satellite TV (0.24%) Alpha Bank AE Jupiter Telecommunications Co Ltd Asya Katilim Bankasi AS (a) 94 Axis Bank Ltd Capacitors (0.02%) Banco Bilbao Vizcaya Argentaria SA Nippon Chemi-Con Corp 75 Banco do Brasil SA Banco Santander SA Cellular Telecommunications (2.17%) Bangkok Bank Public Co (a) 70 Advanced Info Service PCL (a)(b) Bank Mandiri Tbk PT America Movil SAB de CV ADR Bank of China Ltd China Mobile Ltd Bank of Communications Co Ltd Mobile Telesystems OJSC ADR Bank of Montreal (a) MTN Group Ltd Bank Rakyat Indonesia NTT DoCoMo Inc Bankinter SA 73 SK Telecom Co Ltd 85 Busan Bank Taiwan Mobile Co Ltd Canadian Western Bank Vimpel-Communications ADR Chiba Bank Ltd/The Vivo Participacoes SA ADR China Construction Bank Corp Vodafone Group PLC Danske Bank A/S DBS Group Holdings Ltd Chemicals - Diversified (1.25%) DnB NOR ASA Akzo Nobel NV Hang Seng Bank Ltd BASF SE Industrial and Commercial Bank of China Ltd Hanwha Chem Corp Jyske Bank A/S (a) 70 60 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Commercial Banks (continued) Diversified Banking Institutions (continued) Korea Exchange Bank 20,060 $ Deutsche Bank AG 33,183 $ Malayan Banking Bhd HSBC Holdings PLC National Bank of Canada Mitsubishi UFJ Financial Group Inc National Bank of Greece SA Societe Generale OTP Bank Plc UBS AG Oversea-Chinese Banking Corp Ltd Royal Bank of Canada (a) Diversified Financial Services (0.44%) Sberbank of Russian Federation Hana Financial Group Inc Siam Commercial Bank Public (a)(b) 80 Irish Life & Permanent PLC Standard Bank Group Ltd/South Africa Mega Financial Holding Co Ltd Standard Chartered PLC Yuanta Financial Holding Co Ltd 97 State Bank of India Ltd Sumitomo Mitsui Financial Group Inc Swedbank AB - Rights (a) 95 Diversified Manufacturing Operations (1.16%) Swedbank AB Cookson Group PLC 78 Sydbank A/S 78 Invensys PLC Turkiye Halk Bankasi AS NKT Holding A/S 95 Turkiye Vakiflar Bankasi Tao Siemens AG United Overseas Bank Ltd Diversified Minerals (3.22%) Computer Data Security (0.20%) Anglo American PLC Gemalto NV (a) Anglo American PLC BHP Billiton Ltd Computer Services (0.56%) BHP Billiton PLC CGI Group Inc (a) Pan Australian Resources Ltd (a) Infosys Technologies Ltd ADR Tek Cominco Limited (a) Xstrata PLC Computers (0.19%) Compal Electronics Inc Diversified Operations (1.44%) Wistron Corp Hutchison Whampoa Ltd LG Corp Mitie Group PLC Computers - Memory Devices (0.30%) TDK Corp Noble Group Ltd Shanghai Industrial Holdings Ltd Computers - Peripheral Equipment (0.06%) Tongaat Hulett Ltd Lite-On Technology Corp Wharf Holdings Ltd Consulting Services (0.07%) Electric - Integrated (2.68%) Atkins WS PLC 77 Atco Ltd Bureau Veritas SA E.ON AG Empresa Nacional de Electricidad SA/Chile Distribution & Wholesale (0.33%) Enel SpA Inchcape PLC Iride SpA 56 Okinawa Electric Power Co Inc/The 48 Diversified Banking Institutions (6.28%) Public Power Corp SA Barclays PLC Reliance Infrastructure Ltd BNP Paribas - Rights (a) 72 RWE AG BNP Paribas Credit Suisse Group AG 61 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electric - Integrated (continued) Engineering - Research & Development TGK-2 (c) 1,600 $ - Services (continued) Transfield Services Ltd 22,840 $ 86 Electric - Transmission (0.20%) Terna Rete Elettrica Nazionale SpA Enterprise Software & Services (0.42%) Autonomy Corp PLC (a) Electric Products - Miscellaneous (0.21%) Micro Focus International PLC 70 Funai Electric Co Ltd Temenos Group AG (a) 93 LG Electronics Inc Vossloh AG Finance - Investment Banker & Broker (0.59%) BinckBank N.V. 84 Electronic Components - Miscellaneous (1.54%) Daishin Securities Co Ltd 54 Alps Electric Co Ltd 69 ICAP PLC AU Optronics Corp 91 KGI Securities Co Ltd (a)(d) Chemring Group PLC Mediobanca SpA - Warrants (a)(b)(c) 5 CMK Corp/Japan 63 Mediobanca SpA Hon Hai Precision Industry Co Ltd Tullett Prebon PLC 69 LG Display Co Ltd Murata Manufacturing Co Ltd Finance - Leasing Company (0.18%) Nihon Dempa Kogyo Co Ltd 53 ORIX Corp Nippon Electric Glass Co Ltd SMK Corp 90 Finance - Other Services (0.02%) Toshiba Corp London Stock Exchange Group PLC 77 Fisheries (0.52%) Electronic Components - Semiconductors (1.84%) Marine Harvest (a) Chartered Semiconductor Manufacturing Ltd 83 Nippon Suisan Kaisha Ltd 89 (a) Hynix Semiconductor Inc (a) Toyo Suisan Kaisha Ltd Infineon Technologies AG (a) MediaTek Inc Food - Dairy Products (0.08%) Megachips Corp 69 China Mengniu Dairy Co Ltd Rohm Co Ltd Morinaga Milk Industry Co Ltd 85 Samsung Electronics Co Ltd Shinko Electric Industries Co Ltd Food - Meat Products (0.09%) BRF - Brasil Foods SA (a) Electronic Parts Distribution (0.06%) WPG Holdings Co Ltd Food - Miscellaneous/Diversified (1.41%) Maruha Nichiro Holdings Inc 58 Electronics - Military (0.20%) Nestle SA Safran SA Nisshin Oillio Group Ltd/The 71 Unilever NV Engineering - Research & Development Services (0.79%) Uni-President Enterprises Corp ABB Ltd (a) Viscofan SA 53 COMSYS Holdings Corp Downer EDI Ltd 93 Imtech NV Food - Retail (0.84%) Jeronimo Martins SGPS SA 97 Larsen & Toubro Ltd (b) Koninklijke Ahold NV Rotary Engineering Ltd 64 WM Morrison Supermarkets PLC Toyo Engineering Corp 99 62 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Forestry (0.23%) Machinery - General Industry (continued) Sino-Forest Corp (a) 51,100 $ STX Engine Co Ltd 7,430 $ Gas - Distribution (0.14%) Canadian Utilities Ltd Machinery - Pumps (0.02%) Weir Group PLC/The 76 Gold Mining (0.86%) Barrick Gold Corp. (a) Medical - Biomedical/Gene (0.34%) Franco-Nevada Corp 74 CSL Ltd/Australia IAMGOLD Corp (a) Medical - Drugs (5.29%) Red Back Mining Inc (a) Actelion Ltd (a) Zijin Mining Group Co Ltd AstraZeneca PLC China Pharmaceutical Group Ltd Import & Export (1.70%) Chugai Pharmaceutical Co Ltd Hyosung Corp Dr Reddys Laboratories Ltd ITOCHU Corp GlaxoSmithKline PLC Marubeni Corp Kyorin Co Ltd 68 Mitsubishi Corp Miraca Holdings Inc Sumitomo Corp Novartis AG Novo Nordisk A/S Industrial Gases (0.03%) Roche Holding AG Air Water Inc Sanofi-Aventis SA Shire PLC Instruments - Controls (0.02%) Rotork PLC 62 Medical - Generic Drugs (0.15%) Teva Pharmaceutical Industries Ltd ADR Internet Content - Entertainment (0.07%) Towa Pharmaceutical Co Ltd 54 Perfect World Co Ltd ADR (a) Internet Content - Information & News (0.02%) Medical - Nursing Homes (0.03%) Kakaku.com Inc 23 85 Orpea 94 Investment Companies (0.03%) Medical Products (0.12%) Kinnevik Investment AB Aspen Pharmacare Holdings Ltd Nipro Corp 95 Investment Management & Advisory Services (0.34%) SSL International PLC Azimut Holding SpA Julius Baer Holding AG Metal - Copper (0.92%) Antofagasta PLC Life & Health Insurance (0.72%) Inmet Mining Corp Aviva PLC Kazakhmys PLC Cathay Financial Holding Co Ltd Quadra Mining Ltd (a) China Life Insurance Co Ltd Sterlite Industries India Ltd ADR Sanlam Ltd Metal - Diversified (1.49%) Machinery - Construction & Mining (0.03%) Boliden AB Danieli & Co SpA 93 FNX Mining Co Inc (a) 73 Machinery - General Industry (0.37%) KGHM Polska Miedz SA Kinki Sharyo Co Ltd 64 MMC Norilsk Nickel ADR Kone OYJ Rio Tinto Ltd 63 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Metal - Diversified (continued) Oil Company - Exploration & Production Rio Tinto PLC 6,771 $ (continued) EnCana Corp (a) 39,858 $ Gazprom OAO (a)(b)(d) Metal - Iron (0.11%) Gazprom OAO (a) Novolipetsk Steel OJSC (a) Premier Oil PLC (a) Talisman Energy (a) Miscellaneous Manufacturers (0.02%) Faiveley SA 73 TriStar Oil and Gas Ltd (a) Mortgage Banks (0.07%) Oil Company - Integrated (6.13%) Aareal Bank AG 80 BG Group PLC Home Capital Group Inc BP PLC China Petroleum & Chemical Corp Multi-Line Insurance (1.62%) ENI SpA Allianz SE Husky Energy Inc AXA SA Lukoil OAO ADR Baloise Holding AG PetroChina Co Ltd CNP Assurances Petroleo Brasileiro SA ADR Zurich Financial Services Rosneft Oil Co Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares Multimedia (0.34%) Sasol Ltd Informa PLC StatoilHydro ASA WPP PLC Tatneft ADR Total SA Non-Ferrous Metals (0.18%) China Molybdenum Co Ltd Oil Refining & Marketing (0.49%) Grupo Mexico SAB de CV (a) DCC PLC Korea Zinc Co Ltd Nippon Mining Holdings Inc Reliance Industries Ltd (d) Office Automation & Equipment (0.64%) Canon Inc Paper & Related Products (0.33%) Oil - Field Services (0.89%) Lee & Man Paper Manufacturing Ltd 94 Bourbon SA Svenska Cellulosa AB Fred Olsen Energy ASA Maire Tecnimont SpA Petrochemicals (0.08%) Petrofac Ltd LG Chem Ltd Technip SA TGS Nopec Geophysical Co ASA (a) 78 Pharmacy Services (0.04%) SXC Health Solutions Corp (a) Oil & Gas Drilling (0.27%) Platinum (0.07%) Noble Corp Impala Platinum Holdings Ltd Oil Company - Exploration & Production (2.48%) Printing - Commercial (0.44%) Australian Worldwide Exploration Ltd Dai Nippon Printing Co Ltd Bankers Petroleum Ltd (a) 94 Toppan Printing Co Ltd Baytex Energy Trust (a) Canadian Natural Resources (a) CNOOC Ltd Property & Casualty Insurance (0.24%) Admiral Group PLC 82 64 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Property & Casualty Insurance (continued) REITS - Shopping Centers (0.61%) Amlin PLC 109,223 $ CapitaMall Trust 538,000 $ Lancashire Holdings Ltd 89 Vastned Retail NV Westfield Group Public Thoroughfares (0.37%) Atlantia SpA REITS - Storage (0.02%) Zhejiang Expressway Co Ltd Big Yellow Group PLC 72 Retail - Apparel & Shoe (0.09%) Real Estate Management & Services (0.52%) Aoyama Trading Co Ltd 70 BR Malls Participacoes SA (a) Lojas Renner SA Fabege AB Point Inc 76 Mitsubishi Estate Co Ltd Nexity PSP Swiss Property AG (a) Retail - Automobile (0.12%) PT Astra International Tbk Real Estate Operator & Developer (1.22%) Retail - Bookstore (0.04%) Agile Property Holdings Ltd WH Smith PLC Brookfield Asset Management Inc (a) Great Eagle Holdings Ltd 69 Retail - Building Products (0.72%) Hongkong Land Holdings Ltd Kingfisher PLC Huaku Development Co Ltd Travis Perkins PLC KWG Property Holding Ltd Quintain Estates & Development PLC 63 Retail - Computer Equipment (0.02%) Rossi Residencial SA Game Group PLC 84 Shenzhen Investment Ltd Shimao Property Holdings Ltd Retail - Consumer Electronics (0.07%) Shun Tak Holdings Ltd EDION Corp 61 Sino-Ocean Land Holdings Ltd 54 JB Hi-Fi Ltd Unitech Ltd Retail - Convenience Store (0.22%) Reinsurance (0.33%) Alimentation Couche Tard Inc Hannover Rueckversicherung AG Korean Reinsurance Co Retail - Discount (0.23%) Harvey Norman Holdings Ltd REITS - Diversified (0.57%) Retail - Home Furnishings (0.50%) CapitaCommercial Trust JD Group Ltd/South Africa Eurocommercial Properties NV 77 Nitori Co Ltd Kenedix Realty Investment Corp 24 90 Mercialys SA 79 Retail - Major Department Store (0.82%) Suntec Real Estate Investment Trust Home Retail Group PLC Unibail-Rodamco SE Lotte Shopping Co Ltd Wereldhave NV Marks & Spencer Group PLC PPR REITS - Office Property (0.06%) Commonwealth Property Office Fund Retail - Miscellaneous/Diversified (0.09%) Nippon Commercial Investment Corp 36 67 Debenhams PLC 60 Dufry South America Ltd 65 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Miscellaneous/Diversified Steel - Producers (continued) (continued) Tokyo Steel Manufacturing Co Ltd 65,895 $ Foschini Ltd 19,064 $ Tung Ho Steel Enterprise Corp Retail - Pubs (0.02%) Steel - Specialty (0.03%) Enterprise Inns PLC 82 Citic Pacific Ltd Retail - Restaurants (0.03%) Sugar (0.06%) McDonald's Holdings Co Japan Ltd 91 Cosan SA Industria e Comercio (a) Retail - Sporting Goods (0.03%) Telecommunication Equipment (0.01%) Xebio Co Ltd 94 Oki Electric Industry Co Ltd 42 Satellite Telecommunications (0.30%) Telecommunication Services (1.10%) Eutelsat Communications China Telecom Corp Ltd Schools (0.25%) Singapore Telecommunications Ltd Benesse Holdings Inc Telekomunikasi Indonesia Tbk PT Telenet Group Holding NV (a) Security Services (0.04%) Telenor ASA Prosegur Cia de Seguridad SA Telephone - Integrated (1.55%) Semiconductor Component - Integrated Circuits (0.46%) Bezeq Israeli Telecommunication Corp Ltd CSR PLC (a) 95 Portugal Telecom SGPS SA Siliconware Precision Industries Co Telefonica SA Taiwan Semiconductor Manufacturing Co Ltd Telkom SA Ltd 84 United Microelectronics Corp Television (0.23%) Semiconductor Equipment (1.05%) M6-Metropole Television Aixtron AG ASML Holding NV Tobacco (1.15%) Tokyo Electron Ltd British American Tobacco PLC Imperial Tobacco Group PLC Shipbuilding (0.03%) Souza Cruz SA Samsung Heavy Industries Co Ltd Transport - Marine (0.05%) Soap & Cleaning Products (0.63%) Inui Steamship Co Ltd 81 Reckitt Benckiser Group PLC Sincere Navigation Special Purpose Banks (0.06%) Industrial Bank Of Korea Transport - Rail (0.11%) Ansaldo STS SpA 78 Steel - Producers (1.81%) Construcciones y Auxiliar de Ferrocarriles SA 86 ArcelorMittal MTR Corp BlueScope Steel Ltd China Steel Corp 95 Evraz Group SA Transport - Services (0.05%) JFE Holdings Inc Koninklijke Vopak NV (a) JSW Steel Ltd Transport - Truck (0.34%) Kloeckner & Co SE 43 Seino Holdings Corp Kyoei Steel Ltd 55 POSCO ADR 66 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Transport - Truck (continued) Diversified Banking Institutions (continued) Yamato Holdings Co Ltd 65,000 $ Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 Venture Capital (0.26%) (collateralized by US Treasury Notes; 3i Group PLC $608,000; 0.88%; dated 12/31/10 - 03/31/11) $ 596 $ Water (0.02%) Investment in Joint Trading Account; Pennon Group PLC 74 Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Wire & Cable Products (0.02%) Issues; $174,000; 0.00% - 3.75%; dated Bekaert SA 72 11/13/09 - 03/27/19) Investment in Joint Trading Account; Wireless Equipment (0.02%) Morgan Stanley Repurchase Agreement; Hitachi Kokusai Electric Inc 62 0.03% dated 09/30/09 maturing 10/01/09 TOTAL COMMON STOCKS $ 341,224 (collateralized by Sovereign Agency Issue; $608,000; 0.00%; dated 02/26/10) PREFERRED STOCKS (1.20%) Commercial Banks (0.46%) TOTAL REPURCHASE AGREEMENTS $ 1,975 Banco Bradesco SA Itau Unibanco Holding SA Total Investments $ 347,388 Other Assets in Excess of Liabilities, Net - 0.35% Diversified Minerals (0.39%) TOTAL NET ASSETS - 100.00% $ 348,609 Vale SA (a) Non-Income Producing Security Diversified Operations (0.08%) (b) Market value is determined in accordance with procedures established in Investimentos Itau SA good faith by the Board of Directors. At the end of the period, the value of these securities totaled $637 or 0.18% of net assets. Electric - Distribution (0.04%) (c) Security is Illiquid Eletropaulo Metropolitana Eletricidade de (d) Security exempt from registration under Rule 144A of the Securities Act Sao Paulo SA of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise Investment Companies (0.00%) indicated, these securities are not considered illiquid. At the end of the Lereko Mobility Pty Ltd (a) 6 period, the value of these securities totaled $803 or 0.23% of net assets. Steel - Producers (0.19%) Unrealized Appreciation (Depreciation) Gerdau SA The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Usinas Siderurgicas de Minas Gerais SA Unrealized Appreciation $ 51,424 Television (0.04%) Unrealized Depreciation ProSiebenSat.1 Media AG Net Unrealized Appreciation (Depreciation) TOTAL PREFERRED STOCKS $ 4,189 Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (0.57%) Diversified Banking Institutions (0.57%) Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $625,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 613 $ 67 Schedule of Investments Diversified International Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Country Percent Japan 15.83% United Kingdom 15.82% France 7.45% Canada 7.20% Switzerland 6.89% Germany 5.85% Australia 3.96% Spain 3.85% Hong Kong 2.65% Singapore 2.64% Netherlands 2.61% Brazil 2.61% Korea, Republic Of 2.21% Italy 2.09% Taiwan, Province Of China 1.90% China 1.88% Norway 1.76% Russian Federation 1.32% Denmark 1.31% Ireland 1.16% Sweden 1.15% Greece 1.12% India 1.05% United States 0.83% Belgium 0.73% South Africa 0.60% Mexico 0.49% Luxembourg 0.44% Indonesia 0.40% Portugal 0.39% Finland 0.32% Turkey 0.25% Israel 0.24% Poland 0.17% Thailand 0.16% Hungary 0.15% Malaysia 0.07% Bermuda 0.05% Chile 0.05% Other Assets in Excess of Liabilities, Net 0.35% TOTAL NET ASSETS 100.00% 68 Schedule of Investments Equity Income Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (94.70%) COMMON STOCKS (continued) Aerospace & Defense (0.50%) Diversified Manufacturing Operations Raytheon Co 41,000 $ (continued) Honeywell International Inc 82,500 $ Apparel Manufacturers (1.21%) Parker Hannifin Corp VF Corp Siemens AG ADR Applications Software (2.06%) Diversified Minerals (1.43%) Microsoft Corp BHP Billiton Ltd ADR Auto - Car & Light Trucks (0.94%) Vale SA ADR Daimler AG Electric - Integrated (5.62%) Auto - Medium & Heavy Duty Trucks (0.68%) FPL Group Inc PACCAR Inc Progress Energy Inc Xcel Energy Inc Auto/Truck Parts & Equipment - Original (0.46%) Johnson Controls Inc Electric Products - Miscellaneous (1.29%) Beverages - Non-Alcoholic (1.51%) Emerson Electric Co Coca-Cola Co/The Electronic Components - Semiconductors (3.65%) Beverages - Wine & Spirits (0.16%) Intel Corp Diageo PLC ADR Microchip Technology Inc Brewery (0.46%) Molson Coors Brewing Co Fiduciary Banks (3.81%) Bank of New York Mellon Corp/The Cellular Telecommunications (1.00%) Northern Trust Corp Vodafone Group PLC ADR Chemicals - Diversified (0.55%) Food - Miscellaneous/Diversified (1.69%) EI Du Pont de Nemours & Co General Mills Inc Kraft Foods Inc Commercial Banks (0.61%) Bank of Nova Scotia Food - Retail (0.50%) Kroger Co/The Commercial Services - Finance (0.62%) Automatic Data Processing Inc Food - Wholesale & Distribution (0.80%) Sysco Corp Computers (1.04%) Hewlett-Packard Co Gas - Distribution (1.77%) Sempra Energy Consumer Products - Miscellaneous (0.52%) Clorox Co Gold Mining (0.29%) Newmont Mining Corp Distribution & Wholesale (1.95%) Genuine Parts Co Industrial Gases (0.59%) Air Products & Chemicals Inc Diversified Banking Institutions (0.07%) JP Morgan Chase & Co Investment Management & Advisory Services (1.70%) AllianceBernstein Holding LP Diversified Manufacturing Operations (5.14%) Franklin Resources Inc 3M Co General Electric Co 69 Schedule of Investments Equity Income Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Life & Health Insurance (0.47%) Property & Casualty Insurance (0.70%) Unum Group 85,900 $ Fidelity National Financial Inc 182,277 $ Machinery - Farm (1.20%) Regional Banks (0.56%) Deere & Co US Bancorp Medical - Drugs (7.93%) REITS - Healthcare (2.35%) Abbott Laboratories HCP Inc Bristol-Myers Squibb Co Health Care REIT Inc Merck & Co Inc/NJ Novartis AG ADR REITS - Mortgage (1.74%) Schering-Plough Corp Annaly Capital Management Inc Wyeth REITS - Shopping Centers (0.67%) Medical - Generic Drugs (1.44%) Kimco Realty Corp Teva Pharmaceutical Industries Ltd ADR REITS - Warehouse & Industrial (0.54%) Medical Instruments (0.38%) AMB Property Corp Medtronic Inc Retail - Discount (3.00%) Medical Products (1.30%) Costco Wholesale Corp Becton Dickinson and Co Wal-Mart Stores Inc Johnson & Johnson Retail - Drug Store (0.76%) Multi-Line Insurance (5.24%) CVS Caremark Corp ACE Ltd Retail - Restaurants (1.82%) Allstate Corp/The McDonald's Corp MetLife Inc Savings & Loans - Thrifts (0.73%) Multimedia (0.52%) Hudson City Bancorp Inc Walt Disney Co/The Semiconductor Component - Integrated Circuits (1.18%) Oil Company - Exploration & Production (2.26%) Taiwan Semiconductor Manufacturing Co Enerplus Resources Fund Ltd ADR Penn West Energy Trust Semiconductor Equipment (0.31%) XTO Energy Inc Applied Materials Inc Oil Company - Integrated (2.29%) Telecommunication Services (0.94%) Chevron Corp BCE Inc Marathon Oil Corp Total SA ADR Telephone - Integrated (5.08%) AT&T Inc Verizon Communications Inc Oil Refining & Marketing (0.46%) Windstream Corp Valero Energy Corp Pipelines (2.19%) Television (0.93%) Enterprise Products Partners LP CBS Corp Kinder Morgan Energy Partners LP Spectra Energy Corp Toys (2.00%) Mattel Inc 70 Schedule of Investments Equity Income Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Transport - Rail (3.09%) Diversified Banking Institutions (continued) Norfolk Southern Corp 96,200 $ Investment in Joint Trading Account; Union Pacific Corp Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; TOTAL COMMON STOCKS $ 372,776 $4,578,000; 0.00%; dated 02/26/10) $ 4,488 $ PREFERRED STOCKS (0.08%) Regional Banks (0.03%) TOTAL REPURCHASE AGREEMENTS $ 14,876 National City Capital Trust III Total Investments $ 389,513 Other Assets in Excess of Liabilities, Net - 1.05% Special Purpose Entity (0.05%) TOTAL NET ASSETS - 100.00% $ 393,628 National City Capital Trust IV TOTAL PREFERRED STOCKS $ 341 Principal Amount Value Unrealized Appreciation (Depreciation) (000's) (000's) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: BONDS (0.38%) Medical - HMO (0.12%) Unrealized Appreciation $ 42,411 Aetna Inc Unrealized Depreciation 7.88%, 3/ 1/2011 $ 450 Net Unrealized Appreciation (Depreciation) Telecommunication Services (0.26%) Cost for federal income tax purposes Telus Corp All dollar amounts are shown in thousands (000's) 8.00%, 6/ 1/2011 TOTAL BONDS $ 1,485 Portfolio Summary (unaudited) Sector Percent U.S. GOVERNMENT & GOVERNMENT AGENCY Financial 23.06% OBLIGATIONS (0.01%) Consumer, Non-cyclical 17.44% Federal Home Loan Mortgage Corporation Consumer, Cyclical 12.82% (FHLMC) (0.01%) Industrial 11.22% 6.50%, 9/ 1/2030 23 25 Communications 8.73% 7.00%, 9/ 1/2030 9 10 Technology 8.23% 35 Utilities 7.39% Energy 7.19% TOTAL U.S. GOVERNMENT & GOVERNMENT Basic Materials 2.86% AGENCY OBLIGATIONS $ 35 Mortgage Securities 0.01% Other Assets in Excess of Liabilities, Net 1.05% REPURCHASE AGREEMENTS (3.78%) TOTAL NET ASSETS 100.00% Diversified Banking Institutions (3.78%) Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $4,709,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 4,617 $ Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $4,578,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $1,308,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) 71 Schedule of Investments Government & High Quality Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (21.79%) BONDS (continued) Asset Backed Securities (2.55%) Mortgage Backed Securities (continued) Chase Funding Mortgage Loan Asset-Backed Fannie Mae Grantor Trust Certificates 0.60%, 5/25/2035 (a) $ 1,020 $ 0.71%, 12/25/2033 (a) $ 191 $ Fannie Mae Whole Loan Credit-Based Asset Servicing and 0.40%, 5/25/2035 (a)(b) Securitization LLC Federal Home Loan Banks 0.42%, 3/25/2036 (a)(b) 5.46%, 11/27/2015 Saxon Asset Securities Trust Freddie Mac 0.41%, 3/25/2036 (a) 4.50%, 7/15/2017 Structured Asset Investment Loan Trust 0.54%, 6/15/2018 (a) 0.47%, 1/25/2036 (a) 0.64%, 7/15/2023 (a) Swift Master Auto Receivables Trust 0.34%, 6/15/2012 (a) 5.50%, 9/15/2031 (a) GE Capital Commercial Mortgage Corp 5.61%, 4/10/2017 (a) Diversified Banking Institutions (0.84%) Ginnie Mae Goldman Sachs Group Inc/The 1.25%, 10/16/2012 (a) 3.25%, 6/15/2012 3.89%, 7/16/2026 5.08%, 1/16/2030 (a) Finance - Mortgage Loan/Banker (3.78%) 4.26%, 2/16/2032 Fannie Mae 5.00%, 5/11/2017 0.88%, 6/17/2045 (a) 6.63%, 11/15/2030 0.71%, 11/16/2045 Freddie Mac 1.09%, 5/16/2046 (a) 5.75%, 6/27/2016 1.05%, 10/16/2046 SLM Student Loan Trust LB-UBS Commercial Mortgage Trust 0.59%, 10/25/2016 (a) 0.14%, 11/15/2038 (a)(c) 0.49%, 9/17/2018 (a) 0.11%, 2/15/2040 (a)(c) 52 Washington Mutual Alternative Mortgage Pass-Through Certificates Home Equity - Other (2.10%) 0.53%, 6/25/2046 (a) American Home Mortgage Investment Trust 0.44%, 11/25/2030 (a)(b) Asset Backed Securities Corp Home Equity TOTAL BONDS $ 54,294 0.35%, 7/25/2036 (a) U.S. GOVERNMENT & GOVERNMENT AGENCY First NLC Trust OBLIGATIONS (75.90%) 0.48%, 5/25/2035 (a)(b) Federal Home Loan Mortgage Corporation Morgan Stanley Home Equity Loan Trust (FHLMC) (19.14%) 0.42%, 2/25/2036 (a) 6.50%, 6/ 1/2017 Soundview Home Equity Loan Trust 6.00%, 7/ 1/2017 0.34%, 7/25/2036 (a) 13 13 5.50%, 4/ 1/2018 6.50%, 6/ 1/2018 22 24 6.50%, 8/ 1/2021 26 29 Mortgage Backed Securities (12.52%) 7.00%, 9/ 1/2023 32 35 Banc of America Funding Corp 0.33%, 7/20/2036 (a) 6.00%, 12/ 1/2023 47 50 0.53%, 7/20/2036 (a) 7.00%, 12/ 1/2023 22 24 Credit Suisse Mortgage Capital Certificates 7.00%, 1/ 1/2024 22 25 6.00%, 9/15/2039 (a) 5.50%, 2/ 1/2024 53 56 6.42%, 2/15/2041 (a)(c) 5.50%, 3/ 1/2024 47 50 Fannie Mae 6.50%, 4/ 1/2024 34 36 0.55%, 10/25/2018 (a) 5.00%, 10/ 1/2025 5.00%, 8/25/2026 6.00%, 1/ 1/2026 21 23 0.29%, 3/25/2036 6.50%, 4/ 1/2026 25 27 6.50%, 2/25/2047 6.50%, 5/ 1/2026 23 24 72 Schedule of Investments Government & High Quality Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (continued) OBLIGATIONS (continued) Federal Home Loan Mortgage Corporation Federal Home Loan Mortgage Corporation (FHLMC) (continued) (FHLMC) (continued) 6.50%, 5/ 1/2026 $ 27 $ 29 5.50%, 4/ 1/2038 $ 435 $ 7.00%, 9/ 1/2027 27 30 6.00%, 4/ 1/2038 6.50%, 12/ 1/2027 33 35 5.50%, 5/ 1/2038 6.50%, 1/ 1/2028 21 22 6.00%, 6/ 1/2038 7.00%, 2/ 1/2028 10 11 6.00%, 10/ 1/2038 6.50%, 3/ 1/2028 22 24 5.00%, 6/ 1/2039 7.00%, 4/ 1/2028 6.00%, 10/ 1/2039 7.00%, 5/ 1/2028 19 21 3.37%, 9/ 1/2032 (a) 58 58 7.00%, 8/ 1/2028 35 38 5.25%, 9/ 1/2033 (a) 28 28 6.50%, 9/ 1/2028 27 29 5.55%, 2/ 1/2034 (a) 6.50%, 9/ 1/2028 29 32 4.69%, 8/ 1/2035 (a) 6.50%, 10/ 1/2028 6.50%, 7/ 1/2036 (a) 6.50%, 11/ 1/2028 32 35 6.50%, 1/ 1/2037 (a) 6.50%, 12/ 1/2028 70 76 5.69%, 6/ 1/2037 (a) 7.50%, 10/ 1/2030 62 69 5.70%, 6/ 1/2037 (a) 8.00%, 10/ 1/2030 88 7.50%, 2/ 1/2031 62 69 Federal National Mortgage Association (FNMA) (40.49%) 7.50%, 2/ 1/2031 22 24 6.50%, 6/ 1/2016 6.50%, 7/ 1/2031 6.00%, 8/ 1/2016 6.50%, 8/ 1/2031 19 21 5.50%, 8/ 1/2017 6.50%, 10/ 1/2031 43 46 6.50%, 8/ 1/2017 7.00%, 10/ 1/2031 58 64 5.00%, 1/ 1/2018 6.00%, 12/ 1/2031 5.50%, 1/ 1/2018 6.50%, 12/ 1/2031 5.00%, 11/ 1/2018 6.50%, 2/ 1/2032 5.50%, 7/ 1/2019 6.50%, 5/ 1/2032 5.50%, 8/ 1/2019 78 83 6.50%, 8/ 1/2032 5.50%, 8/ 1/2019 5.00%, 2/ 1/2033 5.50%, 8/ 1/2019 64 68 5.50%, 3/ 1/2033 5.50%, 8/ 1/2019 57 61 5.00%, 6/ 1/2033 5.50%, 8/ 1/2019 5.00%, 6/ 1/2033 5.50%, 8/ 1/2019 6.00%, 9/ 1/2034 5.50%, 9/ 1/2019 5.00%, 12/ 1/2034 5.50%, 10/ 1/2019 6.00%, 2/ 1/2035 4.50%, 12/ 1/2019 6.50%, 4/ 1/2035 67 71 4.50%, 1/ 1/2020 5.00%, 5/ 1/2035 7.50%, 4/ 1/2022 7 8 5.00%, 7/ 1/2035 6.00%, 6/ 1/2022 5.00%, 7/ 1/2035 6.00%, 11/ 1/2023 6 6 5.00%, 10/ 1/2035 6.50%, 11/ 1/2023 6.00%, 8/ 1/2036 5.50%, 5/ 1/2024 6.00%, 10/ 1/2036 (a) 6.50%, 5/ 1/2024 67 72 6.00%, 3/ 1/2037 6.50%, 7/ 1/2025 18 20 5.50%, 7/ 1/2037 6.50%, 8/ 1/2025 75 81 6.50%, 12/ 1/2037 6.50%, 2/ 1/2026 25 27 6.00%, 1/ 1/2038 (a) 6.00%, 3/ 1/2026 10 11 6.00%, 1/ 1/2038 6.50%, 3/ 1/2026 7 8 6.00%, 1/ 1/2038 6.50%, 5/ 1/2026 28 30 6.00%, 3/ 1/2038 6.50%, 6/ 1/2026 12 13 73 Schedule of Investments Government & High Quality Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (continued) OBLIGATIONS (continued) Federal National Mortgage Association (FNMA) Federal National Mortgage Association (FNMA) (continued) (continued) 7.00%, 1/ 1/2027 $ 10 $ 11 5.50%, 3/ 1/2038 $ 2,224 $ 7.50%, 7/ 1/2027 3 3 6.00%, 3/ 1/2038 7.00%, 11/ 1/2027 14 16 6.00%, 3/ 1/2038 6.50%, 7/ 1/2028 22 24 6.50%, 3/ 1/2038 6.50%, 9/ 1/2028 25 27 6.00%, 4/ 1/2038 6.00%, 11/ 1/2028 75 80 5.50%, 5/ 1/2038 7.00%, 10/ 1/2029 5.50%, 6/ 1/2038 8.00%, 6/ 1/2030 9 11 6.00%, 7/ 1/2038 7.00%, 5/ 1/2031 6 6 5.50%, 8/ 1/2038 7.50%, 5/ 1/2031 5.50%, 9/ 1/2038 6.50%, 9/ 1/2031 5.50%, 11/ 1/2038 6.00%, 12/ 1/2031 5.00%, 7/ 1/2039 4.73%, 12/ 1/2032 (a) 4.50%, 10/ 1/2039 6.00%, 1/ 1/2033 5.50%, 10/ 1/2039 5.50%, 3/ 1/2033 5.50%, 6/ 1/2033 Government National Mortgage Association 5.50%, 9/ 1/2033 (GNMA) (4.73%) 5.06%, 12/ 1/2033 (a) 7.00%, 1/15/2024 17 18 5.00%, 5/ 1/2034 7.00%, 12/15/2027 33 37 2.81%, 7/ 1/2034 (a) 7.00%, 3/15/2028 4.35%, 9/ 1/2034 (a) 7.00%, 5/15/2028 87 96 5.50%, 9/ 1/2034 7.00%, 5/15/2031 43 47 5.00%, 4/ 1/2035 7.00%, 9/15/2031 5.00%, 4/ 1/2035 7.00%, 6/15/2032 5.00%, 7/ 1/2035 95 99 5.00%, 9/15/2033 47 49 5.00%, 7/ 1/2035 5.50%, 11/15/2033 5.00%, 8/ 1/2035 5.00%, 2/15/2034 5.50%, 9/ 1/2035 5.50%, 11/15/2038 5.59%, 11/ 1/2035 (a) 5.50%, 1/15/2039 6.00%, 9/ 1/2036 5.50%, 1/15/2039 6.50%, 12/ 1/2036 5.50%, 3/15/2039 5.50%, 2/ 1/2037 6.00%, 10/ 1/2039 5.50%, 2/ 1/2037 98 6.00%, 5/20/2024 96 5.75%, 5/ 1/2037 (a) 6.00%, 6/20/2024 6.16%, 5/ 1/2037 (a) 6.00%, 6/20/2024 36 38 5.00%, 6/ 1/2037 6.00%, 11/20/2025 42 45 5.50%, 6/ 1/2037 6.50%, 12/20/2025 30 33 6.50%, 7/ 1/2037 6.50%, 1/20/2026 50 54 6.50%, 7/ 1/2037 6.00%, 2/20/2026 21 23 6.50%, 10/ 1/2037 6.50%, 2/20/2026 49 53 6.00%, 11/ 1/2037 6.00%, 4/20/2026 36 38 6.00%, 12/ 1/2037 6.00%, 5/20/2026 17 19 6.00%, 12/ 1/2037 6.00%, 6/20/2026 23 25 5.50%, 2/ 1/2038 6.00%, 6/20/2026 21 22 6.00%, 2/ 1/2038 6.00%, 7/20/2026 20 21 6.00%, 2/ 1/2038 (a) 6.00%, 9/20/2026 19 20 6.50%, 2/ 1/2038 6.00%, 3/20/2027 5.50%, 3/ 1/2038 6.00%, 1/20/2028 22 23 74 Schedule of Investments Government & High Quality Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY REPURCHASE AGREEMENTS (continued) OBLIGATIONS (continued) Diversified Banking Institutions (continued) Government National Mortgage Association Investment in Joint Trading Account; (GNMA) (continued) Morgan Stanley Repurchase Agreement; 6.00%, 3/20/2028 $ 17 $ 18 0.03% dated 09/30/09 maturing 10/01/09 6.00%, 6/20/2028 89 95 (collateralized by Sovereign Agency Issue; 6.00%, 7/20/2028 60 64 $4,291,000; 0.00%; dated 02/26/10) $ 4,207 $ 6.00%, 3/20/2029 6.00%, 7/20/2029 TOTAL REPURCHASE AGREEMENTS $ 13,942 5.50%, 5/20/2035 Total Investments $ 257,354 Liabilities in Excess of Other Assets, Net - (3.29)% U.S. Treasury (3.58%) TOTAL NET ASSETS - 100.00% $ 249,163 1.50%, 10/31/2010 4.13%, 5/15/2015 (a) Variable Rate. Rate shown is in effect at September 30, 2009. U.S. Treasury Inflation-Indexed Obligations (3.99%) (b) Security is Illiquid 3.00%, 7/15/2012 (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise U.S. Treasury Strip (3.97%) indicated, these securities are not considered illiquid. At the end of the 0.00%, 11/15/2015 (d) period, the value of these securities totaled $895 or 0.36% of net assets. 0.00%, 5/15/2020 (d) (d) Security is a Principal Only Strip. 0.00%, 11/15/2021 (d) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost TOTAL U.S. GOVERNMENT & GOVERNMENT of investments held by the account as of the period end were as follows: AGENCY OBLIGATIONS $ 189,118 REPURCHASE AGREEMENTS (5.60%) Unrealized Appreciation $ 9,000 Diversified Banking Institutions (5.60%) Unrealized Depreciation Investment in Joint Trading Account; Bank Net Unrealized Appreciation (Depreciation) of America Repurchase Agreement; 0.03% Cost for federal income tax purposes dated 09/30/09 maturing 10/01/09 All dollar amounts are shown in thousands (000's) (collateralized by Sovereign Agency Issues; $4,414,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 4,327 $ Portfolio Summary (unaudited) Investment in Joint Trading Account; Credit Sector Percent Suisse Repurchase Agreement; 0.03% Mortgage Securities 76.89% dated 09/30/09 maturing 10/01/09 Government 14.52% (collateralized by US Treasury Notes; Financial 6.43% $4,291,000; 0.88%; dated 12/31/10 - Asset Backed Securities 5.45% 03/31/11) Liabilities in Excess of Other Assets, Net (3.29%) Investment in Joint Trading Account; TOTAL NET ASSETS 100.00% Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $1,226,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) 75 Schedule of Investments Income Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) PREFERRED STOCKS (0.04%) BONDS (continued) Finance - Investment Banker & Broker (0.00%) Cruise Lines (1.82%) Lehman Brothers Holdings Inc (a) 33,675 $ 7 Carnival Corp 7.20%, 10/ 1/2023 $ 1,475 $ Finance - Mortgage Loan/Banker (0.04%) Royal Caribbean Cruises Ltd Freddie Mac 8.38%; Series Z (a) 72 8.75%, 2/ 2/2011 TOTAL PREFERRED STOCKS $ 79 6.88%, 12/ 1/2013 Principal Amount Value Diversified Banking Institutions (5.82%) (000's) (000's) Bank of America Corp BONDS (68.97%) 5.42%, 3/15/2017 Aerospace & Defense (0.61%) 8.00%, 12/29/2049 (e) Boeing Co/The 8.13%, 12/29/2049 (e) 8.75%, 8/15/2021 $ 850 Citigroup Inc 6.50%, 1/18/2011 Airlines (1.01%) Goldman Sachs Group Inc/The Southwest Airlines Co 1994-A Pass Through 6.88%, 1/15/2011 Trust JP Morgan Chase & Co 9.15%, 7/ 1/2016 5.13%, 9/15/2014 7.90%, 4/29/2049 (e) Auto - Medium & Heavy Duty Trucks (0.45%) Morgan Stanley New Flyer Industries Ltd 4.75%, 4/ 1/2014 14.00%, 8/19/2020 (b)(c)(d) 6.25%, 8/ 9/2026 Brewery (1.26%) Anheuser-Busch InBev Worldwide Inc Electric - Integrated (9.86%) 7.75%, 1/15/2019 (d) Exelon Generation Co LLC 6.20%, 10/ 1/2017 Cable/Satellite TV (3.06%) Florida Power Corp Comcast Corp 6.35%, 9/15/2037 6.45%, 3/15/2037 Metropolitan Edison Co COX Communications Inc 4.95%, 3/15/2013 6.45%, 12/ 1/2036 (d) Mirant Americas Generation LLC Time Warner Cable Inc 8.50%, 10/ 1/2021 6.55%, 5/ 1/2037 Nisource Finance Corp 5.25%, 9/15/2017 Casino Hotels (0.90%) Ohio Edison Co MGM Mirage 5.45%, 5/ 1/2015 13.00%, 11/15/2013 (d) Oncor Electric Delivery Co 11.13%, 11/15/2017 (d) 7.00%, 9/ 1/2022 Pacific Gas & Electric Co 4.20%, 3/ 1/2011 Casino Services (1.07%) Pacificorp Peninsula Gaming LLC 4.95%, 8/15/2014 10.75%, 8/15/2017 (d) 5.25%, 6/15/2035 PPL Energy Supply LLC Commercial Services (0.95%) 5.70%, 10/15/2035 Ceridian Corp Southwestern Electric Power Co 11.25%, 11/15/2015 (e) 5.38%, 4/15/2015 Containers - Paper & Plastic (1.12%) Sealed Air Corp Finance - Investment Banker & Broker (1.46%) 7.88%, 6/15/2017 (d) Jefferies Group Inc 7.75%, 3/15/2012 76 Schedule of Investments Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Finance - Investment Banker & Broker Multi-Line Insurance (0.44%) (continued) Farmers Insurance Exchange Jefferies Group Inc (continued) 6.00%, 8/ 1/2014 (d) $ 850 $ 6.25%, 1/15/2036 $ 1,425 $ Multimedia (1.32%) Finance - Leasing Company (0.09%) Historic TW Inc DVI Inc 9.15%, 2/ 1/2023 0.00%, 2/ 1/2004 (a)(b)(c) News America Holdings Inc 0.00%, 2/ 1/2004 (a)(b)(c) 37 8.00%, 10/17/2016 News America Inc 6.40%, 12/15/2035 Forestry (0.20%) Weyerhaeuser Co 7.38%, 3/15/2032 Non-Hazardous Waste Disposal (1.64%) Allied Waste North America Inc Gas - Distribution (0.86%) 7.25%, 3/15/2015 Sempra Energy Waste Management Inc 6.15%, 6/15/2018 7.38%, 8/ 1/2010 Industrial Gases (1.08%) Oil Company - Exploration & Production (1.72%) Airgas Inc OPTI Canada Inc 4.50%, 9/15/2014 7.88%, 12/15/2014 XTO Energy Inc Life & Health Insurance (0.52%) 6.25%, 4/15/2013 Prudential Financial Inc 8.88%, 6/15/2038 (e) Oil Company - Integrated (1.17%) Medical - Drugs (1.07%) Petro-Canada Elan Corp PLC 4.00%, 7/15/2013 8.75%, 10/15/2016 (d) 9.25%, 10/15/2021 Elan Finance PLC/Elan Finance Corp 7.75%, 11/15/2011 Oil Refining & Marketing (0.52%) Tesoro Corp/Texas Medical - Hospitals (2.27%) 6.25%, 11/ 1/2012 HCA Inc 8.75%, 9/ 1/2010 Physical Therapy & Rehabilitation Centers (0.87%) 7.50%, 11/ 6/2033 Healthsouth Corp HCA Inc/DE 10.75%, 6/15/2016 9.25%, 11/15/2016 Tenet Healthcare Corp Pipelines (4.17%) 9.00%, 5/ 1/2015 (d) ANR Pipeline Co 10.00%, 5/ 1/2018 (d) 9.63%, 11/ 1/2021 El Paso Natural Gas Co 7.50%, 11/15/2026 Metal - Diversified (0.91%) Energy Maintenance Services Group LLC Xstrata Canada Corp 11.50%, 3/ 1/2014 (b)(c) 6.00%, 10/15/2015 Enterprise Products Operating LLC 6.38%, 2/ 1/2013 MRI - Medical Diagnostic Imaging (1.03%) Express Pipeline LP Alliance HealthCare Services Inc 7.39%, 12/31/2017 (d) 7.25%, 12/15/2012 Southern Natural Gas Co 8.00%, 3/ 1/2032 77 Schedule of Investments Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Property Trust (1.08%) Retail - Regional Department Store (0.91%) WEA Finance LLC / WT Finance Aust Pty Ltd Neiman Marcus Group Inc/The 6.75%, 9/ 2/2019 (d) $ 2,000 $ 10.38%, 10/15/2015 $ 2,000 $ Publishing - Books (0.73%) Special Purpose Entity (0.73%) Reed Elsevier Capital Inc CCM Merger Inc 6.75%, 8/ 1/2011 8.00%, 8/ 1/2013 (d) Regional Banks (2.17%) Telecommunication Equipment - Fiber Optics (0.29%) Bank One Corp Corning Inc 10.00%, 8/15/2010 6.63%, 5/15/2019 Wells Fargo & Co 4.63%, 4/15/2014 Telecommunication Services (1.43%) 7.98%, 2/28/2049 (e) Qwest Corp 8.88%, 3/15/2012 (e) Telus Corp Reinsurance (0.76%) 8.00%, 6/ 1/2011 Aspen Insurance Holdings Ltd 6.00%, 8/15/2014 Telephone - Integrated (1.88%) REITS - Healthcare (2.87%) Deutsche Telekom International Finance BV HCP Inc 8.50%, 6/15/2010 (e) 6.00%, 3/ 1/2015 Health Care REIT Inc Toys (0.47%) 6.20%, 6/ 1/2016 Mattel Inc Healthcare Realty Trust Inc 7.30%, 6/13/2011 8.13%, 5/ 1/2011 Transport - Services (1.00%) Trailer Bridge Inc REITS - Office Property (1.01%) 9.25%, 11/15/2011 Arden Realty LP TOTAL BONDS $ 129,706 5.20%, 9/ 1/2011 5.25%, 3/ 1/2015 SENIOR FLOATING RATE INTERESTS (1.04%) Special Purpose Entity (1.04%) Motor City Casino, Term Loan B REITS - Regional Malls (1.32%) 8.50%, 7/21/2012 (e) Simon Property Group LP TOTAL SENIOR FLOATING RATE INTERESTS $ 1,961 10.35%, 4/ 1/2019 CONVERTIBLE BONDS (1.50%) REITS - Shopping Centers (1.53%) Medical Products (0.68%) Developers Diversified Realty Corp China Medical Technologies Inc 4.63%, 8/ 1/2010 4.00%, 8/15/2013 Kimco Realty Corp 6.88%, 10/ 1/2019 Pharmacy Services (0.82%) Omnicare Inc 3.25%, 12/15/2035 Rental - Auto & Equipment (1.03%) Erac USA Finance Co TOTAL CONVERTIBLE BONDS $ 2,818 6.38%, 10/15/2017 (d) U.S. GOVERNMENT & GOVERNMENT AGENCY 7.00%, 10/15/2037 (d) OBLIGATIONS (25.68%) Federal Home Loan Mortgage Corporation (FHLMC) (12.26%) Retail - Automobile (0.49%) 5.50%, 11/ 1/2017 Asbury Automotive Group Inc 5.50%, 1/ 1/2018 8.00%, 3/15/2014 5.00%, 8/ 1/2019 9.00%, 1/ 1/2025 9 10 6.50%, 6/ 1/2029 73 79 78 Schedule of Investments Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY REPURCHASE AGREEMENTS (2.19%) OBLIGATIONS (continued) Diversified Banking Institutions (2.19%) Federal Home Loan Mortgage Corporation Investment in Joint Trading Account; Bank (FHLMC) (continued) of America Repurchase Agreement; 0.03% 6.50%, 8/ 1/2029 $ 68 $ 73 dated 09/30/09 maturing 10/01/09 6.00%, 3/ 1/2031 (collateralized by Sovereign Agency 5.50%, 5/ 1/2031 Issues; $1,302,000; 0.00% - 5.70%; dated 7.00%, 1/ 1/2032 84 92 11/13/09 - 11/19/24) $ 1,277 $ 6.00%, 5/ 1/2032 Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% 4.50%, 8/ 1/2033 dated 09/30/09 maturing 10/01/09 5.50%, 6/ 1/2035 (collateralized by US Treasury Notes; 5.00%, 11/ 1/2035 $1,266,000; 0.88%; dated 12/31/10 - 5.50%, 1/ 1/2036 03/31/11) 5.50%, 4/ 1/2036 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 6.00%, 6/ 1/2038 0.06% dated 09/30/09 maturing 10/01/09 4.00%, 4/ 1/2039 (collateralized by Sovereign Agency 4.50%, 5/ 1/2039 Issues; $362,000; 0.00% - 3.75%; dated 4.50%, 7/ 1/2039 11/13/09 - 03/27/19) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; Federal National Mortgage Association (FNMA) (5.00%) 0.03% dated 09/30/09 maturing 10/01/09 5.00%, 1/ 1/2018 (collateralized by Sovereign Agency Issue; $1,266,000; 0.00%; dated 02/26/10) 7.00%, 1/ 1/2030 11 12 6.50%, 5/ 1/2031 53 57 6.00%, 4/ 1/2032 TOTAL REPURCHASE AGREEMENTS $ 4,115 6.50%, 4/ 1/2032 Total Investments $ 186,980 6.50%, 5/ 1/2032 Other Assets in Excess of Liabilities, Net - 0.58% 5.50%, 3/ 1/2033 TOTAL NET ASSETS - 100.00% $ 188,062 5.50%, 6/ 1/2033 5.50%, 2/ 1/2035 4.00%, 3/ 1/2039 (a) Non-Income Producing Security (b) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value Government National Mortgage Association of these securities totaled $2,705 or 1.44% of net assets. (GNMA) (0.20%) (c) Security is Illiquid 9.00%, 2/15/2025 16 18 (d) Security exempt from registration under Rule 144A of the Securities Act 7.00%, 6/20/2031 of 1933. These securities may be resold in transactions exempt from 6.00%, 5/20/2032 (e) registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $21,977 or 11.69% of net U.S. Treasury (8.22%) assets. 2.75%, 2/15/2019 (e) Variable Rate. Rate shown is in effect at September 30, 2009. 3.13%, 5/15/2019 5.38%, 2/15/2031 Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost 5.00%, 5/15/2037 of investments held by the account as of the period end were as follows: 4.50%, 5/15/2038 3.50%, 2/15/2039 Unrealized Appreciation $ 10,261 4.25%, 5/15/2039 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) TOTAL U.S. GOVERNMENT & GOVERNMENT Cost for federal income tax purposes AGENCY OBLIGATIONS $ 48,301 All dollar amounts are shown in thousands (000's) 79 Schedule of Investments Income Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Sector Percent Financial 23.04% Mortgage Securities 17.46% Utilities 10.73% Consumer, Non-cyclical 9.97% Communications 8.71% Government 8.26% Energy 7.58% Consumer, Cyclical 7.11% Industrial 4.37% Basic Materials 2.19% Other Assets in Excess of Liabilities, Net 0.58% TOTAL NET ASSETS 100.00% 80 Schedule of Investments International Emerging Markets Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (91.40%) COMMON STOCKS (continued) Aerospace & Defense (0.39%) Chemicals - Fibers (0.16%) Empresa Brasileira de Aeronautica SA (a) 106,700 $ Kolon Industries Inc 7,080 $ Airlines (0.58%) Circuit Boards (0.34%) Air China Ltd Tripod Technology Corp Korean Air Lines Co Ltd Coal (1.69%) Banpu Public Co Ltd (a) Applications Software (0.32%) China Shenhua Energy Co Ltd Check Point Software Technologies Ltd (a) Yanzhou Coal Mining Co Ltd Auto - Car & Light Trucks (2.25%) Dongfeng Motor Group Co Ltd Commercial Banks (14.18%) Hyundai Motor Co Asya Katilim Bankasi AS (a) Kia Motors Corp Axis Bank Ltd Tata Motors Ltd ADR Banco do Brasil SA Tofas Turk Otomobil Fabrikasi AS Bangkok Bank Public Co (a) Bank Mandiri Tbk PT Auto/Truck Parts & Equipment - Replacement (0.38%) Bank Negara Indonesia Persero Tbk PT Weichai Power Co Ltd Bank of China Ltd Bank of Communications Co Ltd Batteries & Battery Systems (0.42%) Bank of India Simplo Technology Co Ltd Bank Rakyat Indonesia Busan Bank Brewery (0.72%) China Construction Bank Corp Cia de Bebidas das Americas ADR Daegu Bank Industrial and Commercial Bank of China Ltd Building - Heavy Construction (0.68%) Korea Exchange Bank Daelim Industrial Co Ltd Malayan Banking Bhd Building - Residential & Commercial (0.84%) OTP Bank Plc Corp GEO SAB de CV (a) Siam Commercial Bank Public (a)(b) Standard Bank Group Ltd/South Africa Building Products - Cement & Aggregate (1.13%) State Bank of India Ltd Anhui Conch Cement Co Ltd Turkiye Garanti Bankasi AS Cemex SAB de CV (a) Turkiye Halk Bankasi AS Grasim Industries Ltd (a) Turkiye Vakiflar Bankasi Tao Cellular Telecommunications (7.18%) Computer Services (1.35%) Advanced Info Service PCL (a)(b) Infosys Technologies Ltd ADR America Movil SAB de CV ADR China Mobile Ltd Computers (1.17%) Mobile Telesystems OJSC ADR Compal Electronics Inc MTN Group Ltd Wistron Corp SK Telecom Co Ltd Taiwan Mobile Co Ltd Computers - Peripheral Equipment (0.62%) Vimpel-Communications ADR Chicony Electronics Co Ltd Vivo Participacoes SA ADR Lite-On Technology Corp Chemicals - Diversified (0.42%) Diversified Financial Services (1.47%) Hanwha Chem Corp Hana Financial Group Inc 81 Schedule of Investments International Emerging Markets Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Diversified Financial Services (continued) Food - Miscellaneous/Diversified (0.55%) Mega Financial Holding Co Ltd 1,841,000 $ Uni-President Enterprises Corp 732,888 $ Yuanta Financial Holding Co Ltd Food - Retail (0.43%) Shoprite Holdings Ltd Diversified Minerals (0.27%) Anglo American PLC Gold Mining (0.27%) Zijin Mining Group Co Ltd Diversified Operations (1.55%) LG Corp Import & Export (0.28%) Shanghai Industrial Holdings Ltd Hyosung Corp Tongaat Hulett Ltd Internet Content - Entertainment (0.46%) Perfect World Co Ltd ADR (a) Electric - Generation (0.31%) Huaneng Power International Inc Life & Health Insurance (2.60%) Cathay Financial Holding Co Ltd Electric - Integrated (0.66%) Enersis SA ADR China Life Insurance Co Ltd Reliance Infrastructure Ltd Sanlam Ltd Electric Products - Miscellaneous (0.87%) Machinery - Construction & Mining (0.33%) LG Electronics Inc United Tractors Tbk PT Electronic Components - Miscellaneous (2.23%) Machinery - General Industry (0.27%) AU Optronics Corp STX Engine Co Ltd Hon Hai Precision Industry Co Ltd Medical - Drugs (1.01%) LG Display Co Ltd China Pharmaceutical Group Ltd Dr Reddys Laboratories Ltd Electronic Components - Semiconductors (5.11%) Hynix Semiconductor Inc (a) Medical - Generic Drugs (0.91%) MediaTek Inc Teva Pharmaceutical Industries Ltd ADR Samsung Electronics Co Ltd Medical Products (0.31%) Electronic Parts Distribution (0.41%) Aspen Pharmacare Holdings Ltd WPG Holdings Co Ltd Metal - Copper (1.32%) Engineering - Research & Development Services (0.26%) Antofagasta PLC Larsen & Toubro Ltd (b) Sterlite Industries India Ltd ADR Finance - Investment Banker & Broker (0.38%) Metal - Diversified (1.73%) Daishin Securities Co Ltd KGHM Polska Miedz SA KGI Securities Co Ltd (a)(c) MMC Norilsk Nickel ADR Food - Dairy Products (0.39%) Metal - Iron (0.53%) China Mengniu Dairy Co Ltd Novolipetsk Steel OJSC (a) Food - Meat Products (0.64%) Metal Processors & Fabrication (0.23%) BRF - Brasil Foods SA (a) Shin Zu Shing Co Ltd Non-Ferrous Metals (1.20%) China Molybdenum Co Ltd 82 Schedule of Investments International Emerging Markets Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Non-Ferrous Metals (continued) Retail - Automobile (0.80%) Grupo Mexico SAB de CV (a) 450,200 $ PT Astra International Tbk 362,000 $ Korea Zinc Co Ltd Retail - Convenience Store (0.02%) President Chain Store Corp 32 Oil Company - Exploration & Production (2.60%) CNOOC Ltd Retail - Home Furnishings (0.35%) Gazprom OAO (a)(b)(c) JD Group Ltd/South Africa OAO Gazprom (a) Retail - Major Department Store (0.44%) Lotte Shopping Co Ltd Oil Company - Integrated (9.30%) China Petroleum & Chemical Corp Retail - Miscellaneous/Diversified (0.51%) Lukoil OAO ADR Dufry South America Ltd PetroChina Co Ltd Foschini Ltd Petroleo Brasileiro SA ADR Rosneft Oil Co Sasol Ltd Rubber - Tires (0.25%) Tatneft ADR Cheng Shin Rubber Industry Co Ltd Semiconductor Component - Integrated Circuits (2.93%) Oil Refining & Marketing (0.71%) Siliconware Precision Industries Co Reliance Industries Ltd Taiwan Semiconductor Manufacturing Co Ltd United Microelectronics Corp Petrochemicals (0.50%) LG Chem Ltd Shipbuilding (0.21%) Platinum (0.50%) Samsung Heavy Industries Co Ltd Impala Platinum Holdings Ltd Special Purpose Banks (0.43%) Public Thoroughfares (0.34%) Industrial Bank Of Korea Zhejiang Expressway Co Ltd Steel - Producers (2.44%) Real Estate Management & Services (0.51%) China Steel Corp BR Malls Participacoes SA (a) Evraz Group SA JSW Steel Ltd Real Estate Operator & Developer (3.29%) POSCO ADR Agile Property Holdings Ltd Tung Ho Steel Enterprise Corp Huaku Development Co Ltd KWG Property Holding Ltd Steel - Specialty (0.22%) Rossi Residencial SA Citic Pacific Ltd Shenzhen Investment Ltd Shimao Property Holdings Ltd Steel Pipe & Tube (0.17%) Sino-Ocean Land Holdings Ltd Confab Industrial SA Unitech Ltd Sugar (0.39%) Reinsurance (0.13%) Cosan SA Industria e Comercio (a) Korean Reinsurance Co Telecommunication Services (1.03%) Retail - Apparel & Shoe (0.32%) China Telecom Corp Ltd Lojas Renner SA Chunghwa Telecom Co Ltd 1 - Telekomunikasi Indonesia Tbk PT 83 Schedule of Investments International Emerging Markets Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Telephone - Integrated (0.66%) Diversified Banking Institutions (continued) Bezeq Israeli Telecommunication Corp Ltd 286,295 $ Investment in Joint Trading Account; Credit Telkom SA Ltd Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; Tobacco (0.34%) $307,000; 0.88%; dated 12/31/10 - Souza Cruz SA 03/31/11) $ 301 $ Investment in Joint Trading Account; Transport - Marine (0.21%) Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 Sincere Navigation (collateralized by Sovereign Agency Issues; $88,000; 0.00% - 3.75%; dated Wireless Equipment (0.00%) 11/13/09 - 03/27/19) 86 86 Gemtek Technology Corp 7 Investment in Joint Trading Account; TOTAL COMMON STOCKS $ 143,588 Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 PREFERRED STOCKS (7.34%) (collateralized by Sovereign Agency Issue; Commercial Banks (2.95%) $307,000; 0.00%; dated 02/26/10) Banco Bradesco SA Itau Unibanco Holding SA TOTAL REPURCHASE AGREEMENTS $ 997 Total Investments $ 156,115 Diversified Minerals (2.41%) Other Assets in Excess of Liabilities, Net - 0.63% Vale SA TOTAL NET ASSETS - 100.00% $ 157,101 Diversified Operations (0.45%) Investimentos Itau SA (a) Non-Income Producing Security (b) Market value is determined in accordance with procedures established in Electric - Distribution (0.29%) good faith by the Board of Directors. At the end of the period, the value Eletropaulo Metropolitana Eletricidade de of these securities totaled $1,908 or 1.21% of net assets. Sao Paulo SA (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from Investment Companies (0.01%) registration, normally to qualified institutional buyers. Unless otherwise Lereko Mobility Pty Ltd (a) 10 indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $1,071 or 0.68% of net assets. Steel - Producers (1.23%) Gerdau SA Unrealized Appreciation (Depreciation) Usinas Siderurgicas de Minas Gerais SA The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: TOTAL PREFERRED STOCKS $ 11,530 Unrealized Appreciation $ 32,844 Principal Unrealized Depreciation Amount Value Net Unrealized Appreciation (Depreciation) (000's) (000's) Cost for federal income tax purposes REPURCHASE AGREEMENTS (0.63%) All dollar amounts are shown in thousands (000's) Diversified Banking Institutions (0.63%) Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $316,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 309 $ 84 Schedule of Investments International Emerging Markets Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Country Percent Brazil 17.29% Korea, Republic Of 14.92% Taiwan, Province Of China 13.37% China 13.17% Russian Federation 7.61% India 7.45% Hong Kong 4.74% South Africa 4.63% Mexico 3.36% Indonesia 3.16% Turkey 1.87% Israel 1.62% Poland 1.14% Thailand 1.08% Hungary 1.03% United Kingdom 0.95% United States 0.63% Malaysia 0.56% Chile 0.32% Luxembourg 0.27% Bermuda 0.20% Other Assets in Excess of Liabilities, Net 0.63% TOTAL NET ASSETS 100.00% 85 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (98.70%) COMMON STOCKS (continued) Advertising Services (0.55%) Auto/Truck Parts & Equipment - Original Aegis Group PLC 317,285 $ (continued) Linamar Corp 19,089 $ Aerospace & Defense (0.86%) Musashi Seimitsu Industry Co Ltd MTU Aero Engines Holding AG Nifco Inc/Japan Saab AB Pacific Industrial Co Ltd 28 Piolax Inc 31 Shiroki Corp 31 Agricultural Operations (0.31%) Indofood Agri Resources Ltd (a) Showa Corp 94 KWS Saat AG 68 Tachi-S Co Ltd 18 Unipres Corp Valeo SA Airlines (0.76%) Air Berlin PLC (a) 74 easyJet PLC (a) Auto/Truck Parts & Equipment - Replacement (0.13%) Vueling Airlines SA (a) 76 Xinyi Glass Holdings Co Ltd Beverages - Non-Alcoholic (0.25%) Airport Development & Maintenance (0.20%) Britvic PLC Gemina SpA (a) Singapore Airport Terminal Services Ltd 55 Beverages - Wine & Spirits (0.29%) Davide Campari-Milano SpA Apparel Manufacturers (0.42%) Bicycle Manufacturing (0.11%) Benetton Group SpA Accell Group Gerry Weber International AG Broadcasting Services & Programming (0.13%) Promotora de Informaciones SA Appliances (0.08%) Noritz Corp 80 Usen Corp 31 Applications Software (0.66%) Building - Heavy Construction (1.77%) Aero Inventory PLC 84 Astaldi SpA 71 TomTom NV (a) Compagnie d'Entreprises CFE 32 Halla Engineering & Construction Corp 9 - Athletic Equipment (0.05%) Mota Engil SGPS SA China Zaino International Ltd 52 NCC AB Nippo Corp Audio & Video Products (0.96%) PYI Corp Ltd 44 Advanced Digital Broadcast Holdings SA (a) SHO-BOND Holdings Co Ltd 88 Loewe AG 80 Tecnicas Reunidas SA Pace PLC Trevi Finanziaria SpA Skyworth Digital Holdings Ltd Yokogawa Bridge Holdings Corp Auto - Medium & Heavy Duty Trucks (0.05%) Building - Maintenance & Service (0.44%) Rosenbauer International AG 51 Connaught PLC Kyoritsu Maintenance Co Ltd 92 Auto/Truck Parts & Equipment - Original (3.29%) Mears Group PLC FCC Co Ltd 89 GKN PLC Imasen Electric Industrial Building - Residential & Commercial (0.67%) Keihin Corp Mitsui Home Co Ltd 75 Koito Manufacturing Co Ltd Persimmon PLC 86 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Building - Residential & Commercial Chemicals - Other (0.02%) (continued) H&R WASAG AG 1,018 $ 23 Redrow PLC 36,638 $ Chemicals - Specialty (0.79%) Building & Construction - Miscellaneous (1.33%) Lintec Corp Ballast Nedam 47 Rhodia SA Bird Construction Income Fund 82 Kumagai Gumi Co Ltd 57 Coal (0.74%) Morgan Sindall PLC 92 Grande Cache Coal Corp (a) Peab AB MacArthur Coal Ltd Penta-Ocean Construction Co Ltd 85 United Group Ltd Coatings & Paint (0.06%) Chugoku Marine Paints Ltd 63 Building & Construction Products - Miscellaneous (0.71%) Commercial Banks (3.72%) Cardo AB 49 Allied Irish Banks PLC Hong Leong Asia Ltd 90 Banca Generali SpA Sika AG Bank of the Ryukyus Ltd 47 Canadian Western Bank Building Products - Cement & Aggregate (0.39%) Governor & Co of the Bank of Ireland/The Cementir Holding SpA 26 Kagoshima Bank Ltd/The Italcementi SpA Keiyo Bank Ltd/The Marshalls PLC 38 Laurentian Bank of Canada Marfin Popular Bank Public Co Ltd Mie Bank Ltd/The Building Products - Wood (0.16%) China Grand Forestry Green Resources Oita Bank Ltd/The Group Ltd (a) San-In Godo Bank Ltd/The SpareBank 1 SMN 90 Capacitors (0.31%) Sydbank A/S Nippon Chemi-Con Corp Tokyo Tomin Bank Ltd/The Verwaltungs- und Privat-Bank AG 85 Casino Hotels (0.08%) Galaxy Entertainment Group Ltd (a) 82 Commercial Services (0.52%) Casino Services (0.04%) Cape PLC (a) Mars Engineering Corp 42 MacDonald Dettwiler & Associates Ltd (a) Spice PLC Cellular Telecommunications (0.28%) Hutchison Telecommunications Hong Kong Holdings Ltd 49 Communications Software (0.07%) Okinawa Cellular Telephone Co 33 66 NEC Mobiling Ltd 72 T-Gaia Corp Computer Services (0.48%) Computacenter PLC Chemicals - Diversified (0.25%) HiQ International AB (a) 71 C Uyemura & Co Ltd 37 Ines Corp 96 Nippon Soda Co Ltd Novabase SGPS SA (a) Nippon Synthetic Chemical Industry Co SDL PLC (a) 96 Ltd/The 89 Sakai Chemical Industry Co Ltd 22 Computers (0.11%) Japan Digital Laboratory Co Ltd 54 87 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computers (continued) Diversified Manufacturing Operations MCJ Co Ltd 511 $ 58 (continued) NKT Holding A/S 10,686 $ Senior PLC 37 Computers - Integrated Systems (0.12%) CSE Global Ltd 71 Information Services International-Dentsu Ltd 52 Diversified Minerals (1.03%) Extract Resources Ltd (a) Independence Group NL 66 Computers - Peripheral Equipment (0.04%) Mincor Resources NL 92 Domino Printing Sciences 44 Pan Australian Resources Ltd (a) Potash One Inc (a) 39 Consulting Services (1.00%) Atkins WS PLC Straits Resources Ltd Bureau Veritas SA Groupe Steria SCA Diversified Operations (1.17%) Sogo Medical Co Ltd 39 Aker ASA CIR-Compagnie Industriali Riunite SpA Exor SpA Containers - Metal & Glass (0.28%) CCL Industries First Pacific Co Vetropack Holding AG 32 55 Mitie Group PLC Cooperative Banks (0.10%) Diversified Operations & Commercial Services (0.09%) Banca Popolare dell'Etruria e del Lazio Interserve PLC 95 Cosmetics & Toiletries (0.16%) E-Commerce - Products (0.10%) Dr Ci:Labo Co Ltd 31 63 ASOS PLC (a) Pigeon Corp E-Commerce - Services (0.31%) Rightmove PLC Diagnostic Kits (0.26%) DiaSorin SpA Electric - Distribution (0.47%) DUET Group Distribution & Wholesale (1.35%) D'ieteren SA Electric - Generation (0.12%) Diploma PLC 74 Algonquin Power Income Fund Esprinet SpA Electric - Integrated (1.01%) Headlam Group PLC 67 Atco Ltd Inaba Denki Sangyo Co Ltd 81 Energiedienst Holding AG 81 Inabata & Co Ltd 83 Iride SpA Inchcape PLC Okinawa Electric Power Co Inc/The IWATANI CORP 46 Tat Hong Holdings Ltd - Warrants (a) 1 Trusco Nakayama Corp 47 Electric Products - Miscellaneous (1.16%) Funai Electric Co Ltd Nippon Signal Co Ltd Diversified Financial Services (0.61%) Vossloh AG Irish Life & Permanent PLC Public Financial Holdings Ltd 56 Renta 4 SA (a) 34 Electronic Components - Miscellaneous (1.29%) Alps Electric Co Ltd Chemring Group PLC Diversified Manufacturing Operations (1.15%) CMK Corp/Japan Cookson Group PLC 88 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Miscellaneous Enterprise Software & Services (1.07%) (continued) Micro Focus International PLC 70,137 $ Daishinku Corp 8,780 $ 36 Temenos Group AG (a) Nihon Dempa Kogyo Co Ltd Unit 4 Agresso NV (a) Nitto Kogyo Corp 41 SMK Corp Tamura Corp 41 E-Services - Consulting (0.17%) Atea ASA Electronic Components - Semiconductors (1.37%) Finance - Credit Card (0.10%) Axell Corp 34 Jaccs Co Ltd Chartered Semiconductor Manufacturing Ltd (a) Finance - Investment Banker & Broker (0.99%) Megachips Corp BinckBank N.V. Mimasu Semiconductor Industry Co Ltd Brewin Dolphin Holdings PLC 72 Sanken Electric Co Ltd 79 ICAP PLC Shinko Electric Industries Co Ltd Ichiyoshi Securities Co Ltd 50 Mito Securities Co Ltd 38 Electronic Connectors (0.06%) Takagi Securities Co Ltd 76 Japan Aviation Electronics Industry Ltd 60 Toyo Securities Co Ltd 35 Tullett Prebon PLC Electronic Parts Distribution (0.11%) Kuroda Electric Co Ltd 85 Finance - Leasing Company (0.67%) Marubun Corp 30 Century Tokyo Leasing Corp First Ship Lease Trust 59 E-Marketing & Information (0.04%) Fuyo General Lease Co Ltd Moneysupermarket.com Group PLC 36 ICHINEN HOLDINGS CO LTD 42 NEC Capital Solutions Ltd 31 Energy - Alternate Sources (0.14%) Alerion Cleanpower SpA (a) 40 Solar Millennium AG (a) Finance - Mortgage Loan/Banker (0.22%) Paragon Group of Cos PLC Engineering - Research & Development Services (4.46%) Finance - Other Services (0.09%) Aangpanneforeningen AB Japan Securities Finance Co Ltd 94 Ausgroup Ltd COMSYS Holdings Corp Fisheries (1.00%) Downer EDI Ltd Austevoll Seafood ASA 89 Genivar Income Fund 94 Cermaq ASA 59 Hitachi Plant Technologies Ltd Marine Harvest (a) Imtech NV Nippon Suisan Kaisha Ltd Monadelphous Group Ltd Pescanova SA NEC Networks & System Integration Corp Nippon Densetsu Kogyo Co Ltd 57 Food - Baking (0.43%) Permasteelisa SpA Aryzta AG (a) Rotary Engineering Ltd Takasago Thermal Engineering Co Ltd 96 Food - Dairy Products (0.64%) Toyo Engineering Corp Megmilk Snow Brand Co Ltd (a)(b) Transfield Services Ltd Morinaga Milk Industry Co Ltd Yongnam Holdings Ltd Food - Meat Products (0.08%) Campofrio Food SA (a) 7 89 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Food - Meat Products (continued) Internet Brokers (0.20%) HKScan Oyj 5,656 $ 77 Money Partners Group Co Ltd 432 $ 84 Internet Content - Entertainment (0.09%) Food - Miscellaneous/Diversified (0.97%) Meetic (a) 29 Devro PLC 42 Zappallas Inc 31 59 East Asiatic Co Ltd A/S 88 Nisshin Oillio Group Ltd/The Viscofan SA Internet Content - Information & News (0.25%) Kakaku.com Inc 71 Food - Wholesale & Distribution (0.49%) Internet Financial Services (0.19%) Heng Tai Consumables Group Ltd (a) 40 Comdirect Bank AG Kato Sangyo Co Ltd 86 Premier Foods PLC Investment Companies (1.25%) Yokohama Reito Co Ltd 21 Australian Infrastructure Fund 94 Eurazeo Kardan NV (a) 87 Funeral Services & Related Items (0.11%) Dignity PLC Kinnevik Investment AB Macquarie International Infrastructure Fund Gold Mining (1.46%) Ltd 61 Avocet Mining PLC (a) 55 Franco-Nevada Corp Investment Management & Advisory Services (0.59%) IAMGOLD Corp (a) Azimut Holding SpA Kingsgate Consolidated Ltd 96 F&C Asset Management PLC 16 Red Back Mining Inc (a) Leisure & Recreation Products (0.29%) Golf (0.14%) CTS Eventim AG Accordia Golf Co Ltd Daiichikosho Co Ltd Kawai Musical Instruments Manufacturing Human Resources (0.21%) Co Ltd 52 Brunel International Healthcare Locums PLC 59 Life & Health Insurance (0.11%) Tower Australia Group Ltd Import & Export (0.40%) Kanematsu Corp (a) Machinery - Construction & Mining (0.55%) Badger Income Fund 27 Industrial Audio & Video Products (0.02%) Danieli & Co SpA Miranda Technologies Inc (a) 23 Duro Felguera SA Industrial Automation & Robots (0.07%) Kardex AG (a) 37 Machinery - Farm (0.05%) AG Growth International Inc 52 O-M Ltd 30 67 Machinery - General Industry (0.32%) Industrial Gases (0.54%) Hosokawa Micron Corp 33 Air Water Inc Kinki Sharyo Co Ltd Sintokogio Ltd 44 Instruments - Controls (0.40%) Rotork PLC Machinery - Material Handling (0.11%) Tsubakimoto Chain Co 90 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Machinery - Pumps (0.48%) Metal - Diversified (continued) Weir Group PLC/The 45,549 $ Panoramic Resources Ltd 40,709 $ 90 Medical - Biomedical/Gene (0.20%) BioInvent International AB (a) Metal Processors & Fabrication (0.22%) Biotest AG Kitz Corp Nachi-Fujikoshi Corp 79 Medical - Drugs (1.89%) ASKA Pharmaceutical Co Ltd 68 Metal Products - Distribution (0.13%) Biota Holdings Ltd (a) 34 Daiichi Jitsugyo Co Ltd 88 Boiron SA 82 Sato Shoji Corp 47 Kyorin Co Ltd Miraca Holdings Inc Mining Services (0.10%) Nippon Shinyaku Co Ltd Ausdrill Ltd 54 Oriola-KD OYJ International Ferro Metals Ltd 44 Pronova BioPharma AS (a) 88 98 Recordati SpA Miscellaneous Manufacturers (0.23%) Stallergenes Faiveley SA GWA International Ltd 71 Medical - Generic Drugs (0.11%) Peace Mark Holdings Ltd (a)(b) - Towa Pharmaceutical Co Ltd Mortgage Banks (0.69%) Medical - Nursing Homes (0.24%) Aareal Bank AG Orpea Home Capital Group Inc Medical Instruments (0.13%) Golden Meditech Co Ltd 40 Multi-Line Insurance (0.05%) Nihon Kohden Corp 92 Tower Ltd 47 Multimedia (0.30%) Medical Laboratory & Testing Service (0.39%) Quebecor Inc BML Inc CML Healthcare Income Fund Non-Ferrous Metals (0.12%) 5N Plus Inc (a) 33 Medical Products (1.67%) Minara Resources Ltd 68 Nipro Corp Recylex SA (a) 26 Orthofix International NV (a) 51 Sonova Holding AG Office Supplies & Forms (0.04%) SSL International PLC Pilot Corp 34 38 Metal - Copper (0.81%) Oil - Field Services (3.02%) Quadra Mining Ltd (a) Amec PLC Bourbon SA Metal - Diversified (1.42%) Flint Energy Services Ltd (a) Boliden AB Fred Olsen Energy ASA Breakwater Resources Ltd (a) 47 Maire Tecnimont SpA Capstone Mining Corp (a) Petrofac Ltd Central African Mining & Exploration Co TGS Nopec Geophysical Co ASA (a) PLC (a) Chuo Denki Kogyo Co Ltd 56 FNX Mining Co Inc (a) 91 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil Company - Exploration & Production (2.93%) Publishing - Books (0.06%) Australian Worldwide Exploration Ltd 174,280 $ Gakken Holdings Co Ltd 23,000 $ 61 Bankers Petroleum Ltd (a) Baytex Energy Trust (a) Publishing - Newspapers (0.20%) Beach Petroleum Ltd Gruppo Editoriale L'Espresso SpA 90 Celtic Exploration Ltd (a) Trinity Mirror PLC Det Norske Oljeselskap ASA (a) 87 Eastern Star Gas Ltd (a) 49 Real Estate Management & Services (2.51%) Petrominerales Ltd (a) 70 Allied Properties HK Ltd Premier Oil PLC (a) Arnest One Corp Salamander Energy PLC (a) 72 Beni Stabili SpA Sterling Energy PLC (a) 73 Citycon Oyj Total Gabon 85 Conwert Immobilien Invest SE (a) Deutsche Euroshop AG Oil Company - Integrated (0.74%) Fabege AB Pacific Rubiales Energy Corp (a) Hufvudstaden AB Nexity Oil Refining & Marketing (0.73%) Relo Holdings Inc 35 DCC PLC Wihlborgs Fastigheter AB Paper & Related Products (0.82%) Billerud AB Real Estate Operator & Developer (1.57%) DS Smith PLC Great Eagle Holdings Ltd Lee & Man Paper Manufacturing Ltd Klovern AB 94 Portucel Empresa Produtora de Pasta e Papel Kowloon Development Co Ltd SA Quintain Estates & Development PLC 29 Semapa - Sociedade de Investimento e Shun Tak Holdings Ltd Gestao SGPS SA ST Modwen Properties PLC 53 Unite Group PLC - Rights (a)(b) 1 Pharmacy Services (0.23%) Unite Group PLC 73 SXC Health Solutions Corp (a) Recreational Vehicles (0.03%) Photo Equipment & Supplies (0.03%) Aicon SpA (a) 35 Vitec Group PLC/The 35 Regional Banks-Non US (0.38%) Platinum (0.09%) Banque Cantonale Vaudoise Eastern Platinum Ltd (a) 91 Reinsurance (0.81%) Professional Sports (0.03%) Hannover Rueckversicherung AG Juventus Football Club SpA (a) 28 SCOR SE Property & Casualty Insurance (1.14%) Amlin PLC REITS - Apartments (0.27%) Chaucer Holdings PLC 61 BLife Investment Corp 27 Lancashire Holdings Ltd FC Residential Investment Corp 18 43 Novae Group PLC 31 Nippon Residential Investment Corp 36 92 Public Thoroughfares (0.10%) REITS - Diversified (2.81%) Societa Iniziative Autostradali e Servizi SpA CapitaCommercial Trust Challenger Diversified Property Group 29 Eurocommercial Properties NV 92 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) REITS - Diversified (continued) Retail - Building Products (continued) Fukuoka REIT Corp 24 $ Travis Perkins PLC 53,250 $ Kenedix Realty Investment Corp LaSalle Japan REIT Inc 60 86 Retail - Catalog Shopping (0.11%) Mapletree Logistics Trust Belluna Co Ltd 29 Mori Hills REIT Investment Corp 42 N Brown Group PLC 81 Suntec Real Estate Investment Trust Top REIT Inc 12 58 Vastned Offices/Industrial 27 Retail - Computer Equipment (0.44%) Wereldhave Belgium NV 24 Game Group PLC Wereldhave NV Retail - Consumer Electronics (0.96%) EDION Corp REITS - Hotels (0.29%) JB Hi-Fi Ltd CDL Hospitality Trusts Mobilezone Holding AG 40 REITS - Office Property (0.98%) GZI Real Estate Investment Trust Retail - Convenience Store (0.04%) Japan Excellent Inc 55 Ministop Co Ltd 41 MID REIT Inc 33 74 Retail - Drug Store (0.23%) Nippon Commercial Investment Corp Cosmos Pharmaceutical Corp Premier Investment Corp 31 Retail - Home Furnishings (0.09%) REITS - Regional Malls (0.04%) Dunelm Group PLC 90 CapitaRetail China Trust 42 Retail - Jewelry (0.12%) REITS - Shopping Centers (0.65%) Folli-Follie SA Fortune Real Estate Investment Trust 86 Frasers Centrepoint Trust 11 Retail - Miscellaneous/Diversified (0.56%) Amplifon SpA 88 Vastned Retail NV Arcs Co Ltd 97 Debenhams PLC REITS - Storage (0.09%) Heiwado Co Ltd 41 Big Yellow Group PLC 93 Kasumi Co Ltd 21 Rental - Auto & Equipment (0.09%) Emeco Holdings Ltd 91 Retail - Pubs (0.38%) Northgate PLC 5 Enterprise Inns PLC 96 Retail - Restaurants (0.43%) Research & Development (0.00%) Domino's Pizza UK & IRL PLC Evotec AG (a) 5 McDonald's Holdings Co Japan Ltd Retail - Apparel & Shoe (0.55%) Le Chateau Inc 34 Retail - Sporting Goods (0.25%) Point Inc Alpen Co Ltd 97 Right On Co Ltd 48 Xebio Co Ltd Retail - Bookstore (0.03%) Retail - Toy Store (0.37%) Village Vanguard Co Ltd 8 32 Jumbo SA Retail - Building Products (0.76%) BSS Group PLC 73 93 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Vision Service Center (0.11%) Sugar (0.08%) Megane TOP Co Ltd 6,140 $ Mitsui Sugar Co Ltd 23,000 $ 81 Retirement & Aged Care (0.03%) Telecommunication Equipment (0.44%) Care UK PLC 32 COM DEV International Ltd (a) 52 Oki Electric Industry Co Ltd Rubber & Plastic Products (0.34%) Spirent Communications PLC JSP Corp 20 Nippon Valqua Industries Ltd 26 Sekisui Plastics Co Ltd 25 Telecommunication Services (0.59%) Semperit AG Holding Jazztel PLC (a) Tokai Rubber Industries Inc 66 SONAECOM - SGPS SA (a) 22 Telenet Group Holding NV (a) Schools (0.11%) Meiko Network Japan Co Ltd 37 Telephone - Integrated (0.14%) Navitas Ltd 74 Freenet AG Television (0.48%) Security Services (0.65%) M6-Metropole Television Niscayah Group AB TV Asahi Corp 40 68 Prosegur Cia de Seguridad SA Textile - Products (0.11%) Semiconductor Component - Integrated Circuits (0.47%) Kurabo Industries Ltd CSR PLC (a) Transactional Software (0.26%) Semiconductor Equipment (0.95%) SimCorp A/S Aixtron AG Transport - Marine (0.50%) Shipbuilding (0.07%) Clarkson PLC 95 Namura Shipbuilding Co Ltd 77 Farstad Shipping ASA 35 Inui Steamship Co Ltd Soap & Cleaning Products (0.09%) Jinhui Shipping & Transportation Ltd 60 Mcbride PLC 95 Mercator Lines Singapore Ltd 70 Stolt-Nielsen SA Steel - Producers (0.80%) Chubu Steel Plate Co Ltd 85 Delta PLC Transport - Services (0.85%) Kloeckner & Co SE Cabcharge Australia Ltd 83 Kyoei Steel Ltd Koninklijke Vopak NV (a) Nakayama Steel Works Ltd 19 TransForce Inc Tubos Reunidos SA 62 Yodogawa Steel Works Ltd Transport - Truck (0.92%) Fukuyama Transporting Co Ltd Steel - Specialty (0.04%) Hamakyorex Co Ltd 71 Mitsubishi Steel Manufacturing Co Ltd 37 Seino Holdings Corp Steel Pipe & Tube (0.21%) Water (0.05%) Armtec Infrastructure Income Fund Sociedad General de Aguas de Barcelona SA 48 Storage & Warehousing (0.18%) Web Portals (0.03%) Westshore Terminals Income Fund XING AG (a) 26 94 Schedule of Investments International SmallCap Account September 30, 2009 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Shares Value of investments held by the account as of the period end were as follows: Held (000's) COMMON STOCKS (continued) Unrealized Appreciation $ 21,647 Wire & Cable Products (0.62%) Unrealized Depreciation Bekaert SA 3,675 $ Net Unrealized Appreciation (Depreciation) Hitachi Cable Ltd Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Wireless Equipment (0.09%) Portfolio Summary (unaudited) Hitachi Kokusai Electric Inc 93 Country Percent TOTAL COMMON STOCKS $ 101,756 Japan 24.27% PREFERRED STOCKS (0.57%) United Kingdom 16.46% Television (0.57%) Canada 9.48% Australia 6.09% ProSiebenSat.1 Media AG Germany 5.02% TOTAL PREFERRED STOCKS $ 587 France 4.77% Italy 4.74% Principal Netherlands 3.98% Amount Value Sweden 3.69% (000's) (000's) Hong Kong 3.25% REPURCHASE AGREEMENTS (0.59%) Singapore 3.21% Switzerland 2.86% Diversified Banking Institutions (0.59%) Ireland 1.93% Investment in Joint Trading Account; Bank Norway 1.92% of America Repurchase Agreement; 0.03% Spain 1.89% dated 09/30/09 maturing 10/01/09 Denmark 1.48% (collateralized by Sovereign Agency Belgium 1.13% Issues; $192,000; 0.00% - 5.70%; dated United States 0.59% 11/13/09 - 11/19/24) $ 188 $ Austria 0.54% Investment in Joint Trading Account; Credit Bermuda 0.52% Suisse Repurchase Agreement; 0.03% Portugal 0.51% dated 09/30/09 maturing 10/01/09 Greece 0.49% (collateralized by US Treasury Notes; Cyprus 0.46% Finland 0.31% $187,000; 0.88%; dated 12/31/10 - China 0.09% 03/31/11) Liechtenstein 0.08% Investment in Joint Trading Account; Netherlands Antilles 0.05% Deutsche Bank Repurchase Agreement; New Zealand 0.05% 0.06% dated 09/30/09 maturing 10/01/09 Korea, Republic Of 0.00% (collateralized by Sovereign Agency Other Assets in Excess of Liabilities, Net 0.14% Issues; $53,000; 0.00% - 3.75%; dated TOTAL NET ASSETS 100.00% 11/13/09 - 03/27/19) 52 52 Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $187,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 606 Total Investments $ 102,949 Other Assets in Excess of Liabilities, Net - 0.14% TOTAL NET ASSETS - 100.00% $ 103,091 (a) Non-Income Producing Security (b) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $249 or 0.24% of net assets. 95 Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (98.88%) COMMON STOCKS (continued) Advertising Agencies (0.16%) Audio & Video Products (0.01%) Interpublic Group of Cos Inc (a) 4,384 $ 33 Harman International Industries Inc 700 $ 24 Omnicom Group Inc Auto - Car & Light Trucks (0.06%) Ford Motor Co (a) Advertising Sales (0.02%) Lamar Advertising Co (a) 33 Auto - Medium & Heavy Duty Trucks (0.09%) Paccar Inc Aerospace & Defense (0.98%) Boeing Co/The Auto/Truck Parts & Equipment - Original (0.12%) General Dynamics Corp Johnson Controls Inc Lockheed Martin Corp Northrop Grumman Corp Beverages - Non-Alcoholic (2.38%) Raytheon Co Coca-Cola Co/The Rockwell Collins Inc Coca-Cola Enterprises Inc 62 Pepsi Bottling Group Inc 44 PepsiCo Inc Aerospace & Defense Equipment (1.03%) Goodrich Corp Orbital Sciences Corp (a) Beverages - Wine & Spirits (0.02%) United Technologies Corp Brown-Forman Corp 43 Broadcasting Services & Programming (0.07%) Agricultural Chemicals (0.67%) Discovery Communications Inc - A Shares (a) 25 CF Industries Holdings Inc 39 Discovery Communications Inc - C Shares (a) 77 Monsanto Co Scripps Networks Interactive 30 Mosaic Co/The 14 Potash Corp of Saskatchewan Inc 27 Building - Residential & Commercial (0.90%) DR Horton Inc 28 Agricultural Operations (0.10%) Lennar Corp 63 Archer-Daniels-Midland Co Toll Brothers Inc (a) Airlines (0.04%) Southwest Airlines Co 80 Building Products - Wood (0.96%) Masco Corp Apparel Manufacturers (0.18%) Coach Inc Cable/Satellite TV (0.48%) Polo Ralph Lauren Corp 40 Cablevision Systems Corp VF Corp 58 Comcast Corp - Class A DIRECTV Group Inc/The (a) Time Warner Cable Inc Applications Software (3.06%) Citrix Systems Inc (a) 62 Compuware Corp (a) 16 Casino Hotels (0.08%) Intuit Inc (a) MGM Mirage (a) Microsoft Corp Red Hat Inc (a) Casino Services (0.02%) International Game Technology 39 Athletic Footwear (0.16%) Cellular Telecommunications (0.07%) Nike Inc MetroPCS Communications Inc (a) 85 NII Holdings Inc (a) 42 96 Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Chemicals - Diversified (0.41%) Computers (4.17%) Dow Chemical Co/The 8,802 $ Apple Inc (a) 20,117 $ EI Du Pont de Nemours & Co Dell Inc (a) FMC Corp 35 Hewlett-Packard Co PPG Industries Inc 86 IBM Corp Sun Microsystems Inc (a) 60 Chemicals - Specialty (0.15%) Eastman Chemical Co 35 Computers - Integrated Systems (0.02%) Ecolab Inc 95 Teradata Corp (a) 42 International Flavors & Fragrances Inc 27 Sigma-Aldrich Corp Computers - Memory Devices (0.41%) EMC Corp/Massachusetts (a) NetApp Inc (a) Coal (0.19%) SanDisk Corp (a) 78 Consol Energy Inc Western Digital Corp (a) 71 Massey Energy Co 5 Peabody Energy Corp Computers - Peripheral Equipment (0.01%) Lexmark International Inc (a) 15 Coatings & Paint (0.04%) Sherwin-Williams Co/The 66 Consumer Products - Miscellaneous (0.34%) Clorox Co Commercial Banks (0.28%) Kimberly-Clark Corp BB&T Corp First Horizon National Corp (a) M&T Bank Corp 44 Containers - Metal & Glass (0.05%) Marshall & Ilsley Corp 93 Ball Corp 40 Owens-Illinois Inc (a) 57 97 Commercial Services (0.03%) Quanta Services Inc (a) 58 Containers - Paper & Plastic (0.05%) Bemis Co Inc 23 Commercial Services - Finance (1.08%) Pactiv Corp (a) 30 Automatic Data Processing Inc Sealed Air Corp 27 Equifax Inc 33 80 H&R Block Inc Cosmetics & Toiletries (1.93%) Mastercard Inc Avon Products Inc 34 Moody's Corp Colgate-Palmolive Co Paychex Inc 61 Procter & Gamble Co Total System Services Inc 29 Visa Inc Western Union Co/The Cruise Lines (0.05%) Carnival Corp 88 Computer Aided Design (0.49%) Data Processing & Management (0.11%) Autodesk Inc (a) Dun & Bradstreet Corp 36 Fidelity National Information Services Inc 90 Computer Services (0.28%) Fiserv Inc (a) 67 Accenture PLC - Class A Affiliated Computer Services Inc (a) 48 Cognizant Technology Solutions Corp (a) Dental Supplies & Equipment (0.06%) Computer Sciences Corp (a) Dentsply International Inc 93 97 Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Dental Supplies & Equipment (continued) Electric - Integrated (continued) Patterson Cos Inc (a) 803 $ 22 Constellation Energy Group Inc 5,334 $ Dominion Resources Inc/VA Dialysis Centers (0.07%) DTE Energy Co 52 DaVita Inc (a) Duke Energy Corp Edison International Disposable Medical Products (0.05%) Entergy Corp CR Bard Inc 86 Exelon Corp FirstEnergy Corp Distribution & Wholesale (0.09%) FPL Group Inc Fastenal Co 19 Northeast Utilities 37 Genuine Parts Co 81 Pepco Holdings Inc 57 WW Grainger Inc 51 PG&E Corp 85 Pinnacle West Capital Corp 79 Diversified Banking Institutions (5.72%) PPL Corp Bank of America Corp Progress Energy Inc Citigroup Inc Public Service Enterprise Group Inc Goldman Sachs Group Inc/The SCANA Corp 38 JP Morgan Chase & Co Southern Co Morgan Stanley TECO Energy Inc 83 Wisconsin Energy Corp 48 Xcel Energy Inc 79 Diversified Manufacturing Operations (3.79%) 3M Co Cooper Industries PLC 75 Electric Products - Miscellaneous (0.17%) Danaher Corp Emerson Electric Co Dover Corp 65 Molex Inc 26 Eaton Corp General Electric Co Electronic Components - Miscellaneous (0.06%) Honeywell International Inc Jabil Circuit Inc 25 Illinois Tool Works Inc Tyco Electronics Ltd 80 ITT Corp 85 Leggett & Platt Inc 27 Parker Hannifin Corp 75 Electronic Components - Semiconductors (1.29%) Advanced Micro Devices Inc (a) 56 Altera Corp 55 E-Commerce - Products (0.29%) Broadcom Corp (a) 31 Amazon.com Inc (a) Intel Corp MEMC Electronic Materials Inc (a) 28 E-Commerce - Services (0.22%) Micron Technology Inc (a) 94 eBay Inc (a) National Semiconductor Corp Expedia Inc (a) QLogic Corp (a) 18 Liberty Media Corp - Interactive (a) 44 Texas Instruments Inc Xilinx Inc Electric - Generation (0.10%) AES Corp/The Electronic Forms (0.05%) Electric - Integrated (2.55%) Adobe Systems Inc (a) 90 Allegheny Energy Inc 58 Electronic Measurement Instruments (0.05%) Ameren Corp 48 Agilent Technologies Inc (a) 83 American Electric Power Co Inc CMS Energy Corp 27 98 Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronics - Military (0.05%) Food - Dairy Products (0.02%) L-3 Communications Holdings Inc 1,052 $ 84 Dean Foods Co (a) 1,572 $ 28 Energy - Alternate Sources (0.69%) Food - Meat Products (0.01%) First Solar Inc (a) Hormel Foods Corp 22 Engineering - Research & Development Services (0.16%) Food - Miscellaneous/Diversified (1.86%) Fluor Corp Campbell Soup Co Foster Wheeler AG (a) 13 General Mills Inc Jacobs Engineering Group Inc (a) 51 HJ Heinz Co McDermott International Inc (a) 53 Kellogg Co Kraft Foods Inc Enterprise Software & Services (0.44%) McCormick & Co Inc/MD BMC Software Inc (a) 61 CA Inc Food - Retail (0.14%) Oracle Corp Kroger Co/The Safeway Inc 75 Entertainment Software (0.03%) Whole Foods Market Inc (a) 58 Electronic Arts Inc (a) 55 Food - Wholesale & Distribution (0.11%) Fiduciary Banks (0.54%) Sysco Corp Bank of New York Mellon Corp/The Northern Trust Corp Forestry (0.08%) State Street Corp Plum Creek Timber Co Inc 45 Weyerhaeuser Co 92 Filtration & Separation Products (0.02%) Pall Corp 35 Gas - Distribution (0.30%) Centerpoint Energy Inc Finance - Consumer Loans (0.08%) Nicor Inc 14 SLM Corp (a) NiSource Inc Sempra Energy Finance - Credit Card (0.89%) American Express Co Discover Financial Services 68 Gold Mining (1.01%) Newmont Mining Corp Finance - Investment Banker & Broker (0.53%) Hazardous Waste Disposal (0.07%) Charles Schwab Corp/The Stericycle Inc (a) Finance - Other Services (0.23%) Home Decoration Products (0.33%) CME Group Inc Newell Rubbermaid Inc IntercontinentalExchange Inc (a) NASDAQ OMX Group Inc/The (a) 26 Hotels & Motels (0.18%) NYSE Euronext 93 Marriott International Inc/DE Starwood Hotels & Resorts Worldwide Inc 40 Food - Confectionery (0.08%) Wyndham Worldwide Corp 25 Hershey Co/The 56 JM Smucker Co/The 83 Human Resources (0.03%) Monster Worldwide Inc (a) 16 Robert Half International Inc 35 51 99 Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Independent Power Producer (0.09%) Machinery - Construction & Mining (0.09%) NRG Energy Inc (a) 5,900 $ Caterpillar Inc 3,264 $ Industrial Audio & Video Products (0.71%) Machinery - Farm (0.15%) Dolby Laboratories Inc (a) Deere & Co Industrial Automation & Robots (0.09%) Machinery - Pumps (0.03%) Rockwell Automation Inc/DE Flowserve Corp 51 Industrial Gases (0.74%) Medical - Biomedical/Gene (2.21%) Air Products & Chemicals Inc Amgen Inc (a) Airgas Inc 34 Biogen Idec Inc (a) Praxair Inc Celgene Corp (a) Genzyme Corp (a) Instruments - Scientific (0.13%) Gilead Sciences Inc (a) PerkinElmer Inc 19 Life Technologies Corp (a) 56 Thermo Fisher Scientific Inc (a) 95 Millipore Corp (a) 35 Waters Corp (a) Vertex Pharmaceuticals Inc (a) 19 Insurance Brokers (0.27%) Medical - Drugs (5.42%) Aon Corp Abbott Laboratories Marsh & McLennan Cos Inc Allergan Inc/United States Bristol-Myers Squibb Co Cephalon Inc (a) 47 Internet Infrastructure Software (0.02%) Eli Lilly & Co Akamai Technologies Inc (a) 32 Forest Laboratories Inc (a) 81 Internet Security (0.25%) King Pharmaceuticals Inc (a) 24 McAfee Inc (a) Merck & Co Inc/NJ Symantec Corp (a) 70 Novartis AG ADR VeriSign Inc (a) Pfizer Inc Schering-Plough Corp Wyeth Investment Management & Advisory Services (0.33%) Ameriprise Financial Inc Federated Investors Inc 22 Medical - Generic Drugs (0.04%) Franklin Resources Inc 93 Mylan Inc/PA (a) 42 Invesco Ltd Watson Pharmaceuticals Inc (a) 35 Janus Capital Group Inc 51 77 T Rowe Price Group Inc Medical - HMO (0.63%) Aetna Inc Life & Health Insurance (0.45%) Cigna Corp Aflac Inc Coventry Health Care Inc (a) 27 Lincoln National Corp 78 Humana Inc (a) Prudential Financial Inc UnitedHealth Group Inc Torchmark Corp 32 WellPoint Inc (a) Unum Group 65 Medical - Hospitals (0.01%) Linen Supply & Related Items (0.03%) Tenet Healthcare Corp (a) 23 Cintas Corp 54 Medical - Wholesale Drug Distribution (0.72%) AmerisourceBergen Corp Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Wholesale Drug Distribution Multimedia (continued) (continued) News Corp 80,880 $ Cardinal Health Inc 5,010 $ Time Warner Inc McKesson Corp Viacom Inc (a) 98 Walt Disney Co/The Medical Information Systems (0.01%) IMS Health Inc 26 Networking Products (1.58%) Medical Instruments (0.91%) Cisco Systems Inc (a) Boston Scientific Corp (a) Juniper Networks Inc (a) Edwards Lifesciences Corp (a) Intuitive Surgical Inc (a) 79 Non-Ferrous Metals (0.00%) Medtronic Inc Titanium Metals Corp 7 St Jude Medical Inc (a) Non-Hazardous Waste Disposal (0.25%) Republic Services Inc Medical Laboratory & Testing Service (0.07%) Waste Management Inc 89 Laboratory Corp of America Holdings (a) 63 Quest Diagnostics Inc 70 Office Automation & Equipment (0.06%) Pitney Bowes Inc 47 Medical Products (2.29%) Xerox Corp 62 Baxter International Inc Becton Dickinson and Co CareFusion Corp (a) 69 Office Supplies & Forms (0.02%) Covidien PLC Avery Dennison Corp 36 Hospira Inc (a) Oil - Field Services (1.53%) Johnson & Johnson Baker Hughes Inc Stryker Corp BJ Services Co Halliburton Co Metal - Copper (0.49%) Schlumberger Ltd Freeport-McMoRan Copper & Gold Inc Smith International Inc Metal Processors & Fabrication (0.10%) Precision Castparts Corp Oil & Gas Drilling (0.66%) Diamond Offshore Drilling Inc Motorcycle/Motor Scooter (0.05%) ENSCO International Inc 56 Harley-Davidson Inc 97 Nabors Industries Ltd (a) 52 Rowan Cos Inc 23 Multi-Line Insurance (0.39%) Allstate Corp/The 84 Assurant Inc Oil Company - Exploration & Production (2.26%) Anadarko Petroleum Corp Cincinnati Financial Corp 38 Apache Corp Genworth Financial Inc 54 Cabot Oil & Gas Corp Hartford Financial Services Group Inc 43 Chesapeake Energy Corp 83 Loews Corp 75 Devon Energy Corp MetLife Inc EOG Resources Inc Newfield Exploration Co (a) Multimedia (1.94%) Noble Energy Inc McGraw-Hill Cos Inc/The Occidental Petroleum Corp Meredith Corp 10 Range Resources Corp 59 News Corp - Class A Southwestern Energy Co (a) Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil Company - Exploration & Production Real Estate Management & Services (0.01%) (continued) CB Richard Ellis Group Inc (a) 2,076 $ 24 XTO Energy Inc 9,882 $ Regional Banks (2.83%) Oil Company - Integrated (5.85%) Capital One Financial Corp 84 Chevron Corp Comerica Inc 41 ConocoPhillips Fifth Third Bancorp Exxon Mobil Corp Keycorp 90 Hess Corp PNC Financial Services Group Inc Marathon Oil Corp SunTrust Banks Inc Murphy Oil Corp US Bancorp Petroleo Brasileiro SA ADR Wells Fargo & Co Suncor Energy Inc Total SA ADR Reinsurance (0.34%) Berkshire Hathaway Inc - Class A (a) 6 Oil Field Machinery & Equipment (0.77%) Cameron International Corp (a) 72 REITS - Apartments (0.12%) AvalonBay Communities Inc FMC Technologies Inc (a) Equity Residential 76 National Oilwell Varco Inc (a) REITS - Diversified (0.05%) Oil Refining & Marketing (0.06%) Vornado Realty Trust 92 Tesoro Corp/Texas 19 Valero Energy Corp 85 REITS - Healthcare (0.09%) HCP Inc 71 Paper & Related Products (0.38%) Health Care REIT Inc 41 International Paper Co Ventas Inc 54 MeadWestvaco Corp 44 REITS - Hotels (0.04%) Pharmacy Services (0.39%) Host Hotels & Resorts Inc 62 Express Scripts Inc (a) Medco Health Solutions Inc (a) REITS - Office Property (0.10%) Boston Properties Inc Pipelines (0.25%) REITS - Regional Malls (0.18%) Spectra Energy Corp Simon Property Group Inc Williams Cos Inc REITS - Shopping Centers (0.02%) Kimco Realty Corp 33 Printing - Commercial (0.02%) RR Donnelley & Sons Co 39 REITS - Storage (0.05%) Public Storage 84 Property & Casualty Insurance (0.84%) Chubb Corp Retail - Apparel & Shoe (0.22%) Progressive Corp/The Abercrombie & Fitch Co 27 Travelers Cos Inc/The Gap Inc/The Ltd Brands Inc 41 Quarrying (0.07%) Nordstrom Inc 43 Vulcan Materials Co Retail - Auto Parts (0.10%) AutoZone Inc (a) Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Auto Parts (continued) Retail - Restaurants (continued) O'Reilly Automotive Inc (a) 1,216 $ 44 Yum! Brands Inc 6,484 $ Retail - Automobile (0.01%) Savings & Loans - Thrifts (0.06%) AutoNation Inc (a) 18 Hudson City Bancorp Inc 63 People's United Financial Inc 49 Retail - Bedding (0.16%) Bed Bath & Beyond Inc (a) Schools (0.10%) Retail - Building Products (0.68%) Apollo Group Inc (a) Home Depot Inc DeVry Inc 46 Lowe's Cos Inc Semiconductor Component - Integrated Circuits (0.05%) Retail - Computer Equipment (0.02%) Marvell Technology Group Ltd (a) 83 GameStop Corp (a) 40 Semiconductor Equipment (0.99%) Retail - Consumer Electronics (0.05%) Applied Materials Inc Best Buy Co Inc 75 ASML Holding NV RadioShack Corp 18 Kla-Tencor Corp 57 93 Retail - Discount (1.77%) Steel - Producers (0.18%) Big Lots Inc (a) 19 AK Steel Holding Corp 55 Costco Wholesale Corp Nucor Corp Family Dollar Stores Inc 34 United States Steel Corp 67 Target Corp Wal-Mart Stores Inc Steel - Specialty (0.02%) Allegheny Technologies Inc 31 Retail - Drug Store (0.61%) CVS Caremark Corp Telecommunication Equipment (0.04%) Walgreen Co Harris Corp 45 Tellabs Inc (a) 25 70 Retail - Jewelry (0.02%) Tiffany & Co 43 Telecommunication Equipment - Fiber Optics (0.92%) Corning Inc Retail - Major Department Store (0.09%) JDS Uniphase Corp (a) 78 JC Penney Co Inc 67 TJX Cos Inc 89 Telephone - Integrated (2.24%) AT&T Inc Retail - Office Supplies (1.09%) CenturyTel Inc 92 Staples Inc Frontier Communications Corp 20 Qwest Communications International Inc 49 Retail - Regional Department Store (0.20%) Sprint Nextel Corp (a) Kohl's Corp (a) Verizon Communications Inc Windstream Corp 40 Retail - Restaurants (0.78%) Darden Restaurants Inc 42 McDonald's Corp Tobacco (1.89%) Starbucks Corp (a) Altria Group Inc Lorillard Inc Philip Morris International Inc Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Tobacco (continued) Diversified Banking Institutions (continued) Reynolds American Inc 1,528 $ 68 Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 Tools - Hand Held (0.06%) (collateralized by US Treasury Notes; Black & Decker Corp 25 $470,000; 0.88%; dated 12/31/10 - Snap-On Inc 19 03/31/11) $ 460 $ Stanley Works/The 69 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 Toys (0.10%) (collateralized by Sovereign Agency Issues; $134,000; 0.00% - 3.75%; dated Hasbro Inc 11/13/09 - 03/27/19) Mattel Inc 60 Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 Transport - Rail (1.00%) (collateralized by Sovereign Agency Issue; Burlington Northern Santa Fe Corp $470,000; 0.00%; dated 02/26/10) CSX Corp Norfolk Southern Corp TOTAL REPURCHASE AGREEMENTS $ 1,526 Union Pacific Corp Total Investments $ 177,831 Other Assets in Excess of Liabilities, Net - 0.26% Transport - Services (0.76%) CH Robinson Worldwide Inc TOTAL NET ASSETS - 100.00% $ 178,298 Expeditors International of Washington Inc 49 FedEx Corp (a) Non-Income Producing Security United Parcel Service Inc Unrealized Appreciation (Depreciation) Web Portals (0.93%) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Google Inc (a) Yahoo! Inc (a) Unrealized Appreciation $ 5,188 Unrealized Depreciation Wireless Equipment (2.07%) Net Unrealized Appreciation (Depreciation) American Tower Corp (a) Cost for federal income tax purposes Crown Castle International Corp (a) All dollar amounts are shown in thousands (000's) Motorola Inc Nokia OYJ ADR Portfolio Summary (unaudited) Qualcomm Inc Sector Percent Consumer, Non-cyclical 23.05% Financial 15.32% TOTAL COMMON STOCKS $ 176,305 Energy 12.26% Technology 11.46% Principal Communications 11.29% Amount Value Industrial 10.79% (000's) (000's) Consumer, Cyclical 8.30% REPURCHASE AGREEMENTS (0.86%) Basic Materials 4.23% Utilities 3.04% Diversified Banking Institutions (0.86%) Other Assets in Excess of Liabilities, Net 0.26% Investment in Joint Trading Account; Bank TOTAL NET ASSETS 100.00% of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 Other Assets Summary (unaudited) (collateralized by Sovereign Agency Issues; $483,000; 0.00% - 5.70%; dated Asset Type Percent 11/13/09 - 11/19/24) $ 474 $ Futures 1.62% Schedule of Investments LargeCap Blend Account II September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) S&P 500; December 2009 Buy 11 $ 2,863 $ 2,896 $ 33 All dollar amounts are shown in thousands (000's) Schedule of Investments LargeCap Growth Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (96.68%) COMMON STOCKS (continued) Auto - Car & Light Trucks (1.14%) Food - Retail (1.34%) Ford Motor Co (a) 356,331 $ Whole Foods Market Inc (a) 99,000 $ Beverages - Non-Alcoholic (3.15%) Gold Mining (1.83%) Hansen Natural Corp (a) Newmont Mining Corp PepsiCo Inc Instruments - Scientific (2.16%) Thermo Fisher Scientific Inc (a) Casino Hotels (0.94%) Las Vegas Sands Corp (a) Medical - Biomedical/Gene (3.03%) Amgen Inc (a) Casino Services (1.08%) Myriad Genetics Inc (a) International Game Technology Commercial Services - Finance (5.64%) Medical - Generic Drugs (1.90%) Mastercard Inc Mylan Inc/PA (a) Visa Inc Medical Instruments (3.97%) Boston Scientific Corp (a) Computers (9.04%) Intuitive Surgical Inc (a) Apple Inc (a) Hewlett-Packard Co Research In Motion Ltd (a) Metal - Copper (1.92%) Freeport-McMoRan Copper & Gold Inc Cosmetics & Toiletries (1.36%) Networking Products (4.18%) Estee Lauder Cos Inc/The Cisco Systems Inc (a) Juniper Networks Inc (a) Diversified Banking Institutions (10.42%) Bank of America Corp Goldman Sachs Group Inc/The Oil & Gas Drilling (1.86%) JP Morgan Chase & Co Transocean Ltd (a) Morgan Stanley Oil Company - Exploration & Production (1.76%) Chesapeake Energy Corp E-Commerce - Products (2.55%) Amazon.com Inc (a) Regional Banks (3.98%) Capital One Financial Corp E-Commerce - Services (3.39%) Wells Fargo & Co eBay Inc (a) Priceline.com Inc (a) Retail - Apparel & Shoe (0.67%) Gap Inc/The Electronic Components - Semiconductors (4.35%) Broadcom Corp (a) Retail - Bedding (1.71%) Nvidia Corp (a) Bed Bath & Beyond Inc (a) Retail - Building Products (1.84%) Electronic Connectors (1.23%) Home Depot Inc Amphenol Corp Retail - Consumer Electronics (1.88%) Energy - Alternate Sources (1.17%) Best Buy Co Inc First Solar Inc (a) Retail - Discount (0.97%) Dollar Tree Inc (a) Schedule of Investments LargeCap Growth Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Retail - Regional Department Store (2.70%) Diversified Banking Institutions (continued) Kohl's Corp (a) 107,000 $ Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; Retail - Restaurants (1.45%) 0.03% dated 09/30/09 maturing 10/01/09 Starbucks Corp (a) (collateralized by Sovereign Agency Issue; $1,999,000; 0.00%; dated 02/26/10) $ 1,960 $ Schools (1.53%) Apollo Group Inc (a) TOTAL REPURCHASE AGREEMENTS $ 6,497 Total Investments $ 224,740 Semiconductor Component - Integrated Circuits (2.07%) Marvell Technology Group Ltd (a) Other Assets in Excess of Liabilities, Net - 0.44% TOTAL NET ASSETS - 100.00% $ 225,732 Transport - Rail (1.22%) Union Pacific Corp (a) Non-Income Producing Security Web Portals (3.16%) Google Inc (a) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Wireless Equipment (4.09%) of investments held by the account as of the period end were as follows: Nokia OYJ ADR Unrealized Appreciation $ 35,765 Qualcomm Inc Unrealized Depreciation Net Unrealized Appreciation (Depreciation) TOTAL COMMON STOCKS $ 218,243 Cost for federal income tax purposes Principal All dollar amounts are shown in thousands (000's) Amount Value (000's) (000's) Portfolio Summary (unaudited) REPURCHASE AGREEMENTS (2.88%) Sector Percent Diversified Banking Institutions (2.88%) Consumer, Non-cyclical 21.91% Investment in Joint Trading Account; Bank Communications 17.37% of America Repurchase Agreement; 0.03% Financial 17.28% dated 09/30/09 maturing 10/01/09 Technology 15.46% Consumer, Cyclical 14.39% (collateralized by Sovereign Agency Energy 4.79% Issues; $2,056,000; 0.00% - 5.70%; dated Industrial 4.61% 11/13/09 - 11/19/24) $ 2,017 $ Basic Materials 3.75% Investment in Joint Trading Account; Credit Other Assets in Excess of Liabilities, Net 0.44% Suisse Repurchase Agreement; 0.03% TOTAL NET ASSETS 100.00% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $1,999,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $571,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (98.46%) COMMON STOCKS (continued) Advertising Agencies (0.05%) Auto/Truck Parts & Equipment - Original Omnicom Group Inc 2,763 $ (continued) WABCO Holdings Inc 772 $ 16 Aerospace & Defense (0.50%) 81 General Dynamics Corp 28 Batteries & Battery Systems (0.02%) Lockheed Martin Corp Energizer Holdings Inc (a) 51 Northrop Grumman Corp 27 Raytheon Co Beverages - Non-Alcoholic (1.15%) Rockwell Collins Inc 72 Coca-Cola Co/The TransDigm Group Inc (a) 26 Hansen Natural Corp (a) 33 PepsiCo Inc Aerospace & Defense Equipment (0.25%) Alliant Techsystems Inc (a) 34 Beverages - Wine & Spirits (0.02%) Goodrich Corp 60 Brown-Forman Corp 49 United Technologies Corp Broadcasting Services & Programming (0.04%) Discovery Communications Inc - C Shares (a) 56 Agricultural Chemicals (0.58%) Scripps Networks Interactive 25 CF Industries Holdings Inc 47 81 Intrepid Potash Inc (a) 12 Monsanto Co Building - Residential & Commercial (0.00%) Mosaic Co/The 68 NVR Inc (a) 13 8 Building & Construction Products - Agricultural Operations (0.05%) Miscellaneous (0.00%) Archer-Daniels-Midland Co Armstrong World Industries Inc (a) 4 Airlines (0.01%) Building Products - Air & Heating (0.01%) Copa Holdings SA 18 Lennox International Inc 22 Apparel Manufacturers (1.13%) Building Products - Wood (0.01%) Coach Inc Masco Corp 29 Polo Ralph Lauren Corp 53 Cable/Satellite TV (1.30%) VF Corp 19 Comcast Corp - Class A DIRECTV Group Inc/The (a) Applications Software (4.72%) Citrix Systems Inc (a) Casino Hotels (0.27%) Intuit Inc (a) 87 MGM Mirage (a) Microsoft Corp Red Hat Inc (a) 69 Cellular Telecommunications (0.02%) Salesforce.com Inc (a) MetroPCS Communications Inc (a) 35 NII Holdings Inc (a) 3 Athletic Footwear (0.10%) 38 Nike Inc Chemicals - Diversified (0.09%) Celanese Corp 46 Auto - Medium & Heavy Duty Trucks (0.06%) EI Du Pont de Nemours & Co 92 Navistar International Corp (a) 30 FMC Corp 46 PACCAR Inc 98 Chemicals - Specialty (0.13%) Auto/Truck Parts & Equipment - Original (0.04%) Albemarle Corp 70 2 Johnson Controls Inc 65 Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Chemicals - Specialty (continued) Computer Software (0.02%) Ashland Inc 71 $ 3 Metavante Technologies Inc (a) 1,193 $ 41 Ecolab Inc 88 International Flavors & Fragrances Inc 37 Computers (5.79%) Lubrizol Corp 54 Apple Inc (a) Sigma-Aldrich Corp 60 Dell Inc (a) Terra Industries Inc 33 Hewlett-Packard Co IBM Corp Research In Motion Ltd (a) 41 Coal (0.14%) Alpha Natural Resources Inc (a) 56 Consol Energy Inc 66 Computers - Integrated Systems (0.74%) Massey Energy Co 25 Diebold Inc 26 Peabody Energy Corp 92 Micros Systems Inc (a) Walter Energy Inc 44 NCR Corp (a) 29 Teradata Corp (a) 51 Coatings & Paint (0.04%) RPM International Inc 17 Computers - Memory Devices (1.49%) Sherwin-Williams Co/The 68 EMC Corp/Massachusetts (a) 85 NetApp Inc (a) Seagate Technology 54 Commercial Banks (0.01%) Western Digital Corp (a) 69 BOK Financial Corp 92 4 Commerce Bancshares Inc 11 15 Consulting Services (0.04%) FTI Consulting Inc (a) 29 Commercial Services (0.00%) Genpact Ltd (a) 10 Weight Watchers International Inc 41 1 SAIC Inc (a) 36 Commercial Services - Finance (3.19%) 75 Automatic Data Processing Inc Consumer Products - Miscellaneous (0.14%) Equifax Inc 38 Clorox Co 58 H&R Block Inc 83 Kimberly-Clark Corp Interactive Data Corp 6 Scotts Miracle-Gro Co/The 26 Lender Processing Services Inc 47 Mastercard Inc Containers - Metal & Glass (0.08%) Moody's Corp 50 Ball Corp 38 Morningstar Inc (a) 13 Crown Holdings Inc (a) 57 Paychex Inc 75 Owens-Illinois Inc (a) 69 SEI Investments Co 31 Total System Services Inc 25 Visa Inc Containers - Paper & Plastic (0.02%) Western Union Co/The Pactiv Corp (a) 36 Cosmetics & Toiletries (2.30%) Computer Services (3.60%) Alberto-Culver Co Accenture PLC - Class A Avon Products Inc Cognizant Technology Solutions Corp (a) Colgate-Palmolive Co DST Systems Inc (a) 20 Procter & Gamble Co IHS Inc (a) 32 Cruise Lines (0.03%) Carnival Corp 59 Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Data Processing & Management (0.08%) E-Commerce - Products (1.49%) Broadridge Financial Solutions Inc 1,153 $ 23 Amazon.com Inc (a) 33,211 $ 3,101 Dun & Bradstreet Corp 699 53 Fidelity National Information Services Inc 961 24 E-Commerce - Services (0.68%) Fiserv Inc (a) 1,474 71 eBay Inc (a) 3,387 80 171 Expedia Inc (a) 52,343 1,254 NetFlix Inc (a) 549 25 Decision Support Software (0.02%) Priceline.com Inc (a) 372 62 MSCI Inc (a) 1,356 40 1,421 Dental Supplies & Equipment (0.05%) Electric - Generation (0.03%) Dentsply International Inc 1,931 67 AES Corp/The 4,425 66 Patterson Cos Inc (a) 1,320 36 103 Electric - Integrated (0.13%) Constellation Energy Group Inc 2,043 66 Diagnostic Equipment (0.01%) DPL Inc 197 5 Gen-Probe Inc (a) 707 29 Exelon Corp 755 38 Diagnostic Kits (1.27%) FPL Group Inc 714 39 Idexx Laboratories Inc (a) 52,713 2,636 NV Energy Inc 1,330 15 PPL Corp 3,291 100 Dialysis Centers (1.04%) 263 DaVita Inc (a) 37,991 2,152 Electric - Transmission (0.01%) ITC Holdings Corp 647 29 Disposable Medical Products (0.03%) CR Bard Inc 780 61 Electric Products - Miscellaneous (1.13%) AMETEK Inc 59,236 2,068 Distribution & Wholesale (0.06%) Emerson Electric Co 6,878 276 LKQ Corp (a) 1,846 34 Molex Inc 153 3 WESCO International Inc (a) 292 9 2,347 WW Grainger Inc 828 74 117 Electronic Components - Miscellaneous (0.03%) AVX Corp 142 2 Diversified Banking Institutions (1.52%) Garmin Ltd 1,218 46 Goldman Sachs Group Inc/The 9,714 1,791 Jabil Circuit Inc 1,201 16 JP Morgan Chase & Co 29,400 1,288 Vishay Intertechnology Inc (a) 532 4 Morgan Stanley 2,345 72 68 3,151 Electronic Components - Semiconductors (1.84%) Diversified Manufacturing Operations (2.95%) Altera Corp 3,925 80 3M Co 6,367 470 Broadcom Corp (a) 40,362 1,239 Brink's Co/The 601 16 Intel Corp 32,577 637 Carlisle Cos Inc 227 8 Intersil Corp 830 13 Crane Co 334 9 National Semiconductor Corp 3,159 45 Danaher Corp 77,786 5,236 Nvidia Corp (a) 4,431 67 Dover Corp 1,750 68 ON Semiconductor Corp (a) 5,547 46 Harsco Corp 786 28 QLogic Corp (a) 1,566 27 Honeywell International Inc 6,745 251 Rovi Corp (a) 936 31 ITT Corp 237 12 Texas Instruments Inc 11,981 284 Leggett & Platt Inc 1,304 25 Xilinx Inc 57,901 1,356 Pentair Inc 363 11 3,825 6,134 110 Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Connectors (0.00%) Finance - Credit Card (0.04%) Thomas & Betts Corp (a) 231 $ 7 American Express Co 2,527 $ 86 Electronic Design Automation (0.01%) Finance - Investment Banker & Broker (1.45%) Synopsys Inc (a) 26 Charles Schwab Corp/The Investment Technology Group Inc (a) 47 1 Electronic Forms (0.08%) Jefferies Group Inc 33 Adobe Systems Inc (a) TD Ameritrade Holding Corp (a) 70 Electronic Measurement Instruments (1.23%) Agilent Technologies Inc (a) 77 Finance - Other Services (0.05%) Trimble Navigation Ltd (a) CME Group Inc 52 16 IntercontinentalExchange Inc (a) 64 NASDAQ OMX Group Inc/The (a) 17 Electronic Parts Distribution (0.02%) 97 Arrow Electronics Inc (a) 19 Avnet Inc (a) 18 Food - Confectionery (0.02%) 37 Hershey Co/The 47 Energy - Alternate Sources (0.22%) Food - Dairy Products (0.02%) First Solar Inc (a) Dean Foods Co (a) 42 Engineering - Research & Development Services (2.23%) Food - Miscellaneous/Diversified (0.15%) ABB Ltd ADR (a) Campbell Soup Co 58 Aecom Technology Corp (a) 31 General Mills Inc 68 Fluor Corp HJ Heinz Co 80 Jacobs Engineering Group Inc (a) Kellogg Co 99 McDermott International Inc (a) Shaw Group Inc/The (a) 29 URS Corp (a) 6 Food - Retail (0.04%) Kroger Co/The 91 Engines - Internal Combustion (0.02%) Food - Wholesale & Distribution (0.07%) Cummins Inc 40 Sysco Corp Enterprise Software & Services (0.44%) Forestry (0.01%) BMC Software Inc (a) 66 Plum Creek Timber Co Inc 24 CA Inc 63 Oracle Corp Funeral Services & Related Items (0.00%) Sybase Inc (a) 43 Hillenbrand Inc 6 Garden Products (0.01%) Fiduciary Banks (1.56%) Toro Co 19 Bank of New York Mellon Corp/The Northern Trust Corp Gas - Distribution (0.02%) State Street Corp Centerpoint Energy Inc 48 Gold Mining (0.09%) Filtration & Separation Products (0.04%) Newmont Mining Corp Donaldson Co Inc 36 Pall Corp 51 Hazardous Waste Disposal (0.03%) 87 Stericycle Inc (a) 55 Finance - Auto Loans (0.00%) Hotels & Motels (0.85%) AmeriCredit Corp (a) 6 Choice Hotels International Inc 4 Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Hotels & Motels (continued) Investment Management & Advisory Services Marriott International Inc/DE 62,928 $ (continued) Wyndham Worldwide Corp 17 Waddell & Reed Financial Inc 1,146 $ 32 Human Resources (0.05%) Leisure & Recreation Products (0.01%) Hewitt Associates Inc (a) 40 WMS Industries Inc (a) 25 Monster Worldwide Inc (a) 18 Life & Health Insurance (0.13%) Robert Half International Inc 50 Aflac Inc Prudential Financial Inc 97 Independent Power Producer (0.38%) NRG Energy Inc (a) Linen Supply & Related Items (0.00%) Industrial Automation & Robots (0.20%) Cintas Corp 10 Rockwell Automation Inc/DE Machinery - Construction & Mining (0.09%) Industrial Gases (0.83%) Bucyrus International Inc 8 Air Products & Chemicals Inc 75 Caterpillar Inc Praxair Inc Joy Global Inc 60 Instruments - Controls (0.02%) Machinery - Farm (0.03%) Mettler-Toledo International Inc (a) 40 Deere & Co 59 Instruments - Scientific (0.05%) Machinery - General Industry (1.11%) PerkinElmer Inc 7 IDEX Corp 18 Thermo Fisher Scientific Inc (a) 20 Roper Industries Inc Waters Corp (a) 71 Wabtec Corp/DE 24 98 Insurance Brokers (0.04%) Machinery - Print Trade (0.01%) Arthur J Gallagher & Co 30 Zebra Technologies Corp (a) 19 Brown & Brown Inc 22 Machinery - Pumps (0.04%) Erie Indemnity Co 10 Flowserve Corp 75 Marsh & McLennan Cos Inc 13 75 Medical - Biomedical/Gene (4.12%) Internet Infrastructure Software (0.02%) Amgen Inc (a) Akamai Technologies Inc (a) 47 Biogen Idec Inc (a) Bio-Rad Laboratories Inc (a) 23 Internet Security (0.11%) Celgene Corp (a) McAfee Inc (a) 62 Genzyme Corp (a) Symantec Corp (a) Gilead Sciences Inc (a) VeriSign Inc (a) 63 Life Technologies Corp (a) 57 Millipore Corp (a) Investment Management & Advisory Services (0.71%) Myriad Genetics Inc (a) 34 Affiliated Managers Group Inc (a) 36 BlackRock Inc 92 20 Medical - Drugs (2.65%) Eaton Vance Corp 44 Abbott Laboratories Federated Investors Inc 29 Allergan Inc/United States Franklin Resources Inc Bristol-Myers Squibb Co Invesco Ltd 10 Eli Lilly & Co T Rowe Price Group Inc Merck & Co Inc/NJ Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Drugs (continued) Medical Products (continued) Schering-Plough Corp 12,758 $ Henry Schein Inc (a) 1,189 $ 65 Sepracor Inc (a) 33 Hospira Inc (a) 57 Valeant Pharmaceuticals International (a) 24 Johnson & Johnson Wyeth Stryker Corp Medical - Generic Drugs (0.04%) Metal - Copper (0.09%) Mylan Inc/PA (a) 45 Freeport-McMoRan Copper & Gold Inc Perrigo Co 36 Southern Copper Corp 53 81 Medical - HMO (0.05%) Metal - Iron (0.00%) Aetna Inc 36 Cliffs Natural Resources Inc 5 Cigna Corp 7 Coventry Health Care Inc (a) 11 Metal Processors & Fabrication (0.06%) Humana Inc (a) 30 Precision Castparts Corp WellPoint Inc (a) 22 Multimedia (0.30%) Factset Research Systems Inc 37 Medical - Hospitals (0.03%) McGraw-Hill Cos Inc/The 68 Community Health Systems Inc (a) 20 Walt Disney Co/The Health Management Associates Inc (a) 24 Tenet Healthcare Corp (a) 26 Music (0.00%) 70 Warner Music Group Corp (a) 54 - Medical - Outpatient & Home Medical Care (0.01%) Lincare Holdings Inc (a) 21 Networking Products (3.32%) Cisco Systems Inc (a) Medical - Wholesale Drug Distribution (0.85%) Juniper Networks Inc (a) AmerisourceBergen Corp 81 McKesson Corp Non-Hazardous Waste Disposal (0.07%) Waste Connections Inc (a) 21 Medical Information Systems (0.00%) Waste Management Inc IMS Health Inc 9 Medical Instruments (2.15%) Oil - Field Services (2.42%) Beckman Coulter Inc 67 Oceaneering International Inc (a) 42 Boston Scientific Corp (a) 76 Schlumberger Ltd Intuitive Surgical Inc (a) Smith International Inc 51 Medtronic Inc St Jude Medical Inc (a) Oil & Gas Drilling (0.09%) Techne Corp 30 Atwood Oceanics Inc (a) 23 Diamond Offshore Drilling Inc 86 Medical Laboratory & Testing Service (0.97%) ENSCO International Inc 23 Covance Inc (a) Helmerich & Payne Inc 18 Laboratory Corp of America Holdings (a) 63 Patterson-UTI Energy Inc 4 Quest Diagnostics Inc 72 Pride International Inc (a) 33 Rowan Cos Inc 6 Seahawk Drilling Inc (a) 72 2 Medical Products (1.79%) Baxter International Inc Becton Dickinson and Co Oil Company - Exploration & Production (2.10%) Canadian Natural Resources Ltd Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil Company - Exploration & Production Quarrying (0.01%) (continued) Compass Minerals International Inc 224 $ 14 EOG Resources Inc 13,900 $ EQT Corp 73 Regional Banks (0.70%) PetroHawk Energy Corp (a) 51 Capital One Financial Corp 61 Plains Exploration & Production Co (a) 28 Wells Fargo & Co Southwestern Energy Co (a) Reinsurance (0.02%) Oil Company - Integrated (1.24%) Axis Capital Holdings Ltd 16 Exxon Mobil Corp Endurance Specialty Holdings Ltd 8 Petroleo Brasileiro SA ADR Odyssey Re Holdings Corp 47 3 Suncor Energy Inc Reinsurance Group of America Inc 76 3 Validus Holdings Ltd 5 Oil Field Machinery & Equipment (0.81%) 35 Cameron International Corp (a) 76 REITS - Diversified (0.02%) Dresser-Rand Group Inc (a) 34 Digital Realty Trust Inc 44 FMC Technologies Inc (a) REITS - Healthcare (0.05%) HCP Inc 41 Oil Refining & Marketing (0.02%) Health Care REIT Inc 30 Frontier Oil Corp 15 Nationwide Health Properties Inc 32 Holly Corp 14 Tesoro Corp/Texas 11 40 REITS - Office Property (0.00%) Alexandria Real Estate Equities Inc 6 Paper & Related Products (0.01%) Rayonier Inc 19 REITS - Regional Malls (0.03%) Simon Property Group Inc 64 Pharmacy Services (1.49%) Express Scripts Inc (a) REITS - Shopping Centers (0.00%) Medco Health Solutions Inc (a) Federal Realty Investment Trust 6 Omnicare Inc 15 REITS - Storage (0.04%) Pipelines (0.01%) Public Storage 89 El Paso Corp 26 Rental - Auto & Equipment (0.01%) Power Converter & Supply Equipment (0.20%) Aaron's Inc 16 Hubbell Inc 89 4 Research & Development (0.02%) Sunpower Corp - Class B (a) Pharmaceutical Product Development Inc 31 Printing - Commercial (0.01%) Respiratory Products (0.02%) RR Donnelley & Sons Co 15 ResMed Inc (a) 46 Property & Casualty Insurance (0.01%) Retail - Apparel & Shoe (0.22%) WR Berkley Corp 15 Abercrombie & Fitch Co 20 Aeropostale Inc (a) 38 Protection - Safety (0.01%) Chico's FAS Inc (a) 29 Brink's Home Security Holdings Inc (a) 19 Gap Inc/The 79 Guess? Inc 29 Publishing - Books (0.01%) Ltd Brands Inc 39 John Wiley & Sons Inc 19 Nordstrom Inc 66 Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Apparel & Shoe (continued) Retail - Jewelry (0.03%) Phillips-Van Heusen Corp 447 $ 19 Tiffany & Co 1,518 $ 58 Ross Stores Inc 80 Urban Outfitters Inc (a) 52 Retail - Mail Order (0.01%) Williams-Sonoma Inc 10 Retail - Auto Parts (0.31%) Retail - Major Department Store (0.07%) Advance Auto Parts Inc 50 TJX Cos Inc AutoZone Inc (a) 62 O'Reilly Automotive Inc (a) Retail - Office Supplies (0.07%) Staples Inc Retail - Automobile (0.02%) Retail - Pet Food & Supplies (1.09%) AutoNation Inc (a) 93 2 PetSmart Inc Copart Inc (a) 29 Penske Auto Group Inc 3 Retail - Regional Department Store (0.45%) 34 Kohl's Corp (a) Retail - Bedding (0.52%) Retail - Restaurants (1.20%) Bed Bath & Beyond Inc (a) Brinker International Inc 21 Retail - Bookstore (0.00%) Chipotle Mexican Grill Inc (a) 41 Barnes & Noble Inc 2 Darden Restaurants Inc 61 McDonald's Corp Retail - Building Products (0.50%) Panera Bread Co (a) 21 Home Depot Inc 40 Starbucks Corp (a) Lowe's Cos Inc Yum! Brands Inc Retail - Catalog Shopping (0.01%) Retail - Sporting Goods (0.01%) MSC Industrial Direct Co 24 Dick's Sporting Goods Inc (a) 26 Retail - Computer Equipment (0.03%) Savings & Loans - Thrifts (0.03%) GameStop Corp (a) 51 Capitol Federal Financial 9 Hudson City Bancorp Inc 46 Retail - Consumer Electronics (0.06%) TFS Financial Corp 1 Best Buy Co Inc 56 RadioShack Corp 3 Schools (0.12%) Apollo Group Inc (a) 83 Retail - Discount (3.41%) Career Education Corp (a) 21 Big Lots Inc (a) 3 DeVry Inc 45 Costco Wholesale Corp ITT Educational Services Inc (a) 56 Dollar Tree Inc (a) 59 Strayer Education Inc 40 Family Dollar Stores Inc 50 Target Corp Wal-Mart Stores Inc Semiconductor Component - Integrated Circuits (0.93%) Analog Devices Inc 72 Integrated Device Technology Inc (a) 3 Retail - Drug Store (0.70%) Marvell Technology Group Ltd (a) CVS Caremark Corp Maxim Integrated Products Inc 60 Walgreen Co Semiconductor Equipment (0.45%) ASML Holding NV Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Soap & Cleaning Products (0.03%) Transport - Services (0.79%) Church & Dwight Co Inc 949 $ 54 CH Robinson Worldwide Inc 1,510 $ 87 Expeditors International of Washington Inc Software Tools (0.01%) United Parcel Service Inc VMware Inc (a) 28 UTI Worldwide Inc 17 Steel - Producers (0.01%) Schnitzer Steel Industries Inc 14 Transport - Truck (0.01%) Landstar System Inc 26 Steel Pipe & Tube (0.01%) Valmont Industries Inc 24 Veterinary Diagnostics (0.01%) VCA Antech Inc (a) 30 Telecommunication Equipment (0.03%) Harris Corp 52 Vitamins & Nutrition Products (0.02%) Herbalife Ltd 27 Telecommunication Equipment - Fiber Optics (0.08%) Mead Johnson Nutrition Co 10 Corning Inc 37 JDS Uniphase Corp (a) 10 Web Portals (3.32%) Google Inc (a) Telecommunication Services (0.02%) Sohu.com Inc (a) 28 NeuStar Inc (a) 21 Yahoo! Inc (a) tw telecom inc (a) 27 48 Wireless Equipment (4.12%) Telephone - Integrated (0.02%) American Tower Corp (a) Frontier Communications Corp 13 Crown Castle International Corp (a) Windstream Corp 27 Qualcomm Inc 40 SBA Communications Corp (a) 42 Television (0.00%) CTC Media Inc (a) 7 TOTAL COMMON STOCKS $ 204,502 Tobacco (0.67%) Principal Altria Group Inc Amount Value (000's) (000's) Lorillard Inc Philip Morris International Inc REPURCHASE AGREEMENTS (0.61%) Diversified Banking Institutions (0.61%) Investment in Joint Trading Account; Bank Tools - Hand Held (0.00%) of America Repurchase Agreement; 0.03% Snap-On Inc 7 dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Toys (0.06%) Issues; $402,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 394 $ Hasbro Inc 28 Investment in Joint Trading Account; Credit Marvel Entertainment Inc (a) 31 Suisse Repurchase Agreement; 0.03% Mattel Inc 67 dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $391,000; 0.88%; dated 12/31/10 - Transport - Marine (0.00%) 03/31/11) Kirby Corp (a) 6 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; Transport - Rail (0.08%) 0.06% dated 09/30/09 maturing 10/01/09 Norfolk Southern Corp 28 (collateralized by Sovereign Agency Issues; $112,000; 0.00% - 3.75%; dated Union Pacific Corp 11/13/09 - 03/27/19) Schedule of Investments LargeCap Growth Account I September 30, 2009 (unaudited) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $391,000; 0.00%; dated 02/26/10) $ 383 $ TOTAL REPURCHASE AGREEMENTS $ 1,269 Total Investments $ 205,771 Other Assets in Excess of Liabilities, Net - 0.93% TOTAL NET ASSETS - 100.00% $ 207,694 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 31,877 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 24.72% Technology 20.24% Communications 14.95% Industrial 11.34% Consumer, Cyclical 11.30% Energy 7.05% Financial 7.02% Basic Materials 1.88% Utilities 0.57% Other Assets in Excess of Liabilities, Net 0.93% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 2.03% Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) S&P 500; December 2009 Buy 16 $ 4,182 $ 4,211 $ 29 All dollar amounts are shown in thousands (000's) Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (98.54%) COMMON STOCKS (continued) Advertising Agencies (0.16%) Auto - Car & Light Trucks (0.24%) Interpublic Group of Cos Inc (a) 5,698 $ 43 Ford Motor Co (a) 37,759 $ Omnicom Group Inc Auto - Medium & Heavy Duty Trucks (0.14%) Paccar Inc Aerospace & Defense (1.39%) Boeing Co/The Auto/Truck Parts & Equipment - Original (0.16%) General Dynamics Corp Johnson Controls Inc Lockheed Martin Corp Northrop Grumman Corp Beverages - Non-Alcoholic (2.47%) Raytheon Co Coca-Cola Co/The Rockwell Collins Inc 94 Coca-Cola Enterprises Inc 80 Dr Pepper Snapple Group Inc (a) 86 Pepsi Bottling Group Inc 61 Aerospace & Defense Equipment (0.67%) Goodrich Corp 79 PepsiCo Inc United Technologies Corp Beverages - Wine & Spirits (0.09%) Brown-Forman Corp 63 Agricultural Chemicals (0.49%) CF Industries Holdings Inc 49 Constellation Brands Inc (a) 35 Monsanto Co 98 Brewery (0.08%) Molson Coors Brewing Co 89 Agricultural Operations (0.20%) Archer-Daniels-Midland Co Broadcasting Services & Programming (0.03%) Scripps Networks Interactive 39 Airlines (0.07%) Southwest Airlines Co 83 Building - Residential & Commercial (0.11%) DR Horton Inc 37 Apparel Manufacturers (0.22%) Coach Inc KB Home 14 Polo Ralph Lauren Corp 52 Lennar Corp 26 VF Corp 75 Pulte Homes Inc 41 Appliances (0.05%) Building Products - Wood (0.05%) Whirlpool Corp 61 Masco Corp 54 Applications Software (2.41%) Cable/Satellite TV (0.80%) Citrix Systems Inc (a) 84 Comcast Corp - Class A Compuware Corp (a) 20 DIRECTV Group Inc/The (a) Intuit Inc (a) Time Warner Cable Inc Microsoft Corp Red Hat Inc (a) 61 Casino Hotels (0.05%) Salesforce.com Inc (a) 73 Wynn Resorts Ltd (a) 57 Casino Services (0.07%) Athletic Footwear (0.26%) International Game Technology 75 Nike Inc Cellular Telecommunications (0.03%) Audio & Video Products (0.02%) MetroPCS Communications Inc (a) 29 Harman International Industries Inc 28 Chemicals - Diversified (0.76%) Dow Chemical Co/The Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Chemicals - Diversified (continued) Computer Services (continued) EI Du Pont de Nemours & Co 10,592 $ Computer Sciences Corp (a) 1,778 $ 94 FMC Corp 48 PPG Industries Inc Computers (4.91%) Apple Inc (a) Chemicals - Specialty (0.26%) Dell Inc (a) Eastman Chemical Co 46 Hewlett-Packard Co Ecolab Inc IBM Corp International Flavors & Fragrances Inc 35 Sun Microsystems Inc (a) 80 Sigma-Aldrich Corp 77 Computers - Integrated Systems (0.05%) Coal (0.21%) Teradata Corp (a) 55 Consol Energy Inc 95 Massey Energy Co 28 Computers - Memory Devices (0.59%) Peabody Energy Corp EMC Corp/Massachusetts (a) NetApp Inc (a) SanDisk Corp (a) 58 Coatings & Paint (0.06%) Western Digital Corp (a) 96 Sherwin-Williams Co/The 69 Commercial Banks (0.41%) Computers - Peripheral Equipment (0.02%) BB&T Corp Lexmark International Inc (a) 20 First Horizon National Corp (a) 34 M&T Bank Corp 60 Consumer Products - Miscellaneous (0.41%) Marshall & Ilsley Corp 35 Clorox Co 96 Regions Financial Corp 86 Fortune Brands Inc 76 Zions Bancorporation 27 Kimberly-Clark Corp Commercial Services (0.11%) Containers - Metal & Glass (0.11%) Convergys Corp (a) 14 Ball Corp 54 Iron Mountain Inc (a) 56 Owens-Illinois Inc (a) 73 Quanta Services Inc (a) 52 Containers - Paper & Plastic (0.10%) Commercial Services - Finance (0.83%) Bemis Co Inc 33 Automatic Data Processing Inc Pactiv Corp (a) 40 Equifax Inc 43 Sealed Air Corp 37 H&R Block Inc 72 Mastercard Inc Cosmetics & Toiletries (2.37%) Moody's Corp 47 Avon Products Inc Paychex Inc Colgate-Palmolive Co Total System Services Inc 37 Estee Lauder Cos Inc/The 51 Western Union Co/The Procter & Gamble Co (b) Computer Aided Design (0.06%) Cruise Lines (0.15%) Autodesk Inc (a) 64 Carnival Corp Computer Services (0.26%) Data Processing & Management (0.17%) Affiliated Computer Services Inc (a) 62 Dun & Bradstreet Corp 47 Cognizant Technology Solutions Corp (a) Fidelity National Information Services Inc 57 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Data Processing & Management (continued) Electric - Generation (0.10%) Fiserv Inc (a) 1,810 $ 87 AES Corp/The 7,818 $ Electric - Integrated (3.16%) Dental Supplies & Equipment (0.08%) Allegheny Energy Inc 53 Dentsply International Inc 60 Ameren Corp 69 Patterson Cos Inc (a) 30 American Electric Power Co Inc 90 CMS Energy Corp 36 Dialysis Centers (0.06%) Consolidated Edison Inc DaVita Inc (a) 69 Constellation Energy Group Inc 76 Dominion Resources Inc/VA Disposable Medical Products (0.08%) DTE Energy Co 68 CR Bard Inc 90 Duke Energy Corp Distribution & Wholesale (0.18%) Edison International Fastenal Co 60 Entergy Corp Genuine Parts Co 71 Exelon Corp WW Grainger Inc 66 FirstEnergy Corp FPL Group Inc Integrys Energy Group Inc 32 Diversified Banking Institutions (5.43%) Northeast Utilities 49 Bank of America Corp Pepco Holdings Inc 39 Citigroup Inc PG&E Corp Goldman Sachs Group Inc/The Pinnacle West Capital Corp 39 JP Morgan Chase & Co PPL Corp Morgan Stanley Progress Energy Inc Public Service Enterprise Group Inc Diversified Manufacturing Operations (3.47%) SCANA Corp 45 3M Co Southern Co Danaher Corp TECO Energy Inc 35 Dover Corp 85 Wisconsin Energy Corp 62 Eaton Corp Xcel Energy Inc General Electric Co Honeywell International Inc Electric Products - Miscellaneous (0.35%) Illinois Tool Works Inc Emerson Electric Co ITT Corp Molex Inc 33 Leggett & Platt Inc 36 Parker Hannifin Corp 98 Textron Inc 60 Electronic Components - Miscellaneous (0.03%) Jabil Circuit Inc 29 Diversified Operations (0.05%) Electronic Components - Semiconductors (2.11%) Leucadia National Corp 55 Advanced Micro Devices Inc (a) 37 Altera Corp 71 E-Commerce - Products (0.33%) Broadcom Corp (a) Amazon.com Inc (a) Intel Corp LSI Corp (a) 42 E-Commerce - Services (0.33%) MEMC Electronic Materials Inc (a) 44 eBay Inc (a) Expedia Inc (a) 59 Microchip Technology Inc 57 Micron Technology Inc (a) 81 National Semiconductor Corp 39 Nvidia Corp (a) 97 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors Finance - Investment Banker & Broker (0.21%) (continued) Charles Schwab Corp/The 11,158 $ QLogic Corp (a) 1,384 $ 24 E*Trade Financial Corp (a) 19 Texas Instruments Inc Xilinx Inc 76 Finance - Other Services (0.40%) CME Group Inc Electronic Connectors (0.07%) IntercontinentalExchange Inc (a) 84 Amphenol Corp 76 NASDAQ OMX Group Inc/The (a) 35 Electronic Forms (0.18%) NYSE Euronext 88 Adobe Systems Inc (a) Financial Guarantee Insurance (0.01%) Electronic Measurement Instruments (0.15%) MBIA Inc (a) 14 Agilent Technologies Inc (a) FLIR Systems Inc (a) 50 Food - Confectionery (0.13%) Hershey Co/The 75 Electronics - Military (0.10%) JM Smucker Co/The 74 L-3 Communications Holdings Inc Food - Dairy Products (0.03%) Engineering - Research & Development Services (0.16%) Dean Foods Co (a) 38 Fluor Corp Jacobs Engineering Group Inc (a) 67 Food - Meat Products (0.07%) Hormel Foods Corp 29 Engines - Internal Combustion (0.09%) Tyson Foods Inc 45 Cummins Inc 74 Food - Miscellaneous/Diversified (1.18%) Enterprise Software & Services (1.03%) Campbell Soup Co 74 BMC Software Inc (a) 81 ConAgra Foods Inc CA Inc General Mills Inc Novell Inc (a) 18 HJ Heinz Co Oracle Corp Kellogg Co Kraft Foods Inc Entertainment Software (0.06%) McCormick & Co Inc/MD 52 Electronic Arts Inc (a) 72 Sara Lee Corp 91 Fiduciary Banks (0.79%) Food - Retail (0.31%) Bank of New York Mellon Corp/The Kroger Co/The Northern Trust Corp Safeway Inc 96 State Street Corp SUPERVALU Inc 38 Whole Foods Market Inc (a) 50 Filtration & Separation Products (0.04%) Pall Corp 45 Food - Wholesale & Distribution (0.15%) Finance - Consumer Loans (0.04%) Sysco Corp SLM Corp (a) 48 Forestry (0.13%) Finance - Credit Card (0.51%) Plum Creek Timber Co Inc 58 American Express Co Weyerhaeuser Co 91 Discover Financial Services Gas - Distribution (0.24%) Centerpoint Energy Inc 56 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Gas - Distribution (continued) Internet Security (continued) Nicor Inc 530 $ 20 VeriSign Inc (a) 2,261 $ 54 NiSource Inc 45 Sempra Energy Investment Management & Advisory Services (0.58%) Ameriprise Financial Inc Gold Mining (0.23%) Federated Investors Inc 27 Newmont Mining Corp Franklin Resources Inc Invesco Ltd Hazardous Waste Disposal (0.04%) Janus Capital Group Inc 30 Stericycle Inc (a) 48 Legg Mason Inc 59 T Rowe Price Group Inc Home Decoration Products (0.05%) Newell Rubbermaid Inc 51 Life & Health Insurance (0.65%) Hotels & Motels (0.17%) Aflac Inc Marriott International Inc/DE 81 Lincoln National Corp 92 Starwood Hotels & Resorts Worldwide Inc 73 Prudential Financial Inc Wyndham Worldwide Corp 34 Torchmark Corp 42 Unum Group 83 Human Resources (0.06%) Monster Worldwide Inc (a) 26 Linen Supply & Related Items (0.04%) Robert Half International Inc 44 Cintas Corp 47 70 Machinery - Construction & Mining (0.33%) Independent Power Producer (0.01%) Caterpillar Inc Dynegy Inc (a) 15 Machinery - Farm (0.19%) Industrial Automation & Robots (0.06%) Deere & Co Rockwell Automation Inc/DE 71 Machinery - Pumps (0.06%) Industrial Gases (0.48%) Flowserve Corp 65 Air Products & Chemicals Inc Airgas Inc 46 Medical - Biomedical/Gene (1.79%) Praxair Inc Amgen Inc (a) Biogen Idec Inc (a) Instruments - Scientific (0.27%) Celgene Corp (a) PerkinElmer Inc 26 Genzyme Corp (a) Thermo Fisher Scientific Inc (a) Gilead Sciences Inc (a) Waters Corp (a) 63 Life Technologies Corp (a) 96 Millipore Corp (a) 46 Insurance Brokers (0.25%) Aon Corp Medical - Drugs (5.01%) Marsh & McLennan Cos Inc Abbott Laboratories Allergan Inc/United States Internet Infrastructure Software (0.04%) Bristol-Myers Squibb Co Akamai Technologies Inc (a) 40 Cephalon Inc (a) 51 Eli Lilly & Co Internet Security (0.26%) Forest Laboratories Inc (a) McAfee Inc (a) 81 King Pharmaceuticals Inc (a) 31 Symantec Corp (a) Merck & Co Inc/NJ Pfizer Inc Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Drugs (continued) Metal - Aluminum (0.13%) Schering-Plough Corp 19,153 $ Alcoa Inc 11,421 $ Wyeth Metal - Copper (0.30%) Freeport-McMoRan Copper & Gold Inc Medical - Generic Drugs (0.09%) Mylan Inc/PA (a) 57 Metal Processors & Fabrication (0.15%) Watson Pharmaceuticals Inc (a) 46 Precision Castparts Corp Medical - HMO (0.85%) Motorcycle/Motor Scooter (0.06%) Aetna Inc Harley-Davidson Inc 63 Cigna Corp 90 Multi-Line Insurance (1.01%) Coventry Health Care Inc (a) 35 Allstate Corp/The Humana Inc (a) 74 American International Group Inc (a) 70 UnitedHealth Group Inc Assurant Inc 44 WellPoint Inc (a) Cincinnati Financial Corp 50 Genworth Financial Inc 67 Medical - Hospitals (0.03%) Hartford Financial Services Group Inc Tenet Healthcare Corp (a) 30 Loews Corp MetLife Inc Medical - Wholesale Drug Distribution (0.34%) XL Capital Ltd 70 AmerisourceBergen Corp 78 Cardinal Health Inc McKesson Corp Multimedia (1.45%) McGraw-Hill Cos Inc/The 93 Meredith Corp 13 Medical Information Systems (0.03%) News Corp IMS Health Inc 33 Time Warner Inc Viacom Inc (a) Medical Instruments (0.84%) Walt Disney Co/The Boston Scientific Corp (a) Intuitive Surgical Inc (a) Medtronic Inc Networking Products (1.57%) St Jude Medical Inc (a) Cisco Systems Inc (a) Juniper Networks Inc (a) Medical Laboratory & Testing Service (0.16%) Laboratory Corp of America Holdings (a) 83 Non-Ferrous Metals (0.01%) Quest Diagnostics Inc 96 Titanium Metals Corp 10 Non-Hazardous Waste Disposal (0.24%) Medical Products (2.72%) Republic Services Inc Baxter International Inc Waste Management Inc Becton Dickinson and Co CareFusion Corp (a) 46 Hospira Inc (a) 84 Office Automation & Equipment (0.12%) Johnson & Johnson Pitney Bowes Inc 60 Stryker Corp Xerox Corp 79 Varian Medical Systems Inc (a) 62 Zimmer Holdings Inc (a) Office Supplies & Forms (0.04%) Avery Dennison Corp 48 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil - Field Services (1.27%) Paper & Related Products (0.14%) Baker Hughes Inc 3,632 $ International Paper Co 5,073 $ BJ Services Co 66 MeadWestvaco Corp 45 Halliburton Co Schlumberger Ltd Pharmacy Services (0.50%) Smith International Inc 74 Express Scripts Inc (a) Medco Health Solutions Inc (a) Oil & Gas Drilling (0.22%) Diamond Offshore Drilling Inc 78 Photo Equipment & Supplies (0.01%) ENSCO International Inc 71 Eastman Kodak Co 15 Nabors Industries Ltd (a) 69 Rowan Cos Inc 31 Pipelines (0.31%) El Paso Corp 85 Oil Company - Exploration & Production (2.89%) Spectra Energy Corp Anadarko Petroleum Corp Williams Cos Inc Apache Corp Cabot Oil & Gas Corp 43 Printing - Commercial (0.05%) Chesapeake Energy Corp RR Donnelley & Sons Co 51 Denbury Resources Inc (a) 44 Devon Energy Corp Property & Casualty Insurance (0.60%) EOG Resources Inc Chubb Corp EQT Corp 65 Progressive Corp/The Noble Energy Inc Travelers Cos Inc/The Occidental Petroleum Corp Pioneer Natural Resources Co 49 Publicly Traded Investment Fund (0.71%) Questar Corp 77 iShares S&P 500 Index Fund/US Range Resources Corp 91 Southwestern Energy Co (a) Publishing - Newspapers (0.04%) XTO Energy Inc Gannett Co Inc 34 New York Times Co/The 11 45 Oil Company - Integrated (6.16%) Chevron Corp Quarrying (0.07%) ConocoPhillips Vulcan Materials Co 79 Exxon Mobil Corp (b) Hess Corp Real Estate Management & Services (0.03%) Marathon Oil Corp CB Richard Ellis Group Inc (a) 33 Murphy Oil Corp Regional Banks (2.57%) Capital One Financial Corp Oil Field Machinery & Equipment (0.34%) Comerica Inc 52 Cameron International Corp (a) 98 Fifth Third Bancorp 94 FMC Technologies Inc (a) 75 Huntington Bancshares Inc/OH 37 National Oilwell Varco Inc (a) Keycorp 67 PNC Financial Services Group Inc Oil Refining & Marketing (0.17%) SunTrust Banks Inc Sunoco Inc 39 US Bancorp Tesoro Corp/Texas 24 Wells Fargo & Co Valero Energy Corp Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) REITS - Apartments (0.17%) Retail - Computer Equipment (0.05%) Apartment Investment & Management Co 1,372 $ 20 GameStop Corp (a) 1,930 $ 51 AvalonBay Communities Inc 68 Equity Residential 99 Retail - Consumer Electronics (0.16%) Best Buy Co Inc RadioShack Corp 24 REITS - Diversified (0.11%) Vornado Realty Trust Retail - Discount (1.80%) REITS - Healthcare (0.20%) Big Lots Inc (a) 24 HCP Inc 99 Costco Wholesale Corp Health Care REIT Inc 58 Family Dollar Stores Inc 43 Ventas Inc 71 Target Corp Wal-Mart Stores Inc REITS - Hotels (0.07%) Host Hotels & Resorts Inc 83 Retail - Drug Store (0.93%) CVS Caremark Corp REITS - Office Property (0.10%) Walgreen Co Boston Properties Inc REITS - Regional Malls (0.21%) Retail - Jewelry (0.05%) Simon Property Group Inc Tiffany & Co 56 REITS - Shopping Centers (0.05%) Retail - Major Department Store (0.28%) Kimco Realty Corp 58 JC Penney Co Inc 93 Sears Holdings Corp (a) 38 REITS - Storage (0.11%) TJX Cos Inc Public Storage REITS - Warehouse & Industrial (0.06%) Retail - Office Supplies (0.19%) ProLogis 62 Office Depot Inc (a) 21 Staples Inc Retail - Apparel & Shoe (0.24%) Abercrombie & Fitch Co 34 Retail - Regional Department Store (0.26%) Gap Inc/The Kohl's Corp (a) Ltd Brands Inc 53 Macy's Inc 90 Nordstrom Inc 59 Retail - Restaurants (1.03%) Retail - Auto Parts (0.10%) Darden Restaurants Inc 56 AutoZone Inc (a) 55 McDonald's Corp O'Reilly Automotive Inc (a) 58 Starbucks Corp (a) Yum! Brands Inc Retail - Automobile (0.02%) AutoNation Inc (a) 20 Rubber - Tires (0.04%) Goodyear Tire & Rubber Co/The (a) 48 Retail - Bedding (0.10%) Bed Bath & Beyond Inc (a) Savings & Loans - Thrifts (0.12%) Hudson City Bancorp Inc 73 Retail - Building Products (0.80%) People's United Financial Inc 63 Home Depot Inc Lowe's Cos Inc Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Schools (0.16%) Tobacco (continued) Apollo Group Inc (a) 1,495 $ Reynolds American Inc 1,981 $ 88 DeVry Inc 40 Washington Post Co/The 73 34 Tools - Hand Held (0.09%) Black & Decker Corp 33 Semiconductor Component - Integrated Circuits (0.15%) Snap-On Inc 23 Analog Devices Inc 94 Stanley Works/The 40 Linear Technology Corp 72 96 Toys (0.11%) Semiconductor Equipment (0.29%) Hasbro Inc 41 Applied Materials Inc Mattel Inc 78 Kla-Tencor Corp 72 Novellus Systems Inc (a) 24 Transport - Rail (0.87%) Teradyne Inc (a) 19 Burlington Northern Santa Fe Corp CSX Corp Steel - Producers (0.24%) Norfolk Southern Corp AK Steel Holding Corp 25 Union Pacific Corp Nucor Corp United States Steel Corp 75 Transport - Services (1.04%) CH Robinson Worldwide Inc Steel - Specialty (0.04%) Expeditors International of Washington Inc 88 Allegheny Technologies Inc 40 FedEx Corp Ryder System Inc 26 Telecommunication Equipment (0.08%) United Parcel Service Inc Harris Corp 58 Tellabs Inc (a) 32 90 Web Portals (1.47%) Google Inc (a) Telecommunication Equipment - Fiber Optics (0.28%) Yahoo! Inc (a) Ciena Corp (a) 18 Corning Inc JDS Uniphase Corp (a) 18 Wireless Equipment (1.14%) American Tower Corp (a) Motorola Inc Telephone - Integrated (2.93%) Qualcomm Inc AT&T Inc CenturyTel Inc Frontier Communications Corp 28 TOTAL COMMON STOCKS $ 110,133 Qwest Communications International Inc 66 Principal Sprint Nextel Corp (a) Amount Value Verizon Communications Inc (000's) (000's) Windstream Corp 52 REPURCHASE AGREEMENTS (1.30%) Diversified Banking Institutions (1.30%) Investment in Joint Trading Account; Bank Television (0.09%) of America Repurchase Agreement; 0.03% CBS Corp 96 dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Tobacco (1.58%) Issues; $461,000; 0.00% - 5.70%; dated Altria Group Inc 11/13/09 - 11/19/24) $ 452 $ Lorillard Inc Philip Morris International Inc Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Principal Other Assets Summary (unaudited) Amount Value Asset Type Percent (000's) (000's) Futures 1.65% REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $448,000; 0.88%; dated 12/31/10 - 03/31/11) $ 439 $ 439 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $128,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) 125 125 Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $448,000; 0.00%; dated 02/26/10) 439 439 1,455 TOTAL REPURCHASE AGREEMENTS $ 1,455 Total Investments $ 111,588 Other Assets in Excess of Liabilities, Net - 0.16% TOTAL NET ASSETS - 100.00% $ 111,772 (a) Non-Income Producing Security (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $463 or 0.41% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 18,900 Unrealized Depreciation (27,845) Net Unrealized Appreciation (Depreciation) (8,945) Cost for federal income tax purposes 120,533 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 22.83% Financial 15.98% Technology 12.45% Energy 11.59% Communications 11.02% Industrial 10.11% Consumer, Cyclical 8.25% Utilities 3.52% Basic Materials 3.33% Exchange Traded Funds 0.71% Diversified 0.05% Other Assets in Excess of Liabilities, Net 0.16% TOTAL NET ASSETS 100.00% 127 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) S&P 500; December 2009 Buy 7 $ 1,786 $ 1,842 $ 56 All dollar amounts are shown in thousands (000's) Schedule of Investments LargeCap Value Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (99.10%) COMMON STOCKS (continued) Advertising Agencies (0.40%) Computers (0.85%) Omnicom Group Inc 16,462 $ Hewlett-Packard Co 27,576 $ Aerospace & Defense (1.75%) Computers - Integrated Systems (0.31%) Boeing Co/The Teradata Corp (a) General Dynamics Corp Raytheon Co Computers - Memory Devices (1.60%) EMC Corp/Massachusetts (a) Western Digital Corp (a) Agricultural Operations (0.49%) Archer-Daniels-Midland Co Consumer Products - Miscellaneous (0.89%) Auto - Car & Light Trucks (0.24%) Jarden Corp Ford Motor Co (a) Kimberly-Clark Corp Auto - Medium & Heavy Duty Trucks (0.35%) Oshkosh Corp Containers - Metal & Glass (0.39%) Crown Holdings Inc (a) Beverages - Non-Alcoholic (0.59%) Coca-Cola Co/The Cosmetics & Toiletries (0.68%) Coca-Cola Enterprises Inc Procter & Gamble Co Data Processing & Management (0.13%) Building - Residential & Commercial (0.75%) Broadridge Financial Solutions Inc DR Horton Inc Lennar Corp Distribution & Wholesale (0.23%) WESCO International Inc (a) Cable/Satellite TV (2.13%) Diversified Banking Institutions (10.47%) Comcast Corp - Class A Bank of America Corp DISH Network Corp (a) Citigroup Inc Goldman Sachs Group Inc/The Chemicals - Specialty (0.86%) JP Morgan Chase & Co Ashland Inc Morgan Stanley Lubrizol Corp Diversified Manufacturing Operations (5.21%) Coatings & Paint (0.47%) General Electric Co Valspar Corp Illinois Tool Works Inc ITT Corp Commercial Banks (1.86%) Bancorpsouth Inc Electric - Integrated (5.95%) BB&T Corp American Electric Power Co Inc BOK Financial Corp Dominion Resources Inc/VA Commerce Bancshares Inc DPL Inc Duke Energy Corp Commercial Services - Finance (0.41%) Edison International H&R Block Inc Exelon Corp FPL Group Inc Computer Services (0.40%) NSTAR Computer Sciences Corp (a) OGE Energy Corp PG&E Corp Progress Energy Inc Schedule of Investments LargeCap Value Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electric - Integrated (continued) Internet Security (0.33%) Southern Co 4,746 $ Symantec Corp (a) 30,958 $ Xcel Energy Inc Investment Management & Advisory Services (0.51%) Invesco Ltd Electronic Components - Semiconductors (1.46%) Fairchild Semiconductor International Inc (a) Life & Health Insurance (0.65%) Intel Corp Unum Group Electronic Connectors (0.39%) Machinery - Construction & Mining (0.47%) Thomas & Betts Corp (a) Bucyrus International Inc Engineering - Research & Development Services (0.36%) Medical - Biomedical/Gene (0.42%) URS Corp (a) Amgen Inc (a) Fiduciary Banks (0.99%) Medical - Drugs (4.00%) Bank of New York Mellon Corp/The Bristol-Myers Squibb Co State Street Corp Merck & Co Inc/NJ Pfizer Inc Wyeth Finance - Auto Loans (0.33%) AmeriCredit Corp (a) Medical - Generic Drugs (0.44%) Finance - Other Services (0.28%) Mylan Inc/PA (a) NASDAQ OMX Group Inc/The (a) Medical - HMO (1.10%) Food - Canned (0.54%) UnitedHealth Group Inc Del Monte Foods Co WellPoint Inc (a) Food - Meat Products (0.41%) Medical - Wholesale Drug Distribution (0.45%) Hormel Foods Corp AmerisourceBergen Corp Food - Miscellaneous/Diversified (0.89%) Medical Products (1.38%) Kraft Foods Inc Johnson & Johnson Sara Lee Corp Metal - Copper (0.52%) Food - Retail (0.83%) Freeport-McMoRan Copper & Gold Inc Kroger Co/The SUPERVALU Inc Metal - Iron (0.55%) Cliffs Natural Resources Inc Forestry (0.44%) Miscellaneous Manufacturers (0.42%) Plum Creek Timber Co Inc Aptargroup Inc Gas - Distribution (0.69%) Multi-Line Insurance (0.44%) Atmos Energy Corp American Financial Group Inc/OH UGI Corp Multimedia (1.74%) Time Warner Inc Home Decoration Products (0.61%) Viacom Inc (a) Newell Rubbermaid Inc Walt Disney Co/The Schedule of Investments LargeCap Value Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil - Field Services (1.83%) Reinsurance (0.88%) Halliburton Co 43,597 $ 1,183 Allied World Assurance Co Holdings Ltd 13,921 $ 667 Schlumberger Ltd 27,067 1,613 PartnerRe Ltd 8,697 669 2,796 1,336 Oil & Gas Drilling (0.36%) REITS - Diversified (0.33%) Atwood Oceanics Inc (a) 15,487 546 Digital Realty Trust Inc 11,021 504 Oil Company - Exploration & Production (6.46%) REITS - Healthcare (0.91%) Anadarko Petroleum Corp 26,310 1,650 Nationwide Health Properties Inc 19,437 602 Apache Corp 17,866 1,641 Ventas Inc 20,523 790 Devon Energy Corp 3,832 258 1,392 EXCO Resources Inc 31,505 589 REITS - Regional Malls (0.44%) Newfield Exploration Co (a) 19,156 815 Simon Property Group Inc 9,604 667 Noble Energy Inc 12,888 850 Occidental Petroleum Corp 33,670 2,640 Retail - Building Products (1.58%) XTO Energy Inc 34,354 1,419 Home Depot Inc 78,013 2,078 9,862 Lowe's Cos Inc 15,982 335 Oil Company - Integrated (8.77%) 2,413 Chevron Corp 73,884 5,204 Retail - Consumer Electronics (0.42%) ConocoPhillips 30,401 1,373 RadioShack Corp 38,186 633 Exxon Mobil Corp (b) 97,155 6,666 Marathon Oil Corp 4,592 146 Retail - Discount (0.76%) 13,389 Big Lots Inc (a) 21,558 540 BJ's Wholesale Club Inc (a) 17,123 620 Oil Field Machinery & Equipment (0.49%) 1,160 Cameron International Corp (a) 19,847 751 Semiconductor Component - Integrated Circuits (0.30%) Paper & Related Products (0.95%) Atmel Corp (a) 109,749 460 International Paper Co 37,196 827 Rayonier Inc 15,186 621 Steel - Producers (0.73%) 1,448 Steel Dynamics Inc 25,298 388 United States Steel Corp 16,260 722 Pharmacy Services (0.33%) 1,110 Omnicare Inc 22,454 506 Telecommunication Equipment (0.24%) Physician Practice Management (0.16%) CommScope Inc (a) 12,373 370 Mednax Inc (a) 4,550 250 Telecommunication Equipment - Fiber Optics (0.21%) Pipelines (0.81%) JDS Uniphase Corp (a) 44,721 318 El Paso Corp 55,344 571 Spectra Energy Corp 35,194 667 Telephone - Integrated (5.38%) 1,238 AT&T Inc 149,382 4,035 CenturyTel Inc 22,753 764 Property & Casualty Insurance (2.50%) Qwest Communications International Inc 180,527 688 Chubb Corp 26,935 1,358 Sprint Nextel Corp (a) 198,199 783 HCC Insurance Holdings Inc 25,392 694 Verizon Communications Inc 64,336 1,947 Travelers Cos Inc/The 35,930 1,769 8,217 3,821 Theaters (0.16%) Regional Banks (2.92%) Regal Entertainment Group 19,692 243 US Bancorp 18,588 406 Wells Fargo & Co 143,469 4,043 4,449 131 Schedule of Investments LargeCap Value Account September 30, 2009 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Shares Value of investments held by the account as of the period end were as follows: Held (000's) COMMON STOCKS (continued) Unrealized Appreciation $ 16,633 Tobacco (0.45%) Unrealized Depreciation (14,866) Reynolds American Inc 15,545 $ 692 Net Unrealized Appreciation (Depreciation) 1,767 Cost for federal income tax purposes 150,619 Transport - Rail (1.68%) All dollar amounts are shown in thousands (000's) CSX Corp 18,255 764 Norfolk Southern Corp 21,922 945 Portfolio Summary (unaudited) Union Pacific Corp 14,746 861 Sector Percent 2,570 Financial 24.23% Energy 18.73% TOTAL COMMON STOCKS $ 151,264 Consumer, Non-cyclical 14.15% Principal Industrial 10.67% Amount Value Communications 10.43% (000's) (000's) Utilities 6.64% Consumer, Cyclical 5.41% REPURCHASE AGREEMENTS (0.74%) Technology 5.06% Diversified Banking Institutions (0.74%) Basic Materials 4.52% Investment in Joint Trading Account; Bank Other Assets in Excess of Liabilities, Net 0.16% of America Repurchase Agreement; 0.03% TOTAL NET ASSETS 100.00% dated 09/30/09 maturing 10/01/09 Other Assets Summary (unaudited) (collateralized by Sovereign Agency Issues; $355,000; 0.00% - 5.70%; dated Asset Type Percent 11/13/09 - 11/19/24) $ 348 $ 348 Futures 0.69% Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $345,000; 0.88%; dated 12/31/10 - 03/31/11) 339 339 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $99,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) 97 97 Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $345,000; 0.00%; dated 02/26/10) 338 338 1,122 TOTAL REPURCHASE AGREEMENTS $ 1,122 Total Investments $ 152,386 Other Assets in Excess of Liabilities, Net - 0.16% TOTAL NET ASSETS - 100.00% $ 152,633 (a) Non-Income Producing Security (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $1,201 or 0.79% of net assets. 132 Schedule of Investments LargeCap Value Account September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) S&P 500 eMini; December 2009 Buy 20 $ 1,021 $ 1,053 $ 32 All dollar amounts are shown in thousands (000's) Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (96.38%) COMMON STOCKS (continued) Advertising Agencies (0.03%) Batteries & Battery Systems (0.01%) Interpublic Group of Cos Inc (a) 8,907 $ 67 Energizer Holdings Inc (a) 209 $ 14 Aerospace & Defense (1.23%) Beverages - Non-Alcoholic (0.59%) Boeing Co/The Coca-Cola Co/The General Dynamics Corp Coca-Cola Enterprises Inc Northrop Grumman Corp Dr Pepper Snapple Group Inc (a) 81 Raytheon Co Pepsi Bottling Group Inc 19 PepsiAmericas Inc 30 Aerospace & Defense Equipment (0.67%) United Technologies Corp Beverages - Wine & Spirits (0.11%) Brown-Forman Corp 13 Agricultural Chemicals (0.01%) Constellation Brands Inc (a) CF Industries Holdings Inc 14 Intrepid Potash Inc (a) 54 1 15 Brewery (0.05%) Molson Coors Brewing Co Agricultural Operations (0.76%) Archer-Daniels-Midland Co Broadcasting Services & Programming (0.05%) Bunge Ltd Discovery Communications Inc - C Shares (a) 10 Liberty Global Inc - A Shares (a) 67 Apparel Manufacturers (0.21%) Scripps Networks Interactive 24 Jones Apparel Group Inc Polo Ralph Lauren Corp 60 5 Building - Mobile Home & Manufactured Housing (0.00%) VF Corp 92 Thor Industries Inc 10 Building - Residential & Commercial (0.60%) Appliances (0.17%) DR Horton Inc Whirlpool Corp KB Home 22 Applications Software (0.49%) MDC Holdings Inc 15 Compuware Corp (a) 33 NVR Inc (a) Microsoft Corp Pulte Homes Inc Athletic Footwear (0.70%) Building & Construction Products - Miscellaneous (0.01%) Nike Inc Armstrong World Industries Inc (a) 7 Owens Corning Inc (a) 20 Auto - Car & Light Trucks (0.12%) Ford Motor Co (a) 27 Building Products - Wood (0.10%) Auto - Medium & Heavy Duty Trucks (0.02%) Masco Corp Oshkosh Corp 51 Cable/Satellite TV (2.21%) Auto/Truck Parts & Equipment - Original (0.16%) Comcast Corp - Class A BorgWarner Inc 5 DIRECTV Group Inc/The (a) Johnson Controls Inc 88 DISH Network Corp (a) 72 Magna International Inc Time Warner Cable Inc TRW Automotive Holdings Corp (a) 13 WABCO Holdings Inc 3 Casino Services (0.01%) International Game Technology 20 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Cellular Telecommunications (0.28%) Commercial Services - Finance (continued) Vodafone Group PLC ADR 27,100 $ Total System Services Inc 841 $ 14 Chemicals - Diversified (1.48%) Dow Chemical Co/The Computer Services (0.06%) EI Du Pont de Nemours & Co Affiliated Computer Services Inc (a) 36 FMC Corp 11 Computer Sciences Corp (a) 99 PPG Industries Inc DST Systems Inc (a) 87 4 Chemicals - Specialty (0.25%) Computers (1.08%) Albemarle Corp 56 Dell Inc (a) Ashland Inc 55 Hewlett-Packard Co Cabot Corp 28 IBM Corp Eastman Chemical Co Sun Microsystems Inc (a) 87 International Flavors & Fragrances Inc 83 3 Lubrizol Corp 12 Computers - Integrated Systems (0.01%) Terra Industries Inc 20 Diebold Inc 5 Teradata Corp (a) 16 21 Coatings & Paint (0.04%) RPM International Inc 21 Computers - Memory Devices (0.96%) Sherwin-Williams Co/The 16 EMC Corp/Massachusetts (a) Valspar Corp 51 Seagate Technology 14 88 Western Digital Corp (a) Commercial Banks (1.03%) Associated Banc-Corp 27 Consulting Services (0.01%) Bancorpsouth Inc 38 SAIC Inc (a) 18 Bank of Hawaii Corp 37 BB&T Corp Consumer Products - Miscellaneous (0.20%) BOK Financial Corp 12 Clorox Co 17 Commerce Bancshares Inc 27 Fortune Brands Inc 83 Cullen/Frost Bankers Inc 50 Jarden Corp 46 First Citizens BancShares Inc/NC 18 Kimberly-Clark Corp Fulton Financial Corp 24 M&T Bank Corp 88 Containers - Metal & Glass (0.04%) Regions Financial Corp Ball Corp 30 TCF Financial Corp 31 Greif Inc 34 Valley National Bancorp 33 Owens-Illinois Inc (a) 22 Whitney Holding Corp/LA 12 86 Containers - Paper & Plastic (0.22%) Commercial Services (0.05%) Bemis Co Inc 52 Convergys Corp (a) 16 Packaging Corp of America 35 Quanta Services Inc (a) 82 Pactiv Corp (a) 12 Weight Watchers International Inc 15 Sealed Air Corp 58 Sonoco Products Co Commercial Services - Finance (0.64%) Temple-Inland Inc 33 Equifax Inc 15 Interactive Data Corp 9 Cosmetics & Toiletries (0.74%) Mastercard Inc Alberto-Culver Co 6 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Cosmetics & Toiletries (continued) Electric - Generation (0.02%) Procter & Gamble Co 27,360 $ AES Corp/The 2,408 $ 36 Electric - Integrated (3.66%) Cruise Lines (0.05%) Alliant Energy Corp 57 Carnival Corp American Electric Power Co Inc Data Processing & Management (0.04%) CMS Energy Corp Broadridge Financial Solutions Inc 20 Consolidated Edison Inc Fidelity National Information Services Inc 57 Dominion Resources Inc/VA 77 DPL Inc 49 DTE Energy Co Distribution & Wholesale (0.10%) Duke Energy Corp Genuine Parts Co Edison International Ingram Micro Inc (a) 51 Entergy Corp Tech Data Corp (a) 39 Exelon Corp WESCO International Inc (a) 10 FirstEnergy Corp FPL Group Inc Diversified Banking Institutions (7.73%) Great Plains Energy Inc 45 Bank of America Corp Northeast Utilities 77 Citigroup Inc NSTAR 63 Deutsche Bank AG NV Energy Inc 29 Goldman Sachs Group Inc/The OGE Energy Corp 59 JP Morgan Chase & Co PG&E Corp Morgan Stanley Pinnacle West Capital Corp 62 Progress Energy Inc Diversified Manufacturing Operations (3.95%) Public Service Enterprise Group Inc Carlisle Cos Inc 28 SCANA Corp 79 Cooper Industries PLC Southern Co Crane Co 12 TECO Energy Inc 56 Danaher Corp 84 Wisconsin Energy Corp 98 Dover Corp 39 Xcel Energy Inc Eaton Corp General Electric Co Electric Products - Miscellaneous (0.02%) Honeywell International Inc Molex Inc 47 Illinois Tool Works Inc Ingersoll-Rand Plc Electronic Components - Miscellaneous (0.51%) ITT Corp AU Optronics Corp ADR Leggett & Platt Inc 21 AVX Corp 8 Parker Hannifin Corp Garmin Ltd 14 SPX Corp Jabil Circuit Inc 24 Textron Inc Tyco Electronics Ltd Vishay Intertechnology Inc (a) 22 E-Commerce - Services (0.57%) eBay Inc (a) Electronic Components - Semiconductors (1.11%) Expedia Inc (a) 8 Fairchild Semiconductor International Inc (a) 24 IAC/InterActiveCorp (a) 20 Intel Corp Liberty Media Corp - Interactive (a) 73 Intersil Corp 18 LSI Corp (a) 66 Micron Technology Inc (a) PMC - Sierra Inc (a) 40 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors Finance - Other Services (0.13%) (continued) CME Group Inc 824 $ Rovi Corp (a) 580 $ 19 NASDAQ OMX Group Inc/The (a) 30 Electronic Connectors (0.01%) Food - Baking (0.00%) Thomas & Betts Corp (a) 20 Flowers Foods Inc 7 Electronic Design Automation (0.01%) Food - Canned (0.02%) Synopsys Inc (a) 22 Del Monte Foods Co 43 Electronic Parts Distribution (0.04%) Food - Confectionery (0.05%) Arrow Electronics Inc (a) 37 Hershey Co/The 46 Avnet Inc (a) 48 JM Smucker Co/The 70 85 Electronics - Military (0.06%) Food - Meat Products (0.13%) L-3 Communications Holdings Inc Hormel Foods Corp 42 Energy - Alternate Sources (0.02%) Smithfield Foods Inc (a) Covanta Holding Corp (a) 41 Tyson Foods Inc 71 Engineering - Research & Development Services (0.06%) Food - Miscellaneous/Diversified (0.82%) KBR Inc 70 Campbell Soup Co 38 Shaw Group Inc/The (a) 9 ConAgra Foods Inc URS Corp (a) 59 General Mills Inc HJ Heinz Co 44 Engines - Internal Combustion (0.44%) Kraft Foods Inc Cummins Inc Ralcorp Holdings Inc (a) 62 Sara Lee Corp Enterprise Software & Services (0.82%) CA Inc Food - Retail (0.05%) Novell Inc (a) 16 Safeway Inc Oracle Corp Food - Wholesale & Distribution (0.39%) Fiduciary Banks (0.24%) Sysco Corp Bank of New York Mellon Corp/The State Street Corp Forestry (0.07%) Plum Creek Timber Co Inc 60 Weyerhaeuser Co 86 Finance - Auto Loans (0.01%) AmeriCredit Corp (a) 18 Funeral Services & Related Items (0.02%) Finance - Credit Card (0.23%) Hillenbrand Inc 14 American Express Co Service Corp International/US 33 Discover Financial Services 47 Gas - Distribution (0.52%) Finance - Investment Banker & Broker (0.04%) AGL Resources Inc 51 Interactive Brokers Group Inc (a) 15 Atmos Energy Corp Investment Technology Group Inc (a) 21 Centerpoint Energy Inc 13 Raymond James Financial Inc 42 Energen Corp 58 78 National Fuel Gas Co 60 NiSource Inc Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Gas - Distribution (continued) Investment Management & Advisory Services Sempra Energy 3,194 $ (continued) Southern Union Co 43 BlackRock Inc 4,549 $ UGI Corp 51 Federated Investors Inc 3 Vectren Corp 35 Franklin Resources Inc Invesco Ltd Home Decoration Products (0.03%) Newell Rubbermaid Inc 68 Life & Health Insurance (0.57%) Lincoln National Corp Hospital Beds & Equipment (0.01%) Prudential Financial Inc Kinetic Concepts Inc (a) 27 StanCorp Financial Group Inc 37 Torchmark Corp 67 Hotels & Motels (0.06%) Unum Group Choice Hotels International Inc 12 Marriott International Inc/DE 81 Linen Supply & Related Items (0.03%) Wyndham Worldwide Corp 30 Cintas Corp 61 Human Resources (0.04%) Machinery - Construction & Mining (0.56%) Manpower Inc 83 Bucyrus International Inc 39 Caterpillar Inc Independent Power Producer (0.17%) Joy Global Inc 11 Mirant Corp (a) 44 NRG Energy Inc (a) 98 Machinery - Farm (0.90%) RRI Energy Inc (a) AGCO Corp (a) 47 Deere & Co Industrial Automation & Robots (0.05%) Rockwell Automation Inc/DE Machinery - General Industry (0.03%) Industrial Gases (0.51%) Gardner Denver Inc (a) 34 Air Products & Chemicals Inc IDEX Corp 17 Airgas Inc 73 Roper Industries Inc 12 Praxair Inc 63 Machinery Tools & Related Products (0.02%) Instruments - Scientific (0.12%) Lincoln Electric Holdings Inc 38 PerkinElmer Inc 32 Medical - Drugs (5.64%) Thermo Fisher Scientific Inc (a) Bristol-Myers Squibb Co Eli Lilly & Co Insurance Brokers (0.14%) Endo Pharmaceuticals Holdings Inc (a) 49 Aon Corp Forest Laboratories Inc (a) Arthur J Gallagher & Co 3 GlaxoSmithKline PLC ADR Brown & Brown Inc 11 Merck & Co Inc/NJ Erie Indemnity Co 6 Pfizer Inc Marsh & McLennan Cos Inc Schering-Plough Corp Wyeth Internet Security (0.22%) Symantec Corp (a) Medical - Generic Drugs (0.05%) Mylan Inc/PA (a) 26 Investment Management & Advisory Services (0.61%) Watson Pharmaceuticals Inc (a) 72 Ameriprise Financial Inc 95 98 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - HMO (0.78%) Multi-Line Insurance (continued) Aetna Inc 28,843 $ Genworth Financial Inc 7,800 $ 93 Cigna Corp 93 Hartford Financial Services Group Inc 96 Coventry Health Care Inc (a) 39 Loews Corp Humana Inc (a) 74 MetLife Inc UnitedHealth Group Inc XL Capital Ltd WellPoint Inc (a) Multimedia (2.81%) Medical - Wholesale Drug Distribution (0.21%) Liberty Media Corp - Entertainment (a) AmerisourceBergen Corp 16 Meredith Corp 19 Cardinal Health Inc News Corp McKesson Corp Time Warner Inc Viacom Inc (a) Medical Information Systems (0.02%) Walt Disney Co/The IMS Health Inc 40 Music (0.00%) Medical Instruments (0.06%) Warner Music Group Corp (a) 4 Boston Scientific Corp (a) Networking Products (0.81%) Medical Products (1.88%) Cisco Systems Inc (a) Becton Dickinson and Co Covidien PLC Non-Hazardous Waste Disposal (0.02%) Johnson & Johnson Waste Connections Inc (a) 12 Zimmer Holdings Inc (a) Waste Management Inc 28 40 Metal - Aluminum (0.04%) Office Automation & Equipment (0.08%) Alcoa Inc 76 Pitney Bowes Inc 95 Xerox Corp 86 Metal - Copper (0.07%) Freeport-McMoRan Copper & Gold Inc Southern Copper Corp 26 Office Supplies & Forms (0.03%) Avery Dennison Corp 62 Metal - Iron (0.03%) Oil - Field Services (0.57%) Cliffs Natural Resources Inc 71 Baker Hughes Inc BJ Services Co Metal Processors & Fabrication (0.02%) Halliburton Co Timken Co 42 Oil States International Inc (a) 32 Schlumberger Ltd Miscellaneous Manufacturers (0.02%) SEACOR Holdings Inc (a) 31 Aptargroup Inc 47 Smith International Inc 47 Motion Pictures & Services (0.02%) Superior Energy Services Inc (a) 33 DreamWorks Animation SKG Inc (a) 48 Oil & Gas Drilling (0.38%) Multi-Line Insurance (3.07%) Atwood Oceanics Inc (a) 5 ACE Ltd ENSCO International Inc Allstate Corp/The Helmerich & Payne Inc 53 American Financial Group Inc/OH 41 Nabors Industries Ltd (a) Assurant Inc 70 Patterson-UTI Energy Inc 37 Cincinnati Financial Corp 70 Pride International Inc (a) 53 CNA Financial Corp 7 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil & Gas Drilling (continued) Pipelines (continued) Rowan Cos Inc 1,736 $ 40 Williams Cos Inc 8,277 $ Seahawk Drilling Inc (a) 4 Power Converter & Supply Equipment (0.02%) Oil Company - Exploration & Production (6.51%) Hubbell Inc 39 Anadarko Petroleum Corp Apache Corp Printing - Commercial (0.03%) Cabot Oil & Gas Corp 69 RR Donnelley & Sons Co 60 Chesapeake Energy Corp Property & Casualty Insurance (1.82%) Cimarex Energy Co Alleghany Corp (a) 27 Devon Energy Corp Arch Capital Group Ltd (a) 66 Encore Acquisition Co (a) 37 Chubb Corp EOG Resources Inc Fidelity National Financial Inc Nexen Inc HCC Insurance Holdings Inc 57 Noble Energy Inc Progressive Corp/The Occidental Petroleum Corp Travelers Cos Inc/The Questar Corp 73 Wesco Financial Corp 26 8 Range Resources Corp 73 WR Berkley Corp 42 XTO Energy Inc Quarrying (0.04%) Oil Company - Integrated (7.79%) Compass Minerals International Inc 18 BP PLC ADR Vulcan Materials Co 75 Chevron Corp 93 ConocoPhillips Exxon Mobil Corp Racetracks (0.02%) Hess Corp International Speedway Corp 16 Marathon Oil Corp Penn National Gaming Inc (a) 34 Murphy Oil Corp 50 Total SA ADR Real Estate Management & Services (0.02%) Jones Lang LaSalle Inc 37 Oil Field Machinery & Equipment (0.12%) National Oilwell Varco Inc (a) Regional Banks (3.58%) Capital One Financial Corp Oil Refining & Marketing (0.48%) Fifth Third Bancorp 90 Frontier Oil Corp 6 PNC Financial Services Group Inc Valero Energy Corp SunTrust Banks Inc US Bancorp Wells Fargo & Co Paper & Related Products (0.11%) International Paper Co MeadWestvaco Corp 71 Reinsurance (0.48%) Rayonier Inc 33 Allied World Assurance Co Holdings Ltd 44 Aspen Insurance Holdings Ltd 41 Axis Capital Holdings Ltd 57 Pharmacy Services (0.01%) Endurance Specialty Holdings Ltd 22 Omnicare Inc 29 Everest Re Group Ltd Pipelines (0.23%) Odyssey Re Holdings Corp 16 El Paso Corp 97 PartnerRe Ltd Oneok Inc 72 Reinsurance Group of America Inc 56 Spectra Energy Corp RenaissanceRe Holdings Ltd 64 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Reinsurance (continued) REITS - Shopping Centers (continued) Transatlantic Holdings Inc 508 $ 25 Regency Centers Corp 1,491 $ 55 Validus Holdings Ltd 39 Weingarten Realty Investors 39 REITS - Apartments (0.17%) REITS - Single Tenant (0.02%) AvalonBay Communities Inc Realty Income Corp 50 BRE Properties Inc 30 Camden Property Trust 50 Rental - Auto & Equipment (0.11%) Equity Residential Hertz Global Holdings Inc (a) Essex Property Trust Inc 41 Retail - Apparel & Shoe (0.95%) UDR Inc 44 Abercrombie & Fitch Co 27 Chico's FAS Inc (a) 3 REITS - Diversified (0.11%) Foot Locker Inc Duke Realty Corp 50 Gap Inc/The Liberty Property Trust 68 Ltd Brands Inc Vornado Realty Trust Phillips-Van Heusen Corp 14 REITS - Healthcare (0.13%) Retail - Automobile (0.16%) HCP Inc 96 AutoNation Inc (a) Health Care REIT Inc 43 Carmax Inc (a) 25 Nationwide Health Properties Inc 15 Penske Auto Group Inc 9 Senior Housing Properties Trust 43 Ventas Inc 74 Retail - Bookstore (0.01%) Barnes & Noble Inc 12 REITS - Hotels (0.06%) Hospitality Properties Trust 46 Retail - Building Products (1.06%) Host Hotels & Resorts Inc 88 Home Depot Inc Lowe's Cos Inc REITS - Mortgage (0.08%) Annaly Capital Management Inc Retail - Computer Equipment (0.00%) Chimera Investment Corp 48 GameStop Corp (a) 10 Retail - Consumer Electronics (0.02%) REITS - Office Property (0.17%) RadioShack Corp 34 Alexandria Real Estate Equities Inc 31 Boston Properties Inc 98 Retail - Discount (0.03%) Brandywine Realty Trust 27 Big Lots Inc (a) 34 Corporate Office Properties Trust SBI MD 39 BJ's Wholesale Club Inc (a) 31 Douglas Emmett Inc 28 65 HRPT Properties Trust 31 Retail - Drug Store (1.01%) Mack-Cali Realty Corp 47 CVS Caremark Corp SL Green Realty Corp 63 Retail - Jewelry (0.02%) REITS - Regional Malls (0.07%) Signet Jewelers Ltd (a) 42 Simon Property Group Inc Tiffany & Co 7 Taubman Centers Inc 36 49 Retail - Mail Order (0.01%) REITS - Shopping Centers (0.07%) Williams-Sonoma Inc 21 Federal Realty Investment Trust 59 Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Major Department Store (0.31%) Telecommunication Equipment - Fiber Optics (1.20%) JC Penney Co Inc 18,163 $ Corning Inc 168,636 $ Sears Holdings Corp (a) 61 JDS Uniphase Corp (a) 13 Retail - Regional Department Store (0.27%) Telecommunication Services (0.04%) Kohl's Corp (a) 20 Amdocs Ltd (a) 83 Macy's Inc Telephone - Integrated (4.82%) AT&T Inc Retail - Restaurants (0.40%) CenturyTel Inc Yum! Brands Inc Frontier Communications Corp 25 Satellite Telecommunications (0.01%) Qwest Communications International Inc EchoStar Holding Corp (a) 13 Sprint Nextel Corp (a) Verizon Communications Inc Savings & Loans - Thrifts (0.13%) Windstream Corp 44 First Niagara Financial Group Inc 34 Hudson City Bancorp Inc 51 Television (0.44%) New York Community Bancorp Inc 74 CBS Corp People's United Financial Inc TFS Financial Corp 16 Theaters (0.00%) Regal Entertainment Group 9 Schools (0.03%) Tobacco (1.29%) Career Education Corp (a) 99 2 Altria Group Inc Washington Post Co/The 54 Lorillard Inc 27 56 Philip Morris International Inc Semiconductor Component - Integrated Circuits (0.04%) Reynolds American Inc Atmel Corp (a) 35 Integrated Device Technology Inc (a) 16 Tools - Hand Held (0.14%) Marvell Technology Group Ltd (a) 16 Black & Decker Corp Maxim Integrated Products Inc 17 Snap-On Inc 27 84 Stanley Works/The 63 Semiconductor Equipment (0.12%) Applied Materials Inc Toys (0.02%) Kla-Tencor Corp 68 Hasbro Inc 26 Mattel Inc 28 Steel - Producers (0.78%) 54 AK Steel Holding Corp Transport - Marine (0.05%) Nucor Corp Frontline Ltd/Bermuda 23 Reliance Steel & Aluminum Co 50 Kirby Corp (a) 29 Schnitzer Steel Industries Inc 85 5 Overseas Shipholding Group Inc 16 Steel Dynamics Inc 61 Tidewater Inc 45 United States Steel Corp 71 Transport - Rail (1.00%) Telecommunication Equipment (0.06%) Burlington Northern Santa Fe Corp CommScope Inc (a) 52 CSX Corp Harris Corp 20 Norfolk Southern Corp Tellabs Inc (a) 51 Union Pacific Corp Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Transport - Services (0.52%) Diversified Banking Institutions (continued) FedEx Corp 14,967 $ Investment in Joint Trading Account; UTI Worldwide Inc 2 Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; Transport - Truck (0.01%) $1,908,000; 0.00%; dated 02/26/10) $ 1,871 $ Con-way Inc 23 TOTAL REPURCHASE AGREEMENTS $ 6,201 Vitamins & Nutrition Products (0.01%) Mead Johnson Nutrition Co 14 Total Investments $ 213,745 Other Assets in Excess of Liabilities, Net - 0.74% Water (0.03%) TOTAL NET ASSETS - 100.00% $ 215,328 American Water Works Co Inc 20 Aqua America Inc 45 65 (a) Non-Income Producing Security Wireless Equipment (1.12%) Unrealized Appreciation (Depreciation) American Tower Corp (a) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Crown Castle International Corp (a) of investments held by the account as of the period end were as follows: Motorola Inc Nokia OYJ ADR Unrealized Appreciation $ 27,093 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) TOTAL COMMON STOCKS $ 207,544 Cost for federal income tax purposes Principal All dollar amounts are shown in thousands (000's) Amount Value (000's) (000's) Portfolio Summary (unaudited) REPURCHASE AGREEMENTS (2.88%) Sector Percent Diversified Banking Institutions (2.88%) Financial 23.58% Investment in Joint Trading Account; Bank Energy 16.11% of America Repurchase Agreement; 0.03% Consumer, Non-cyclical 14.81% dated 09/30/09 maturing 10/01/09 Communications 14.67% (collateralized by Sovereign Agency Industrial 10.83% Issues; $1,963,000; 0.00% - 5.70%; dated Consumer, Cyclical 6.60% 11/13/09 - 11/19/24) $ 1,924 $ Technology 4.85% Investment in Joint Trading Account; Credit Utilities 4.39% Suisse Repurchase Agreement; 0.03% Basic Materials 3.42% dated 09/30/09 maturing 10/01/09 Other Assets in Excess of Liabilities, Net 0.74% (collateralized by US Treasury Notes; TOTAL NET ASSETS 100.00% $1,908,000; 0.88%; dated 12/31/10 - Other Assets Summary (unaudited) 03/31/11) Investment in Joint Trading Account; Asset Type Percent Deutsche Bank Repurchase Agreement; Futures 4.40% 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $545,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Schedule of Investments LargeCap Value Account III September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) S&P 500; December 2009 Buy 36 $ 9,399 $ 9,476 $ 77 All dollar amounts are shown in thousands (000's) Schedule of Investments MidCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (99.76%) COMMON STOCKS (continued) Advertising Sales (0.40%) Diversified Manufacturing Operations (0.75%) Lamar Advertising Co (a) 44,474 $ Tyco International Ltd 66,284 $ Aerospace & Defense Equipment (1.42%) Diversified Operations (1.49%) Alliant Techsystems Inc (a) Onex Corp (a) Applications Software (2.22%) E-Commerce - Services (0.58%) Intuit Inc (a) Liberty Media Corp - Interactive (a) Microsoft Corp Electric - Generation (1.50%) AES Corp/The Beverages - Non-Alcoholic (1.58%) PepsiCo Inc Electric - Integrated (3.18%) Allegheny Energy Inc Broadcasting Services & Programming (6.40%) Ameren Corp Discovery Communications Inc - A Shares (a) Constellation Energy Group Inc Discovery Communications Inc - C Shares (a) SCANA Corp Liberty Global Inc - A Shares (a) Liberty Global Inc - B Shares (a) Liberty Media Corp - Capital Series A (a) Electric - Transmission (0.07%) Brookfield Infrastructure Partners LP Cable/Satellite TV (1.88%) Electronic Components - Miscellaneous (0.68%) DISH Network Corp (a) Gentex Corp Commercial Services (2.49%) Electronic Components - Semiconductors (0.28%) Iron Mountain Inc (a) Microchip Technology Inc Commercial Services - Finance (2.66%) Energy - Alternate Sources (2.17%) Automatic Data Processing Inc Covanta Holding Corp (a) Lender Processing Services Inc Paychex Inc Food - Miscellaneous/Diversified (1.21%) Western Union Co/The Kellogg Co Food - Wholesale & Distribution (1.54%) Consulting Services (1.72%) Sysco Corp SAIC Inc (a) Gas - Distribution (0.76%) Consumer Products - Miscellaneous (1.68%) National Fuel Gas Co Clorox Co Gold Mining (4.13%) Data Processing & Management (3.22%) Franco-Nevada Corp Broadridge Financial Solutions Inc Newmont Mining Corp Dun & Bradstreet Corp Fidelity National Information Services Inc Independent Power Producer (1.01%) Calpine Corp (a) Dental Supplies & Equipment (0.92%) Dentsply International Inc Insurance Brokers (2.40%) Aon Corp Distribution & Wholesale (0.10%) Brown & Brown Inc Fastenal Co Marsh & McLennan Cos Inc Schedule of Investments MidCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Investment Companies (0.25%) Pipelines (continued) RHJ International (a) 107,115 $ Williams Cos Inc 244,337 $ Investment Management & Advisory Services (0.65%) Ameriprise Financial Inc Property & Casualty Insurance (4.16%) Markel Corp (a) Linen Supply & Related Items (3.45%) Mercury General Corp Cintas Corp Progressive Corp/The White Mountains Insurance Group Ltd Medical - Drugs (2.28%) Valeant Pharmaceuticals International (a) Real Estate Operator & Developer (1.58%) Medical - HMO (1.20%) Brookfield Asset Management Inc Coventry Health Care Inc (a) Forest City Enterprises Inc Medical - Outpatient & Home Medical Care (1.63%) Reinsurance (2.16%) Lincare Holdings Inc (a) Everest Re Group Ltd Medical Instruments (1.19%) Retail - Auto Parts (2.87%) St Jude Medical Inc (a) O'Reilly Automotive Inc (a) Medical Laboratory & Testing Service (2.56%) Retail - Automobile (0.30%) Laboratory Corp of America Holdings (a) Copart Inc (a) Medical Products (1.46%) Retail - Discount (0.43%) Covidien PLC Costco Wholesale Corp Motion Pictures & Services (0.16%) Retail - Major Department Store (0.96%) Ascent Media Corp (a) TJX Cos Inc Multi-Line Insurance (2.34%) Retail - Restaurants (1.02%) Loews Corp McDonald's Corp Yum! Brands Inc Multimedia (2.03%) Liberty Media Corp - Entertainment (a) Satellite Telecommunications (0.60%) Oil - Field Services (0.34%) EchoStar Holding Corp (a) Weatherford International Ltd (a) Schools (1.54%) Oil & Gas Drilling (1.07%) Washington Post Co/The Nabors Industries Ltd (a) Telephone - Integrated (1.15%) Oil Company - Exploration & Production (8.85%) Telephone & Data Systems Inc Cimarex Energy Co Encore Acquisition Co (a) Textile - Home Furnishings (0.45%) EOG Resources Inc Mohawk Industries Inc (a) EQT Corp Newfield Exploration Co (a) Transport - Truck (0.13%) Questar Corp Heartland Express Inc Rosetta Resources Inc (a) Wireless Equipment (1.82%) American Tower Corp (a) Pipelines (2.69%) TOTAL COMMON STOCKS $ 305,872 Spectra Energy Corp Schedule of Investments MidCap Blend Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Principal Sector Percent Amount Value (000's) (000's) Consumer, Non-cyclical 25.66% Energy 15.12% REPURCHASE AGREEMENTS (0.60%) Communications 14.85% Diversified Banking Institutions (0.60%) Financial 14.15% Investment in Joint Trading Account; Bank Consumer, Cyclical 9.75% of America Repurchase Agreement; 0.03% Utilities 6.52% dated 09/30/09 maturing 10/01/09 Technology 5.72% (collateralized by Sovereign Agency Basic Materials 4.13% Issues; $589,000; 0.00% - 5.70%; dated Industrial 2.97% 11/13/09 - 11/19/24) $ 578 $ Diversified 1.49% Liabilities in Excess of Other Assets, Net (0.36%) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% TOTAL NET ASSETS 100.00% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $573,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $164,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $573,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 1,861 Total Investments $ 307,733 Liabilities in Excess of Other Assets, Net - (0.36)% TOTAL NET ASSETS - 100.00% $ 306,615 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 39,165 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments MidCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (99.22%) COMMON STOCKS (continued) Airlines (0.79%) Computer Services (0.67%) Allegiant Travel Co (a) 10,100 $ Cognizant Technology Solutions Corp (a) 8,350 $ Apparel Manufacturers (2.22%) Computer Software (0.19%) Coach Inc Metavante Technologies Inc (a) 90 Polo Ralph Lauren Corp VF Corp Computers - Integrated Systems (1.41%) Micros Systems Inc (a) NCR Corp (a) Auto - Medium & Heavy Duty Trucks (0.87%) Teradata Corp (a) Navistar International Corp (a) Beverages - Non-Alcoholic (1.65%) Computers - Memory Devices (2.56%) Coca-Cola Enterprises Inc NetApp Inc (a) Hansen Natural Corp (a) Western Digital Corp (a) Beverages - Wine & Spirits (0.34%) Consulting Services (1.62%) Brown-Forman Corp SAIC Inc (a) Watson Wyatt Worldwide Inc Cable/Satellite TV (0.75%) DISH Network Corp (a) Containers - Metal & Glass (0.99%) Cellular Telecommunications (0.28%) Crown Holdings Inc (a) NII Holdings Inc (a) Containers - Paper & Plastic (0.33%) Chemicals - Diversified (0.20%) Pactiv Corp (a) FMC Corp 98 Data Processing & Management (1.59%) Chemicals - Specialty (0.99%) Broadridge Financial Solutions Inc Lubrizol Corp 79 Dun & Bradstreet Corp Sigma-Aldrich Corp Terra Industries Inc Distribution & Wholesale (0.83%) Ingram Micro Inc (a) Coal (0.29%) Peabody Energy Corp 48 Diversified Manufacturing Operations (2.11%) Walter Energy Inc 90 Carlisle Cos Inc Cooper Industries PLC Harsco Corp Coatings & Paint (0.34%) ITT Corp Sherwin-Williams Co/The SPX Corp Commercial Services (0.46%) Weight Watchers International Inc E-Commerce - Services (0.93%) Priceline.com Inc (a) Commercial Services - Finance (4.27%) H&R Block Inc Electric - Integrated (1.11%) Moody's Corp DTE Energy Co Total System Services Inc Northeast Utilities Western Union Co/The Wright Express Corp (a) Electronic Components - Miscellaneous (1.29%) Garmin Ltd Schedule of Investments MidCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors (1.80%) Industrial Audio & Video Products (1.13%) Broadcom Corp (a) 18,250 $ Dolby Laboratories Inc (a) 14,350 $ Nvidia Corp (a) Industrial Gases (0.97%) Airgas Inc Electronic Parts Distribution (0.35%) Arrow Electronics Inc (a) Instruments - Controls (0.47%) Mettler-Toledo International Inc (a) Electronics - Military (0.75%) L-3 Communications Holdings Inc Instruments - Scientific (0.72%) Waters Corp (a) Engineering - Research & Development Services (3.41%) EMCOR Group Inc (a) Internet Security (2.21%) Fluor Corp McAfee Inc (a) Jacobs Engineering Group Inc (a) VeriSign Inc (a) Shaw Group Inc/The (a) Investment Management & Advisory Services (1.46%) Enterprise Software & Services (2.20%) Eaton Vance Corp BMC Software Inc (a) Federated Investors Inc CA Inc Waddell & Reed Financial Inc Sybase Inc (a) Life & Health Insurance (0.46%) Finance - Credit Card (1.46%) Aflac Inc Discover Financial Services Machinery - Pumps (0.59%) Finance - Investment Banker & Broker (2.54%) Flowserve Corp Greenhill & Co Inc optionsXpress Holdings Inc Medical - Biomedical/Gene (2.62%) Raymond James Financial Inc 65 Cubist Pharmaceuticals Inc (a) 65 TD Ameritrade Holding Corp (a) Illumina Inc (a) Life Technologies Corp (a) 33 Millipore Corp (a) Food - Canned (1.00%) Del Monte Foods Co PDL BioPharma Inc 46 Food - Dairy Products (1.17%) Medical - Drugs (2.51%) Dean Foods Co (a) Endo Pharmaceuticals Holdings Inc (a) Forest Laboratories Inc (a) Food - Miscellaneous/Diversified (0.51%) Sepracor Inc (a) ConAgra Foods Inc Gas - Distribution (2.15%) Medical - HMO (2.42%) AGL Resources Inc Cigna Corp New Jersey Resources Corp 44 Coventry Health Care Inc (a) Sempra Energy Humana Inc (a) Hospital Beds & Equipment (1.09%) Medical Information Systems (0.88%) Kinetic Concepts Inc (a) IMS Health Inc Independent Power Producer (0.76%) Medical Instruments (1.88%) Mirant Corp (a) Beckman Coulter Inc Schedule of Investments MidCap Growth Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical Instruments (continued) Retail - Apparel & Shoe (2.74%) St Jude Medical Inc (a) 14,800 $ Aeropostale Inc (a) 10,250 $ Buckle Inc/The 57 Medical Laboratory & Testing Service (0.58%) Gap Inc/The Laboratory Corp of America Holdings (a) Ross Stores Inc Medical Products (0.80%) Retail - Auto Parts (1.76%) Henry Schein Inc (a) Advance Auto Parts Inc AutoZone Inc (a) Metal - Iron (1.28%) Cliffs Natural Resources Inc Retail - Automobile (0.67%) Metal Processors & Fabrication (0.42%) Copart Inc (a) Precision Castparts Corp Retail - Discount (2.34%) Multi-Line Insurance (0.27%) BJ's Wholesale Club Inc (a) American Financial Group Inc/OH Dollar Tree Inc (a) Family Dollar Stores Inc Office Automation & Equipment (0.99%) Pitney Bowes Inc Xerox Corp Retail - Major Department Store (1.24%) TJX Cos Inc Oil & Gas Drilling (2.07%) Retail - Petroleum Products (0.75%) ENSCO International Inc World Fuel Services Corp Noble Corp Retail - Restaurants (0.72%) Yum! Brands Inc Oil Company - Exploration & Production (0.93%) Nexen Inc Schools (1.55%) Southwestern Energy Co (a) Apollo Group Inc (a) Corinthian Colleges Inc (a) 46 Oil Company - Integrated (1.14%) ITT Educational Services Inc (a) Murphy Oil Corp Semiconductor Component - Integrated Circuits (2.17%) Oil Refining & Marketing (0.61%) Cypress Semiconductor Corp (a) Tesoro Corp/Texas Linear Technology Corp Pharmacy Services (0.54%) Omnicare Inc Semiconductor Equipment (0.92%) Tessera Technologies Inc (a) Physical Therapy & Rehabilitation Centers (0.55%) Healthsouth Corp (a) Steel - Producers (0.18%) Nucor Corp 88 Reinsurance (1.04%) Validus Holdings Ltd Telephone - Integrated (0.71%) Windstream Corp REITS - Storage (1.29%) Public Storage Therapeutics (0.14%) Warner Chilcott PLC (a) 69 Rental - Auto & Equipment (0.13%) Avis Budget Group Inc (a) 61 Tobacco (0.33%) Reynolds American Inc Schedule of Investments MidCap Growth Account I September 30, 2009 (unaudited) Shares Value Held (000's) COMMON STOCKS (continued) Toys (0.86%) Marvel Entertainment Inc (a) 8,425 $ Transport - Marine (1.47%) Kirby Corp (a) Tidewater Inc Vitamins & Nutrition Products (1.11%) Herbalife Ltd Web Portals (0.33%) Sohu.com Inc (a) TOTAL COMMON STOCKS $ 48,029 Total Investments $ 48,029 Other Assets in Excess of Liabilities, Net - 0.78% TOTAL NET ASSETS - 100.00% $ 48,406 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 5,402 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 27.26% Consumer, Cyclical 15.78% Technology 15.39% Industrial 14.03% Financial 8.52% Communications 5.22% Energy 5.04% Utilities 4.02% Basic Materials 3.96% Other Assets in Excess of Liabilities, Net 0.78% TOTAL NET ASSETS 100.00% Schedule of Investments MidCap Stock Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (96.86%) COMMON STOCKS (continued) Aerospace & Defense (1.73%) Electric - Integrated (continued) Spirit Aerosystems Holdings Inc (a) 66,000 $ Wisconsin Energy Corp 48,200 $ Airlines (2.90%) AMR Corp (a) Electronic Components - Semiconductors (2.76%) Continental Airlines Inc (a) Microchip Technology Inc Electronic Parts Distribution (2.59%) Auto - Medium & Heavy Duty Trucks (1.67%) Arrow Electronics Inc (a) PACCAR Inc Engineering - Research & Development Services (1.92%) Auto/Truck Parts & Equipment - Original (2.62%) Jacobs Engineering Group Inc (a) Magna International Inc Enterprise Software & Services (2.32%) Chemicals - Specialty (3.08%) BMC Software Inc (a) Cabot Corp Lubrizol Corp Food - Dairy Products (0.56%) Dean Foods Co (a) Coatings & Paint (2.42%) Machinery Tools & Related Products (3.29%) Valspar Corp Lincoln Electric Holdings Inc Commercial Banks (2.40%) Medical - Hospitals (2.65%) Cullen/Frost Bankers Inc Universal Health Services Inc TCF Financial Corp Medical - Wholesale Drug Distribution (0.51%) AmerisourceBergen Corp Commercial Services (2.63%) Weight Watchers International Inc Medical Information Systems (2.18%) IMS Health Inc Commercial Services - Finance (2.95%) Lender Processing Services Inc Medical Instruments (2.17%) Edwards Lifesciences Corp (a) Computers - Integrated Systems (0.84%) Diebold Inc Medical Laboratory & Testing Service (2.72%) Covance Inc (a) Computers - Memory Devices (1.85%) NetApp Inc (a) Non-Hazardous Waste Disposal (2.55%) Republic Services Inc Cosmetics & Toiletries (2.22%) Estee Lauder Cos Inc/The Oil & Gas Drilling (2.09%) Nabors Industries Ltd (a) Data Processing & Management (2.29%) Fidelity National Information Services Inc Oil Company - Exploration & Production (2.30%) Cimarex Energy Co Diversified Manufacturing Operations (2.19%) Teleflex Inc Comstock Resources Inc (a) E-Commerce - Services (0.38%) Oil Refining & Marketing (2.06%) NetFlix Inc (a) Frontier Oil Corp Electric - Integrated (7.35%) Property & Casualty Insurance (5.31%) DTE Energy Co Fidelity National Financial Inc Northeast Utilities Schedule of Investments MidCap Stock Account September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Property & Casualty Insurance (continued) Diversified Banking Institutions (continued) HCC Insurance Holdings Inc 67,211 $ Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 Reinsurance (1.52%) (collateralized by Sovereign Agency Max Capital Group Ltd Issues; $157,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) $ 154 $ REITS - Office Property (2.31%) Investment in Joint Trading Account; Alexandria Real Estate Equities Inc Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; REITS - Shopping Centers (1.94%) $548,000; 0.00%; dated 02/26/10) Tanger Factory Outlet Centers Rental - Auto & Equipment (1.15%) TOTAL REPURCHASE AGREEMENTS $ 1,782 Aaron's Inc Total Investments $ 68,405 Other Assets in Excess of Liabilities, Net - 0.55% Retail - Apparel & Shoe (1.15%) Nordstrom Inc TOTAL NET ASSETS - 100.00% $ 68,780 Retail - Jewelry (2.77%) (a) Non-Income Producing Security Tiffany & Co Retail - Restaurants (1.54%) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Chipotle Mexican Grill Inc (a) of investments held by the account as of the period end were as follows: Savings & Loans - Thrifts (2.34%) Unrealized Appreciation $ 15,955 Washington Federal Inc Unrealized Depreciation Toys (2.57%) Net Unrealized Appreciation (Depreciation) Mattel Inc Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Transport - Marine (2.07%) Tidewater Inc Portfolio Summary (unaudited) TOTAL COMMON STOCKS $ 66,623 Sector Percent Financial 18.41% Principal Consumer, Non-cyclical 17.57% Amount Value Industrial 16.34% (000's) (000's) Consumer, Cyclical 15.23% REPURCHASE AGREEMENTS (2.59%) Technology 12.23% Utilities 7.35% Diversified Banking Institutions (2.59%) Energy 6.45% Investment in Joint Trading Account; Bank Basic Materials 5.50% of America Repurchase Agreement; 0.03% Communications 0.37% dated 09/30/09 maturing 10/01/09 Other Assets in Excess of Liabilities, Net 0.55% (collateralized by Sovereign Agency TOTAL NET ASSETS 100.00% Issues; $564,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 553 $ Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $548,000; 0.88%; dated 12/31/10 - 03/31/11) Schedule of Investments MidCap Value Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (102.24%) COMMON STOCKS (continued) Agricultural Operations (1.37%) Computers - Memory Devices (1.08%) Bunge Ltd 20,900 $ Seagate Technology 41,300 $ Western Digital Corp (a) Airlines (0.29%) Alaska Air Group Inc (a) Skywest Inc Computers - Peripheral Equipment (1.11%) Lexmark International Inc (a) Apparel Manufacturers (0.94%) Consulting Services (0.27%) Jones Apparel Group Inc SAIC Inc (a) Audio & Video Products (0.38%) Containers - Paper & Plastic (1.52%) Harman International Industries Inc Pactiv Corp (a) Rock-Tenn Co Auto/Truck Parts & Equipment - Original (0.53%) Sonoco Products Co TRW Automotive Holdings Corp (a) Beverages - Non-Alcoholic (0.92%) Distribution & Wholesale (0.94%) Coca-Cola Enterprises Inc Ingram Micro Inc (a) WESCO International Inc (a) Building - Heavy Construction (0.46%) Tutor Perini Corp (a) Diversified Manufacturing Operations (1.94%) Building - Residential & Commercial (0.84%) AO Smith Corp Lennar Corp Crane Co Teleflex Inc Cable/Satellite TV (1.10%) Trinity Industries Inc DISH Network Corp (a) Electric - Integrated (6.84%) Cellular Telecommunications (0.11%) Alliant Energy Corp US Cellular Corp (a) Ameren Corp Chemicals - Diversified (0.62%) Consolidated Edison Inc Huntsman Corp. Constellation Energy Group Inc DTE Energy Co Chemicals - Specialty (2.39%) Integrys Energy Group Inc Ashland Inc Northeast Utilities Cytec Industries Inc Pepco Holdings Inc Lubrizol Corp Pinnacle West Capital Corp Portland General Electric Co Commercial Services (0.70%) TECO Energy Inc Convergys Corp (a) Xcel Energy Inc DynCorp International Inc (a) Electric Products - Miscellaneous (0.71%) Commercial Services - Finance (0.29%) Molex Inc Deluxe Corp Electronic Components - Miscellaneous (1.17%) Computer Services (1.80%) Benchmark Electronics Inc (a) Affiliated Computer Services Inc (a) Jabil Circuit Inc Computer Sciences Corp (a) Vishay Intertechnology Inc (a) Schedule of Investments MidCap Value Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors (0.53%) Human Resources (1.46%) Fairchild Semiconductor International Inc (a) 49,400 $ Manpower Inc 24,700 $ Electronic Parts Distribution (0.91%) Independent Power Producer (1.21%) Avnet Inc (a) Mirant Corp (a) RRI Energy Inc (a) Electronics - Military (0.21%) L-3 Communications Holdings Inc Insurance Brokers (1.37%) Engineering - Research & Development Services (1.63%) Arthur J Gallagher & Co KBR Inc Brown & Brown Inc URS Corp (a) Life & Health Insurance (1.74%) Enterprise Software & Services (0.62%) Lincoln National Corp Novell Inc (a) Protective Life Corp Universal American Corp/NY (a) Finance - Credit Card (0.92%) Discover Financial Services Machinery - Construction & Mining (0.77%) Finance - Investment Banker & Broker (0.46%) Terex Corp (a) Investment Technology Group Inc (a) Machinery - Farm (0.84%) Finance - Other Services (1.65%) AGCO Corp (a) NASDAQ OMX Group Inc/The (a) Machinery - General Industry (0.76%) NYSE Euronext Gardner Denver Inc (a) Food - Canned (0.95%) Medical - Drugs (2.39%) Del Monte Foods Co Forest Laboratories Inc (a) King Pharmaceuticals Inc (a) Food - Meat Products (0.71%) Tyson Foods Inc Medical - Generic Drugs (0.35%) Food - Miscellaneous/Diversified (0.18%) Par Pharmaceutical Cos Inc (a) Chiquita Brands International Inc (a) Medical - HMO (3.41%) Food - Retail (2.50%) Centene Corp (a) Safeway Inc Coventry Health Care Inc (a) SUPERVALU Inc Health Net Inc (a) Weis Markets Inc 61 Healthspring Inc (a) Winn-Dixie Stores Inc (a) 99 Humana Inc (a) Magellan Health Services Inc (a) Gas - Distribution (2.86%) Atmos Energy Corp Metal Processors & Fabrication (0.76%) NiSource Inc Timken Co Southwest Gas Corp Multi-Line Insurance (4.50%) UGI Corp American Financial Group Inc/OH Vectren Corp Assurant Inc Old Republic International Corp Hospital Beds & Equipment (0.57%) XL Capital Ltd Kinetic Concepts Inc (a) Schedule of Investments MidCap Value Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Office Automation & Equipment (0.62%) Reinsurance (continued) Xerox Corp 76,500 $ Axis Capital Holdings Ltd 32,000 $ Endurance Specialty Holdings Ltd Oil - Field Services (0.97%) PartnerRe Ltd Oil States International Inc (a) RenaissanceRe Holdings Ltd Transatlantic Holdings Inc Oil & Gas Drilling (1.80%) ENSCO International Inc Rowan Cos Inc REITS - Apartments (1.91%) Unit Corp (a) Camden Property Trust Equity Residential UDR Inc 50 Oil Company - Exploration & Production (1.86%) Newfield Exploration Co (a) Plains Exploration & Production Co (a) REITS - Diversified (0.89%) Liberty Property Trust Oil Company - Integrated (1.48%) REITS - Hotels (1.08%) Murphy Oil Corp Hospitality Properties Trust Oil Refining & Marketing (1.89%) REITS - Office Property (2.05%) Frontier Oil Corp Brandywine Realty Trust Sunoco Inc HRPT Properties Trust Tesoro Corp/Texas Mack-Cali Realty Corp Pharmacy Services (0.12%) REITS - Warehouse & Industrial (1.27%) Omnicare Inc ProLogis Pipelines (1.08%) Rental - Auto & Equipment (0.29%) Oneok Inc Rent-A-Center Inc/TX (a) Property & Casualty Insurance (0.96%) Retail - Apparel & Shoe (0.66%) Fidelity National Financial Inc Foot Locker Inc Infinity Property & Casualty Corp 72 OneBeacon Insurance Group Ltd Retail - Consumer Electronics (0.92%) RadioShack Corp Publicly Traded Investment Fund (2.88%) Retail - Discount (0.86%) iShares Russell 2000 Value Index Fund BJ's Wholesale Club Inc (a) SPDR Trust Series 1 Retail - Hair Salons (0.29%) Racetracks (0.82%) Regis Corp International Speedway Corp Penn National Gaming Inc (a) Retail - Office Supplies (0.31%) Office Depot Inc (a) Regional Banks (2.10%) Retail - Restaurants (0.18%) Fifth Third Bancorp Bob Evans Farms Inc Keycorp Satellite Telecommunications (0.18%) EchoStar Holding Corp (a) Reinsurance (5.50%) Allied World Assurance Co Holdings Ltd Aspen Insurance Holdings Ltd Schedule of Investments MidCap Value Account II September 30, 2009 (unaudited) Principal Shares Value Amount Value Held (000's) (000's) (000's) COMMON STOCKS (continued) REPURCHASE AGREEMENTS (continued) Schools (0.93%) Diversified Banking Institutions (continued) Washington Post Co/The 1,900 $ Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; Steel - Producers (0.33%) 0.03% dated 09/30/09 maturing 10/01/09 Carpenter Technology Corp (collateralized by Sovereign Agency Issue; $141,000; 0.00%; dated 02/26/10) $ 138 $ Telecommunication Equipment (1.34%) Arris Group Inc (a) TOTAL REPURCHASE AGREEMENTS $ 457 Plantronics Inc 80 Total Investments $ 98,220 Tellabs Inc (a) Liabilities in Excess of Other Assets, Net - (2.72)% TOTAL NET ASSETS - 100.00% $ 95,615 Telephone - Integrated (1.20%) Qwest Communications International Inc (a) Non-Income Producing Security Television (0.26%) CBS Corp Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Transport - Marine (0.85%) of investments held by the account as of the period end were as follows: Tidewater Inc Unrealized Appreciation $ 15,163 Transport - Services (0.76%) Unrealized Depreciation Ryder System Inc Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes Transport - Truck (0.59%) All dollar amounts are shown in thousands (000's) Con-way Inc Portfolio Summary (unaudited) Web Portals (0.28%) Sector Percent United Online Inc Financial 26.89% Consumer, Non-cyclical 16.43% Wire & Cable Products (0.15%) Industrial 14.04% General Cable Corp (a) Utilities 10.91% TOTAL COMMON STOCKS $ 97,763 Energy 9.08% Consumer, Cyclical 8.94% Principal Technology 5.76% Amount Value Communications 4.46% (000's) (000's) Basic Materials 3.33% Exchange Traded Funds 2.88% REPURCHASE AGREEMENTS (0.48%) Liabilities in Excess of Other Assets, Net (2.72%) Diversified Banking Institutions (0.48%) TOTAL NET ASSETS 100.00% Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $145,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 142 $ Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $141,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $40,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) 39 39 Schedule of Investments Money Market Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) COMMERCIAL PAPER (91.83%) COMMERCIAL PAPER (continued) Beverages - Non-Alcoholic (2.38%) Diversified Banking Institutions (continued) Coca-Cola Co/The Royal Bank of Scotland Group PLC 0.33%, 10/ 5/2009 $ 2,000 $ 0.34%, 12/ 1/2009 (a) $ 2,000 $ 0.22%, 10/14/2009 (a) 2,000 0.34%, 12/16/2009 (a) 1,800 0.27%, 11/ 2/2009 (a) 2,000 Societe Generale North America Inc 0.33%, 11/ 6/2009 (a) 2,000 0.34%, 10/ 1/2009 1,900 0.22%, 1/ 6/2010 (a) 1,810 0.67%, 10/ 6/2009 1,500 0.63%, 10/ 8/2009 1,800 0.56%, 10/16/2009 2,300 Chemicals - Diversified (2.67%) 0.42%, 12/22/2009 2,000 BASF AG 0.42%, 1/29/2010 2,000 BASF SE Diversified Financial Services (4.76%) 0.40%, 11/23/2009 (a) 2,000 General Electric Capital 0.50%, 2/23/2010 (a) 2,000 0.24%, 10/ 2/2009 1,800 0.65%, 7/ 9/2010 (a) 1,500 0.23%, 10/ 5/2009 2,000 EI Du Pont de Nemours & Co 0.20%, 10/14/2009 1,500 0.43%, 6/22/2010 (a) 2,000 0.21%, 11/ 6/2009 1,500 0.55%, 9/13/2010 1,500 Nordea North America Inc/DE 0.20%, 10/14/2009 1,280 Commercial Banks (6.92%) 0.24%, 12/ 1/2009 1,500 Australia & New Zealand Banking Group Ltd Rabobank USA Financial Corp 0.27%, 12/11/2009 (a) 2,000 0.43%, 11/24/2009 2,300 0.39%, 2/17/2010 (a) 1,500 0.47%, 11/25/2009 1,330 DnB NOR Bank ASA 0.50%, 12/ 8/2009 1,200 0.50%, 10/26/2009 2,100 0.24%, 12/10/2009 2,000 0.51%, 10/27/2009 1,800 0.30%, 2/18/2010 1,200 0.50%, 10/30/2009 2,100 0.32%, 3/10/2010 2,000 0.62%, 12/10/2009 1,700 0.55%, 12/17/2009 1,900 Diversified Manufacturing Operations (0.53%) National Australia Funding General Electric 0.99%, 10/ 9/2009 1,270 3.99%, 12/29/2009 2,200 0.98%, 10/13/2009 (a) 2,000 0.92%, 10/23/2009 1,800 Electric - Integrated (5.55%) 0.44%, 11/ 3/2009 2,200 E. ON AG Toronto-Dominion Holdings USA Inc 0.67%, 10/ 2/2009 (a) 1,900 0.35%, 3/15/2010 (a) 1,600 0.63%, 10/22/2009 (a) 2,000 Westpac Banking Corp 0.59%, 11/ 5/2009 1,600 0.29%, 11/ 3/2009 (a) 2,000 0.59%, 11/ 6/2009 1,600 0.31%, 12/ 3/2009 (a) 2,000 0.40%, 12/23/2009 2,300 0.38%, 2/ 4/2010 (a) 2,000 GDF Suez 0.38%, 2/22/2010 (a) 525 0.21%, 10/ 6/2009 (a) 2,300 0.20%, 10/ 7/2009 (a) 1,340 0.19%, 10/28/2009 (a) 1,670 Diversified Banking Institutions (5.70%) JP Morgan Chase & Co 0.21%, 10/29/2009 2,200 0.45%, 12/ 8/2009 1,900 0.17%, 10/30/2009 (a) 1,650 JP Morgan Chase Funding Inc 0.18%, 11/ 5/2009 (a) 1,000 0.19%, 10/ 9/2009 (a) 1,200 Southern Co Funding Corp 0.40%, 10/19/2009 (a) 2,050 0.20%, 10/ 1/2009 (a) 1,650 0.40%, 12/15/2009 (a) 2,000 0.15%, 10/30/2009 (a) 1,620 0.30%, 12/21/2009 (a) 1,500 0.30%, 4/ 1/2010 (a) 1,500 Schedule of Investments Money Market Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) COMMERCIAL PAPER (continued) COMMERCIAL PAPER (continued) Fiduciary Banks (0.53%) Finance - Mortgage Loan/Banker (4.46%) State Street Corp Fannie Mae Discount Notes 0.30%, 1/21/2010 $ 2,200 $ 0.75%, 11/ 2/2009 $ 2,000 $ 0.66%, 11/ 9/2009 2,100 Finance - Auto Loans (6.55%) Federal Home Loan Bank Discount Notes American Honda Finance Corp 0.22%, 10/21/2009 2,000 0.23%, 10/15/2009 0.21%, 10/23/2009 2,000 0.25%, 11/16/2009 0.41%, 1/ 5/2010 1,740 0.30%, 11/18/2009 0.31%, 1/15/2010 2,750 0.25%, 11/19/2009 Freddie Mac Discount Notes 0.28%, 11/23/2009 0.63%, 10/13/2009 2,000 PACCAR Financial Corp 0.52%, 12/ 7/2009 1,760 0.27%, 10/22/2009 0.28%, 12/14/2009 2,000 0.22%, 11/12/2009 0.22%, 11/13/2009 0.22%, 11/16/2009 Finance - Other Services (3.04%) Private Export Funding Corp 0.22%, 12/21/2009 0.32%, 11/ 4/2009 2,000 Toyota Motor Credit Corp 0.29%, 11/13/2009 2,100 0.32%, 10/ 7/2009 0.31%, 10/22/2009 0.29%, 12/ 2/2009 (a) 4,000 3.73%, 11/ 3/2009 0.40%, 12/14/2009 2,100 3.71%, 11/ 4/2009 0.34%, 3/ 9/2010 (a) 2,300 0.25%, 12/ 9/2009 Food - Miscellaneous/Diversified (0.49%) Unilever Capital Corp Finance - Commercial (0.49%) 0.12%, 11/ 4/2009 (a) 2,000 Caterpillar Financial Services Corp 0.60%, 11/12/2009 Life & Health Insurance (0.36%) New York Life Capital Corp Finance - Credit Card (1.01%) 0.25%, 11/ 9/2009 (a) 1,500 American Express Credit 0.26%, 10/ 1/2009 Medical - Drugs (2.64%) 0.50%, 10/19/2009 Pfizer Inc 0.37%, 10/21/2009 0.32%, 11/ 3/2009 (a) 2,120 0.32%, 12/ 3/2009 (a) 2,200 Finance - Investment Banker & Broker (4.97%) 0.36%, 12/ 8/2009 (a) 2,070 BNP Paribas Finance Inc Pfizer Investment Capital 0.82%, 11/ 2/2009 0.50%, 2/10/2010 2,200 0.25%, 11/25/2009 0.47%, 2/17/2010 2,275 0.24%, 12/ 4/2009 0.40%, 2/ 4/2010 Money Center Banks (1.31%) 0.43%, 2/10/2010 Intesa Funding LLC ING US Funding LLC 0.205%, 10/27/2009 2,000 0.31%, 11/10/2009 0.22%, 12/18/2009 2,200 0.24%, 12/ 4/2009 UBS Finance Delaware LLC 0.42%, 12/28/2009 0.41%, 2/26/2010 1,200 4.13%, 1/20/2010 0.45%, 1/27/2010 Oil Company - Integrated (1.04%) 0.29%, 2/16/2010 BP Capital Markets PLC 0.45%, 10/15/2009 2,290 Schedule of Investments Money Market Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) COMMERCIAL PAPER (continued) COMMERCIAL PAPER (continued) Oil Company - Integrated (continued) Special Purpose Entity (continued) Shell International Finance BV Danske Corp 0.16%, 10/16/2009 (a) $ 2,000 $ 0.22%, 10/13/2009 (a) $ 2,300 $ 0.25%, 11/30/2009 (a) Publicly Traded Investment Fund (3.91%) 0.23%, 12/16/2009 (a) Cash Account Trust - Government & Agency 0.42%, 2/ 1/2010 (a) DWS Government Cash Securities Port Gemini Securitization Corp LLC 0.12%, 12/31/2009 0.35%, 10/ 2/2009 (a) Columbia Funds Series Trust - Columbia 0.21%, 10/ 8/2009 (a) Money Market Reserves 0.30%, 10/14/2009 (a) 0.13%, 12/31/2009 0.30%, 10/21/2009 (a) FFI Government Fund 0.21%, 11/ 6/2009 (a) 0.14%, 12/31/2009 0.28%, 11/17/2009 (a) JP Morgan Prime Money Market Fund 0.22%, 12/31/2009 Metlife Funding Inc 0.20%, 10/22/2009 0.29%, 11/20/2009 Special Purpose Banks (1.46%) Park Avenue Receivables Corp Kreditanstalt fuer Wiederaufbau 0.25%, 10/ 5/2009 (a) 0.19%, 10/15/2009 (a) 0.19%, 10/16/2009 (a) 0.16%, 12/28/2009 (a) 0.19%, 10/20/2009 (a) 0.20%, 12/30/2009 (a) 0.19%, 10/21/2009 (a) 0.20%, 11/12/2009 (a) Special Purpose Entity (28.48%) Prudential Funding Corp CAFCO LLC 0.28%, 10/ 6/2009 0.35%, 10/ 9/2009 (a) 0.29%, 10/20/2009 0.35%, 10/20/2009 (a) 0.27%, 11/17/2009 0.30%, 11/17/2009 (a) Ranger Funding Co LLC 3.90%, 12/ 7/2009 (a) 0.32%, 10/19/2009 (a) 0.33%, 1/12/2010 (a) 0.21%, 11/ 9/2009 (a) 0.32%, 1/27/2010 (a) 0.33%, 11/20/2009 (a) Calyon North America Inc 0.23%, 12/ 9/2009 (a) 0.98%, 11/ 5/2009 Sheffield Receivables Corp 0.40%, 11/16/2009 0.23%, 10/ 1/2009 (a) 0.40%, 11/27/2009 0.25%, 10/ 6/2009 (a) 0.44%, 1/ 4/2010 0.26%, 10/ 7/2009 (a) 0.55%, 1/19/2010 0.26%, 10/ 9/2009 (a) 0.45%, 6/10/2010 0.26%, 11/ 5/2009 (a) CBA Delaware Finance Inc 0.60%, 12/ 1/2009 (a) 0.21%, 10/30/2009 Straight - A Funding LLC Charta Corp 0.20%, 10/27/2009 0.22%, 10/29/2009 (a) 0.23%, 12/ 9/2009 0.30%, 11/18/2009 (a) 0.23%, 12/10/2009 0.25%, 12/ 1/2009 (a) Yorktown Capital LLC 0.35%, 3/ 2/2010 (a) 0.19%, 10/ 8/2009 (a) 0.43%, 4/ 1/2010 (a) 0.28%, 11/10/2009 (a) CRC Funding LLC 0.30%, 12/16/2009 0.27%, 10/29/2009 (a) 0.23%, 12/18/2009 (a) 0.35%, 11/ 2/2009 (a) 0.35%, 11/10/2009 (a) Telephone - Integrated (1.37%) 0.32%, 1/27/2010 (a) Telstra Corp Ltd 0.38%, 4/ 5/2010 0.27%, 11/16/2009 (a) Schedule of Investments Money Market Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) COMMERCIAL PAPER (continued) BONDS (continued) Telephone - Integrated (continued) Automobile Sequential (continued) Telstra Corp Ltd (continued) Honda Auto Receivables Owner Trust 0.33%, 11/25/2009 $ 2,500 $ 1.32%, 5/17/2010 (b) $ 496 $ 0.23%, 12/ 1/2009 (a) Hyundai Auto Receivables Trust 0.36%, 9/15/2010 Nissan Auto Receivables Owner Trust Tools - Hand Held (1.21%) 1.76%, 4/15/2010 Stanley Works/The Volkswagen Auto Lease Trust 0.25%, 11/10/2009 (a) 1.45%, 5/17/2010 (b) 0.24%, 11/20/2009 (a) 0.24%, 11/24/2009 (a) Life & Health Insurance (0.24%) Monumental Global Funding III TOTAL COMMERCIAL PAPER $ 377,863 1.26%, 10/19/2009 (a)(c) CERTIFICATE OF DEPOSIT (4.13%) Medical Laboratory & Testing Service (0.32%) Commercial Banks (1.34%) Roche Holdings Inc Citibank NA 1.39%, 11/25/2009 (a)(b) 0.35%, 10/28/2009 0.50%, 3/ 1/2010 TOTAL BONDS $ 8,674 US Bank NA MUNICIPAL BONDS (1.91%) 0.66%, 5/18/2010 California (0.41%) California Statewide Communities Development Authority Fannie Mae Diversified Banking Institutions (0.46%) 0.55%, 12/15/2036 Bank of America NA County of Sacramento CA Bayersiche 0.50%, 12/11/2009 Landesbank 0.40%, 7/ 1/2022 Diversified Financial Services (0.27%) San Jose Redevelopment Agency/CA JP Nordea Bank Morgan Chase Bank 1.07%, 5/21/2010 0.32%, 8/ 1/2028 Regional Banks (2.06%) Bank of America NA Colorado (0.34%) 0.46%, 1/12/2010 City of Colorado Springs CO 0.35%, 1/26/2010 0.75%, 11/ 1/2027 0.44%, 2/18/2010 Sheridan Redevelopment Agency Citibank NA 2.00%, 12/ 1/2029 0.43%, 2/22/2010 0.45%, 6/14/2010 Illinois (0.22%) City of Chicago IL US Bank NA TOTAL CERTIFICATE OF DEPOSIT $ 17,000 1.34%, 7/ 8/2010 BONDS (2.11%) Asset Backed Securities (0.13%) Indiana (0.10%) CNH Equipment Trust Ball State University Foundation Inc 1.74%, 4/15/2010 (b) 72 72 0.45%, 9/ 1/2031 John Deere Owner Trust 1.13%, 7/ 2/2010 Iowa (0.19%) Iowa Finance Authority 0.45%, 3/ 1/2018 Automobile Sequential (1.42%) Iowa Finance Authority Dexia/Fannie Bank of America Auto Trust Mae/Ginnie Mae 0.67%, 7/15/2010 (a) 0.42%, 1/ 1/2038 BMW Vehicle Lease Trust 0.79%, 6/15/2010 Schedule of Investments Money Market Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Principal Sector Percent Amount Value (000's) (000's) Financial 69.95% Consumer, Non-cyclical 5.82% MUNICIPAL BONDS (continued) Utilities 5.55% Michigan (0.12%) Government 4.70% Calvin College JP Morgan Chase Exchange Traded Funds 3.91% 0.44%, 10/ 1/2037 $ 500 $ Basic Materials 2.67% Industrial 1.75% Asset Backed Securities 1.55% Minnesota (0.02%) Communications 1.37% St Paul Housing & Redevelopment Energy 1.04% Authority/MN Insured 1.02% 0.50%, 1/ 1/2024 Revenue 0.72% Tax Allocation 0.17% New York (0.18%) Liabilities in Excess of Other Assets, Net (0.22%) New York State Housing Finance Agency TOTAL NET ASSETS 100.00% Fannie Mae 0.40%, 5/15/2033 Pennsylvania (0.18%) Montgomery County Industrial Development Authority/PA JP Morgan Chase 0.55%, 8/ 1/2037 Washington (0.15%) Washington State Housing Finance Commission/WA 0.40%, 7/ 1/2030 Washington State Housing Finance Commission/WA Fannie Mae 0.55%, 5/15/2033 TOTAL MUNICIPAL BONDS $ 7,845 U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (0.24%) U.S. Treasury Bill (0.24%) 0.43%, 6/ 3/2010 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 1,007 Total Investments $ 412,389 Liabilities in Excess of Other Assets, Net - (0.22)% TOTAL NET ASSETS - 100.00% $ 411,496 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $175,482 or 42.64% of net assets. (b) Variable Rate. Rate shown is in effect at September 30, 2009. (c) Security is Illiquid Schedule of Investments Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (22.92%) BONDS (continued) Finance - Mortgage Loan/Banker (4.73%) Regional Agencies (0.16%) Fannie Mae US Department of Housing and Urban 3.00%, 9/16/2014 $ 3,000 $ Development Federal Farm Credit Bank 6.16%, 8/ 1/2011 $ 317 $ 3.70%, 5/15/2013 TOTAL BONDS $ 48,334 Federal Home Loan Banks U.S. GOVERNMENT & GOVERNMENT AGENCY 7.38%, 2/12/2010 OBLIGATIONS (70.55%) 4.50%, 9/16/2013 Federal Home Loan Mortgage Corporation (FHLMC) (34.31%) 7.00%, 11/ 1/2012 6 7 Mortgage Backed Securities (18.03%) 6.00%, 1/ 1/2013 44 47 Banc of America Mortgage Securities Inc 7.00%, 1/ 1/2013 15 16 4.75%, 8/25/2033 5.50%, 5/25/2034 6.50%, 11/ 1/2016 72 77 Chase Mortgage Finance Corp 6.00%, 4/ 1/2017 6.00%, 5/25/2035 6.00%, 4/ 1/2017 Citicorp Mortgage Securities Inc 6.00%, 5/ 1/2017 5.50%, 3/25/2035 4.50%, 4/ 1/2018 Countrywide Home Loan Mortgage Pass 5.50%, 11/ 1/2018 Through Trust 6.50%, 12/ 1/2021 5.00%, 11/25/2018 6.50%, 4/ 1/2022 5.25%, 5/25/2034 6.50%, 5/ 1/2022 5.75%, 12/25/2035 6.50%, 5/ 1/2023 37 40 CS First Boston Mortgage Securities Corp 4.00%, 6/ 1/2024 5.75%, 4/25/2033 4.50%, 6/ 1/2024 Fannie Mae 8.70%, 12/25/2019 12 13 4.50%, 8/ 1/2024 8.00%, 4/25/2022 64 65 6.50%, 1/ 1/2028 17 18 5.00%, 2/25/2027 10 7.00%, 1/ 1/2028 5.50%, 2/25/2032 6.50%, 3/ 1/2029 30 32 7.00%, 4/25/2032 6.50%, 4/ 1/2029 Fannie Mae Grantor Trust 8.50%, 7/ 1/2029 49 56 7.30%, 5/25/2010 8.00%, 12/ 1/2030 18 20 Freddie Mac 7.50%, 2/ 1/2031 38 43 5.50%, 1/15/2033 6.00%, 5/ 1/2031 5.50%, 4/15/2033 (a) 7.00%, 6/ 1/2031 29 32 MASTR Alternative Loans Trust 6.50%, 10/ 1/2031 74 80 5.39%, 1/25/2020 (a) 7.00%, 10/ 1/2031 35 38 5.50%, 1/25/2020 6.50%, 1/ 1/2032 Prime Mortgage Trust 7.00%, 4/ 1/2032 4.75%, 10/25/2020 (a) 6.00%, 9/ 1/2032 Residential Funding Mortgage Securities I 5.50%, 11/ 1/2032 5.50%, 12/25/2033 5.00%, 2/ 1/2033 Structured Asset Securities Corp 6.00%, 4/25/2033 5.50%, 4/ 1/2033 5.00%, 5/25/2035 5.00%, 6/ 1/2033 Wells Fargo Mortgage Backed Securities Trust 4.50%, 8/ 1/2033 5.50%, 5/25/2035 4.50%, 8/ 1/2033 5.75%, 10/25/2036 (a) 5.00%, 8/ 1/2033 6.00%, 4/25/2037 5.00%, 8/ 1/2033 6.00%, 12/28/2037 (a) 5.50%, 8/ 1/2033 6.00%, 11/ 1/2033 6.00%, 11/ 1/2033 5.50%, 12/ 1/2033 Schedule of Investments Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (continued) OBLIGATIONS (continued) Federal Home Loan Mortgage Corporation Federal National Mortgage Association (FNMA) (FHLMC) (continued) (continued) 6.00%, 12/ 1/2033 $ 524 $ 6.00%, 8/ 1/2031 $ 293 $ 5.50%, 1/ 1/2034 7.00%, 11/ 1/2031 5.00%, 5/ 1/2034 6.50%, 1/ 1/2032 53 57 6.00%, 5/ 1/2034 6.50%, 3/ 1/2032 6.00%, 5/ 1/2034 6.50%, 3/ 1/2032 60 65 5.00%, 5/ 1/2035 6.50%, 4/ 1/2032 4.50%, 6/ 1/2035 6.50%, 8/ 1/2032 94 4.50%, 6/ 1/2035 6.50%, 11/ 1/2032 76 82 5.00%, 7/ 1/2035 6.50%, 11/ 1/2032 5.50%, 9/ 1/2035 6.50%, 12/ 1/2032 7.00%, 7/ 1/2036 5.50%, 2/ 1/2033 6.00%, 3/ 1/2037 6.50%, 2/ 1/2033 5.50%, 1/ 1/2038 5.50%, 5/ 1/2033 86 91 5.50%, 2/ 1/2038 5.50%, 5/ 1/2033 4.50%, 5/ 1/2039 5.50%, 6/ 1/2033 5.00%, 5/ 1/2039 5.50%, 2/ 1/2034 4.50%, 6/ 1/2039 6.00%, 2/ 1/2034 88 94 5.00%, 6/ 1/2039 5.50%, 4/ 1/2034 4.00%, 8/ 1/2039 5.00%, 6/ 1/2034 4.50%, 9/ 1/2039 5.50%, 7/ 1/2034 5.75%, 1/ 1/2037 (a) 6.50%, 7/ 1/2034 6.50%, 7/ 1/2034 Federal National Mortgage Association (FNMA) (22.33%) 5.50%, 8/ 1/2034 6.00%, 12/ 1/2016 5.50%, 9/ 1/2034 5.50%, 1/ 1/2017 5.50%, 11/ 1/2035 6.00%, 8/ 1/2017 6.50%, 2/ 1/2036 5.50%, 12/ 1/2017 6.50%, 5/ 1/2036 5.50%, 5/ 1/2018 6.00%, 9/ 1/2036 5.00%, 6/ 1/2018 6.01%, 10/ 1/2036 (a) 5.00%, 10/ 1/2018 6.00%, 4/ 1/2037 8.00%, 5/ 1/2022 3 3 6.00%, 7/ 1/2037 8.50%, 2/ 1/2023 2 2 6.00%, 9/ 1/2037 6.50%, 9/ 1/2024 5.50%, 3/ 1/2038 8.00%, 5/ 1/2027 93 6.00%, 5/ 1/2038 8.00%, 9/ 1/2027 20 23 5.00%, 4/ 1/2039 8.50%, 10/ 1/2027 68 78 4.00%, 5/ 1/2039 7.00%, 8/ 1/2028 77 85 6.50%, 11/ 1/2028 12 13 Government National Mortgage Association 7.00%, 12/ 1/2028 52 58 (GNMA) (6.03%) 6.50%, 2/ 1/2029 16 18 7.50%, 1/15/2023 2 3 6.50%, 3/ 1/2029 48 52 7.50%, 1/15/2023 3 3 6.50%, 4/ 1/2029 75 81 7.50%, 1/15/2023 2 2 7.00%, 4/ 1/2029 28 31 7.50%, 2/15/2023 2 2 6.50%, 7/ 1/2029 7.50%, 2/15/2023 4 5 7.50%, 11/ 1/2029 31 34 7.50%, 2/15/2023 9 10 9.00%, 9/ 1/2030 21 25 7.50%, 3/15/2023 5 5 6.50%, 6/ 1/2031 27 29 7.50%, 3/15/2023 12 13 6.50%, 6/ 1/2031 26 28 7.50%, 4/15/2023 33 37 Schedule of Investments Mortgage Securities Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (continued) OBLIGATIONS (continued) Government National Mortgage Association U.S. Treasury (continued) (GNMA) (continued) 4.50%, 2/15/2036 $ 820 $ 881 7.50%, 6/15/2023 $ 6 $ 7 16,624 7.50%, 6/15/2023 17 19 7.50%, 6/15/2023 19 21 TOTAL U.S. GOVERNMENT & GOVERNMENT 7.50%, 7/15/2023 1 1 AGENCY OBLIGATIONS $ 148,808 7.50%, 9/15/2023 10 11 REPURCHASE AGREEMENTS (6.04%) 7.50%, 9/15/2023 5 6 Diversified Banking Institutions (6.04%) 7.50%, 10/15/2023 27 30 Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% 7.50%, 10/15/2023 13 14 dated 09/30/09 maturing 10/01/09 7.50%, 11/15/2023 13 14 (collateralized by Sovereign Agency 8.00%, 7/15/2026 3 3 Issues; $4,033,000; 0.00% - 5.70%; dated 8.00%, 8/15/2026 8 9 11/13/09 - 11/19/24) $ 3,954 $ 3,954 8.00%, 1/15/2027 3 4 Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% 8.00%, 2/15/2027 1 1 dated 09/30/09 maturing 10/01/09 8.00%, 6/15/2027 1 1 (collateralized by US Treasury Notes; 7.00%, 1/15/2028 6 7 $3,921,000; 0.88%; dated 12/31/10 - 7.00%, 1/15/2028 7 7 03/31/11) 3,845 3,845 7.00%, 1/15/2028 31 34 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 7.00%, 1/15/2028 9 10 0.06% dated 09/30/09 maturing 10/01/09 7.00%, 1/15/2028 4 5 (collateralized by Sovereign Agency 7.00%, 1/15/2029 42 46 Issues; $1,120,000; 0.00% - 3.75%; dated 7.00%, 3/15/2029 23 25 11/13/09 - 03/27/19) 1,098 1,098 Investment in Joint Trading Account; 7.75%, 12/15/2029 16 18 Morgan Stanley Repurchase Agreement; 6.50%, 7/15/2032 195 210 0.03% dated 09/30/09 maturing 10/01/09 6.00%, 8/15/2034 1,245 1,323 (collateralized by Sovereign Agency Issue; 6.00%, 2/20/2029 52 55 $3,921,000; 0.00%; dated 02/26/10) 3,845 3,845 6.50%, 3/20/2031 63 68 12,742 6.50%, 4/20/2031 66 71 TOTAL REPURCHASE AGREEMENTS $ 12,742 7.00%, 6/20/2031 35 39 Total Investments $ 209,884 6.00%, 5/20/2032 (a) 240 257 Other Assets in Excess of Liabilities, Net - 0.49% 5.50%, 7/20/2033 1,113 1,177 6.00%, 7/20/2033 754 807 TOTAL NET ASSETS - 100.00% $ 210,925 5.50%, 2/20/2034 941 994 5.50%, 3/20/2034 1,190 1,257 (a) Variable Rate. Rate shown is in effect at September 30, 2009. 6.50%, 4/20/2034 149 159 6.00%, 6/20/2038 2,382 2,525 Unrealized Appreciation (Depreciation) 4.50%, 9/20/2039 3,345 3,393 The net federal income tax unrealized appreciation (depreciation) and federal tax cost 12,708 of investments held by the account as of the period end were as follows: U.S. Treasury (7.88%) Unrealized Appreciation $ 5,404 4.50%, 2/28/2011 1,640 1,730 Unrealized Depreciation (2,599) 4.00%, 2/15/2014 1,640 1,774 Net Unrealized Appreciation (Depreciation) 2,805 4.75%, 5/15/2014 2,865 3,193 Cost for federal income tax purposes 207,079 2.38%, 8/31/2014 5,000 5,019 All dollar amounts are shown in thousands (000's) 4.88%, 8/15/2016 820 923 3.75%, 11/15/2018 3,000 3,104 165 Schedule of Investments Mortgage Securities Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Sector Percent Mortgage Securities 80.70% Government 12.77% Financial 6.04% Other Assets in Excess of Liabilities, Net 0.49% TOTAL NET ASSETS 100.00% Schedule of Investments Principal Capital Appreciation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (98.24%) COMMON STOCKS (continued) Aerospace & Defense (2.03%) Building & Construction Products - Boeing Co/The 21,961 $ Miscellaneous (0.52%) Northrop Grumman Corp Simpson Manufacturing Co Inc 19,148 $ Teledyne Technologies Inc (a) Building Products - Cement & Aggregate (0.08%) Cemex SAB de CV ADR (a) 78 Agricultural Chemicals (0.35%) Potash Corp of Saskatchewan Inc Cellular Telecommunications (0.10%) China Mobile Ltd ADR 96 Agricultural Operations (0.36%) Archer-Daniels-Midland Co Commercial Banks (0.65%) City National Corp/CA Airlines (0.67%) East West Bancorp Inc 87 Alaska Air Group Inc (a) Westamerica Bancorporation Cathay Pacific Airways Ltd ADR (a) Commercial Services - Finance (0.25%) Apparel Manufacturers (0.65%) Visa Inc Columbia Sportswear Co True Religion Apparel Inc (a) Computer Aided Design (0.17%) Autodesk Inc (a) Applications Software (3.65%) Computers (2.76%) Actuate Corp (a) Apple Inc (a) Microsoft Corp Hewlett-Packard Co Quest Software Inc (a) IBM Corp Athletic Footwear (1.44%) Computers - Integrated Systems (0.13%) Nike Inc Echelon Corp (a) Auto - Car & Light Trucks (0.47%) Consumer Products - Miscellaneous (1.81%) Toyota Motor Corp ADR Clorox Co Kimberly-Clark Corp Auto - Medium & Heavy Duty Trucks (1.33%) WD-40 Co 94 PACCAR Inc Auto/Truck Parts & Equipment - Original (0.43%) Cosmetics & Toiletries (0.81%) Johnson Controls Inc Alberto-Culver Co 99 Procter & Gamble Co Beverages - Non-Alcoholic (0.14%) PepsiAmericas Inc Diagnostic Kits (0.00%) Beverages - Wine & Spirits (0.09%) OraSure Technologies Inc (a) 2 Brown-Forman Corp 85 Dialysis Centers (0.62%) Building - Heavy Construction (0.44%) DaVita Inc (a) Granite Construction Inc Disposable Medical Products (0.12%) Building - Mobile Home & Manufactured Housing (0.14%) CR Bard Inc Winnebago Industries Diversified Banking Institutions (0.89%) Building - Residential & Commercial (0.24%) Barclays PLC ADR 63 KB Home JP Morgan Chase & Co Schedule of Investments Principal Capital Appreciation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Diversified Manufacturing Operations (0.72%) Food - Miscellaneous/Diversified (continued) Crane Co 200 $ 5 Ralcorp Holdings Inc (a) 3,475 $ General Electric Co Food - Retail (1.31%) E-Commerce - Products (0.67%) Dairy Farm International Holdings Ltd ADR Amazon.com Inc (a) Kroger Co/The Blue Nile Inc (a) 50 3 Safeway Inc Electric - Integrated (1.20%) Forestry (1.51%) Edison International Plum Creek Timber Co Inc PG&E Corp Weyerhaeuser Co Electronic Components - Semiconductors (2.22%) Gas - Distribution (1.38%) Intel Corp Northwest Natural Gas Co 44 LSI Corp (a) Sempra Energy QLogic Corp (a) Supertex Inc (a) Hotels & Motels (0.50%) Red Lion Hotels Corp (a) Electronic Design Automation (0.07%) Mentor Graphics Corp (a) 69 Human Resources (0.92%) AMN Healthcare Services Inc (a) Electronic Forms (1.56%) Resources Connection Inc (a) Adobe Systems Inc (a) Robert Half International Inc TrueBlue Inc (a) Electronic Measurement Instruments (0.92%) FLIR Systems Inc (a) 96 Itron Inc (a) Industrial Automation & Robots (0.04%) Trimble Navigation Ltd (a) Intermec Inc (a) 37 Instruments - Scientific (2.04%) Engineering - Research & Development Services (0.98%) Dionex Corp (a) Jacobs Engineering Group Inc (a) FEI Co (a) Waters Corp (a) Enterprise Software & Services (1.38%) Informatica Corp (a) Omnicell Inc (a) Internet Application Software (0.27%) Oracle Corp Art Technology Group Inc (a) Sybase Inc (a) Investment Management & Advisory Services (1.99%) Franklin Resources Inc Fiduciary Banks (0.51%) Northern Trust Corp Lasers - Systems & Components (0.09%) State Street Corp Electro Scientific Industries Inc (a) 85 Life & Health Insurance (1.15%) Finance - Investment Banker & Broker (2.20%) StanCorp Financial Group Inc Charles Schwab Corp/The Machinery - Material Handling (0.16%) Food - Miscellaneous/Diversified (0.90%) Cascade Corp Campbell Soup Co General Mills Inc Medical - Biomedical/Gene (2.52%) Amgen Inc (a) Schedule of Investments Principal Capital Appreciation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Biomedical/Gene (continued) Non-Hazardous Waste Disposal (0.60%) Dendreon Corp (a) 9,375 $ Waste Connections Inc (a) 19,450 $ Gilead Sciences Inc (a) Life Technologies Corp (a) Oil & Gas Drilling (0.13%) Martek Biosciences Corp (a) Nabors Industries Ltd (a) Oil Company - Exploration & Production (6.89%) Medical - Drugs (2.36%) Apache Corp Allergan Inc/United States Berry Petroleum Co Bristol-Myers Squibb Co CNOOC Ltd ADR Forest Laboratories Inc (a) Devon Energy Corp Occidental Petroleum Corp Medical - Generic Drugs (0.37%) XTO Energy Inc Teva Pharmaceutical Industries Ltd ADR Watson Pharmaceuticals Inc (a) Oil Company - Integrated (3.51%) Chevron Corp Medical - HMO (0.09%) Total SA ADR Health Net Inc (a) 84 Oil Field Machinery & Equipment (0.03%) Medical - Nursing Homes (0.10%) Natural Gas Services Group Inc (a) 28 Sun Healthcare Group Inc (a) 93 Power Converter & Supply Equipment (0.12%) Medical - Wholesale Drug Distribution (1.54%) Sunpower Corp - Class B (a) McKesson Corp Property & Casualty Insurance (0.29%) Medical Information Systems (0.11%) Fidelity National Financial Inc 44 Quality Systems Inc Mercury General Corp Medical Instruments (0.92%) Beckman Coulter Inc Publicly Traded Investment Fund (0.03%) Techne Corp iShares Russell 3000 Index Fund 25 Regional Banks (2.49%) Medical Products (2.11%) US Bancorp Becton Dickinson and Co Wells Fargo & Co Johnson & Johnson Varian Medical Systems Inc (a) REITS - Apartments (0.18%) Essex Property Trust Inc Metal Processors & Fabrication (0.90%) Precision Castparts Corp REITS - Healthcare (1.11%) HCP Inc Motorcycle/Motor Scooter (0.14%) Nationwide Health Properties Inc Harley-Davidson Inc Multimedia (1.51%) REITS - Office Property (0.60%) Walt Disney Co/The Alexandria Real Estate Equities Inc Networking Products (1.89%) Respiratory Products (0.35%) Cisco Systems Inc (a) ResMed Inc (a) Polycom Inc (a) Retail - Apparel & Shoe (1.49%) Nordstrom Inc Schedule of Investments Principal Capital Appreciation Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Apparel & Shoe (continued) Transport - Rail (0.29%) Ross Stores Inc 6,900 $ Union Pacific Corp 4,650 $ Transport - Services (1.43%) Retail - Automobile (0.59%) Expeditors International of Washington Inc Copart Inc (a) Transport - Truck (0.34%) Retail - Building Products (0.33%) Con-way Inc Home Depot Inc Travel Services (0.28%) Retail - Discount (2.12%) Ambassadors Group Inc Costco Wholesale Corp Ultra Sound Imaging Systems (0.39%) Retail - Drug Store (0.27%) SonoSite Inc (a) CVS Caremark Corp Veterinary Diagnostics (0.67%) Retail - Restaurants (2.35%) VCA Antech Inc (a) Jack in the Box Inc (a) McDonald's Corp Water (0.47%) Starbucks Corp (a) California Water Service Group Savings & Loans - Thrifts (1.52%) Water Treatment Systems (0.07%) Washington Federal Inc Energy Recovery Inc (a) 66 Semiconductor Component - Integrated Circuits (0.69%) Web Portals (1.34%) Cypress Semiconductor Corp (a) Google Inc (a) Linear Technology Corp Wireless Equipment (0.40%) Qualcomm Inc Semiconductor Equipment (0.76%) Applied Materials Inc Wound, Burn & Skin Care (0.15%) Kla-Tencor Corp Obagi Medical Products Inc (a) Novellus Systems Inc (a) 69 TOTAL COMMON STOCKS $ 91,832 Principal Steel - Producers (1.74%) Amount Value Reliance Steel & Aluminum Co (000's) (000's) Schnitzer Steel Industries Inc REPURCHASE AGREEMENTS (1.68%) Diversified Banking Institutions (1.68%) Investment in Joint Trading Account; Bank Steel Pipe & Tube (0.24%) of America Repurchase Agreement; 0.03% Northwest Pipe Co (a) dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Telephone - Integrated (2.80%) Issues; $496,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 486 $ AT&T Inc Investment in Joint Trading Account; Credit Verizon Communications Inc Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; Toys (0.44%) $482,000; 0.88%; dated 12/31/10 - Mattel Inc 03/31/11) Investment in Joint Trading Account; Transport - Equipment & Leasing (0.15%) Deutsche Bank Repurchase Agreement; Greenbrier Cos Inc 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $138,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Schedule of Investments Principal Capital Appreciation Account September 30, 2009 (unaudited) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $482,000; 0.00%; dated 02/26/10) $ 473 $ TOTAL REPURCHASE AGREEMENTS $ 1,567 Total Investments $ 93,399 Other Assets in Excess of Liabilities, Net - 0.08% 72 TOTAL NET ASSETS - 100.00% $ 93,471 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 27,055 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 18.91% Financial 15.25% Consumer, Cyclical 13.88% Technology 13.49% Industrial 12.17% Energy 10.56% Communications 8.98% Basic Materials 3.60% Utilities 3.05% Exchange Traded Funds 0.03% Other Assets in Excess of Liabilities, Net 0.08% TOTAL NET ASSETS 100.00% Schedule of Investments Principal LifeTime 2010 Account September 30, 2009 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost Shares Value of investments held by the account as of the period end were as follows: Held (000's) INVESTMENT COMPANIES (99.71%) Unrealized Appreciation $ 1,423 Principal Funds, Inc. Institutional Class (65.14%) Unrealized Depreciation Core Plus Bond Fund I (a) 480,909 $ Net Unrealized Appreciation (Depreciation) Disciplined LargeCap Blend Fund (a) Cost for federal income tax purposes Global Diversified Income Fund (a) All dollar amounts are shown in thousands (000's) High Yield Fund I (a) Inflation Protection Fund (a) Portfolio Summary (unaudited) International Emerging Markets Fund (a) Fund Type Percent International Fund I (a) Fixed Income Funds 49.22% International Growth Fund (a) Domestic Equity Funds 37.70% International Equity Funds 12.79% International Value Fund I (a) Other Assets in Excess of Liabilities, Net 0.29% LargeCap Blend Fund I (a) TOTAL NET ASSETS 100.00% LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a)(b) SmallCap S&P 600 Index Fund (a) SmallCap Value Fund (a) Ultra Short Bond Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (34.57%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Money Market Account (a) Real Estate Securities Account (a) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 40,593 Total Investments $ 40,593 Other Assets in Excess of Liabilities, Net - 0.29% TOTAL NET ASSETS - 100.00% $ 40,713 (a) Affiliated Security (b) Non-Income Producing Security (c) Purchases and Sales include transactions related to the acquisition of the SmallCap Growth Fund III by the SmallCap Growth Fund I. Schedule of Investments Principal LifeTime 2010 Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases (c) Sales (c) September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 1,063,221 $ $ 741 $ 4,678 654,899 $ 7,921 Core Plus Bond Fund I 5,147 Disciplined LargeCap Blend Fund 5,021 Global Diversified Income Fund - - 68 627 High Yield Fund I 1,546 Inflation Protection Fund 1,858 International Emerging Markets Fund 1,241 International Fund I 1,578 International Growth Fund 2,521 International Value Fund I 1,182 LargeCap Blend Fund I 2,520 LargeCap Growth Account 1,710 LargeCap Growth Account I 1,879 LargeCap Value Account 1,410 LargeCap Value Account III 1,153 LargeCap Value Fund I 1,305 MidCap Growth Fund III 67 445 MidCap Value Fund I 68 403 Money Market Account 61 189 Preferred Securities Fund 3,033 Real Estate Securities Account 4,051 SmallCap Growth Fund I 28 609 SmallCap Growth Fund III - SmallCap S&P 600 Index Fund 46 58 819 SmallCap Value Account I 43 19 140 SmallCap Value Fund - - 19 459 Ultra Short Bond Fund 26 58 1,695 $ 49,635 $ 12,934 $ 10,179 $ 50,462 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 741 $ (875) $ - Core Plus Bond Fund I 53 - - Disciplined LargeCap Blend Fund - - Global Diversified Income Fund 31 2 - High Yield Fund I - 1 - Inflation Protection Fund - - - International Emerging Markets Fund - - - International Fund I - - International Growth Fund - - International Value Fund I - - LargeCap Blend Fund I - - LargeCap Growth Account 9 - LargeCap Growth Account I - - LargeCap Value Account 28 - LargeCap Value Account III 16 - LargeCap Value Fund I - - MidCap Growth Fund III - - - MidCap Value Fund I - - - Money Market Account - - - Preferred Securities Fund - Real Estate Securities Account 49 - SmallCap Growth Fund I - - - SmallCap Growth Fund III - - SmallCap S&P 600 Index Fund - - SmallCap Value Account I 1 - SmallCap Value Fund - - Ultra Short Bond Fund 20 - $ 1,078 $ (1,928) $ - Schedule of Investments Principal LifeTime 2020 Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Fund Type Percent Shares Value Held (000's) Domestic Equity Funds 46.74% Fixed Income Funds 36.21% INVESTMENT COMPANIES (100.25%) International Equity Funds 17.30% Principal Funds, Inc. Institutional Class (66.45%) Liabilities in Excess of Other Assets, Net (0.25%) Core Plus Bond Fund I (a) 1,775,848 $ TOTAL NET ASSETS 100.00% Disciplined LargeCap Blend Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a)(b) SmallCap S&P 600 Index Fund (a) SmallCap Value Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (33.80%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 166,733 Total Investments $ 166,733 Liabilities in Excess of Other Assets, Net - (0.25)% TOTAL NET ASSETS - 100.00% $ 166,310 (a) Affiliated Security (b) Non-Income Producing Security (c) Purchases and Sales include transactions related to the acquisition of the SmallCap Growth Fund III by the SmallCap Growth Fund I. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 4,959 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Principal LifeTime 2020 Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases (c) Sales (c) September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 3,382,912 $ $ 2,577 $ 15,015 2,113,587 $ 25,542 Core Plus Bond Fund I 19,051 Disciplined LargeCap Blend Fund 25,225 High Yield Fund I 8,687 International Emerging Markets Fund 7,019 International Fund I 9,100 International Growth Fund 13,874 International Value Fund I 6,402 LargeCap Blend Fund I 12,283 LargeCap Growth Account 8,756 LargeCap Growth Account I 10,276 LargeCap Value Account 6,999 LargeCap Value Account III 6,568 LargeCap Value Fund I 6,992 MidCap Growth Fund III 3,225 MidCap Value Fund I 3,146 Preferred Securities Fund 11,613 Real Estate Securities Account 14,439 SmallCap Growth Fund I 80 4,278 SmallCap Growth Fund III 31 - - SmallCap S&P 600 Index Fund 4,514 SmallCap Value Account I 80 566 SmallCap Value Fund - - 36 3,203 $ 203,903 $ 45,895 $ 31,738 $ 211,758 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 2,577 $ (2,258) $ - Core Plus Bond Fund I - Disciplined LargeCap Blend Fund - - High Yield Fund I - 1 - International Emerging Markets Fund - 1 - International Fund I - - International Growth Fund - - International Value Fund I - - LargeCap Blend Fund I - - LargeCap Growth Account 48 - - LargeCap Growth Account I - - - LargeCap Value Account - LargeCap Value Account III 90 - LargeCap Value Fund I - - MidCap Growth Fund III - 1 - MidCap Value Fund I - - - Preferred Securities Fund - Real Estate Securities Account - SmallCap Growth Fund I - - - SmallCap Growth Fund III - - SmallCap S&P 600 Index Fund - - SmallCap Value Account I 5 - - SmallCap Value Fund - - $ 3,713 $ (6,302) $ - Schedule of Investments Principal LifeTime 2030 Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Fund Type Percent Shares Value Held (000's) Domestic Equity Funds 55.17% Fixed Income Funds 23.11% INVESTMENT COMPANIES (99.98%) International Equity Funds 21.70% Principal Funds, Inc. Institutional Class (67.20%) Other Assets in Excess of Liabilities, Net 0.02% Core Plus Bond Fund I (a) 366,541 $ TOTAL NET ASSETS 100.00% Disciplined LargeCap Blend Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a)(b) SmallCap S&P 600 Index Fund (a) SmallCap Value Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (32.78%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 51,810 Total Investments $ 51,810 Other Assets in Excess of Liabilities, Net - 0.02% 10 TOTAL NET ASSETS - 100.00% $ 51,820 (a) Affiliated Security (b) Non-Income Producing Security (c) Purchases and Sales include transactions related to the acquisition of the SmallCap Growth Fund III by the SmallCap Growth Fund I. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 4,251 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Principal LifeTime 2030 Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases (c) Sales (c) September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 350,097 $ $ 263 $ 161 361,663 $ 4,235 Core Plus Bond Fund I 3,876 Disciplined LargeCap Blend Fund 7,436 High Yield Fund I 2,548 International Emerging Markets Fund 2,233 International Fund I 2,908 International Growth Fund 4,837 International Value Fund I 2,529 LargeCap Blend Fund I 3,604 LargeCap Growth Account 3,147 LargeCap Growth Account I 3,330 LargeCap Value Account 2,424 LargeCap Value Account III 2,208 LargeCap Value Fund I 2,252 MidCap Growth Fund III 57 1,122 MidCap Value Fund I 57 1,139 Preferred Securities Fund 75 1,647 Real Estate Securities Account 3,099 SmallCap Growth Fund I 41 1,274 SmallCap Growth Fund III 5 - - SmallCap S&P 600 Index Fund 25 689 SmallCap Value Account I 22 570 SmallCap Value Fund 22 587 $ 39,750 $ 21,381 $ 3,340 $ 57,694 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 262 $ (16) $ - Core Plus Bond Fund I 57 - - Disciplined LargeCap Blend Fund - - High Yield Fund I - - - International Emerging Markets Fund - - - International Fund I - - - International Growth Fund - - International Value Fund I - - - LargeCap Blend Fund I - - - LargeCap Growth Account 16 - - LargeCap Growth Account I - 1 - LargeCap Value Account 48 - - LargeCap Value Account III 32 - - LargeCap Value Fund I - - - MidCap Growth Fund III - - - MidCap Value Fund I - - - Preferred Securities Fund 71 - Real Estate Securities Account 43 - - SmallCap Growth Fund I - - - SmallCap Growth Fund III - - - SmallCap S&P 600 Index Fund - - - SmallCap Value Account I 5 - - SmallCap Value Fund - - - $ 534 $ (97) $ - Schedule of Investments Principal LifeTime 2040 Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Fund Type Percent Shares Value Held (000's) Domestic Equity Funds 59.00% International Equity Funds 22.95% INVESTMENT COMPANIES (99.98%) Fixed Income Funds 18.03% Principal Funds, Inc. Institutional Class (68.59%) Other Assets in Excess of Liabilities, Net 0.02% Core Plus Bond Fund I (a) 46,622 $ TOTAL NET ASSETS 100.00% Disciplined LargeCap Blend Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a)(b) SmallCap S&P 600 Index Fund (a) SmallCap Value Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (31.39%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 14,693 Total Investments $ 14,693 Other Assets in Excess of Liabilities, Net - 0.02% 3 TOTAL NET ASSETS - 100.00% $ 14,696 (a) Affiliated Security (b) Non-Income Producing Security (c) Purchases and Sales include transactions related to the acquisition of the SmallCap Growth Fund III by the SmallCap Growth Fund I. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 524 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Principal LifeTime 2040 Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases (c) Sales (c) September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 84,321 $ $ 64 $ 334 57,008 $ 692 Core Plus Bond Fund I 60 33 499 Disciplined LargeCap Blend Fund 2,664 High Yield Fund I 79 61 923 International Emerging Markets Fund 88 50 849 International Fund I 83 1,099 International Growth Fund 72 1,589 International Value Fund I 83 755 LargeCap Blend Fund I 83 1,301 LargeCap Growth Account 88 1,122 LargeCap Growth Account I 87 1,337 LargeCap Value Account 58 938 LargeCap Value Account III 99 58 836 LargeCap Value Fund I 87 58 862 MidCap Growth Fund III 45 27 404 MidCap Value Fund I 45 27 413 Preferred Securities Fund 31 49 677 Real Estate Securities Account 82 49 954 SmallCap Growth Fund I 16 552 SmallCap Growth Fund III 2 - - SmallCap S&P 600 Index Fund 8 9 234 SmallCap Value Account I 10 11 266 SmallCap Value Fund 8 11 254 $ 18,979 $ 2,940 $ 2,192 $ 19,220 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 63 $ (47) $ - Core Plus Bond Fund I 6 - - Disciplined LargeCap Blend Fund - - High Yield Fund I - 1 - International Emerging Markets Fund - - - International Fund I - - International Growth Fund - - International Value Fund I - - LargeCap Blend Fund I - - LargeCap Growth Account 6 - LargeCap Growth Account I - 1 - LargeCap Value Account 18 - LargeCap Value Account III 12 - LargeCap Value Fund I - - MidCap Growth Fund III - - - MidCap Value Fund I - - Preferred Securities Fund 29 - Real Estate Securities Account 11 - SmallCap Growth Fund I - - - SmallCap Growth Fund III - - SmallCap S&P 600 Index Fund - - SmallCap Value Account I 2 - SmallCap Value Fund - - $ 147 $ (507) $ - Schedule of Investments Principal LifeTime 2050 Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Fund Type Percent Shares Value Held (000's) Domestic Equity Funds 62.22% International Equity Funds 24.41% INVESTMENT COMPANIES (99.99%) Fixed Income Funds 13.36% Principal Funds, Inc. Institutional Class (69.19%) Other Assets in Excess of Liabilities, Net 0.01% Core Plus Bond Fund I (a) 17,971 $ TOTAL NET ASSETS 100.00% Disciplined LargeCap Blend Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a)(b) SmallCap S&P 600 Index Fund (a) 97 SmallCap Value Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (30.80%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 9,623 Total Investments $ 9,623 Other Assets in Excess of Liabilities, Net - 0.01% 1 TOTAL NET ASSETS - 100.00% $ 9,624 (a) Affiliated Security (b) Non-Income Producing Security (c) Purchases and Sales include transactions related to the acquisition of the SmallCap Growth Fund III by the SmallCap Growth Fund I. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 389 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Principal LifeTime 2050 Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases (c) Sales (c) September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 21,739 $ $ 16 $ 108 12,549 $ Core Plus Bond Fund I 27 8 Disciplined LargeCap Blend Fund High Yield Fund I 53 38 International Emerging Markets Fund 72 33 International Fund I 58 International Growth Fund 53 International Value Fund I 58 LargeCap Blend Fund I 91 54 LargeCap Growth Account 63 LargeCap Growth Account I 63 LargeCap Value Account 83 42 LargeCap Value Account III 83 43 LargeCap Value Fund I 70 43 MidCap Growth Fund III 37 19 MidCap Value Fund I 37 20 Preferred Securities Fund 15 24 Real Estate Securities Account 61 31 SmallCap Growth Fund I 10 SmallCap Growth Fund III 2 - - SmallCap S&P 600 Index Fund 8 6 SmallCap Value Account I 12 8 SmallCap Value Fund 11 9 $ 12,143 $ 1,942 $ 1,306 $ 12,517 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 16 $ (17) $ - Core Plus Bond Fund I 2 - - Disciplined LargeCap Blend Fund - - - High Yield Fund I - - - International Emerging Markets Fund - - - International Fund I - - - International Growth Fund - - International Value Fund I - - - LargeCap Blend Fund I - - LargeCap Growth Account 4 - - LargeCap Growth Account I - - - LargeCap Value Account 13 - LargeCap Value Account III 8 - - LargeCap Value Fund I - - - MidCap Growth Fund III - - - MidCap Value Fund I - - - Preferred Securities Fund 16 - Real Estate Securities Account 8 - SmallCap Growth Fund I - - SmallCap Growth Fund III - - SmallCap S&P 600 Index Fund - - - SmallCap Value Account I 1 - SmallCap Value Fund - - $ 68 $ (262) $ - Schedule of Investments Principal LifeTime Strategic Income Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Fund Type Percent Shares Value Held (000's) Fixed Income Funds 75.62% Domestic Equity Funds 18.48% INVESTMENT COMPANIES (99.42%) International Equity Funds 5.32% Principal Funds, Inc. Institutional Class (64.97%) Other Assets in Excess of Liabilities, Net 0.58% Core Plus Bond Fund I (a) 379,391 $ TOTAL NET ASSETS 100.00% Disciplined LargeCap Blend Fund (a) Global Diversified Income Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a)(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap S&P 600 Index Fund (a) Ultra Short Bond Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (34.45%) Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a)(b) LargeCap Value Account (a) LargeCap Value Account III (a) Money Market Account (a) Real Estate Securities Account (a) TOTAL INVESTMENT COMPANIES $ 22,719 Total Investments $ 22,719 Other Assets in Excess of Liabilities, Net - 0.58% TOTAL NET ASSETS - 100.00% $ 22,851 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 857 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Principal LifeTime Strategic Income Account September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Bond & Mortgage Securities Account 783,167 $ $ 524 $ 3,287 496,489 $ 6,003 Core Plus Bond Fund I 99 4,058 Disciplined LargeCap Blend Fund 1,016 Global Diversified Income Fund - - 910 High Yield Fund I 88 358 Inflation Protection Fund 3,306 International Emerging Markets Fund 57 29 226 International Fund I 46 421 International Growth Fund 51 590 International Value Fund I 49 281 LargeCap Blend Fund I 58 535 LargeCap Growth Account 85 44 400 LargeCap Growth Account I 83 43 376 LargeCap Value Account 63 29 418 LargeCap Value Account III 60 29 378 LargeCap Value Fund I 55 28 230 MidCap Growth Fund III 33 17 217 MidCap Value Fund I 33 18 219 Money Market Account 576 Preferred Securities Fund 57 1,102 Real Estate Securities Account 1,587 SmallCap S&P 600 Index Fund 61 32 456 Ultra Short Bond Fund 44 2,834 $ 24,206 $ 9,230 $ 5,939 $ 26,497 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $ 524 $ (613) $ - Core Plus Bond Fund I 47 - - Disciplined LargeCap Blend Fund - - - Global Diversified Income Fund 44 3 - High Yield Fund I - 1 - Inflation Protection Fund - 1 - International Emerging Markets Fund - - - International Fund I - - - International Growth Fund - - International Value Fund I - - - LargeCap Blend Fund I - - - LargeCap Growth Account 2 - - LargeCap Growth Account I - - - LargeCap Value Account 8 - - LargeCap Value Account III 6 - - LargeCap Value Fund I - - - MidCap Growth Fund III - - - MidCap Value Fund I - - - Money Market Account - - - Preferred Securities Fund 52 - Real Estate Securities Account 21 - - SmallCap S&P 600 Index Fund - - - Ultra Short Bond Fund 34 - $ 738 $ (1,000) $ - Schedule of Investments Real Estate Securities Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (97.85%) COMMON STOCKS (continued) Hotels & Motels (0.78%) REITS - Regional Malls (15.79%) Choice Hotels International Inc 17,900 $ CBL & Associates Properties Inc 213,799 $ Marriott International Inc/DE Macerich Co/The Simon Property Group Inc REITS - Apartments (13.25%) Taubman Centers Inc American Campus Communities Inc Apartment Investment & Management Co REITS - Shopping Centers (9.64%) AvalonBay Communities Inc Acadia Realty Trust Education Realty Trust Inc Developers Diversified Realty Corp Equity Residential Federal Realty Investment Trust Essex Property Trust Inc Kimco Realty Corp Home Properties Inc Ramco-Gershenson Properties Trust UDR Inc Saul Centers Inc Tanger Factory Outlet Centers REITS - Diversified (10.57%) Colonial Properties Trust REITS - Single Tenant (0.56%) Digital Realty Trust Inc Realty Income Corp Duke Realty Corp Entertainment Properties Trust REITS - Storage (5.40%) Liberty Property Trust Public Storage PS Business Parks Inc REITS - Warehouse & Industrial (4.24%) Vornado Realty Trust AMB Property Corp ProLogis REITS - Healthcare (14.56%) HCP Inc Health Care REIT Inc TOTAL COMMON STOCKS $ 146,205 Nationwide Health Properties Inc PREFERRED STOCKS (0.50%) Omega Healthcare Investors Inc REITS - Storage (0.50%) Ventas Inc Public Storage Inc 6.63%; Series M Public Storage Inc 7.25%; Series K REITS - Hotels (5.34%) Hospitality Properties Trust TOTAL PREFERRED STOCKS $ 747 Host Hotels & Resorts Inc Principal LaSalle Hotel Properties Amount Value (000's) (000's) REITS - Manufactured Homes (1.85%) REPURCHASE AGREEMENTS (1.23%) Equity Lifestyle Properties Inc Diversified Banking Institutions (1.23%) Investment in Joint Trading Account; Bank REITS - Office Property (15.87%) of America Repurchase Agreement; 0.03% Alexandria Real Estate Equities Inc dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Boston Properties Inc Issues; $580,000; 0.00% - 5.70%; dated Brandywine Realty Trust 11/13/09 - 11/19/24) $ 569 $ Corporate Office Properties Trust SBI MD Investment in Joint Trading Account; Credit Douglas Emmett Inc Suisse Repurchase Agreement; 0.03% Mack-Cali Realty Corp dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; SL Green Realty Corp $564,000; 0.88%; dated 12/31/10 - 03/31/11) Schedule of Investments Real Estate Securities Account September 30, 2009 (unaudited) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $161,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) $ 158 $ 158 Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $564,000; 0.00%; dated 02/26/10) 553 553 1,833 TOTAL REPURCHASE AGREEMENTS $ 1,833 Total Investments $ 148,785 Other Assets in Excess of Liabilities, Net - 0.42% TOTAL NET ASSETS - 100.00% $ 149,408 Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 19,584 Unrealized Depreciation (20,878) Net Unrealized Appreciation (Depreciation) (1,294) Cost for federal income tax purposes 150,079 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 98.80% Consumer, Cyclical 0.78% Other Assets in Excess of Liabilities, Net 0.42% TOTAL NET ASSETS 100.00% 185 Schedule of Investments SAM Balanced Portfolio September 30, 2009 (unaudited) Shares Value Held (000's) INVESTMENT COMPANIES (99.84%) Principal Funds, Inc. Institutional Class (22.89%) Disciplined LargeCap Blend Fund (a) 3,572,572 $ High Yield Fund (a) 4,455,718 LargeCap Growth Fund II (a) 9,634,831 Preferred Securities Fund (a) 3,517,108 Principal Variable Contracts Funds, Inc. Class 1 (76.95%) Diversified International Account (a) 4,265,268 Equity Income Account (a) 7,388,319 Income Account (a) 8,547,143 International Emerging Markets Account (a) 1,433,197 LargeCap Growth Account (a) 5,566,634 LargeCap Value Account III (a) 4,311,383 MidCap Stock Account (a) 2,730,383 Money Market Account (a) 2,475,519 Mortgage Securities Account (a) 9,469,739 Principal Capital Appreciation Account (a) 1,828,285 Real Estate Securities Account (a) 1,884,623 Short-Term Income Account (a) 5,608,303 SmallCap Growth Account II (a)(b) 1,652,628 SmallCap Value Account I (a) 1,294,245 TOTAL INVESTMENT COMPANIES $ 740,027 Total Investments $ 740,027 Other Assets in Excess of Liabilities, Net - 0.16% TOTAL NET ASSETS - 100.00% $ 741,221 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 42,372 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 55.01% Fixed Income Funds 35.85% International Equity Funds 8.98% Other Assets in Excess of Liabilities, Net 0.16% TOTAL NET ASSETS 100.00% Schedule of Investments SAM Balanced Portfolio September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Disciplined LargeCap Blend Fund 3,262,198 $ $ 5,511 $ 1,984 3,572,572 $ 50,442 Diversified International Account 54,505 Equity Income Account 89,197 High Yield Fund 32,077 Income Account 81,417 International Emerging Markets 20,708 Account LargeCap Growth Account 58,391 LargeCap Growth Fund II 71,943 LargeCap Value Account III 35,734 MidCap Stock Account 25,917 Money Market Account 58 2,476 Mortgage Securities Account 93,906 Preferred Securities Fund 29,061 Principal Capital Appreciation 27,431 Account Real Estate Securities Account 23,856 Short-Term Income Account 13,709 SmallCap Growth Account II 10,824 SmallCap Value Account I 16,056 $ 599,226 $ 164,960 $ 18,120 $ 737,650 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $ - $ (2,285) $ - Diversified International Account - Equity Income Account - High Yield Fund - Income Account 66 International Emerging Markets Account - LargeCap Growth Account - LargeCap Growth Fund II - - LargeCap Value Account III - MidCap Stock Account - Money Market Account 6 - - Mortgage Securities Account 51 - Preferred Securities Fund - Principal Capital Appreciation Account - Real Estate Securities Account - Short-Term Income Account - SmallCap Growth Account II - - SmallCap Value Account I - $ 19,223 $ (8,416) $ 66 Schedule of Investments SAM Conservative Balanced Portfolio September 30, 2009 (unaudited) Shares Value Held (000's) INVESTMENT COMPANIES (100.34%) Principal Funds, Inc. Institutional Class (20.71%) Disciplined LargeCap Blend Fund (a) 536,163 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (79.63%) Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account III (a) MidCap Stock Account (a) Money Market Account (a) Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a)(b) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 151,555 Total Investments $ 151,555 Liabilities in Excess of Other Assets, Net - (0.34)% TOTAL NET ASSETS - 100.00% $ 151,043 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 7,011 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 56.63% Domestic Equity Funds 37.40% International Equity Funds 6.31% Liabilities in Excess of Other Assets, Net (0.34%) TOTAL NET ASSETS 100.00% Schedule of Investments SAM Conservative Balanced Portfolio September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Disciplined LargeCap Blend Fund 386,315 $ $ 1,969 $ 501 536,163 $ 6,015 Diversified International Account 6,987 Equity Income Account 12,156 High Yield Fund 8,759 Income Account 25,354 International Emerging Markets 2,418 Account LargeCap Growth Account 7,971 LargeCap Growth Fund II 8,972 LargeCap Value Account III 4,420 MidCap Stock Account 3,843 Money Market Account 90 853 Mortgage Securities Account 33,519 Preferred Securities Fund 6,007 Principal Capital Appreciation 3,911 Account Real Estate Securities Account 2,970 Short-Term Income Account 7,774 SmallCap Growth Account II 1,616 SmallCap Value Account I 2,035 $ 104,906 $ 54,509 $ 10,358 $ 145,580 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $ - $ (518) $ - Diversified International Account - Equity Income Account - High Yield Fund - Income Account 21 International Emerging Markets Account 28 - LargeCap Growth Account 54 - LargeCap Growth Fund II - - LargeCap Value Account III 79 - MidCap Stock Account 46 - Money Market Account 2 - - Mortgage Securities Account - Preferred Securities Fund - Principal Capital Appreciation Account 41 - Real Estate Securities Account 54 - Short-Term Income Account - SmallCap Growth Account II - - SmallCap Value Account I 25 - $ 4,920 $ (3,477) $ 21 Schedule of Investments SAM Conservative Growth Portfolio September 30, 2009 (unaudited) Shares Value Held (000's) INVESTMENT COMPANIES (99.94%) Principal Funds, Inc. Institutional Class (22.53%) Disciplined LargeCap Blend Fund (a) 1,165,976 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (77.41%) Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account III (a) MidCap Stock Account (a) Money Market Account (a) Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a)(b) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 200,901 Total Investments $ 200,901 Other Assets in Excess of Liabilities, Net - 0.06% TOTAL NET ASSETS - 100.00% $ 201,027 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 14,458 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 71.29% Fixed Income Funds 16.30% International Equity Funds 12.35% Other Assets in Excess of Liabilities, Net 0.06% TOTAL NET ASSETS 100.00% Schedule of Investments SAM Conservative Growth Portfolio September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Disciplined LargeCap Blend Fund 1,410,866 $ $ 392 $ 2,379 1,165,976 $ 18,410 Diversified International Account 24,203 Equity Income Account 29,979 High Yield Fund 5,660 Income Account 8,738 International Emerging Markets 8,848 Account LargeCap Growth Account 21,034 LargeCap Growth Fund II 26,090 LargeCap Value Account III 12,983 MidCap Stock Account 11,430 Money Market Account 3 1,106 Mortgage Securities Account 10,510 Preferred Securities Fund 3,699 Principal Capital Appreciation 9,341 Account Real Estate Securities Account 9,823 Short-Term Income Account 85 1,154 SmallCap Growth Account II 2,889 SmallCap Value Account I 6,518 $ 221,848 $ 16,235 $ 17,491 $ 212,415 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $ - $ (2,463) $ - Diversified International Account - Equity Income Account - High Yield Fund - Income Account 4 8 International Emerging Markets Account 65 - LargeCap Growth Account - LargeCap Growth Fund II - - LargeCap Value Account III - MidCap Stock Account - Money Market Account 3 - - Mortgage Securities Account - Preferred Securities Fund - Principal Capital Appreciation Account 2 - Real Estate Securities Account - Short-Term Income Account 65 - SmallCap Growth Account II - - SmallCap Value Account I 57 - $ 4,342 $ (8,177) $ 8 Schedule of Investments SAM Flexible Income Portfolio September 30, 2009 (unaudited) Shares Value Held (000's) INVESTMENT COMPANIES (100.49%) Principal Funds, Inc. Institutional Class (20.44%) Disciplined LargeCap Blend Fund (a) 347,841 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) Principal Variable Contracts Funds, Inc. Class 1 (80.05%) Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account III (a) MidCap Stock Account (a) Money Market Account (a) Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a)(b) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 161,905 Total Investments $ 161,905 Liabilities in Excess of Other Assets, Net - (0.49)% TOTAL NET ASSETS - 100.00% $ 161,110 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 10,547 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 71.91% Domestic Equity Funds 24.59% International Equity Funds 3.99% Liabilities in Excess of Other Assets, Net (0.49%) TOTAL NET ASSETS 100.00% Schedule of Investments SAM Flexible Income Portfolio September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Disciplined LargeCap Blend Fund 345,594 $ $ 1,270 $ 1,109 347,841 $ 3,922 Diversified International Account 5,273 Equity Income Account 6,474 High Yield Fund 10,924 Income Account 34,374 International Emerging Markets 1,482 Account LargeCap Growth Account 4,943 LargeCap Growth Fund II 6,470 LargeCap Value Account III 5,059 MidCap Stock Account 3,494 Money Market Account 1 87 232 Mortgage Securities Account 41,124 Preferred Securities Fund 8,128 Principal Capital Appreciation 1,251 Account Real Estate Securities Account 1,762 Short-Term Income Account 14,206 SmallCap Growth Account II 768 SmallCap Value Account I 1,165 $ 136,471 $ 45,798 $ 24,379 $ 151,051 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $ - $ (934) $ - Diversified International Account - Equity Income Account - High Yield Fund - Income Account 31 International Emerging Markets Account 19 - LargeCap Growth Account 40 - LargeCap Growth Fund II - - LargeCap Value Account III - MidCap Stock Account 47 - Money Market Account 1 - - Mortgage Securities Account - Preferred Securities Fund - Principal Capital Appreciation Account 17 - Real Estate Securities Account 39 - Short-Term Income Account - SmallCap Growth Account II - - SmallCap Value Account I 16 - $ 6,570 $ (6,839) $ 31 Schedule of Investments SAM Strategic Growth Portfolio September 30, 2009 (unaudited) Shares Value Held (000's) INVESTMENT COMPANIES (100.06%) Principal Funds, Inc. Institutional Class (25.75%) Disciplined LargeCap Blend Fund (a) 999,936 $ High Yield Fund (a) LargeCap Growth Fund II (a) Principal Variable Contracts Funds, Inc. Class 1 (74.31%) Diversified International Account (a) Equity Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account III (a) MidCap Stock Account (a) Money Market Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a)(b) SmallCap Value Account I (a) TOTAL INVESTMENT COMPANIES $ 120,308 Total Investments $ 120,308 Liabilities in Excess of Other Assets, Net - (0.06)% TOTAL NET ASSETS - 100.00% $ 120,233 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 9,447 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 80.52% International Equity Funds 14.14% Fixed Income Funds 5.40% Liabilities in Excess of Other Assets, Net (0.06%) TOTAL NET ASSETS 100.00% Schedule of Investments SAM Strategic Growth Portfolio September 30, 2009 (unaudited) Affiliated Securities December 31, 2008 Purchases Sales September 30, 2009 Shares Cost (000) Shares Cost (000) Shares Proceeds (000) Shares Cost (000) Disciplined LargeCap Blend Fund 923,300 $ $ 1,235 $ 520 999,936 $ 14,804 Diversified International Account 16,372 Equity Income Account 20,157 High Yield Fund 5,484 International Emerging Markets 5,464 Account LargeCap Growth Account 13,212 LargeCap Growth Fund II 16,522 LargeCap Value Account III 9,439 MidCap Stock Account 7,505 Money Market Account 1 4 389 Principal Capital Appreciation 6,226 Account Real Estate Securities Account 5,802 Short-Term Income Account 22 72 387 SmallCap Growth Account II 2,356 SmallCap Value Account I 4,454 $ 123,465 $ 15,203 $ 6,301 $ 128,573 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $ - $ (485) $ - Diversified International Account - Equity Income Account - High Yield Fund - International Emerging Markets Account 45 - LargeCap Growth Account 95 - LargeCap Growth Fund II - - LargeCap Value Account III - MidCap Stock Account 90 - Money Market Account 1 - - Principal Capital Appreciation Account 78 - Real Estate Securities Account 88 - Short-Term Income Account 22 - SmallCap Growth Account II - - SmallCap Value Account I 40 - $ 2,045 $ (3,794) $ - Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (55.09%) BONDS (continued) Aerospace & Defense (0.20%) Building Products - Cement & Aggregate (0.17%) BAE Systems Holdings Inc CRH America Inc 4.75%, 8/15/2010 (a) $ 250 $ 6.95%, 3/15/2012 $ 200 $ Airlines (0.12%) Building Products - Wood (0.09%) Delta Air Lines Inc Masco Corp 6.62%, 3/18/2011 5.88%, 7/15/2012 Asset Backed Securities (1.72%) Cable/Satellite TV (0.84%) Carrington Mortgage Loan Trust Comcast Corp 0.53%, 12/25/2035 (b) 5.45%, 11/15/2010 Citigroup Mortgage Loan Trust Inc COX Communications Inc 0.49%, 8/25/2035 (b) 34 31 4.63%, 1/15/2010 CNH Equipment Trust 7.13%, 10/ 1/2012 4.12%, 5/15/2012 Time Warner Cable Inc Countrywide Asset-Backed Certificates 7.50%, 4/ 1/2014 6.02%, 9/25/2046 (b) Countrywide Home Equity Loan Trust 0.47%, 12/15/2035 (b) 50 16 Cellular Telecommunications (0.16%) 0.48%, 2/15/2036 (b) 82 Rogers Cable Inc 7.88%, 5/ 1/2012 First-Citizens Home Equity Loan LLC 0.45%, 9/15/2022 (a)(b) 54 28 Commercial Banks (0.39%) GMAC Mortgage Corp Loan Trust American Express Bank FSB 0.43%, 8/25/2035 (b) 41 5.50%, 4/16/2013 John Deere Owner Trust Wachovia Bank NA 4.18%, 6/15/2012 7.88%, 2/15/2010 JP Morgan Mortgage Acquisition Corp 0.33%, 3/25/2037 (b) Marriott Vacation Club Owner Trust Computers - Memory Devices (0.08%) 5.81%, 10/20/2029 (a) 90 76 Seagate Technology HDD Holdings Nomura Asset Acceptance Corp 6.38%, 10/ 1/2011 0.47%, 1/25/2036 (a)(b) 35 Containers - Paper & Plastic (0.08%) Pactiv Corp Automobile Sequential (0.61%) 5.88%, 7/15/2012 90 96 Capital Auto Receivables Asset Trust 5.52%, 3/15/2011 (b) Credit Card Asset Backed Securities (0.78%) Ford Credit Auto Owner Trust BA Credit Card Trust 5.47%, 9/15/2012 (b) 0.84%, 3/15/2012 (b) Nissan Auto Receivables Owner Trust Cabela's Master Credit Card Trust 4.28%, 7/15/2013 4.31%, 12/16/2013 (a) WFS Financial Owner Trust 4.50%, 5/17/2013 Diversified Banking Institutions (2.22%) Bank of America Corp Beverages - Non-Alcoholic (0.04%) 4.90%, 5/ 1/2013 Coca-Cola Enterprises Inc Citigroup Inc 4.25%, 3/ 1/2015 50 53 5.50%, 8/27/2012 5.50%, 4/11/2013 Brewery (0.30%) Goldman Sachs Group Inc/The Anheuser-Busch InBev Worldwide Inc 6.88%, 1/15/2011 5.38%, 11/15/2014 (a) 0.65%, 2/ 6/2012 (b) SABMiller PLC 6.20%, 7/ 1/2011 (a) 6.00%, 5/ 1/2014 Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Diversified Banking Institutions (continued) Finance - Credit Card (0.20%) JP Morgan Chase & Co Capital One Bank USA NA 5.60%, 6/ 1/2011 $ 600 $ 5.75%, 9/15/2010 $ 250 $ Finance - Investment Banker & Broker (1.34%) Diversified Financial Services (1.24%) Bear Stearns Cos LLC/The General Electric Capital Corp 0.56%, 11/28/2011 (b) 5.25%, 10/19/2012 Jefferies Group Inc 4.80%, 5/ 1/2013 5.88%, 6/ 8/2014 5.90%, 5/13/2014 Merrill Lynch & Co Inc TNK-BP Finance SA 0.69%, 2/ 5/2010 (b) 50 50 6.13%, 3/20/2012 (a) 0.68%, 11/ 1/2011 (b) 0.54%, 6/ 5/2012 (b) Diversified Minerals (0.26%) 6.05%, 8/15/2012 BHP Billiton Finance USA Ltd 5.45%, 2/ 5/2013 65 67 5.50%, 4/ 1/2014 6.15%, 4/25/2013 Electric - Generation (0.06%) CE Casecnan Water & Energy Finance - Leasing Company (0.31%) 11.95%, 11/15/2010 14 14 International Lease Finance Corp Indiantown Cogeneration LP 0.91%, 1/15/2010 (b) 9.26%, 12/15/2010 64 65 5.30%, 5/ 1/2012 79 Electric - Integrated (0.38%) Finance - Mortgage Loan/Banker (17.10%) Integrys Energy Group Inc Countrywide Financial Corp 7.00%, 11/ 1/2009 5.80%, 6/ 7/2012 Scottish Power Ltd Fannie Mae 4.91%, 3/15/2010 2.38%, 5/20/2010 5.13%, 4/15/2011 1.38%, 4/28/2011 Electronic Connectors (0.14%) Federal Home Loan Banks Thomas & Betts Corp 4.50%, 10/ 9/2009 7.25%, 6/ 1/2013 Freddie Mac Fiduciary Banks (0.26%) 2.13%, 9/21/2012 Bank of New York Mellon Corp/The 4.50%, 4/ 1/2013 Finance - Other Services (0.29%) BP Capital Markets PLC Finance - Auto Loans (0.15%) 3.13%, 3/10/2012 Ford Motor Credit Co LLC 3.63%, 5/ 8/2014 9.88%, 8/10/2011 Nissan Motor Acceptance Corp 4.63%, 3/ 8/2010 (a) 90 90 Food - Miscellaneous/Diversified (0.33%) General Mills Inc 8.02%, 2/ 5/2013 Finance - Commercial (0.26%) Textron Financial Canada Funding Corp Gas - Distribution (0.10%) 5.13%, 11/ 1/2010 Southern California Gas Co 0.53%, 12/ 1/2009 (b) Finance - Consumer Loans (0.35%) HSBC Finance Corp Home Equity - Other (1.56%) 0.72%, 11/16/2009 (b) Bear Stearns Asset Backed Securities Trust 0.65%, 9/14/2012 (b) 0.85%, 3/25/2034 (b) 72 47 0.43%, 6/25/2047 (b) Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Home Equity - Other (continued) Medical - Drugs (continued) Countrywide Asset-Backed Certificates Pfizer Inc 6.09%, 6/25/2021 (b) $ 1,184 $ 4.45%, 3/15/2012 $ 750 $ First NLC Trust 0.58%, 5/25/2035 (b) 56 24 Medical - HMO (0.21%) GMAC Mortgage Corp Loan Trust 4.62%, 11/25/2035 (b) 15 15 UnitedHealth Group Inc 4.88%, 2/15/2013 5.75%, 10/25/2036 6.05%, 12/25/2037 (b) Medical - Wholesale Drug Distribution (0.02%) GSAA Trust Cardinal Health Inc 6.04%, 7/25/2036 5.65%, 6/15/2012 28 30 Indymac Seconds Asset Backed Trust 5.77%, 5/25/2036 (b) Medical Products (0.30%) Mastr Asset Backed Securities Trust Angiotech Pharmaceuticals Inc 0.75%, 3/25/2035 (b) 7 4.11%, 12/ 1/2013 (b) Option One Mortgage Loan Trust Covidien International Finance SA 0.70%, 3/25/2037 (b)(c) 5 5.45%, 10/15/2012 Residential Asset Securities Corp 4.59%, 8/25/2031 4.47%, 3/25/2032 Metal - Diversified (0.03%) Specialty Underwriting & Residential Finance Xstrata Canada Corp 0.48%, 3/25/2036 (b) 3 3 7.25%, 7/15/2012 30 32 WAMU Asset-Backed Certificates Metal Processors & Fabrication (0.12%) 0.42%, 5/25/2037 (b) 84 Timken Co 5.75%, 2/15/2010 Home Equity - Sequential (0.88%) Countrywide Asset-Backed Certificates Money Center Banks (0.29%) 5.68%, 6/25/2035 Deutsche Bank AG/London 5.56%, 4/25/2036 5.38%, 10/12/2012 5.51%, 8/25/2036 5.81%, 11/25/2036 Mortgage Backed Securities (11.20%) ACT Depositor Corp New Century Home Equity Loan Trust 0.54%, 9/22/2041 (a)(b)(d) 34 4.76%, 11/25/2033 Adjustable Rate Mortgage Trust 0.82%, 2/25/2035 (b) 11 6 Life & Health Insurance (1.29%) Banc of America Commercial Mortgage Inc New York Life Global Funding 6.85%, 4/15/2036 (c) 4.65%, 5/ 9/2013 (a) 5.09%, 7/10/2043 Pacific Life Global Funding 0.60%, 7/10/2046 (b) 0.52%, 6/22/2011 (a)(b) Banc of America Mortgage Securities Inc Prudential Financial Inc 4.79%, 5/25/2035 (b) 5.15%, 1/15/2013 Bear Stearns Adjustable Rate Mortgage Trust StanCorp Financial Group Inc 3.76%, 9/25/2034 (b) 6.88%, 10/ 1/2012 Bear Stearns Alt-A Trust Sun Life Financial Global Funding LP 0.53%, 7/25/2035 (b) 20 5 0.83%, 7/ 6/2010 (a)(b) 6.11%, 7/25/2036 (b) 17 Bear Stearns Commercial Mortgage Securities Medical - Drugs (1.31%) 7.00%, 5/20/2030 Abbott Laboratories 0.39%, 2/11/2041 (b) 39 5.15%, 11/30/2012 Bella Vista Mortgage Trust Eli Lilly & Co 0.50%, 5/20/2045 (b)(c) 42 19 4.20%, 3/ 6/2014 Citigroup / Deutsche Bank Commercial Mortgage Trust 0.39%, 11/15/2044 (a) Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) Commercial Mortgage Pass Through Certificates JP Morgan Chase Commercial Mortgage 1.68%, 6/10/2010 (a)(b) $ 1,696 $ 17 Securities Corp Countrywide Alternative Loan Trust 7.20%, 11/15/2035 (a)(b) $ 175 $ 2.21%, 7/20/2035 (b) 57 0.71%, 10/12/2037 (a)(b) 1.90%, 2/25/2036 (b) 5.30%, 5/15/2047 (b)(c) 6.00%, 5/25/2036 5.31%, 1/15/2049 6.00%, 5/25/2036 21 20 0.47%, 2/12/2051 (b) 0.53%, 6/25/2036 (b)(c) 93 JP Morgan Mortgage Trust 0.75%, 9/25/2036 (b) 3.81%, 5/25/2034 0.52%, 5/20/2046 (b) 81 5.12%, 6/25/2035 (b) 89 Countrywide Asset-Backed Certificates 4.98%, 8/25/2035 (b) 0.53%, 11/25/2035 (b) 20 16 5.73%, 4/25/2037 (b) 0.52%, 1/25/2036 (b)(c) LB-UBS Commercial Mortgage Trust Countrywide Home Loan Mortgage Pass 6.06%, 6/15/2020 13 13 Through Trust 5.39%, 6/15/2026 4.49%, 12/25/2033 75 74 0.58%, 10/15/2035 (a)(b) 4.39%, 6/20/2035 (b) 13 13 MASTR Asset Securitization Trust 5.80%, 9/20/2036 (b) 5.25%, 9/25/2033 (b) 89 90 Credit Suisse Mortgage Capital Certificates Merrill Lynch / Countrywide Commercial 5.87%, 9/15/2040 Mortgage Trust CS First Boston Mortgage Securities Corp 0.85%, 7/12/2046 0.42%, 8/15/2038 (a) 0.68%, 9/12/2049 (b) Fannie Mae 5.11%, 12/12/2049 (b) 0.55%, 2/25/2032 (b) Merrill Lynch Mortgage Trust Fannie Mae Whole Loan 0.33%, 11/12/2035 (a)(b) 23 0.45%, 5/25/2035 (b)(c) 88 85 0.28%, 7/12/2038 Freddie Mac 0.32%, 9/12/2042 (b) 5.13%, 12/15/2013 73 73 Morgan Stanley Capital I 0.69%, 6/15/2023 (b) 65 64 0.63%, 8/25/2046 (a)(b) 4 0.64%, 7/15/2023 (b) Morgan Stanley Dean Witter Capital I Ginnie Mae 6.54%, 2/15/2031 37 39 1.25%, 10/16/2012 (b) 63 New Century Alternative Mortgage Loan Trust 1.06%, 2/16/2047 (b) 5.91%, 7/25/2036 (b) GMAC Commercial Mortgage Securities Inc Residential Accredit Loans Inc 1.01%, 3/10/2038 (a)(b) 11 6.00%, 11/25/2032 0.56%, 8/10/2038 (a)(b) 5.36%, 12/25/2035 (b) 61 34 GMAC Mortgage Corp Loan Trust 0.40%, 2/25/2047 (b) 5.25%, 7/25/2034 Residential Funding Mortgage Securities I Greenwich Capital Commercial Funding Corp 4.52%, 11/25/2035 (b) 0.25%, 4/10/2037 (a) 5.67%, 2/25/2036 (b) 99 0.47%, 12/10/2049 (a)(b) 0.85%, 7/25/2036 (b) 83 73 GSR Mortgage Loan Trust Structured Asset Mortgage Investments Inc 4.75%, 7/25/2035 (b) 0.56%, 9/25/2045 (b) 43 24 Impac CMB Trust Structured Asset Securities Corp 1.25%, 10/25/2033 (b) 16 10 4.50%, 2/25/2033 0.50%, 5/25/2037 (b)(c) 5.50%, 6/25/2036 (b) Indymac Index Mortgage Loan Trust Thornburg Mortgage Securities Trust 0.85%, 4/25/2034 (b) 14 10 0.60%, 12/25/2033 (b) 0.43%, 2/25/2037 (b) Wachovia Bank Commercial Mortgage Trust 0.49%, 6/25/2037 (b)(c) 0.34%, 1/15/2041 (a)(b) 13 0.50%, 4/15/2042 (a)(b) 5.25%, 12/15/2043 Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Mortgage Backed Securities (continued) Pipelines (continued) WaMu Mortgage Pass Through Certificates ONEOK Partners LP 3.77%, 3/25/2033 (b) $ 59 $ 52 5.90%, 4/ 1/2012 $ 130 $ 0.52%, 4/25/2045 (b) 53 24 0.54%, 7/25/2045 (b) 41 25 Property Trust (0.20%) 0.50%, 11/25/2045 (b) 34 29 WEA Finance LLC / WCI Finance LLC Washington Mutual Alternative Mortgage 5.40%, 10/ 1/2012 (a) Pass-Through Certificates 0.53%, 6/25/2046 (b) 42 Quarrying (0.16%) 0.43%, 1/25/2047 (b) 57 Vulcan Materials Co 1.55%, 12/15/2010 (b) Multi-Line Insurance (0.13%) CNA Financial Corp Real Estate Operator & Developer (0.25%) 6.00%, 8/15/2011 Regency Centers LP Genworth Financial Inc 8.45%, 9/ 1/2010 6.15%, 11/15/2066 (b) 64 Regional Banks (0.77%) BAC Capital Trust XIII Mutual Insurance (0.10%) 0.70%, 3/15/2043 (b) Health Care Service Corp BAC Capital Trust XIV 7.75%, 6/15/2011 (a) 5.63%, 3/15/2043 (b) Capital One Financial Corp Office Automation & Equipment (0.10%) 5.70%, 9/15/2011 Xerox Corp SunTrust Preferred Capital I 5.50%, 5/15/2012 5.85%, 12/31/2049 (b) 34 22 Wachovia Corp Oil - Field Services (0.30%) 5.35%, 3/15/2011 Weatherford International Inc 0.51%, 3/ 1/2012 (b) 98 6.63%, 11/15/2011 5.95%, 6/15/2012 REITS - Apartments (0.08%) UDR Inc Oil Company - Exploration & Production (0.49%) 5.50%, 4/ 1/2014 99 Canadian Natural Resources Ltd 5.15%, 2/ 1/2013 REITS - Healthcare (0.30%) Devon OEI Operating Inc Nationwide Health Properties Inc 7.25%, 10/ 1/2011 6.50%, 7/15/2011 6.25%, 2/ 1/2013 Oil Company - Integrated (1.01%) Chevron Corp REITS - Mortgage (0.36%) 3.95%, 3/ 3/2014 iStar Financial Inc Husky Energy Inc 6.00%, 12/15/2010 6.25%, 6/15/2012 5.65%, 9/15/2011 Shell International Finance BV 4.00%, 3/21/2014 REITS - Office Property (0.10%) Brandywine Operating Partnership LP Pipelines (0.71%) 5.63%, 12/15/2010 Enbridge Inc 5.80%, 6/15/2014 REITS - Regional Malls (0.09%) NGPL Pipeco LLC Simon Property Group LP 6.51%, 12/15/2012 (a) 5.60%, 9/ 1/2011 Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) U.S. GOVERNMENT & GOVERNMENT AGENCY REITS - Shopping Centers (0.12%) OBLIGATIONS (continued) Federal Realty Investment Trust Federal Home Loan Mortgage Corporation 6.00%, 7/15/2012 $ 150 $ (FHLMC) (continued) 4.97%, 9/ 1/2035 (b) $ 178 $ REITS - Warehouse & Industrial (0.23%) ProLogis Federal National Mortgage Association (FNMA) (1.61%) 5.50%, 3/ 1/2013 4.00%, 5/ 1/2010 20 20 4.50%, 5/ 1/2010 25 26 Retail - Drug Store (0.24%) 4.00%, 6/ 1/2010 11 11 CVS Caremark Corp 4.50%, 6/ 1/2010 55 57 0.66%, 6/ 1/2010 (b) 4.00%, 7/ 1/2010 7 6 Rubber - Tires (0.08%) 4.00%, 8/ 1/2010 7 7 Goodyear Tire & Rubber Co/The 4.00%, 3/ 1/2011 33 33 5.01%, 12/ 1/2009 (b) 4.50%, 5/ 1/2011 42 44 4.50%, 7/ 1/2011 84 86 Special Purpose Banks (0.16%) 4.50%, 8/ 1/2011 Korea Development Bank/Republic of Korea 4.73%, 12/ 1/2032 (b) 81 84 0.73%, 4/ 3/2010 (b) 3.15%, 4/ 1/2033 (b) Special Purpose Entity (0.16%) 3.54%, 5/ 1/2033 (b) Genworth Global Funding Trusts 4.38%, 12/ 1/2033 (b) 35 35 5.20%, 10/ 8/2010 3.35%, 7/ 1/2034 (b) 3.47%, 8/ 1/2034 (b) 76 78 Steel - Producers (0.29%) 2.87%, 9/ 1/2034 (b) Ispat Inland ULC 4.28%, 1/ 1/2035 (b) 31 31 9.75%, 4/ 1/2014 4.50%, 1/ 1/2035 (b) Nucor Corp 3.88%, 2/ 1/2035 (b) 21 21 5.00%, 12/ 1/2012 4.59%, 4/ 1/2035 (b) 3.67%, 2/ 1/2037 (b) Telephone - Integrated (0.56%) British Telecommunications PLC 5.15%, 1/15/2013 U.S. Treasury (27.89%) 4.75%, 2/15/2010 Tobacco (0.18%) 3.88%, 5/15/2010 Reynolds American Inc 2.63%, 5/31/2010 6.50%, 7/15/2010 4.50%, 11/15/2010 4.50%, 11/30/2011 Transport - Rail (0.14%) 4.50%, 4/30/2012 CSX Corp 4.38%, 8/15/2012 4.88%, 11/ 1/2009 4.25%, 8/15/2013 TOTAL BONDS $ 69,411 2.25%, 5/31/2014 U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS (30.62%) Federal Home Loan Mortgage Corporation TOTAL U.S. GOVERNMENT & GOVERNMENT (FHLMC) (1.12%) AGENCY OBLIGATIONS $ 38,575 4.50%, 9/ 1/2010 45 46 REPURCHASE AGREEMENTS (7.34%) 4.50%, 2/ 1/2011 31 32 Diversified Banking Institutions (7.34%) 4.50%, 4/ 1/2011 Investment in Joint Trading Account; Bank 4.50%, 11/ 1/2011 of America Repurchase Agreement; 0.03% 4.02%, 12/ 1/2034 (b) dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency 4.48%, 1/ 1/2035 (b) 79 79 Issues; $2,928,000; 0.00% - 5.70%; dated 4.29%, 6/ 1/2035 (b) 11/13/09 - 11/19/24) $ 2,871 $ 4.26%, 9/ 1/2035 (b) Schedule of Investments Short-Term Bond Account September 30, 2009 (unaudited) Portfolio Summary (unaudited) Principal Sector Percent Amount Value (000's) (000's) Government 44.81% Financial 19.18% REPURCHASE AGREEMENTS (continued) Mortgage Securities 13.92% Diversified Banking Institutions (continued) Asset Backed Securities 5.56% Investment in Joint Trading Account; Credit Consumer, Non-cyclical 2.69% Suisse Repurchase Agreement; 0.03% Energy 2.50% dated 09/30/09 maturing 10/01/09 Communications 1.56% (collateralized by US Treasury Notes; Industrial 0.94% $2,847,000; 0.88%; dated 12/31/10 - Basic Materials 0.74% 03/31/11) $ 2,791 $ Utilities 0.54% Consumer, Cyclical 0.44% Investment in Joint Trading Account; Technology 0.17% Deutsche Bank Repurchase Agreement; Other Assets in Excess of Liabilities, Net 6.95% 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency TOTAL NET ASSETS 100.00% Issues; $813,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $2,847,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 9,250 Total Investments $ 117,236 Other Assets in Excess of Liabilities, Net - 6.95% TOTAL NET ASSETS - 100.00% $ 125,996 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $5,153 or 4.09% of net assets. (b) Variable Rate. Rate shown is in effect at September 30, 2009. (c) Security is Illiquid (d) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $34 or 0.03% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 2,138 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Schedule of Investments Short-Term Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (85.62%) BONDS (continued) Aerospace & Defense (0.64%) Diversified Banking Institutions (continued) General Dynamics Corp Citigroup Inc 1.80%, 7/15/2011 $ 400 $ 5.50%, 8/27/2012 $ 400 $ Goldman Sachs Group Inc/The Agricultural Operations (1.66%) 5.25%, 10/15/2013 Cargill Inc JP Morgan Chase & Co 5.20%, 1/22/2013 (a) 2.20%, 6/15/2012 5.38%, 10/ 1/2012 Asset Backed Securities (1.02%) Morgan Stanley Green Tree Home Improvement Loan Trust 5.63%, 1/ 9/2012 7.45%, 9/15/2025 (b) 9 7 1.95%, 6/20/2012 Merrill Lynch First Franklin Mortgage Loan Trust 0.95%, 10/25/2037 (c) Diversified Financial Services (1.28%) General Electric Capital Corp 5.72%, 8/22/2011 Brewery (0.89%) Anheuser-Busch InBev Worldwide Inc Diversified Manufacturing Operations (0.67%) 7.20%, 1/15/2014 (a) Honeywell International Inc 4.25%, 3/ 1/2013 Cable/Satellite TV (0.85%) Time Warner Cable Inc Electric - Integrated (3.47%) 5.40%, 7/ 2/2012 Commonwealth Edison Co 5.40%, 12/15/2011 Cellular Telecommunications (0.41%) America Movil SA de CV Korea Electric Power Corp 5.50%, 3/ 1/2014 5.50%, 7/21/2014 (a) Virginia Electric and Power Co Chemicals - Diversified (0.86%) 5.10%, 11/30/2012 EI Du Pont de Nemours & Co 5.00%, 7/15/2013 Enterprise Software & Services (0.66%) Oracle Corp Commercial Banks (2.46%) 3.75%, 7/ 8/2014 Regions Bank/Birmingham AL 3.25%, 12/ 9/2011 Finance - Auto Loans (1.21%) SunTrust Bank/Atlanta GA American Honda Finance Corp 3.00%, 11/16/2011 4.63%, 4/ 2/2013 (a) Commercial Services - Finance (1.35%) Finance - Commercial (0.55%) Western Union Co/The Caterpillar Financial Services Corp 5.40%, 11/17/2011 4.85%, 12/ 7/2012 Computers (1.26%) Finance - Consumer Loans (1.33%) Hewlett-Packard Co John Deere Capital Corp 4.25%, 2/24/2012 4.95%, 12/17/2012 Consumer Products - Miscellaneous (0.17%) Finance - Credit Card (1.26%) Clorox Co American Express Credit Corp 5.00%, 3/ 1/2013 5.88%, 5/ 2/2013 Diversified Banking Institutions (8.05%) Finance - Investment Banker & Broker (0.80%) Bank of America Corp Jefferies Group Inc 6.25%, 4/15/2012 5.88%, 6/ 8/2014 2.10%, 4/30/2012 Schedule of Investments Short-Term Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Finance - Mortgage Loan/Banker (11.04%) Mortgage Backed Securities (continued) Countrywide Financial Corp CS First Boston Mortgage Securities Corp 5.80%, 6/ 7/2012 $ 250 $ 6.00%, 12/25/2033 $ 255 $ Fannie Mae Fannie Mae 2.00%, 1/ 9/2012 6.00%, 2/25/2031 1.88%, 4/20/2012 5.00%, 11/25/2035 4.88%, 5/18/2012 Freddie Mac Freddie Mac 5.50%, 10/15/2027 4.75%, 11/ 3/2009 6.00%, 9/15/2029 5.75%, 1/15/2012 4.50%, 5/15/2030 1.75%, 6/15/2012 Ginnie Mae 4.50%, 8/20/2032 GSR Mortgage Loan Trust Food - Miscellaneous/Diversified (0.86%) 6.00%, 6/25/2036 Kellogg Co Lehman Mortgage Trust 5.13%, 12/ 3/2012 5.75%, 4/25/2036 Residential Asset Securitization Trust Industrial Gases (0.33%) 6.00%, 5/25/2036 Air Products & Chemicals Inc 4.15%, 2/ 1/2013 Residential Funding Mortgage Securities I 5.50%, 9/25/2036 Life & Health Insurance (1.20%) Wells Fargo Mortgage Backed Securities Trust 5.50%, 5/25/2035 Prudential Financial Inc 3.63%, 9/17/2012 5.75%, 10/25/2036 (c) Manufactured Housing ABS Other (0.15%) Multi-Line Insurance (1.24%) Green Tree Financial Corp Metropolitan Life Global Funding I 7.70%, 9/15/2026 (b) 65 46 5.13%, 6/10/2014 (a) Mid-State Trust 8.33%, 4/ 1/2030 (b) 44 46 Multimedia (0.81%) 92 Walt Disney Co/The Medical - Biomedical/Gene (1.59%) 4.70%, 12/ 1/2012 Amgen Inc 4.00%, 11/18/2009 Non-Hazardous Waste Disposal (0.82%) Allied Waste North America Inc Medical - Drugs (1.26%) 5.75%, 2/15/2011 Pfizer Inc 4.45%, 3/15/2012 Oil - Field Services (1.36%) Smith International Inc Medical - HMO (0.66%) 8.63%, 3/15/2014 UnitedHealth Group Inc 4.88%, 2/15/2013 Oil Company - Exploration & Production (1.05%) Apache Corp Mortgage Backed Securities (15.97%) 6.25%, 4/15/2012 Banc of America Funding Corp 5.75%, 3/25/2036 Property & Casualty Insurance (0.95%) Banc of America Mortgage Securities Inc Fidelity National Financial Inc 4.75%, 8/25/2033 7.30%, 8/15/2011 Chase Mortgage Finance Corp Property Trust (1.22%) 5.50%, 5/25/2035 WEA Finance LLC / WCI Finance LLC Citicorp Mortgage Securities Inc 5.40%, 10/ 1/2012 (a) 4.50%, 9/25/2034 (c) Countrywide Home Loan Mortgage Pass Through Trust 5.50%, 10/25/2035 Schedule of Investments Short-Term Income Account September 30, 2009 (unaudited) Principal Principal Amount Value Amount Value (000's) (000's) (000's) (000's) BONDS (continued) BONDS (continued) Quarrying (0.79%) Transport - Services (0.68%) Vulcan Materials Co United Parcel Service Inc 5.60%, 11/30/2012 $ 475 $ 4.50%, 1/15/2013 $ 400 $ Regional Banks (0.86%) Water (1.25%) Wells Fargo & Co Veolia Environnement 4.38%, 1/31/2013 525 5.25%, 6/ 3/2013 TOTAL BONDS $ 54,040 Reinsurance (0.83%) Berkshire Hathaway Finance Corp U.S. GOVERNMENT & GOVERNMENT AGENCY 4.00%, 4/15/2012 500 OBLIGATIONS (7.23%) Federal Home Loan Mortgage Corporation (FHLMC) (0.15%) REITS - Apartments (1.16%) 9.50%, 8/ 1/2016 4 5 ERP Operating LP 6.00%, 5/ 1/2017 82 88 5.50%, 10/ 1/2012 700 3.85%, 11/ 1/2021 (c) 4 4 REITS - Diversified (0.79%) 97 Duke Realty LP Federal National Mortgage Association (FNMA) (0.25%) 6.25%, 5/15/2013 500 6.50%, 1/ 1/2014 21 22 6.50%, 1/ 1/2014 23 25 REITS - Healthcare (1.93%) 8.50%, 11/ 1/2017 7 8 Health Care REIT Inc 6.00%, 11/15/2013 400 5.36%, 1/ 1/2019 (c) 2 1 Nationwide Health Properties Inc 5.61%, 4/ 1/2019 (c) 3 3 6.50%, 7/15/2011 800 5.05%, 11/ 1/2022 (c) 1 1 8.00%, 5/ 1/2027 65 71 4.40%, 11/ 1/2032 (c) 20 20 REITS - Regional Malls (0.83%) 4.56%, 11/ 1/2035 (c) 7 7 Simon Property Group LP 5.60%, 9/ 1/2011 500 Government National Mortgage Association Rental - Auto & Equipment (0.82%) (GNMA) (0.17%) Erac USA Finance Co 8.00%, 8/15/2012 1 1 5.80%, 10/15/2012 (a) 500 11.00%, 12/15/2015 3 4 11.00%, 12/15/2015 2 2 Retail - Discount (0.81%) 10.00%, 2/15/2018 7 7 Wal-Mart Stores Inc 10.00%, 9/15/2018 4 5 3.20%, 5/15/2014 500 10.00%, 9/15/2018 5 5 Savings & Loans - Thrifts (0.00%) 10.00%, 2/15/2019 32 35 Washington Mutual Bank / Henderson NV 10.00%, 5/15/2020 15 17 0.00%, 1/15/2013 (d) 200 1 10.00%, 6/15/2020 10 11 9.00%, 12/15/2020 7 8 Steel - Producers (1.93%) 10.00%, 12/15/2020 1 2 Nucor Corp 10.00%, 2/15/2025 5 6 5.00%, 12/ 1/2012 1,125 10.00%, 4/15/2025 1 2 9.00%, 4/20/2025 1 2 Telephone - Integrated (0.80%) AT&T Inc 4.95%, 1/15/2013 475 U.S. Treasury (6.66%) 3.13%, 11/30/2009 (e) Textile - Home Furnishings (0.78%) 1.13%, 12/15/2011 Mohawk Industries Inc 1.38%, 5/15/2012 7.20%, 4/15/2012 475 4.75%, 5/31/2012 Schedule of Investments Short-Term Income Account September 30, 2009 (unaudited) Unrealized Appreciation (Depreciation) Principal The net federal income tax unrealized appreciation (depreciation) and federal tax cost Amount Value of investments held by the account as of the period end were as follows: (000's) (000's) U.S. GOVERNMENT & GOVERNMENT AGENCY Unrealized Appreciation $ 1,539 OBLIGATIONS (continued) Unrealized Depreciation U.S. Treasury (continued) Net Unrealized Appreciation (Depreciation) 1.75%, 1/31/2014 $ 1,000 $ Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 4,565 Portfolio Summary (unaudited) REPURCHASE AGREEMENTS (6.36%) Sector Percent Diversified Banking Institutions (6.36%) Financial 34.72% Investment in Joint Trading Account; Bank Government 17.28% of America Repurchase Agreement; 0.03% Mortgage Securities 16.55% dated 09/30/09 maturing 10/01/09 Consumer, Non-cyclical 9.27% (collateralized by Sovereign Agency Utilities 4.71% Basic Materials 3.92% Issues; $1,271,000; 0.00% - 5.70%; dated Communications 2.87% 11/13/09 - 11/19/24) $ 1,246 $ Industrial 2.81% Investment in Joint Trading Account; Credit Energy 2.41% Suisse Repurchase Agreement; 0.03% Technology 1.91% dated 09/30/09 maturing 10/01/09 Consumer, Cyclical 1.59% (collateralized by US Treasury Notes; Asset Backed Securities 1.17% $1,236,000; 0.88%; dated 12/31/10 - Other Assets in Excess of Liabilities, Net 0.79% 03/31/11) TOTAL NET ASSETS 100.00% Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; Other Assets Summary (unaudited) 0.06% dated 09/30/09 maturing 10/01/09 Asset Type Percent (collateralized by Sovereign Agency Issues; $353,000; 0.00% - 3.75%; dated Futures 5.52% 11/13/09 - 03/27/19) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $1,236,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 4,016 Total Investments $ 62,621 Other Assets in Excess of Liabilities, Net - 0.79% TOTAL NET ASSETS - 100.00% $ 63,118 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $5,234 or 8.29% of net assets. (b) Security is Illiquid (c) Variable Rate. Rate shown is in effect at September 30, 2009. (d) Non-Income Producing Security (e) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $75 or 0.12% of net assets. Schedule of Investments Short-Term Income Account September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) US 5 Year Note; December 2009 Sell 30 $ 3,442 $ 3,483 $ (41) All dollar amounts are shown in thousands (000's) Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (96.71%) COMMON STOCKS (continued) Aerospace & Defense (1.88%) Chemicals - Diversified (0.27%) Esterline Technologies Corp (a) 9,175 $ Innophos Holdings Inc 7,520 $ Teledyne Technologies Inc (a) TransDigm Group Inc (a) Chemicals - Specialty (0.75%) HB Fuller Co Sensient Technologies Corp Aerospace & Defense Equipment (0.82%) Stepan Co Moog Inc (a) Triumph Group Inc Circuit Boards (0.49%) Multi-Fineline Electronix Inc (a) 78 Airlines (0.31%) TTM Technologies Inc (a) Allegiant Travel Co (a) Apparel Manufacturers (0.60%) Commercial Banks (5.33%) True Religion Apparel Inc (a) Banco Latinoamericano de Comercio Exterior SA Applications Software (0.84%) Bank of Hawaii Corp Actuate Corp (a) 84 Bank of the Ozarks Inc Quest Software Inc (a) City Holding Co Community Bank System Inc Auto/Truck Parts & Equipment - Replacement (0.06%) First Bancorp/Troy NC 61 Dorman Products Inc (a) 32 FirstMerit Corp Iberiabank Corp B2B - E-Commerce (0.21%) Independent Bank Corp/Rockland MA i2 Technologies Inc (a) NBT Bancorp Inc Prosperity Bancshares Inc Batteries & Battery Systems (0.39%) Renasant Corp 75 EnerSys (a) Republic Bancorp Inc/KY 62 Smithtown Bancorp Inc 91 Beverages - Wine & Spirits (0.53%) Tompkins Financial Corp 90 Central European Distribution Corp (a) Trustmark Corp Building - Heavy Construction (0.72%) United Bankshares Inc 22 Granite Construction Inc Orion Marine Group Inc (a) Commercial Services (1.26%) Sterling Construction Co Inc (a) 93 First Advantage Corp (a) 14 Healthcare Services Group Inc Building - Maintenance & Service (0.41%) PHH Corp (a) ABM Industries Inc Steiner Leisure Ltd (a) Building & Construction - Miscellaneous (0.35%) Commercial Services - Finance (0.66%) Insituform Technologies Inc (a) CBIZ Inc (a) Global Cash Access Holdings Inc (a) Building & Construction Products - Miscellaneous (0.17%) Louisiana-Pacific Corp (a) 87 Communications Software (0.11%) Seachange International Inc (a) 55 Casino Services (0.74%) Bally Technologies Inc (a) Computer Services (0.75%) CACI International Inc (a) Cellular Telecommunications (0.26%) Insight Enterprises Inc (a) Syniverse Holdings Inc (a) Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computer Services (continued) Diversified Manufacturing Operations SYKES Enterprises Inc (a) 5,580 $ (continued) GP Strategies Corp (a) 9,000 $ 67 Koppers Holdings Inc Computers - Integrated Systems (0.48%) Jack Henry & Associates Inc Super Micro Computer Inc (a) 72 Diversified Operations (0.18%) Compass Diversified Holdings 94 Computers - Peripheral Equipment (0.05%) Electric - Integrated (1.91%) Rimage Corp (a) 25 Avista Corp IDACORP Inc Consulting Services (0.53%) NorthWestern Corp FTI Consulting Inc (a) 82 Portland General Electric Co ICF International Inc (a) 68 Watson Wyatt Worldwide Inc Electronic Components - Miscellaneous (1.11%) Benchmark Electronics Inc (a) Consumer Products - Miscellaneous (1.15%) CTS Corp American Greetings Corp LaBarge Inc (a) 62 Central Garden and Pet Co - A Shares (a) OSI Systems Inc (a) 64 Tupperware Brands Corp Electronic Components - Semiconductors (2.44%) Containers - Metal & Glass (0.78%) IXYS Corp Bway Holding Co (a) Kopin Corp (a) 99 Silgan Holdings Inc Microsemi Corp (a) PMC - Sierra Inc (a) Containers - Paper & Plastic (0.78%) Silicon Laboratories Inc (a) Rock-Tenn Co Skyworks Solutions Inc (a) Cosmetics & Toiletries (0.35%) Chattem Inc (a) Electronic Design Automation (0.11%) Cogo Group Inc (a) 54 Data Processing & Management (0.17%) CSG Systems International Inc (a) 85 Electronic Security Devices (0.46%) American Science & Engineering Inc Diagnostic Equipment (0.69%) Immucor Inc (a) E-Marketing & Information (0.60%) Digital River Inc (a) Disposable Medical Products (0.31%) Merit Medical Systems Inc (a) Engineering - Research & Development Services (0.86%) EMCOR Group Inc (a) Distribution & Wholesale (0.50%) Exponent Inc (a) 74 Beacon Roofing Supply Inc (a) Core-Mark Holding Co Inc (a) 63 Engines - Internal Combustion (0.56%) Briggs & Stratton Corp Diversified Manufacturing Operations (3.11%) Actuant Corp Enterprise Software & Services (2.38%) Ameron International Corp Ariba Inc (a) AO Smith Corp Informatica Corp (a) AZZ Inc (a) JDA Software Group Inc (a) Brink's Co/The Mantech International Corp (a) ESCO Technologies Inc (a) Sybase Inc (a) Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Enterprise Software & Services (continued) Human Resources (0.62%) SYNNEX Corp (a) 9,560 $ Emergency Medical Services Corp (a) 6,350 $ Kenexa Corp (a) 22 Environmental Consulting & Engineering (0.32%) Tetra Tech Inc (a) Instruments - Scientific (0.65%) FEI Co (a) E-Services - Consulting (0.31%) Perficient Inc (a) 69 Insurance Brokers (0.21%) Websense Inc (a) 91 eHealth Inc (a) 56 Life Partners Holdings Inc 49 Finance - Consumer Loans (0.12%) Encore Capital Group Inc (a) 61 Internet Application Software (0.34%) S1 Corp (a) Finance - Investment Banker & Broker (1.32%) E*Trade Financial Corp (a) Internet Infrastructure Equipment (0.61%) Evercore Partners Inc - Class A Avocent Corp (a) Knight Capital Group Inc (a) SWS Group Inc Internet Infrastructure Software (0.91%) AsiaInfo Holdings Inc (a) TIBCO Software Inc (a) Finance - Leasing Company (0.21%) Financial Federal Corp Internet Security (0.40%) Food - Canned (0.51%) Blue Coat Systems Inc (a) Seneca Foods Corp (a) 69 TreeHouse Foods Inc (a) Internet Telephony (0.36%) j2 Global Communications Inc (a) Food - Miscellaneous/Diversified (0.90%) Intimate Apparel (0.79%) American Italian Pasta Co (a) Warnaco Group Inc/The (a) Diamond Foods Inc Lancaster Colony Corp Investment Companies (0.97%) Ares Capital Corp Fifth Street Finance Corp 44 Food - Wholesale & Distribution (0.22%) Fresh Del Monte Produce Inc (a) Hercules Technology Growth Capital Inc PennantPark Investment Corp 45 Footwear & Related Apparel (0.80%) Iconix Brand Group Inc (a) Investment Management & Advisory Services (0.13%) Steven Madden Ltd (a) Calamos Asset Management Inc 67 Gambling (Non-Hotel) (0.25%) Lasers - Systems & Components (0.36%) Isle of Capri Casinos Inc (a) Rofin-Sinar Technologies Inc (a) Gas - Distribution (1.27%) Life & Health Insurance (0.83%) Northwest Natural Gas Co Delphi Financial Group Inc South Jersey Industries Inc StanCorp Financial Group Inc WGL Holdings Inc Machinery - Construction & Mining (0.14%) Astec Industries Inc (a) 71 Home Furnishings (0.58%) Tempur-Pedic International Inc Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Machinery - Electrical (0.61%) Medical Laboratory & Testing Service (0.59%) Regal-Beloit Corp 6,780 $ ICON PLC ADR (a) 12,240 $ Machinery - General Industry (1.47%) Medical Products (1.11%) Applied Industrial Technologies Inc 89 American Medical Systems Holdings Inc (a) DXP Enterprises Inc (a) 62 Cantel Medical Corp (a) Middleby Corp (a) Orthofix International NV (a) Wabtec Corp/DE Metal - Aluminum (0.17%) Medical - Biomedical/Gene (3.99%) Kaiser Aluminum Corp 87 Acorda Therapeutics Inc (a) 54 Affymax Inc (a) 81 Metal Processors & Fabrication (0.14%) Arqule Inc (a) 50 LB Foster Co (a) 73 Bio-Rad Laboratories Inc (a) Metal Products - Distribution (0.15%) Cubist Pharmaceuticals Inc (a) AM Castle & Co 78 Exelixis Inc (a) Human Genome Sciences Inc (a) Networking Products (1.45%) Incyte Corp (a) 3Com Corp (a) Vical Inc (a) BigBand Networks Inc (a) 46 XOMA Ltd (a) 86 Polycom Inc (a) Medical - Drugs (0.94%) Office Supplies & Forms (0.17%) China Sky One Medical Inc (a) 45 Ennis Inc 85 Orexigen Therapeutics Inc (a) PharMerica Corp (a) Oil - Field Services (1.13%) XenoPort Inc (a) Helix Energy Solutions Group Inc (a) Hornbeck Offshore Services Inc (a) Medical - Generic Drugs (0.63%) Par Pharmaceutical Cos Inc (a) Oil Company - Exploration & Production (2.43%) Perrigo Co Arena Resources Inc (a) Berry Petroleum Co Medical - HMO (0.59%) Concho Resources Inc/Midland TX (a) Magellan Health Services Inc (a) Mariner Energy Inc (a) Swift Energy Co (a) Medical - Hospitals (0.45%) Universal Health Services Inc Oil Field Machinery & Equipment (0.39%) Dril-Quip Inc (a) Medical - Nursing Homes (0.20%) Ensign Group Inc/The Oil Refining & Marketing (0.40%) CVR Energy Inc (a) Medical - Outpatient & Home Medical Care (1.25%) Amedisys Inc (a) Paper & Related Products (0.16%) Gentiva Health Services Inc (a) Glatfelter 82 LHC Group Inc (a) Pastoral & Agricultural (0.31%) Medical Instruments (0.71%) AgFeed Industries Inc (a) Genomic Health Inc (a) Pharmacy Services (0.62%) Kensey Nash Corp (a) Catalyst Health Solutions Inc (a) Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Physical Therapy & Rehabilitation Centers (0.60%) Rental - Auto & Equipment (0.61%) Psychiatric Solutions Inc (a) 5,240 $ Aaron's Inc 7,080 $ RehabCare Group Inc (a) Rent-A-Center Inc/TX (a) Private Corrections (0.47%) Research & Development (0.53%) Cornell Cos Inc (a) Parexel International Corp (a) Property & Casualty Insurance (0.26%) Retail - Apparel & Shoe (2.05%) Amtrust Financial Services Inc 20 Aeropostale Inc (a) Tower Group Inc Dress Barn Inc (a) Genesco Inc (a) Recreational Vehicles (0.29%) JOS A Bank Clothiers Inc (a) Polaris Industries Inc Stage Stores Inc Wet Seal Inc/The (a) Reinsurance (2.14%) Argo Group International Holdings Ltd (a) Retail - Appliances (0.16%) Aspen Insurance Holdings Ltd hhgregg Inc (a) 84 Flagstone Reinsurance Holdings Ltd 96 Max Capital Group Ltd 59 Retail - Automobile (0.33%) Platinum Underwriters Holdings Ltd Asbury Automotive Group Inc Validus Holdings Ltd Retail - Discount (0.64%) 99 Cents Only Stores (a) REITS - Apartments (0.37%) Citi Trends Inc (a) 80 Essex Property Trust Inc REITS - Healthcare (0.13%) Retail - Fabric Store (0.58%) Universal Health Realty Income Trust 68 Jo-Ann Stores Inc (a) REITS - Mortgage (1.59%) Retail - Gardening Products (0.30%) Capstead Mortgage Corp Tractor Supply Co (a) Chimera Investment Corp MFA Mortgage Investments Inc Retail - Hair Salons (0.26%) NorthStar Realty Finance Corp 72 Regis Corp Retail - Home Furnishings (0.05%) REITS - Office Property (0.80%) Pier 1 Imports Inc (a) 28 Alexandria Real Estate Equities Inc Kilroy Realty Corp 84 Retail - Pawn Shops (0.41%) Cash America International Inc REITS - Regional Malls (0.59%) Retail - Perfume & Cosmetics (0.28%) CBL & Associates Properties Inc Sally Beauty Holdings Inc (a) REITS - Shopping Centers (0.76%) Retail - Petroleum Products (0.41%) Inland Real Estate Corp World Fuel Services Corp Saul Centers Inc Urstadt Biddle Properties Inc 67 Retail - Restaurants (0.96%) CKE Restaurants Inc REITS - Single Tenant (0.15%) Einstein Noah Restaurant Group Inc (a) 46 Getty Realty Corp 78 PF Chang's China Bistro Inc (a) Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Restaurants (continued) Transactional Software (continued) Ruby Tuesday Inc (a) 11,430 $ 96 Solera Holdings Inc 7,120 $ Savings & Loans - Thrifts (0.89%) Transport - Air Freight (0.53%) ESSA Bancorp Inc 85 Atlas Air Worldwide Holdings Inc (a) First Financial Holdings Inc 56 Flushing Financial Corp 93 Transport - Equipment & Leasing (0.17%) OceanFirst Financial Corp 71 TAL International Group Inc 89 Provident Financial Services Inc 81 Transport - Marine (0.09%) United Financial Bancorp Inc 68 Overseas Shipholding Group Inc 44 Schools (0.85%) Transport - Services (0.46%) American Public Education Inc (a) HUB Group Inc (a) Capella Education Co (a) Grand Canyon Education Inc (a) Transport - Truck (0.30%) Heartland Express Inc 85 Marten Transport Ltd (a) 67 Semiconductor Component - Integrated Circuits (1.12%) Hittite Microwave Corp (a) Integrated Device Technology Inc (a) Web Portals (0.52%) Micrel Inc 75 Earthlink Inc Pericom Semiconductor Corp (a) 64 Wire & Cable Products (0.12%) Fushi Copperweld Inc (a) 62 Semiconductor Equipment (0.61%) TOTAL COMMON STOCKS $ 49,390 Entegris Inc (a) Principal Ultratech Inc (a) 91 Amount Value (000's) (000's) Telecommunication Equipment (0.83%) REPURCHASE AGREEMENTS (2.68%) Anaren Inc (a) 75 Diversified Banking Institutions (2.68%) Arris Group Inc (a) Investment in Joint Trading Account; Bank Comtech Telecommunications Corp (a) of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 Symmetricom Inc (a) 60 (collateralized by Sovereign Agency Issues; $433,000; 0.00% - 5.70%; dated Telecommunication Services (1.16%) 11/13/09 - 11/19/24) $ 425 $ Investment in Joint Trading Account; Credit Consolidated Communications Holdings Inc Suisse Repurchase Agreement; 0.03% MasTec Inc (a) 96 dated 09/30/09 maturing 10/01/09 NTELOS Holdings Corp (collateralized by US Treasury Notes; Premiere Global Services Inc (a) $421,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Theaters (0.23%) Deutsche Bank Repurchase Agreement; National CineMedia Inc 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $120,000; 0.00% - 3.75%; dated Therapeutics (0.89%) 11/13/09 - 03/27/19) Allos Therapeutics Inc (a) Isis Pharmaceuticals Inc (a) Vivus Inc (a) Transactional Software (0.61%) ACI Worldwide Inc (a) 90 Schedule of Investments SmallCap Blend Account September 30, 2009 (unaudited) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $421,000; 0.00%; dated 02/26/10) $ 413 $ TOTAL REPURCHASE AGREEMENTS $ 1,369 Total Investments $ 50,759 Other Assets in Excess of Liabilities, Net - 0.61% TOTAL NET ASSETS - 100.00% $ 51,069 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 9,019 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 23.67% Financial 19.48% Industrial 17.98% Consumer, Cyclical 11.59% Technology 9.65% Communications 7.96% Energy 4.35% Utilities 3.18% Basic Materials 1.35% Diversified 0.18% Other Assets in Excess of Liabilities, Net 0.61% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 1.06% Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) Russell 2000 Mini; December 2009 Buy 9 $ 524 $ 542 $ 18 All dollar amounts are shown in thousands (000's) Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (95.57%) COMMON STOCKS (continued) Advanced Materials & Products (0.04%) Apparel Manufacturers (continued) Hexcel Corp (a) 2,689 $ 31 Volcom Inc (a) 841 $ 14 Advertising Services (0.01%) inVentiv Health Inc (a) 9 Applications Software (1.73%) Actuate Corp (a) 13 Aerospace & Defense (0.08%) American Reprographics Co (a) 9 Aerovironment Inc (a) 9 China Information Security Technology Inc 7 Cubic Corp 18 (a) Esterline Technologies Corp (a) 12 China TransInfo Technology Corp (a) National Presto Industries Inc 12 Deltek Inc (a) 5 Teledyne Technologies Inc (a) 13 Ebix Inc (a) 64 EPIQ Systems Inc (a) OpenTV Corp (a) 2 Aerospace & Defense Equipment (0.13%) Progress Software Corp (a) 24 AAR Corp (a) 3 Quest Software Inc (a) 5 Argon ST Inc (a) 10 Astronics Corp (a) 3 GenCorp Inc (a) 14 Auction House & Art Dealer (0.04%) Heico Corp 27 Sotheby's 28 Kaman Corp 13 Audio & Video Products (0.07%) Orbital Sciences Corp (a) 26 DTS Inc/CA (a) 12 96 TiVo Inc (a) 34 Agricultural Chemicals (0.01%) Universal Electronics Inc (a) 9 China Green Agriculture Inc (a) 5 55 Agricultural Operations (0.02%) Auto - Medium & Heavy Duty Trucks (0.02%) Cadiz Inc (a) 7 Force Protection Inc (a) 12 Tejon Ranch Co (a) 7 Auto Repair Centers (0.02%) 14 Monro Muffler Brake Inc 15 Air Pollution Control Equipment (0.01%) Met-Pro Corp 5 Auto/Truck Parts & Equipment - Original (1.20%) Fuel Systems Solutions Inc (a) 12 Airlines (0.48%) Westport Innovations Inc (a) Airtran Holdings Inc (a) Wonder Auto Technology Inc (a) Allegiant Travel Co (a) 18 Hawaiian Holdings Inc (a) 12 Auto/Truck Parts & Equipment - Replacement (0.02%) Republic Airways Holdings Inc (a) 3 ATC Technology Corp/IL (a) 12 UAL Corp (a) 35 Dorman Products Inc (a) 84 1 Standard Motor Products Inc 6 Alternative Waste Tech (0.78%) 19 Calgon Carbon Corp (a) B2B - E-Commerce (0.01%) Darling International Inc (a) i2 Technologies Inc (a) 10 Apparel Manufacturers (0.43%) Batteries & Battery Systems (0.03%) Carter's Inc (a) 36 Advanced Battery Technologies Inc (a) 10 Maidenform Brands Inc (a) Ener1 Inc (a) 9 Oxford Industries Inc 7 19 True Religion Apparel Inc (a) 18 Beverages - Non-Alcoholic (0.02%) Under Armour Inc (a) 27 Coca-Cola Bottling Co Consolidated 9 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Beverages - Non-Alcoholic (continued) Casino Services (continued) National Beverage Corp (a) 260 $ 3 Shuffle Master Inc (a) 43,146 $ 12 Brewery (0.01%) Cellular Telecommunications (0.07%) Boston Beer Co Inc (a) 8 Centennial Communications Corp (a) 20 Syniverse Holdings Inc (a) 31 Broadcasting Services & Programming (0.52%) Virgin Mobile USA Inc (a) 3 CKX Inc (a) 11 54 DG FastChannel Inc (a) Outdoor Channel Holdings Inc (a) Chemicals - Plastics (0.01%) World Wrestling Entertainment Inc 11 PolyOne Corp (a) 5 Chemicals - Specialty (0.12%) Building - Heavy Construction (0.03%) Balchem Corp 14 Granite Construction Inc 7 Hawkins Inc 8 Orion Marine Group Inc (a) 16 NewMarket Corp 26 Sterling Construction Co Inc (a) 51 1 Omnova Solutions Inc (a) 12 24 Stepan Co 12 Building - Maintenance & Service (0.05%) WR Grace & Co (a) 12 ABM Industries Inc 10 Zep Inc 10 Rollins Inc 26 94 36 Circuit Boards (0.03%) Building - Residential & Commercial (0.04%) Multi-Fineline Electronix Inc (a) 13 Hovnanian Enterprises Inc (a) 34 Park Electrochemical Corp 10 23 Building & Construction - Miscellaneous (0.58%) Coal (0.02%) Layne Christensen Co (a) James River Coal Co (a) 15 MYR Group Inc/Delaware (a) Westmoreland Coal Co (a) 95 1 16 Building & Construction Products - Coffee (0.02%) Miscellaneous (0.04%) Quanex Building Products Corp 8 Farmer Bros Co 3 Simpson Manufacturing Co Inc 20 Peet's Coffee & Tea Inc (a) 9 28 12 Building Products - Air & Heating (0.01%) Commercial Banks (2.08%) AAON Inc 11 Ames National Corp 4 Arrow Financial Corp 8 Building Products - Cement & Aggregate (0.10%) Bank of Marin Bancorp 5 Eagle Materials Inc 74 Bank of the Ozarks Inc 38 1 Bridge Bancorp Inc 5 Building Products - Doors & Windows (0.00%) Bryn Mawr Bank Corp 56 1 Apogee Enterprises Inc 98 1 Cardinal Financial Corp 5 Cass Information Systems Inc 11 Cable/Satellite TV (0.01%) City Holding Co 66 2 LodgeNet Interactive Corp (a) 4 CNB Financial Corp/PA 3 Casino Hotels (0.01%) First Financial Bankshares Inc 16 Ameristar Casinos Inc 10 Hancock Holding Co 6 Metro Bancorp Inc (a) 50 1 Casino Services (0.62%) Orrstown Financial Services Inc 4 Bally Technologies Inc (a) 61 Park National Corp 28 2 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Commercial Banks (continued) Commercial Services - Finance (continued) Peapack Gladstone Financial Corp 3 $ - Wright Express Corp (a) 1,125 $ 33 Penns Woods Bancorp Inc 4 PrivateBancorp Inc Communications Software (0.05%) Prosperity Bancshares Inc Digi International Inc (a) 4 Republic Bancorp Inc/KY 41 1 DivX Inc (a) 6 Signature Bank/New York NY (a) Seachange International Inc (a) 6 Southside Bancshares Inc 3 Smith Micro Software Inc (a) 11 Suffolk Bancorp 9 SolarWinds Inc (a) 11 SY Bancorp Inc 5 38 Texas Capital Bancshares Inc (a) Tompkins Financial Corp 6 Computer Aided Design (0.78%) Trustco Bank Corp NY 9 ANSYS Inc (a) Westamerica Bancorporation 25 Parametric Technology Corp (a) 42 Western Alliance Bancorp (a) Wilshire Bancorp Inc 55 - Computer Services (0.15%) CACI International Inc (a) 7 Commercial Services (0.57%) Computer Task Group Inc (a) 3 Arbitron Inc 14 iGate Corp 9 CoStar Group Inc (a) 20 Insight Enterprises Inc (a) 3 DynCorp International Inc (a) 3 Manhattan Associates Inc (a) 14 ExlService Holdings Inc (a) 56 Perot Systems Corp (a) 16 Healthcare Services Group Inc 25 SRA International Inc (a) 11 HMS Holdings Corp (a) SYKES Enterprises Inc (a) 22 ICT Group Inc (a) 4 Syntel Inc 18 National Research Corp 78 2 Unisys Corp (a) 3 Pre-Paid Legal Services Inc 11 Virtusa Corp (a) 5 Providence Service Corp/The (a) 6 Standard Parking Corp (a) 67 1 Computer Software (0.11%) Steiner Leisure Ltd (a) 12 Accelrys Inc (a) 8 Team Inc (a) 8 Blackbaud Inc 28 TeleTech Holdings Inc (a) 16 Double-Take Software Inc (a) 8 Ticketmaster Entertainment Inc (a) 13 Omniture Inc (a) 36 80 Commercial Services - Finance (0.52%) Computers (0.07%) Advance America Cash Advance Centers Inc 11 Palm Inc (a) 53 Asset Acceptance Capital Corp (a) 2 Cardtronics Inc (a) 3 Computers - Integrated Systems (1.56%) CBIZ Inc (a) 10 Cray Inc (a) 10 Coinstar Inc (a) Echelon Corp (a) 8 Deluxe Corp 15 Jack Henry & Associates Inc 59 Dollar Financial Corp (a) 10 Maxwell Technologies Inc (a) 11 Euronet Worldwide Inc (a) 31 Micros Systems Inc (a) Global Cash Access Holdings Inc (a) 11 MTS Systems Corp 82 2 Heartland Payment Systems Inc 15 NCI Inc (a) Net 1 UEPS Technologies Inc (a) 23 Netscout Systems Inc (a) 13 Riskmetrics Group Inc (a) 8 Radiant Systems Inc (a) TNS Inc (a) 21 Radisys Corp (a) 9 Riverbed Technology Inc (a) Stratasys Inc (a) 9 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computers - Integrated Systems (continued) Data Processing & Management (0.36%) Super Micro Computer Inc (a) 768 $ 6 Acxiom Corp 1,688 $ 16 CommVault Systems Inc (a) 26 Computers - Memory Devices (0.26%) CSG Systems International Inc (a) 10 Imation Corp 2 FalconStor Software Inc (a) Netezza Corp (a) 16 infoGROUP Inc 6 Quantum Corp (a) 12 Innodata Isogen Inc (a) 8 STEC Inc (a) Pegasystems Inc 15 Computers - Peripheral Equipment (0.05%) Decision Support Software (0.66%) Compellent Technologies Inc (a) 14 GSE Systems Inc (a) 5 Synaptics Inc (a) 23 Interactive Intelligence Inc (a) 37 SPSS Inc (a) 27 Consulting Services (0.29%) Advisory Board Co/The (a) 12 Dental Supplies & Equipment (0.29%) Corporate Executive Board Co 25 Align Technology Inc (a) 24 CRA International Inc (a) 11 Sirona Dental Systems Inc (a) Forrester Research Inc (a) 11 Gartner Inc (a) 33 Diagnostic Equipment (0.54%) Hackett Group Inc/The (a) 3 Affymetrix Inc (a) Hill International Inc (a) 7 Cepheid Inc (a) Huron Consulting Group Inc (a) 17 Hansen Medical Inc (a) 4 ICF International Inc (a) 12 Immucor Inc (a) 36 MAXIMUS Inc 19 Navigant Consulting Inc (a) 20 Diagnostic Kits (0.33%) Watson Wyatt Worldwide Inc 46 Meridian Bioscience Inc 30 OraSure Technologies Inc (a) 6 Consumer Products - Miscellaneous (1.43%) Quidel Corp (a) Helen of Troy Ltd (a) Jarden Corp Direct Marketing (0.27%) Tupperware Brands Corp APAC Customer Services Inc (a) WD-40 Co 9 Disposable Medical Products (0.06%) Containers - Metal & Glass (0.44%) ICU Medical Inc (a) 13 Bway Holding Co (a) 33 1 Medical Action Industries Inc (a) 6 Greif Inc Merit Medical Systems Inc (a) 14 Silgan Holdings Inc 21 Rochester Medical Corp (a) 5 Utah Medical Products Inc 4 42 Containers - Paper & Plastic (0.59%) AEP Industries Inc (a) 10 Distribution & Wholesale (1.02%) Rock-Tenn Co Beacon Roofing Supply Inc (a) 17 BMP Sunstone Corp (a) 6 Brightpoint Inc (a) 13 Cosmetics & Toiletries (0.08%) Chindex International Inc (a) 7 Bare Escentuals Inc (a) 22 Core-Mark Holding Co Inc (a) 4 Chattem Inc (a) 36 FGX International Holdings Ltd (a) Inter Parfums Inc 1 Fossil Inc (a) 38 59 Houston Wire & Cable Co 4 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Distribution & Wholesale (continued) E-Commerce - Services (continued) MWI Veterinary Supply Inc (a) 5,716 $ Move Inc (a) 3,959 $ 11 Owens & Minor Inc 16 Pool Corp 16 Educational Software (1.71%) Rentrak Corp (a) 7 Blackboard Inc (a) Scansource Inc (a) 71 2 PLATO Learning Inc (a) School Specialty Inc (a) 7 Renaissance Learning Inc 3 Titan Machinery Inc (a) 7 SkillSoft PLC ADR (a) Watsco Inc 31 Electric - Distribution (0.01%) Diversified Manufacturing Operations (0.66%) EnerNOC Inc (a) 10 Actuant Corp 13 Acuity Brands Inc 32 Electric - Integrated (0.01%) Ameron International Corp Pike Electric Corp (a) 4 AZZ Inc (a) 14 Blount International Inc (a) 6 Electric Products - Miscellaneous (0.05%) Colfax Corp (a) 3 GrafTech International Ltd (a) 21 ESCO Technologies Inc (a) 28 Graham Corp 5 GenTek Inc (a) 46 2 Harbin Electric Inc (a) 9 GP Strategies Corp (a) 3 SmartHeat Inc (a) 3 Koppers Holdings Inc 38 LSB Industries Inc (a) 12 Electronic Components - Miscellaneous (0.06%) Matthews International Corp 30 Benchmark Electronics Inc (a) 6 Raven Industries Inc 13 CTS Corp 81 1 Daktronics Inc 12 Diversified Operations (0.00%) LaBarge Inc (a) 5 Primoris Services Corp 3 Methode Electronics Inc 1 OSI Systems Inc (a) 10 Diversified Operations & Commercial Services (0.04%) Plexus Corp (a) 11 Chemed Corp 28 46 Viad Corp 2 Electronic Components - Semiconductors (4.61%) 30 Actel Corp (a) 5 Drug Delivery Systems (0.09%) Advanced Analogic Technologies Inc (a) Alkermes Inc (a) 26 Amkor Technology Inc (a) 22 Depomed Inc (a) 10 Applied Micro Circuits Corp (a) 20 I-Flow Corp (a) 5 Cavium Networks Inc (a) Matrixx Initiatives Inc (a) 2 Ceva Inc (a) 9 Nektar Therapeutics (a) 26 Diodes Inc (a) 18 69 Ikanos Communications Inc (a) E-Commerce - Products (0.23%) IXYS Corp 8 Blue Nile Inc (a) 23 Kopin Corp (a) MercadoLibre Inc (a) 28 Lattice Semiconductor Corp (a) 1 NutriSystem Inc 13 Microsemi Corp (a) Shutterfly Inc (a) 3 Microtune Inc (a) 3 Stamps.com Inc (a) 5 MIPS Technologies Inc (a) 8 Vitacost.com Inc (a) Monolithic Power Systems Inc (a) Netlogic Microsystems Inc (a) Rovi Corp (a) E-Commerce - Services (0.02%) Rubicon Technology Inc (a) 91 Internet Brands Inc (a) 5 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors Enterprise Software & Services (continued) (continued) Lawson Software Inc (a) 1,681 $ 10 Semtech Corp (a) 1,871 $ 32 Mantech International Corp (a) 25 Skyworks Solutions Inc (a) MedAssets Inc (a) Supertex Inc (a) 10 MicroStrategy Inc (a) Volterra Semiconductor Corp (a) Omnicell Inc (a) 9 Zoran Corp (a) 13 PROS Holdings Inc (a) 8 RightNow Technologies Inc (a) 14 Electronic Measurement Instruments (0.24%) Sybase Inc (a) Analogic Corp 9 SYNNEX Corp (a) 5 Badger Meter Inc 17 Taleo Corp (a) FARO Technologies Inc (a) 12 Tyler Technologies Inc (a) 16 LeCroy Corp (a) Ultimate Software Group Inc (a) Electronic Security Devices (0.03%) Entertainment Software (0.01%) American Science & Engineering Inc 18 THQ Inc (a) 9 Taser International Inc (a) 8 26 Environmental Consulting & Engineering (0.30%) Tetra Tech Inc (a) E-Marketing & Information (0.13%) comScore Inc (a) 10 Environmental Monitoring & Detection (0.03%) Constant Contact Inc (a) 12 Mine Safety Appliances Co 19 Digital River Inc (a) 39 Liquidity Services Inc (a) 7 E-Services - Consulting (1.38%) Valueclick Inc (a) 33 GSI Commerce Inc (a) Perficient Inc (a) 2 Energy - Alternate Sources (0.91%) Saba Software Inc (a) 4 Clean Energy Fuels Corp (a) 13 Sapient Corp (a) 20 Comverge Inc (a) Websense Inc (a) 23 FuelCell Energy Inc (a) GT Solar International Inc (a) 9 Feminine Health Care Products (0.00%) Headwaters Inc (a) Female Health Co/The (a) 4 Syntroleum Corp (a) 7 Filtration & Separation Products (0.03%) CLARCOR Inc 18 Engineering - Research & Development Services (0.08%) Polypore International Inc (a) 4 Argan Inc (a) 4 22 EMCOR Group Inc (a) 16 ENGlobal Corp (a) 4 Finance - Auto Loans (0.01%) Exponent Inc (a) 11 Credit Acceptance Corp (a) 9 Michael Baker Corp (a) 13 Finance - Consumer Loans (0.31%) Stanley Inc (a) 7 Nelnet Inc (a) 3 VSE Corp 5 Portfolio Recovery Associates Inc (a) 60 Enterprise Software & Services (3.35%) Finance - Investment Banker & Broker (1.66%) Advent Software Inc (a) 18 Broadpoint Gleacher Securities Inc (a) American Software Inc/Georgia 6 Diamond Hill Investment Group Inc (a) 83 5 Ariba Inc (a) 26 Duff & Phelps Corp 9 Concur Technologies Inc (a) E*Trade Financial Corp (a) Informatica Corp (a) 59 Evercore Partners Inc - Class A 4 JDA Software Group Inc (a) 13 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Finance - Investment Banker & Broker Food - Wholesale & Distribution (0.05%) (continued) Calavo Growers Inc 506 $ 9 GFI Group Inc 1,859 $ 13 United Natural Foods Inc (a) 27 International Assets Holding Corp (a) 3 36 KBW Inc (a) Knight Capital Group Inc (a) 29 Footwear & Related Apparel (1.46%) optionsXpress Holdings Inc 22 Deckers Outdoor Corp (a) 34 Piper Jaffray Cos (a) Iconix Brand Group Inc (a) Stifel Financial Corp (a) Skechers U.S.A. Inc (a) SWS Group Inc 64 1 Steven Madden Ltd (a) TradeStation Group Inc (a) 3 Timberland Co/The (a) 11 Weyco Group Inc 7 Wolverine World Wide Inc 35 Finance - Leasing Company (0.01%) Financial Federal Corp 11 Forestry (0.01%) Finance - Other Services (0.02%) Deltic Timber Corp 10 BGC Partners Inc 4 MarketAxess Holdings Inc (a) 11 Gambling (Non-Hotel) (0.03%) 15 Dover Downs Gaming & Entertainment Inc 3 Isle of Capri Casinos Inc (a) 9 Firearms & Ammunition (0.02%) Pinnacle Entertainment Inc (a) 9 Smith & Wesson Holding Corp (a) 9 21 Sturm Ruger & Co Inc 10 19 Gas - Distribution (0.03%) New Jersey Resources Corp 11 Fisheries (0.00%) Piedmont Natural Gas Co Inc 5 HQ Sustainable Maritime Industries Inc (a) 3 South Jersey Industries Inc 6 Food - Confectionery (0.02%) 22 Tootsie Roll Industries Inc 14 Gold Mining (0.18%) Allied Nevada Gold Corp (a) Food - Dairy Products (0.01%) American Dairy Inc (a) 10 Hazardous Waste Disposal (0.06%) American Ecology Corp 10 Food - Miscellaneous/Diversified (1.40%) Clean Harbors Inc (a) 31 American Italian Pasta Co (a) 10 EnergySolutions Inc 3 B&G Foods Inc 2 44 Cal-Maine Foods Inc 11 Chiquita Brands International Inc (a) Health Care Cost Containment (0.49%) Corvel Corp (a) 10 Diamond Foods Inc Transcend Services Inc (a) J&J Snack Foods Corp 18 Lancaster Colony Corp 29 Lance Inc 18 Healthcare Safety Device (0.21%) Overhill Farms Inc (a) 4 Alpha PRO Tech Ltd (a) Smart Balance Inc (a) 9 Zhongpin Inc (a) 14 Heart Monitors (0.00%) Cardiac Science Corp (a) 93 1 HeartWare International Inc (a) 6 - Food - Retail (0.01%) 1 Village Super Market Inc 8 Weis Markets Inc 92 3 Home Furnishings (0.06%) 11 Tempur-Pedic International Inc 43 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Human Resources (1.34%) Internet Application Software (continued) Administaff Inc 637 $ 17 Vocus Inc (a) 417 $ 9 AMN Healthcare Services Inc (a) 13 Cross Country Healthcare Inc (a) 1 Internet Connectivity Services (0.57%) Emergency Medical Services Corp (a) 13 AboveNet Inc (a) Kenexa Corp (a) Cogent Communications Group Inc (a) On Assignment Inc (a) PC-Tel Inc (a) 1 Resources Connection Inc (a) 20 SuccessFactors Inc (a) Internet Content - Entertainment (0.01%) Limelight Networks Inc (a) 7 Identification Systems - Development (0.04%) Checkpoint Systems Inc (a) 7 Internet Content - Information & News (0.04%) Cogent Inc (a) 13 Dice Holdings Inc (a) 5 L-1 Identity Solutions Inc (a) 11 Health Grades Inc (a) 5 31 Knot Inc/The (a) 10 Industrial Audio & Video Products (0.67%) LoopNet Inc (a) 9 China Security & Surveillance Technology 29 Inc (a) Internet Financial Services (0.25%) Imax Corp (a) Online Resources Corp (a) Industrial Automation & Robots (0.63%) Internet Gambling (0.00%) Cognex Corp 6 Youbet.com Inc (a) 3 Intermec Inc (a) 27 Internet Incubators (0.31%) iRobot Corp (a) 7 Internet Capital Group Inc (a) Nordson Corp Internet Infrastructure Equipment (0.01%) Industrial Gases (0.20%) Avocent Corp (a) 5 Airgas Inc Internet Infrastructure Software (0.58%) Instruments - Controls (0.20%) AsiaInfo Holdings Inc (a) Woodward Governor Co TeleCommunication Systems Inc (a) 10 TIBCO Software Inc (a) 18 Instruments - Scientific (0.50%) Dionex Corp (a) 33 Internet Security (0.52%) FEI Co (a) Blue Coat Systems Inc (a) 24 Varian Inc (a) 10 Sourcefire Inc (a) VASCO Data Security International Inc (a) 7 Insurance Brokers (0.02%) eHealth Inc (a) 11 Internet Telephony (0.04%) Life Partners Holdings Inc 6 j2 Global Communications Inc (a) 29 17 Internet Application Software (1.00%) Intimate Apparel (0.59%) Art Technology Group Inc (a) Warnaco Group Inc/The (a) Clicksoftware Technologies Ltd (a) Cybersource Corp (a) Investment Companies (0.00%) DealerTrack Holdings Inc (a) 21 Main Street Capital Corp 3 eResearchTechnology Inc (a) 9 Investment Management & Advisory Services (0.22%) S1 Corp (a) 10 Calamos Asset Management Inc 69 1 Epoch Holding Corp 4 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Investment Management & Advisory Services Medical - Biomedical/Gene (continued) (continued) Acorda Therapeutics Inc (a) 1,171 $ 27 GAMCO Investors Inc 195 $ 9 Affymax Inc (a) 10 Westwood Holdings Group Inc Alnylam Pharmaceuticals Inc (a) 21 AMAG Pharmaceuticals Inc (a) Lasers - Systems & Components (0.29%) American Oriental Bioengineering Inc (a) 5 II-VI Inc (a) 13 Arena Pharmaceuticals Inc (a) 9 Rofin-Sinar Technologies Inc (a) Arqule Inc (a) 5 ARYx Therapeutics Inc (a) 3 Leisure & Recreation Products (0.69%) BioCryst Pharmaceuticals Inc (a) 8 WMS Industries Inc (a) Cambrex Corp (a) 9 Cardium Therapeutics Inc (a) 3 Life & Health Insurance (0.31%) Celera Corp (a) 5 Delphi Financial Group Inc Cell Therapeutics Inc (a) FBL Financial Group Inc 5 Celldex Therapeutics Inc (a) 3 China-Biotics Inc (a) 5 Lighting Products & Systems (0.44%) Cubist Pharmaceuticals Inc (a) 36 Universal Display Corp (a) Cytokinetics Inc (a) 10 Emergent Biosolutions Inc (a) Linen Supply & Related Items (0.01%) Enzo Biochem Inc (a) 8 Unifirst Corp/MA 6 Enzon Pharmaceuticals Inc (a) 11 Exelixis Inc (a) 20 Machinery - Construction & Mining (0.30%) Geron Corp (a) 8 Bucyrus International Inc Halozyme Therapeutics Inc (a) 13 Harvard Bioscience Inc (a) 4 Machinery - Electrical (0.33%) Human Genome Sciences Inc (a) Baldor Electric Co Idera Pharmaceuticals Inc (a) 7 Machinery - Farm (0.02%) Illumina Inc (a) Lindsay Corp 12 Immunogen Inc (a) Immunomedics Inc (a) 15 Machinery - General Industry (0.83%) Incyte Corp (a) 13 Altra Holdings Inc (a) 2 Insmed Inc (a) 4 Chart Industries Inc (a) 18 InterMune Inc (a) 17 DXP Enterprises Inc (a) Ligand Pharmaceuticals Inc (a) 12 Intevac Inc (a) Martek Biosciences Corp (a) Middleby Corp (a) 27 Maxygen Inc (a) 7 Robbins & Myers Inc 93 2 Medicines Co/The (a) 12 Tennant Co 16 Micromet Inc (a) Wabtec Corp/DE Momenta Pharmaceuticals Inc (a) 11 Novavax Inc (a) 7 Machinery - Print Trade (0.14%) NPS Pharmaceuticals Inc (a) 9 Presstek Inc (a) OncoGenex Pharmaceutical Inc (a) PDL BioPharma Inc 27 Machinery Tools & Related Products (0.01%) Regeneron Pharmaceuticals Inc (a) K-Tron International Inc (a) 92 9 Repligen Corp (a) 7 RTI Biologics Inc (a) 5 Marine Services (0.02%) Sangamo Biosciences Inc (a) 9 Great Lakes Dredge & Dock Corp 11 Seattle Genetics Inc (a) Sequenom Inc (a) 6 Medical - Biomedical/Gene (4.18%) 3SBio Inc ADR (a) 47 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Biomedical/Gene (continued) Medical - Nursing Homes (continued) SuperGen Inc (a) 1,616 $ 4 Odyssey HealthCare Inc (a) 754 $ 10 23 Medical - Drugs (1.18%) Medical - Outpatient & Home Medical Care (0.10%) Adolor Corp (a) 2 Air Methods Corp (a) 10 Akorn Inc (a) 3 Amedisys Inc (a) 33 Array Biopharma Inc (a) 5 America Service Group Inc 6 Auxilium Pharmaceuticals Inc (a) 38 Continucare Corp (a) 3 Biodel Inc (a) 4 Gentiva Health Services Inc (a) 12 Biospecifics Technologies Corp (a) 5 LHC Group Inc (a) 13 China Sky One Medical Inc (a) 7 77 Infinity Pharmaceuticals Inc (a) 2 Medical Imaging Systems (0.15%) Jazz Pharmaceuticals Inc (a) IRIS International Inc (a) 10 KV Pharmaceutical Co (a) 3 Merge Healthcare Inc (a) Lannett Co Inc (a) 3 Vital Images Inc (a) 6 Medicis Pharmaceutical Corp Medivation Inc (a) 22 Myriad Pharmaceuticals Inc (a) 19 Medical Information Systems (1.00%) Optimer Pharmaceuticals Inc (a) 10 AMICAS Inc (a) 4 Pharmasset Inc (a) 11 athenahealth Inc (a) PharMerica Corp (a) 16 Computer Programs & Systems Inc 11 Poniard Pharmaceuticals Inc (a) Eclipsys Corp (a) Pozen Inc (a) 9 Phase Forward Inc (a) 17 Salix Pharmaceuticals Ltd (a) 27 Quality Systems Inc 44 Santarus Inc (a) 7 Savient Pharmaceuticals Inc (a) 25 Medical Instruments (3.71%) Sciclone Pharmaceuticals Inc (a) 7 Abaxis Inc (a) 17 SIGA Technologies Inc (a) 9 Angiodynamics Inc (a) 5 Sucampo Pharmaceuticals Inc (a) 3 Bovie Medical Corp (a) 6 Vanda Pharmaceuticals Inc (a) 61 Bruker BioSciences Corp (a) 15 Viropharma Inc (a) 7 Cardiovascular Systems Inc (a) 3 XenoPort Inc (a) 16 Conceptus Inc (a) 16 CryoLife Inc (a) 10 Medical - Generic Drugs (0.53%) DexCom Inc (a) 11 Acura Pharmaceuticals Inc (a) 2 Endologix Inc (a) Caraco Pharmaceutical Laboratories Ltd (a) 1 ev3 Inc (a) Impax Laboratories Inc (a) 90 Genomic Health Inc (a) 12 Par Pharmaceutical Cos Inc (a) Integra LifeSciences Holdings Corp (a) 19 Kensey Nash Corp (a) 11 Natus Medical Inc (a) 10 Medical - HMO (0.07%) NuVasive Inc (a) AMERIGROUP Corp (a) 35 Spectranetics Corp (a) 9 Centene Corp (a) 13 SurModics Inc (a) 11 Metropolitan Health Networks Inc (a) 4 Symmetry Medical Inc (a) 4 Triple-S Management Corp (a) 46 1 Thoratec Corp (a) 53 Trans1 Inc (a) 3 Medical - Nursing Homes (0.03%) Vascular Solutions Inc (a) 6 Ensign Group Inc/The 7 Volcano Corp (a) National Healthcare Corp 6 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical Instruments (continued) Miscellaneous Manufacturers (continued) Young Innovations Inc 162 $ 4 China Fire & Security Group Inc (a) 611 $ 12 96 Medical Laboratory & Testing Service (1.07%) MRI - Medical Diagnostic Imaging (0.02%) Bio-Reference Labs Inc (a) Alliance HealthCare Services Inc (a) 7 Genoptix Inc (a) 18 RadNet Inc (a) 3 Life Sciences Research Inc (a) 3 Virtual Radiologic Corp (a) 4 14 Medical Laser Systems (0.01%) Multilevel Direct Selling (0.04%) Palomar Medical Technologies Inc (a) 9 Nu Skin Enterprises Inc 27 Medical Products (1.89%) Networking Products (1.33%) Accuray Inc (a) 12 3Com Corp (a) 51 American Medical Systems Holdings Inc (a) Acme Packet Inc (a) Atrion Corp 69 10 Anixter International Inc (a) 9 ATS Medical Inc (a) 7 Atheros Communications Inc (a) BioMimetic Therapeutics Inc (a) BigBand Networks Inc (a) 6 Cantel Medical Corp (a) 7 Infinera Corp (a) 17 Cyberonics Inc (a) Netgear Inc (a) 8 Exactech Inc (a) 6 Polycom Inc (a) Greatbatch Inc (a) 10 Starent Networks Corp (a) 26 Haemonetics Corp (a) Switch & Data Facilities Co Inc (a) 7 Hanger Orthopedic Group Inc (a) 3 Invacare Corp 13 Non-Ferrous Metals (0.38%) Luminex Corp (a) 20 Horsehead Holding Corp (a) Orthofix International NV (a) 15 Orthovita Inc (a) 13 Office Furnishings - Original (0.10%) PSS World Medical Inc (a) 37 Herman Miller Inc 28 Rockwell Medical Technologies Inc (a) 5 HNI Corp 24 Synovis Life Technologies Inc (a) Interface Inc 12 TomoTherapy Inc (a) Knoll Inc 14 West Pharmaceutical Services Inc 41 78 Wright Medical Group Inc (a) 19 Oil - Field Services (0.10%) Zoll Medical Corp (a) 11 Cal Dive International Inc (a) 5 CARBO Ceramics Inc 25 Medical Sterilization Products (0.07%) Matrix Service Co (a) 4 STERIS Corp 54 RPC Inc 13 Tetra Technologies Inc (a) 11 Metal Processors & Fabrication (0.63%) Willbros Group Inc (a) 18 Ampco-Pittsburgh Corp 5 76 CIRCOR International Inc Dynamic Materials Corp 11 Oil & Gas Drilling (0.41%) Kaydon Corp Atlas Energy Inc North American Galvanizing & Coating Inc 2 Hercules Offshore Inc (a) 2 (a) Pioneer Drilling Co (a) 3 RBC Bearings Inc (a) 13 Vantage Drilling Co (a) 56 Worthington Industries Inc 21 Oil Company - Exploration & Production (1.79%) Miscellaneous Manufacturers (0.13%) Apco Oil and Gas International Inc 10 American Railcar Industries Inc 84 Approach Resources Inc (a) 2 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Oil Company - Exploration & Production Pharmacy Services (continued) (continued) Clarient Inc (a) 1,276 $ 5 Arena Resources Inc (a) 1,117 $ 40 SXC Health Solutions Corp (a) ATP Oil & Gas Corp (a) 5 BPZ Resources Inc (a) 12 Brigham Exploration Co (a) Physical Therapy & Rehabilitation Centers (0.52%) Carrizo Oil & Gas Inc (a) 20 Healthsouth Corp (a) 42 Contango Oil & Gas Co (a) 16 Psychiatric Solutions Inc (a) 27 CREDO Petroleum Corp (a) 2 RehabCare Group Inc (a) Delta Petroleum Corp (a) 4 US Physical Therapy Inc (a) 4 Endeavour International Corp (a) 6 GMX Resources Inc (a) Physician Practice Management (0.03%) Mariner Energy Inc (a) American Dental Partners Inc (a) 3 McMoRan Exploration Co (a) 13 Healthways Inc (a) 87 1 Panhandle Oil and Gas Inc 8 IPC The Hospitalist Co Inc (a) 16 Penn Virginia Corp 20 PrimeEnergy Corp (a) 25 1 Poultry (0.03%) Vaalco Energy Inc (a) 1 Sanderson Farms Inc 23 Venoco Inc (a) 3 W&T Offshore Inc 11 Power Converter & Supply Equipment (0.08%) Whiting Petroleum Corp (a) Advanced Energy Industries Inc (a) 9 Zion Oil & Gas Inc (a) 5 Energy Conversion Devices Inc (a) 12 Powell Industries Inc (a) 9 Oil Field Machinery & Equipment (0.31%) PowerSecure International Inc (a) 25 Bolt Technology Corp (a) 2 Vicor Corp 2 Dril-Quip Inc (a) 57 Gulf Island Fabrication Inc 30 1 Precious Metals (0.00%) Lufkin Industries Inc 19 Paramount Gold and Silver Corp (a) 3 NATCO Group Inc (a) 8 Natural Gas Services Group Inc (a) 54 1 Printing - Commercial (0.22%) Cenveo Inc (a) 8 Multi-Color Corp 7 Oil Refining & Marketing (0.00%) Valassis Communications Inc (a) 19 Alon USA Energy Inc 33 - VistaPrint NV (a) CVR Energy Inc (a) 77 1 1 Private Corrections (0.03%) Paper & Related Products (0.76%) Geo Group Inc/The (a) 21 Boise Inc (a) 4 Orchids Paper Products Co (a) 4 Property & Casualty Insurance (0.98%) Schweitzer-Mauduit International Inc American Safety Insurance Holdings Ltd (a) 41 1 Wausau Paper Corp 7 Amtrust Financial Services Inc 2 First Mercury Financial Corp 4 Patient Monitoring Equipment (0.08%) Hallmark Financial Services (a) 49 - CardioNet Inc (a) 7 Navigators Group Inc (a) Masimo Corp (a) 41 PMA Capital Corp (a) Somanetics Corp (a) 9 RLI Corp 12 57 Safety Insurance Group Inc 74 2 Pharmacy Services (1.64%) Tower Group Inc BioScrip Inc (a) Catalyst Health Solutions Inc (a) Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Protection - Safety (0.01%) Research & Development (continued) Landauer Inc 162 $ 9 Parexel International Corp (a) 19,361 $ Publishing - Newspapers (0.24%) Dolan Media Co (a) Respiratory Products (0.36%) ResMed Inc (a) Recreational Vehicles (0.05%) Polaris Industries Inc 36 Retail - Apparel & Shoe (1.57%) Buckle Inc/The 23 Recycling (0.33%) Cato Corp/The 16 Metalico Inc (a) Charming Shoppes Inc (a) Chico's FAS Inc (a) REITS - Apartments (0.02%) Childrens Place Retail Stores Inc/The (a) 20 Mid-America Apartment Communities Inc 19 Collective Brands Inc (a) 14 Destination Maternity Corp (a) 4 REITS - Diversified (0.06%) Dress Barn Inc (a) 10 DuPont Fabros Technology Inc 8 Finish Line Inc/The 11 Investors Real Estate Trust 1 Gymboree Corp (a) 31 Potlatch Corp 18 HOT Topic Inc (a) 9 PS Business Parks Inc 12 J Crew Group Inc (a) Washington Real Estate Investment Trust 9 JOS A Bank Clothiers Inc (a) 25 48 Lululemon Athletica Inc (a) 28 REITS - Healthcare (0.03%) Men's Wearhouse Inc 3 LTC Properties Inc 2 Stein Mart Inc (a) 8 National Health Investors Inc 61 2 Wet Seal Inc/The (a) Omega Healthcare Investors Inc 11 Universal Health Realty Income Trust 9 Retail - Appliances (0.01%) 24 hhgregg Inc (a) 9 REITS - Manufactured Homes (0.03%) Equity Lifestyle Properties Inc 20 Retail - Auto Parts (0.26%) PEP Boys-Manny Moe & Jack REITS - Shopping Centers (0.04%) Acadia Realty Trust 7 Retail - Automobile (0.01%) Saul Centers Inc 6 America's Car-Mart Inc (a) 7 Tanger Factory Outlet Centers 21 34 Retail - Building Products (0.28%) Lumber Liquidators Inc (a) REITS - Single Tenant (0.02%) Alexander's Inc 31 9 Retail - Catalog Shopping (0.28%) Getty Realty Corp 8 Coldwater Creek Inc (a) 17 Retail - Computer Equipment (0.00%) REITS - Warehouse & Industrial (0.02%) PC Mall Inc (a) 1 EastGroup Properties Inc 18 Retail - Convenience Store (0.04%) Rental - Auto & Equipment (0.05%) Casey's General Stores Inc 29 Avis Budget Group Inc (a) 23 Pantry Inc/The (a) 2 Mcgrath Rentcorp 3 Susser Holdings Corp (a) 54 1 RSC Holdings Inc (a) 10 32 36 Retail - Discount (0.88%) Research & Development (0.75%) 99 Cents Only Stores (a) Kendle International Inc (a) Citi Trends Inc (a) 51 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Discount (continued) Retail - Restaurants (continued) Fred's Inc 573 $ 7 Jack in the Box Inc (a) 1,633 $ 33 HSN Inc (a) 18 Papa John's International Inc (a) 12 PF Chang's China Bistro Inc (a) 23 Retail - Fabric Store (0.02%) Sonic Corp (a) 18 Jo-Ann Stores Inc (a) 12 Texas Roadhouse Inc (a) 16 Retail - Gardening Products (0.07%) Retail - Sporting Goods (0.15%) Tractor Supply Co (a) 50 Big 5 Sporting Goods Corp 10 Hibbett Sports Inc (a) 15 Retail - Home Furnishings (0.01%) Zumiez Inc (a) 85 Kirkland's Inc (a) 8 Retail - Jewelry (0.01%) Retirement & Aged Care (0.01%) Fuqi International Inc (a) 11 Emeritus Corp (a) 11 Retail - Miscellaneous/Diversified (0.02%) Rubber - Tires (0.26%) Pricesmart Inc 12 Cooper Tire & Rubber Co Retail - Office Supplies (0.02%) Satellite Telecommunications (0.05%) OfficeMax Inc 19 DigitalGlobe Inc (a) 8 GeoEye Inc (a) 12 Retail - Pawn Shops (0.04%) Hughes Communications Inc (a) 11 Ezcorp Inc (a) 17 Loral Space & Communications Inc (a) 8 First Cash Financial Services Inc (a) 11 39 28 Savings & Loans - Thrifts (0.03%) Retail - Perfume & Cosmetics (0.95%) Brookline Bancorp Inc 7 Sally Beauty Holdings Inc (a) 8 Brooklyn Federal Bancorp Inc 70 1 Ulta Salon Cosmetics & Fragrance Inc (a) Cheviot Financial Corp 29 - Clifton Savings Bancorp Inc 48 - Retail - Pet Food & Supplies (0.02%) Heritage Financial Group 19 - PetMed Express Inc 13 Kentucky First Federal Bancorp 21 - Oritani Financial Corp 5 Retail - Petroleum Products (0.05%) Prudential Bancorp Inc of Pennsylvania 2 World Fuel Services Corp 41 Roma Financial Corp 2 United Financial Bancorp Inc 2 Retail - Restaurants (1.16%) AFC Enterprises Inc (a) ViewPoint Financial Group 7 BJ's Restaurants Inc (a) 26 Buffalo Wild Wings Inc (a) 22 Schools (1.14%) California Pizza Kitchen Inc (a) American Public Education Inc (a) Carrols Restaurant Group Inc (a) 4 Bridgepoint Education Inc (a) 9 CEC Entertainment Inc (a) 17 Capella Education Co (a) Cheesecake Factory Inc/The (a) 33 ChinaCast Education Corp (a) 9 Chipotle Mexican Grill Inc (a) Corinthian Colleges Inc (a) CKE Restaurants Inc 15 Grand Canyon Education Inc (a) 8 Cracker Barrel Old Country Store Inc 16 K12 Inc (a) 19 Denny's Corp (a) 13 Learning Tree International Inc (a) 4 DineEquity Inc 12 Lincoln Educational Services Corp (a) 10 Domino's Pizza Inc (a) 1 Universal Technical Institute Inc (a) 11 Einstein Noah Restaurant Group Inc (a) 2 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Seismic Data Collection (0.00%) Telecommunication Equipment - Fiber Optics (0.14%) Geokinetics Inc (a) 169 $ 4 Harmonic Inc (a) 2,295 $ 15 IPG Photonics Corp (a) 84 Semiconductor Component - Integrated Circuits (1.08%) Oplink Communications Inc (a) 10 Cirrus Logic Inc (a) Emulex Corp (a) 26 Hittite Microwave Corp (a) Telecommunication Services (0.88%) Intellon Corp (a) 6 Cbeyond Inc (a) 10 Micrel Inc 7 Consolidated Communications Holdings Inc 9 Power Integrations Inc 21 Global Crossing Ltd (a) 9 Sigma Designs Inc (a) 9 Iowa Telecommunications Services Inc 3 Standard Microsystems Corp (a) Knology Inc (a) 4 Techwell Inc (a) 8 MasTec Inc (a) 93 TriQuint Semiconductor Inc (a) 16 Neutral Tandem Inc (a) NTELOS Holdings Corp 16 PAETEC Holding Corp (a) 13 Semiconductor Equipment (2.14%) Premiere Global Services Inc (a) 12 Amtech Systems Inc (a) RCN Corp (a) 9 ATMI Inc (a) 7 SAVVIS Inc (a) 15 Entegris Inc (a) USA Mobility Inc 12 Formfactor Inc (a) Kulicke & Soffa Industries Inc (a) Tessera Technologies Inc (a) 98 Telephone - Integrated (0.06%) Ultratech Inc (a) 10 Alaska Communications Systems Group Inc 11 Varian Semiconductor Equipment Cincinnati Bell Inc (a) 6 Associates Inc (a) General Communication Inc (a) 8 Veeco Instruments Inc (a) HickoryTech Corp 5 Shenandoah Telecommunications Co 12 42 Software Tools (0.02%) ArcSight Inc (a) 13 Textile - Apparel (0.01%) Cherokee Inc 9 Superconductor Production & Systems (0.70%) American Superconductor Corp (a) Theaters (0.26%) Cinemark Holdings Inc Telecommunication Equipment (1.26%) National CineMedia Inc 2 ADC Telecommunications Inc (a) 8 Adtran Inc 33 Therapeutics (0.80%) Anaren Inc (a) 10 Allos Therapeutics Inc (a) 13 Applied Signal Technology Inc AVANIR Pharmaceuticals Inc (a) 6 Arris Group Inc (a) 37 AVI BioPharma Inc (a) 7 CommScope Inc (a) 75 Cornerstone Therapeutics Inc (a) 2 Comtech Telecommunications Corp (a) 29 Hemispherx Biopharma Inc (a) 10 CPI International Inc (a) 99 1 Inspire Pharmaceuticals Inc (a) Network Equipment Technologies Inc (a) 60 Isis Pharmaceuticals Inc (a) Nice Systems Ltd ADR (a) ISTA Pharmaceuticals Inc (a) 6 Plantronics Inc 30 MannKind Corp (a) 15 Preformed Line Products Co 96 4 Onyx Pharmaceuticals Inc (a) ShoreTel Inc (a) 9 Osiris Therapeutics Inc (a) 5 Tekelec (a) 11 Questcor Pharmaceuticals Inc (a) 9 Spectrum Pharmaceuticals Inc (a) 11 Theravance Inc (a) 20 Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Therapeutics (continued) Vitamins & Nutrition Products (0.01%) Vivus Inc (a) 2,025 $ 21 Schiff Nutrition International Inc 73 $ - USANA Health Sciences Inc (a) 10 Tobacco (0.04%) 10 Alliance One International Inc (a) 12 Water (0.01%) Universal Corp/VA 87 4 California Water Service Group 68 3 Vector Group Ltd 18 Connecticut Water Service Inc 24 - 34 Consolidated Water Co Inc 4 Transactional Software (0.14%) York Water Co 3 ACI Worldwide Inc (a) 17 10 Solera Holdings Inc 57 Web Hosting & Design (0.49%) VeriFone Holdings Inc (a) 29 NIC Inc Rackspace Hosting Inc (a) 34 Transport - Air Freight (0.01%) Terremark Worldwide Inc (a) 10 Air Transport Services Group Inc (a) 5 Web Portals (0.01%) Transport - Marine (0.05%) Earthlink Inc 5 Golar LNG Ltd 11 Gulfmark Offshore Inc (a) 11 Wireless Equipment (1.75%) Ship Finance International Ltd 9 Airvana Inc (a) 5 Teekay Tankers Ltd 4 Aruba Networks Inc (a) 16 35 EMS Technologies Inc (a) 11 Transport - Rail (0.03%) InterDigital Inc (a) Genesee & Wyoming Inc (a) 26 Novatel Wireless Inc (a) 9 RF Micro Devices Inc (a) Transport - Services (0.48%) Viasat Inc (a) Dynamex Inc (a) 5 HUB Group Inc (a) Wound, Burn & Skin Care (0.22%) PHI Inc (a) 7 Obagi Medical Products Inc (a) TOTAL COMMON STOCKS $ 72,275 Transport - Truck (0.28%) Principal Forward Air Corp 8 Amount Value Heartland Express Inc 14 (000's) (000's) Knight Transportation Inc 23 REPURCHASE AGREEMENTS (1.83%) Marten Transport Ltd (a) 12 Diversified Banking Institutions (1.83%) Old Dominion Freight Line Inc (a) Investment in Joint Trading Account; Bank USA Truck Inc (a) 3 of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Travel Services (0.04%) Issues; $438,000; 0.00% - 5.70%; dated Ambassadors Group Inc 8 11/13/09 - 11/19/24) $ 429 $ Interval Leisure Group Inc (a) 14 Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% Universal Travel Group (a) 5 dated 09/30/09 maturing 10/01/09 27 (collateralized by US Treasury Notes; $426,000; 0.88%; dated 12/31/10 - Ultra Sound Imaging Systems (0.02%) 03/31/11) SonoSite Inc (a) 13 Veterinary Diagnostics (0.53%) Neogen Corp (a) Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Principal Amount Value (000's) (000's) REPURCHASE AGREEMENTS (continued) Diversified Banking Institutions (continued) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $122,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) $ 119 $ Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $426,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 1,383 Total Investments $ 73,658 Other Assets in Excess of Liabilities, Net - 2.60% TOTAL NET ASSETS - 100.00% $ 75,627 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Unrealized Appreciation $ 10,704 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Cost for federal income tax purposes All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 27.46% Technology 19.83% Consumer, Cyclical 13.36% Communications 12.17% Industrial 11.54% Financial 7.74% Energy 3.56% Basic Materials 1.68% Utilities 0.06% Diversified 0.00% Other Assets in Excess of Liabilities, Net 2.60% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 4.23% Schedule of Investments SmallCap Growth Account II September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) Russell 2000 Mini; December 2009 Buy 53 $ 3,157 $ 3,196 $ 39 All dollar amounts are shown in thousands (000's) Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (97.29%) COMMON STOCKS (continued) Advanced Materials & Products (0.24%) Applications Software (continued) Ceradyne Inc (a) 17,298 $ Callidus Software Inc (a) 1,297 $ 4 China Information Security Technology Inc 2 Advertising Services (0.02%) (a) inVentiv Health Inc (a) 24 Deltek Inc (a) 69 - Emdeon Inc (a) 29 Aerospace & Defense (0.24%) OpenTV Corp (a) 8 Esterline Technologies Corp (a) Progress Software Corp (a) 84 Teledyne Technologies Inc (a) 58 Quest Software Inc (a) Aerospace & Defense Equipment (0.77%) Audio & Video Products (0.01%) AAR Corp (a) 51 Universal Electronics Inc (a) 7 Argon ST Inc (a) 4 Curtiss-Wright Corp Auto - Medium & Heavy Duty Trucks (0.11%) Ducommun Inc Force Protection Inc (a) Heico Corp 82 LMI Aerospace Inc (a) 4 Auto/Truck Parts & Equipment - Original (0.27%) Moog Inc (a) ArvinMeritor Inc 26 Orbital Sciences Corp (a) 35 Dana Holding Corp (a) 39 Triumph Group Inc Miller Industries Inc/TN (a) 11 Modine Manufacturing Co 18 Spartan Motors Inc Agricultural Operations (0.44%) Superior Industries International Inc 21 Andersons Inc/The Tenneco Inc (a) 33 Air Pollution Control Equipment (0.00%) Titan International Inc 18 Met-Pro Corp 3 Auto/Truck Parts & Equipment - Replacement (0.63%) Airlines (1.29%) ATC Technology Corp/IL (a) Airtran Holdings Inc (a) 42 Dorman Products Inc (a) 15 Alaska Air Group Inc (a) 51 Exide Technologies (a) 23 Allegiant Travel Co (a) Standard Motor Products Inc Hawaiian Holdings Inc (a) JetBlue Airways Corp (a) Republic Airways Holdings Inc (a) B2B - E-Commerce (0.11%) Skywest Inc ePlus Inc (a) 6 US Airways Group Inc (a) 34 Global Sources Ltd (a) 10 i2 Technologies Inc (a) Apparel Manufacturers (1.11%) Carter's Inc (a) Batteries & Battery Systems (0.51%) Columbia Sportswear Co 31 A123 Systems Inc (a) 36 G-III Apparel Group Ltd (a) 92 EnerSys (a) Jones Apparel Group Inc Maidenform Brands Inc (a) Beverages - Non-Alcoholic (0.02%) Oxford Industries Inc Heckmann Corp (a) 22 Quiksilver Inc (a) 33 National Beverage Corp (a) 6 True Religion Apparel Inc (a) 28 Volcom Inc (a) Broadcasting Services & Programming (0.10%) Crown Media Holdings Inc (a) 1 Applications Software (0.25%) Outdoor Channel Holdings Inc (a) 9 American Reprographics Co (a) 74 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Broadcasting Services & Programming Building Products - Wood (0.15%) (continued) Universal Forest Products Inc 5,014 $ World Wrestling Entertainment Inc 8,222 $ Cable/Satellite TV (0.04%) Building - Heavy Construction (0.55%) LodgeNet Interactive Corp (a) 41 Granite Construction Inc Mediacom Communications Corp (a) 16 Sterling Construction Co Inc (a) 57 Tutor Perini Corp (a) Casino Hotels (0.00%) Monarch Casino & Resort Inc (a) 2 Building - Maintenance & Service (0.09%) ABM Industries Inc Cellular Telecommunications (0.22%) iPCS Inc (a) 3 Building - Mobile Home & Manufactured Housing (0.02%) Syniverse Holdings Inc (a) Winnebago Industries 22 Virgin Mobile USA Inc (a) 74 Building - Residential & Commercial (0.21%) Chemicals - Diversified (0.83%) Brookfield Homes Corp 17 Aceto Corp 92 M/I Homes Inc (a) 15 Innophos Holdings Inc Meritage Homes Corp (a) 62 Innospec Inc 99 Ryland Group Inc 59 Olin Corp Standard Pacific Corp (a) Rockwood Holdings Inc (a) ShengdaTech Inc (a) 20 Building & Construction - Miscellaneous (0.23%) Solutia Inc (a) Dycom Industries Inc (a) Westlake Chemical Corp 36 Insituform Technologies Inc (a) 50 Integrated Electrical Services Inc (a) 4 Chemicals - Fibers (0.01%) Layne Christensen Co (a) 35 Zoltek Cos Inc (a) 17 Building & Construction Products - Chemicals - Plastics (0.63%) Miscellaneous (0.56%) A Schulman Inc Gibraltar Industries Inc PolyOne Corp (a) 75 Interline Brands Inc (a) Spartech Corp Louisiana-Pacific Corp (a) 42 NCI Building Systems Inc (a) 37 Chemicals - Specialty (1.15%) Quanex Building Products Corp Arch Chemicals Inc 35 Simpson Manufacturing Co Inc 21 HB Fuller Co Trex Co Inc (a) 20 ICO Inc (a) 13 Minerals Technologies Inc Building Products - Air & Heating (0.34%) NewMarket Corp Comfort Systems USA Inc OM Group Inc (a) Omnova Solutions Inc (a) Building Products - Cement & Aggregate (0.04%) Quaker Chemical Corp 23 Texas Industries Inc 58 Sensient Technologies Corp 96 Building Products - Doors & Windows (0.17%) Stepan Co 62 4 Apogee Enterprises Inc WR Grace & Co (a) 75 Building Products - Light Fixtures (0.01%) Circuit Boards (0.31%) LSI Industries Inc 12 DDi Corp (a) 5 Multi-Fineline Electronix Inc (a) Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Circuit Boards (continued) Commercial Banks (continued) Park Electrochemical Corp 795 $ 20 Enterprise Bancorp Inc/MA 522 $ 7 TTM Technologies Inc (a) Farmers Capital Bank Corp 43 Financial Institutions Inc 27 Coal (0.06%) First Bancorp Inc/ME 19 International Coal Group Inc (a) 22 First Bancorp/Puerto Rico Patriot Coal Corp (a) 49 First Bancorp/Troy NC 89 Westmoreland Coal Co (a) 7 First Commonwealth Financial Corp 78 First Community Bancshares Inc/VA First Financial Bancorp Coffee (0.01%) First Financial Bankshares Inc Farmer Bros Co 9 First Financial Corp/IN 23 Collectibles (0.06%) First Merchants Corp 43 RC2 Corp (a) 84 First Midwest Bancorp Inc/IL 33 First of Long Island Corp/The 12 Commercial Banks (8.87%) First South Bancorp Inc/Washington NC 27 1st Source Corp 57 FirstMerit Corp 1st United Bancorp Inc/Boca Raton (a) 62 FNB Corp/PA Alliance Financial Corp/NY 33 German American Bancorp Inc 17 American National Bankshares Inc 14 Glacier Bancorp Inc Ameris Bancorp 30 Great Southern Bancorp Inc 19 Ames National Corp 10 Guaranty Bancorp (a) 10 Arrow Financial Corp 10 Hancock Holding Co Auburn National Bancorporation Inc 6 Heartland Financial USA Inc 47 Bancfirst Corp Home Bancshares Inc/Conway AR 19 Banco Latinoamericano de Comercio Iberiabank Corp Exterior SA Independent Bank Corp/Rockland MA Bank Mutual Corp 26 International Bancshares Corp Bank of Kentucky Financial Corp 7 Lakeland Bancorp Inc 46 Bank of the Ozarks Inc 89 Lakeland Financial Corp 99 Banner Corp 5 MainSource Financial Group Inc 21 Bar Harbor Bankshares 10 MB Financial Inc 95 Bryn Mawr Bank Corp 10 Merchants Bancshares Inc 11 Camden National Corp 16 Metro Bancorp Inc (a) 5 Cardinal Financial Corp 13 Midsouth Bancorp Inc 6 Cathay General Bancorp 15 Nara Bancorp Inc 47 Center Bancorp Inc 8 National Bankshares Inc 18 Central Pacific Financial Corp 23 National Penn Bancshares Inc Century Bancorp Inc/MA 8 NBT Bancorp Inc Chemical Financial Corp Northrim BanCorp Inc 10 Citizens Holding Co 8 Norwood Financial Corp 6 Citizens Republic Bancorp Inc (a) 30 Ohio Valley Banc Corp 11 City Holding Co Old National Bancorp/IN CNB Financial Corp/PA 8 Old Second Bancorp Inc 5 Columbia Banking System Inc Oriental Financial Group Inc 90 Community Bank System Inc Orrstown Financial Services Inc 11 Community Trust Bancorp Inc Pacific Capital Bancorp NA 13 CVB Financial Corp Pacific Continental Corp 36 Eagle Bancorp Inc (a) 10 PacWest Bancorp 86 East West Bancorp Inc Park National Corp Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Commercial Banks (continued) Commercial Banks (continued) Peapack Gladstone Financial Corp 40 $ 1 Wilshire Bancorp Inc 16,930 $ Penns Woods Bancorp Inc 5 Wintrust Financial Corp Peoples Bancorp Inc/OH 76 Peoples Financial Corp/MS 7 Commercial Services (1.44%) Pinnacle Financial Partners Inc (a) 20 Convergys Corp (a) PrivateBancorp Inc 19 DynCorp International Inc (a) Prosperity Bancshares Inc First Advantage Corp (a) 17 Renasant Corp ICT Group Inc (a) 2 Republic Bancorp Inc/KY Live Nation Inc (a) 40 S&T Bancorp Inc 75 Mac-Gray Corp (a) 11 SCBT Financial Corp 22 PHH Corp (a) Shore Bancshares Inc 29 Providence Service Corp/The (a) 84 Sierra Bancorp 45 Standard Parking Corp (a) 11 Signature Bank/New York NY (a) 20 Steiner Leisure Ltd (a) 26 Simmons First National Corp 97 TeleTech Holdings Inc (a) Smithtown Bancorp Inc 19 South Financial Group Inc/The Southside Bancshares Inc Commercial Services - Finance (1.20%) Southwest Bancorp Inc/Stillwater OK 91 Advance America Cash Advance Centers Inc StellarOne Corp 22 Asset Acceptance Capital Corp (a) 8 Sterling Bancorp/NY 83 Deluxe Corp Sterling Bancshares Inc/TX Dollar Financial Corp (a) Sterling Financial Corp/WA 38 Global Cash Access Holdings Inc (a) Suffolk Bancorp 57 Jackson Hewitt Tax Service Inc 14 Susquehanna Bancshares Inc 32 Rewards Network Inc (a) 6 SVB Financial Group (a) Wright Express Corp (a) SY Bancorp Inc 16 Texas Capital Bancshares Inc (a) 34 Communications Software (0.07%) Tompkins Financial Corp 23 Digi International Inc (a) 14 Tower Bancorp Inc 10 DivX Inc (a) 8 TowneBank/Portsmouth VA 26 Seachange International Inc (a) 12 Trico Bancshares SolarWinds Inc (a) 57 Trustco Bank Corp NY 20 91 Trustmark Corp Computer Aided Design (0.16%) UMB Financial Corp Aspen Technology Inc (a) Umpqua Holdings Corp MSC.Software Corp (a) 24 Union Bankshares Corp/VA 42 United Bankshares Inc 97 United Community Banks Inc/GA (a) 57 Computer Graphics (0.02%) United Security Bancshares/Thomasville AL 14 Monotype Imaging Holdings Inc (a) 20 Univest Corp of Pennsylvania 18 Computer Services (1.02%) Washington Banking Co 9 CACI International Inc (a) 79 Washington Trust Bancorp Inc 80 Ciber Inc (a) Webster Financial Corp 48 COMSYS IT Partners Inc (a) 12 WesBanco Inc 93 Dynamics Research Corp (a) 70 West Bancorporation Inc 20 Insight Enterprises Inc (a) Westamerica Bancorporation 42 Ness Technologies Inc (a) 20 Western Alliance Bancorp (a) 19 Perot Systems Corp (a) Wilber Corp 5 SRA International Inc (a) 41 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Computer Services (continued) Consumer Products - Miscellaneous (continued) SYKES Enterprises Inc (a) 5,200 $ Prestige Brands Holdings Inc (a) 17,655 $ Unisys Corp (a) Tupperware Brands Corp Virtusa Corp (a) 20 WD-40 Co 14 Computer Software (0.02%) Containers - Metal & Glass (0.26%) Avid Technology Inc (a) 18 Bway Holding Co (a) 13 Double-Take Software Inc (a) 2 Silgan Holdings Inc 20 Computers (0.01%) Containers - Paper & Plastic (0.51%) Silicon Graphics International Corp (a) 19 AEP Industries Inc (a) 36 1 Graphic Packaging Holding Co (a) 24 Computers - Integrated Systems (0.25%) Rock-Tenn Co Agilysys Inc 10 Cray Inc (a) Mercury Computer Systems Inc (a) 87 Cosmetics & Toiletries (0.08%) MTS Systems Corp 29 Bare Escentuals Inc (a) 66 Netscout Systems Inc (a) 52 Chattem Inc (a) 8 Radisys Corp (a) 22 Elizabeth Arden Inc (a) 16 Super Micro Computer Inc (a) 7 Inter Parfums Inc 14 Revlon Inc (a) 5 Computers - Memory Devices (0.08%) Imation Corp 34 Data Processing & Management (0.17%) Quantum Corp (a) 54 Acxiom Corp 12 SMART Modular Technologies WWH Inc (a) 19 CSG Systems International Inc (a) 99 Fair Isaac Corp 68 infoGROUP Inc 27 Computers - Peripheral Equipment (0.16%) Schawk Inc 18 Electronics for Imaging Inc (a) 35 Rimage Corp (a) 18 Synaptics Inc (a) Decision Support Software (0.03%) SPSS Inc (a) 40 Consulting Services (0.29%) Diagnostic Equipment (0.12%) CRA International Inc (a) 5 Affymetrix Inc (a) Gartner Inc (a) Home Diagnostics Inc (a) 6 Hackett Group Inc/The (a) 6 Hill International Inc (a) 2 Direct Marketing (0.06%) MAXIMUS Inc 35 APAC Customer Services Inc (a) 39 Watson Wyatt Worldwide Inc Harte-Hanks Inc 33 72 Consumer Products - Miscellaneous (1.03%) Disposable Medical Products (0.00%) American Greetings Corp Medical Action Industries Inc (a) 4 Blyth Inc Central Garden and Pet Co - A Shares (a) Distribution & Wholesale (0.85%) Central Garden and Pet Co (a) Beacon Roofing Supply Inc (a) 12 CSS Industries Inc 16 BMP Sunstone Corp (a) 1 Helen of Troy Ltd (a) Brightpoint Inc (a) Jarden Corp 44 Core-Mark Holding Co Inc (a) Oil-Dri Corp of America 8 Houston Wire & Cable Co 36 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Distribution & Wholesale (continued) Electric - Distribution (0.01%) Owens & Minor Inc 461 $ 21 Florida Public Utilities Co 626 $ 8 Pool Corp 31 Scansource Inc (a) 47 Electric - Integrated (3.01%) School Specialty Inc (a) 30 Allete Inc 70 Titan Machinery Inc (a) 1 Avista Corp United Stationers Inc (a) Black Hills Corp Watsco Inc Central Vermont Public Service Corp 22 WESCO International Inc (a) CH Energy Group Inc Cleco Corp El Paso Electric Co (a) Diversified Manufacturing Operations (2.18%) Empire District Electric Co/The 35 Actuant Corp IDACORP Inc 96 Acuity Brands Inc MGE Energy Inc Ameron International Corp NorthWestern Corp 49 AO Smith Corp Otter Tail Corp 47 AZZ Inc (a) Pike Electric Corp (a) 11 Barnes Group Inc PNM Resources Inc 58 Blount International Inc (a) 24 Portland General Electric Co Brink's Co/The UIL Holdings Corp Chase Corp 6 Unisource Energy Corp Colfax Corp (a) 17 Westar Energy Inc EnPro Industries Inc (a) Federal Signal Corp 23 GenTek Inc (a) 33 Electric Products - Miscellaneous (0.46%) Griffon Corp (a) 29 GrafTech International Ltd (a) Koppers Holdings Inc Graham Corp 6 LSB Industries Inc (a) Littelfuse Inc (a) 34 Standex International Corp 81 Molex Inc Tredegar Corp 64 Electronic Components - Miscellaneous (0.68%) Diversified Minerals (0.02%) Bel Fuse Inc 21 AMCOL International Corp 24 Benchmark Electronics Inc (a) United States Lime & Minerals Inc (a) 39 2 CTS Corp 19 26 Daktronics Inc 4 LaBarge Inc (a) 3 Diversified Operations (0.06%) Methode Electronics Inc Compass Diversified Holdings 80 OSI Systems Inc (a) Diversified Operations & Commercial Services (0.07%) Plexus Corp (a) Viad Corp 89 Rogers Corp (a) 22 Technitrol Inc 50 E-Commerce - Products (0.09%) Shutterfly Inc (a) 21 Electronic Components - Semiconductors (1.09%) Vitacost.com Inc (a) 98 Amkor Technology Inc (a) Applied Micro Circuits Corp (a) E-Commerce - Services (0.01%) Ceva Inc (a) 3 Internet Brands Inc (a) 11 DSP Group Inc (a) 71 GSI Technology Inc (a) 8 Educational Software (0.04%) IXYS Corp 4 Rosetta Stone Inc (a) 57 Lattice Semiconductor Corp (a) 34 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Electronic Components - Semiconductors Entertainment Software (0.19%) (continued) Take-Two Interactive Software Inc (a) 22,737 $ Microtune Inc (a) 2,376 $ 4 Omnivision Technologies Inc (a) 55 Environmental Monitoring & Detection (0.00%) PMC - Sierra Inc (a) Mine Safety Appliances Co 5 Semtech Corp (a) 82 Silicon Image Inc (a) 20 E-Services - Consulting (0.01%) Skyworks Solutions Inc (a) Perficient Inc (a) 19 White Electronic Designs Corp (a) 11 Zoran Corp (a) Fiduciary Banks (0.10%) Boston Private Financial Holdings Inc Electronic Design Automation (0.05%) Filtration & Separation Products (0.07%) Cogo Group Inc (a) 17 CLARCOR Inc 67 Mentor Graphics Corp (a) 44 Polypore International Inc (a) 20 61 87 Electronic Measurement Instruments (0.03%) Finance - Auto Loans (0.00%) Analogic Corp 17 Credit Acceptance Corp (a) 48 2 FARO Technologies Inc (a) 3 Measurement Specialties Inc (a) 15 Finance - Consumer Loans (0.90%) 35 Encore Capital Group Inc (a) 94 Nelnet Inc (a) E-Marketing & Information (0.02%) Ocwen Financial Corp (a) Digital River Inc (a) 20 World Acceptance Corp (a) Energy - Alternate Sources (0.03%) Green Plains Renewable Energy Inc (a) 7 Finance - Credit Card (0.02%) Headwaters Inc (a) 38 CompuCredit Holdings Corp (a) 22 45 Finance - Investment Banker & Broker (2.12%) Engineering - Research & Development Services (0.87%) Diamond Hill Investment Group Inc (a) 31 2 EMCOR Group Inc (a) E*Trade Financial Corp (a) 93 ENGlobal Corp (a) 1 Evercore Partners Inc - Class A 23 VSE Corp 85 3 GFI Group Inc International Assets Holding Corp (a) 56 1 Engines - Internal Combustion (0.05%) Investment Technology Group Inc (a) Briggs & Stratton Corp 64 JMP Group Inc 12 KBW Inc (a) 38 Enterprise Software & Services (0.90%) Knight Capital Group Inc (a) American Software Inc/Georgia 1 MF Global Ltd (a) 28 Epicor Software Corp (a) 17 Oppenheimer Holdings Inc 14 JDA Software Group Inc (a) optionsXpress Holdings Inc Lawson Software Inc (a) 32 Penson Worldwide Inc (a) Mantech International Corp (a) 78 Piper Jaffray Cos (a) MedAssets Inc (a) Sanders Morris Harris Group Inc 13 MicroStrategy Inc (a) Stifel Financial Corp (a) Omnicell Inc (a) 5 SWS Group Inc Pervasive Software Inc (a) 8 TradeStation Group Inc (a) Sybase Inc (a) SYNNEX Corp (a) Finance - Leasing Company (0.14%) Financial Federal Corp Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Finance - Mortgage Loan/Banker (0.03%) Footwear & Related Apparel (continued) Doral Financial Corp (a) 9,100 $ 34 Steven Madden Ltd (a) 2,400 $ 88 Timberland Co/The (a) Finance - Other Services (0.06%) BGC Partners Inc 81 Funeral Services & Related Items (0.13%) Financial Guarantee Insurance (1.12%) Stewart Enterprises Inc Ambac Financial Group Inc 27 Assured Guaranty Ltd Gambling (Non-Hotel) (0.24%) MGIC Investment Corp Isle of Capri Casinos Inc (a) Radian Group Inc Pinnacle Entertainment Inc (a) 19 Firearms & Ammunition (0.16%) Gas - Distribution (2.25%) Smith & Wesson Holding Corp (a) 31 Chesapeake Utilities Corp 81 Sturm Ruger & Co Inc Laclede Group Inc/The 40 New Jersey Resources Corp Nicor Inc Fisheries (0.00%) Northwest Natural Gas Co HQ Sustainable Maritime Industries Inc (a) 63 1 Piedmont Natural Gas Co Inc South Jersey Industries Inc Food - Canned (0.29%) Southwest Gas Corp Del Monte Foods Co WGL Holdings Inc Seneca Foods Corp (a) 25 TreeHouse Foods Inc (a) Gold Mining (0.11%) Royal Gold Inc Food - Miscellaneous/Diversified (0.71%) US Gold Corp (a) 13 American Italian Pasta Co (a) B&G Foods Inc 75 Chiquita Brands International Inc (a) Golf (0.03%) Diamond Foods Inc 12 Callaway Golf Co 33 Hain Celestial Group Inc (a) 37 M&F Worldwide Corp (a) 22 Hazardous Waste Disposal (0.03%) Seaboard Corp 24 31 EnergySolutions Inc 40 Health Care Cost Containment (0.00%) Food - Retail (0.09%) MedQuist Inc 6 Ruddick Corp 53 Village Super Market Inc 33 1 Heart Monitors (0.01%) Weis Markets Inc 18 Cardiac Science Corp (a) 7 Winn-Dixie Stores Inc (a) 41 Home Furnishings (0.64%) American Woodmark Corp 20 Food - Wholesale & Distribution (0.52%) Ethan Allen Interiors Inc 72 Fresh Del Monte Produce Inc (a) Furniture Brands International Inc 76 Nash Finch Co Hooker Furniture Corp 15 Spartan Stores Inc 50 Kimball International Inc 25 La-Z-Boy Inc Footwear & Related Apparel (0.54%) Sealy Corp (a) 13 CROCS Inc (a) 23 Stanley Furniture Co Inc 11 Deckers Outdoor Corp (a) Tempur-Pedic International Inc Iconix Brand Group Inc (a) Skechers U.S.A. Inc (a) Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Hotels & Motels (0.08%) Internet Financial Services (0.00%) Gaylord Entertainment Co (a) 2,148 $ 43 Online Resources Corp (a) 912 $ 6 Marcus Corp 16 Orient-Express Hotels Ltd 51 Internet Incubators (0.03%) ModusLink Global Solutions Inc (a) 20 Safeguard Scientifics Inc (a) 14 Human Resources (0.41%) 34 AMN Healthcare Services Inc (a) 97 Barrett Business Services Inc 8 Internet Infrastructure Equipment (0.20%) Cross Country Healthcare Inc (a) 18 Avocent Corp (a) Heidrick & Struggles International Inc 26 Internet Infrastructure Software (0.36%) Kelly Services Inc 20 TIBCO Software Inc (a) Kforce Inc (a) Korn/Ferry International (a) 34 Internet Security (0.05%) MPS Group Inc (a) 67 SonicWALL Inc (a) 62 On Assignment Inc (a) 20 VASCO Data Security International Inc (a) 5 Spherion Corp (a) 67 TrueBlue Inc (a) 40 Internet Telephony (0.01%) j2 Global Communications Inc (a) 9 Identification Systems - Development (0.25%) Brady Corp 89 Intimate Apparel (0.13%) Checkpoint Systems Inc (a) Warnaco Group Inc/The (a) Investment Companies (0.87%) Industrial Audio & Video Products (0.00%) Allied Capital Corp 92 China Security & Surveillance Technology American Capital Ltd Inc (a) 5 Apollo Investment Corp 86 Industrial Automation & Robots (0.08%) Ares Capital Corp 68 Cognex Corp 35 Fifth Street Finance Corp Nordson Corp 71 Gladstone Capital Corp 52 Hercules Technology Growth Capital Inc 61 MCG Capital Corp (a) Instruments - Controls (0.07%) Spectrum Control Inc (a) 11 Medallion Financial Corp 15 Watts Water Technologies Inc 56 Patriot Capital Funding Inc 32 Woodward Governor Co 19 PennantPark Investment Corp 18 86 Pennymac Mortgage Investment Trust (a) 54 Prospect Capital Corp Instruments - Scientific (0.17%) TICC Capital Corp 23 FEI Co (a) Triangle Capital Corp 9 Varian Inc (a) 73 Investment Management & Advisory Services (0.37%) Insurance Brokers (0.00%) Altisource Portfolio Solutions SA (a) 35 Crawford & Co (a) 2 Artio Global Investors Inc (a) 47 Calamos Asset Management Inc Internet Connectivity Services (0.01%) Epoch Holding Corp 1 PC-Tel Inc (a) 12 GAMCO Investors Inc 14 Internet Content - Information & News (0.04%) National Financial Partners Corp Infospace Inc (a) 55 Virtus Investment Partners Inc (a) 3 Westwood Holdings Group Inc 60 2 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Lasers - Systems & Components (0.13%) Machinery - Material Handling (0.11%) Coherent Inc (a) 1,431 $ 33 Cascade Corp 700 $ 19 Cymer Inc (a) 65 Columbus McKinnon Corp/NY (a) Electro Scientific Industries Inc (a) 22 Newport Corp (a) 21 Machinery Tools & Related Products (0.00%) Rofin-Sinar Technologies Inc (a) 24 K-Tron International Inc (a) 57 5 Leisure & Recreation Products (0.05%) Marine Services (0.00%) Brunswick Corp/DE 62 Great Lakes Dredge & Dock Corp 2 Life & Health Insurance (1.22%) Medical - Biomedical/Gene (0.74%) American Equity Investment Life Holding Co Alexion Pharmaceuticals Inc (a) Conseco Inc (a) American Oriental Bioengineering Inc (a) 19 Delphi Financial Group Inc Ariad Pharmaceuticals Inc (a) 31 FBL Financial Group Inc 14 Arqule Inc (a) 9 Kansas City Life Insurance Co 13 Cambrex Corp (a) 1 National Western Life Insurance Co 28 Celera Corp (a) 45 Phoenix Cos Inc/The 19 Cubist Pharmaceuticals Inc (a) 91 Protective Life Corp Emergent Biosolutions Inc (a) 85 Universal American Corp/NY (a) 15 Geron Corp (a) 15 Halozyme Therapeutics Inc (a) 19 Incyte Corp (a) 49 Linen Supply & Related Items (0.05%) InterMune Inc (a) 14 G&K Services Inc 28 Martek Biosciences Corp (a) 40 Unifirst Corp/MA 33 Maxygen Inc (a) 35 61 PDL BioPharma Inc Machinery - Construction & Mining (0.02%) Protalix BioTherapeutics Inc (a) 47 Astec Industries Inc (a) 27 RTI Biologics Inc (a) 15 Seattle Genetics Inc (a) 46 Machinery - Electrical (0.40%) SuperGen Inc (a) 6 Baldor Electric Co 58 United Therapeutics Corp (a) 69 Franklin Electric Co Inc 44 XOMA Ltd (a) 24 Regal-Beloit Corp Medical - Drugs (0.31%) Machinery - Farm (0.01%) Auxilium Pharmaceuticals Inc (a) 34 Alamo Group Inc 10 Biodel Inc (a) 1 Machinery - General Industry (1.17%) Cadence Pharmaceuticals Inc (a) 29 Albany International Corp 29 Hi-Tech Pharmacal Co Inc (a) 15 Altra Holdings Inc (a) Infinity Pharmaceuticals Inc (a) 6 Applied Industrial Technologies Inc KV Pharmaceutical Co (a) 6 Chart Industries Inc (a) Medicis Pharmaceutical Corp 68 DXP Enterprises Inc (a) 10 Medivation Inc (a) 35 Kadant Inc (a) 15 Pharmasset Inc (a) 25 Robbins & Myers Inc 38 Savient Pharmaceuticals Inc (a) 55 Tennant Co 23 Valeant Pharmaceuticals International (a) 73 Twin Disc Inc 11 Viropharma Inc (a) 37 Wabtec Corp/DE XenoPort Inc (a) 28 Medical - Generic Drugs (0.07%) Caraco Pharmaceutical Laboratories Ltd (a) 4 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Medical - Generic Drugs (continued) Medical Products (continued) Par Pharmaceutical Cos Inc (a) 4,118 $ 88 PSS World Medical Inc (a) 3,100 $ 68 92 Synovis Life Technologies Inc (a) 90 Medical - HMO (1.15%) AMERIGROUP Corp (a) Medical Sterilization Products (0.07%) Centene Corp (a) STERIS Corp 91 Healthspring Inc (a) Magellan Health Services Inc (a) Metal - Aluminum (0.04%) Molina Healthcare Inc (a) Century Aluminum Co (a) 26 Triple-S Management Corp (a) Kaiser Aluminum Corp 32 WellCare Health Plans Inc (a) 58 Metal Processors & Fabrication (0.60%) Medical - Hospitals (0.04%) Ampco-Pittsburgh Corp 47 Medcath Corp (a) 58 CIRCOR International Inc Hawk Corp (a) 6 Medical - Nursing Homes (0.15%) Haynes International Inc (a) 22 Kindred Healthcare Inc (a) 40 Kaydon Corp 65 National Healthcare Corp 17 LB Foster Co (a) 20 Odyssey HealthCare Inc (a) 21 Mueller Industries Inc Skilled Healthcare Group Inc (a) 93 RTI International Metals Inc (a) 76 Sun Healthcare Group Inc (a) 23 Worthington Industries Inc Medical - Outpatient & Home Medical Care (0.59%) Metal Products - Fasteners (0.01%) Allied Healthcare International Inc (a) 11 Eastern Co/The 9 Amedisys Inc (a) Amsurg Corp (a) 40 Miscellaneous Manufacturers (0.08%) Continucare Corp (a) 11 American Railcar Industries Inc 59 Gentiva Health Services Inc (a) John Bean Technologies Corp 35 Res-Care Inc (a) Portec Rail Products Inc 5 99 Medical Imaging Systems (0.08%) Motion Pictures & Services (0.02%) Vital Images Inc (a) Ascent Media Corp (a) 24 Medical Information Systems (0.02%) MRI - Medical Diagnostic Imaging (0.09%) Medidata Solutions Inc (a) 24 Alliance HealthCare Services Inc (a) 14 Nighthawk Radiology Holdings Inc (a) Medical Instruments (0.17%) RadNet Inc (a) 1 Angiodynamics Inc (a) 25 Conmed Corp (a) Multilevel Direct Selling (0.12%) ev3 Inc (a) 55 Nu Skin Enterprises Inc Natus Medical Inc (a) 11 Symmetry Medical Inc (a) 19 Multi-Line Insurance (0.11%) Horace Mann Educators Corp Medical Laser Systems (0.01%) United Fire & Casualty Co 22 Palomar Medical Technologies Inc (a) 8 Multimedia (0.07%) Medical Products (0.53%) Journal Communications Inc 94 Cantel Medical Corp (a) Hanger Orthopedic Group Inc (a) 18 Invacare Corp Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Networking Products (0.91%) Oil & Gas Drilling (continued) 3Com Corp (a) 98,828 $ Pioneer Drilling Co (a) 7,953 $ 58 Adaptec Inc (a) 50 Anixter International Inc (a) Oil Company - Exploration & Production (2.40%) Black Box Corp Approach Resources Inc (a) 7 Extreme Networks (a) 26 ATP Oil & Gas Corp (a) LogMeIn Inc (a) 37 Berry Petroleum Co 70 Netgear Inc (a) 31 Bill Barrett Corp (a) 83 Polycom Inc (a) Clayton Williams Energy Inc (a) Endeavour International Corp (a) 1 Non-Ferrous Metals (0.15%) EXCO Resources Inc Brush Engineered Materials Inc (a) 65 Georesources Inc (a) 8 Globe Specialty Metals Inc (a) 50 Goodrich Petroleum Corp (a) 35 Horsehead Holding Corp (a) 24 Gran Tierra Energy Inc (a) 55 USEC Inc (a) 61 Gulfport Energy Corp (a) McMoRan Exploration Co (a) 36 Non-Hazardous Waste Disposal (0.01%) Parallel Petroleum Corp (a) Waste Services Inc (a) 16 Penn Virginia Corp 68 Petroleum Development Corp (a) Office Furnishings - Original (0.11%) Rosetta Resources Inc (a) HNI Corp 19 Stone Energy Corp (a) Knoll Inc Swift Energy Co (a) Steelcase Inc 26 Toreador Resources Corp 27 Vaalco Energy Inc (a) Office Supplies & Forms (0.11%) W&T Offshore Inc 35 ACCO Brands Corp (a) 81 Ennis Inc 68 Oil Field Machinery & Equipment (0.31%) Bolt Technology Corp (a) 50 Oil - Field Services (0.87%) Complete Production Services Inc (a) Allis-Chalmers Energy Inc (a) 25 Gulf Island Fabrication Inc 21 Boots & Coots Inc (a) 13 Lufkin Industries Inc 94 Cal Dive International Inc (a) NATCO Group Inc (a) 47 CARBO Ceramics Inc 8 Natural Gas Services Group Inc (a) 20 Global Industries Ltd (a) T-3 Energy Services Inc (a) 28 Helix Energy Solutions Group Inc (a) 67 Hornbeck Offshore Services Inc (a) 79 Oil Refining & Marketing (0.28%) Key Energy Services Inc (a) 69 Alon USA Energy Inc 7 Matrix Service Co (a) 20 CVR Energy Inc (a) 27 Newpark Resources Inc (a) 19 Delek US Holdings Inc 16 RPC Inc 47 Holly Corp Tetra Technologies Inc (a) Western Refining Inc (a) Union Drilling Inc (a) 8 Paper & Related Products (0.63%) Oil & Gas Drilling (0.17%) Boise Inc (a) 9 Atlas Energy Inc 30 Buckeye Technologies Inc (a) Hercules Offshore Inc (a) 22 Clearwater Paper Corp (a) 25 Parker Drilling Co (a) Domtar Corp (a) 87 Glatfelter 34 KapStone Paper and Packaging Corp (a) 18 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Paper & Related Products (continued) Property & Casualty Insurance (continued) Schweitzer-Mauduit International Inc 5,939 $ Baldwin & Lyons Inc 862 $ 20 Wausau Paper Corp 19 CNA Surety Corp (a) 18 Donegal Group Inc 21 Patient Monitoring Equipment (0.01%) EMC Insurance Group Inc 11 Aspect Medical Systems Inc (a) 19 Employers Holdings Inc 48 Enstar Group Ltd (a) 24 Photo Equipment & Supplies (0.06%) First Mercury Financial Corp 10 Eastman Kodak Co 72 FPIC Insurance Group Inc (a) 91 Hallmark Financial Services (a) 42 Physical Therapy & Rehabilitation Centers (0.36%) Harleysville Group Inc 84 Healthsouth Corp (a) Infinity Property & Casualty Corp 38 Psychiatric Solutions Inc (a) 28 Meadowbrook Insurance Group Inc RehabCare Group Inc (a) 63 Mercer Insurance Group Inc 10 US Physical Therapy Inc (a) 10 National Interstate Corp 11 Navigators Group Inc (a) Physician Practice Management (0.09%) NYMAGIC Inc 34 American Dental Partners Inc (a) 79 PMA Capital Corp (a) 55 Healthways Inc (a) 34 ProAssurance Corp (a) RLI Corp 85 Safety Insurance Group Inc 25 Platinum (0.08%) SeaBright Insurance Holdings Inc (a) 25 Stillwater Mining Co (a) Selective Insurance Group Poultry (0.02%) Tower Group Inc 36 Sanderson Farms Inc 26 Zenith National Insurance Corp 63 Power Converter & Supply Equipment (0.08%) Protection - Safety (0.02%) Powell Industries Inc (a) 61 Landauer Inc 20 PowerSecure International Inc (a) 32 Vicor Corp 9 Publicly Traded Investment Fund (0.03%) Kayne Anderson Energy Development Co 43 Precious Metals (0.17%) Coeur d'Alene Mines Corp (a) Publishing - Books (0.04%) Courier Corp 16 Printing - Commercial (0.31%) Scholastic Corp 36 Consolidated Graphics Inc (a) 87 52 Multi-Color Corp 98 2 Publishing - Newspapers (0.02%) Valassis Communications Inc (a) AH Belo Corp 28 Publishing - Periodicals (0.00%) Private Corrections (0.09%) Cornell Cos Inc (a) 25 Primedia Inc 4 Geo Group Inc/The (a) 95 Quarrying (0.17%) Compass Minerals International Inc Property & Casualty Insurance (1.87%) American Physicians Capital Inc Racetracks (0.03%) American Physicians Service Group Inc 15 Churchill Downs Inc 24 American Safety Insurance Holdings Ltd (a) 25 Speedway Motorsports Inc 20 Amerisafe Inc (a) 44 Amtrust Financial Services Inc Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Radio (0.04%) REITS - Diversified (continued) Cumulus Media Inc (a) 1,200 $ 2 Washington Real Estate Investment Trust 3,332 $ 96 Entercom Communications Corp 44 46 REITS - Healthcare (1.44%) Real Estate Operator & Developer (0.10%) Healthcare Realty Trust Inc 80 Forestar Group Inc (a) 34 LTC Properties Inc Government Properties Income Trust 60 Medical Properties Trust Inc Hilltop Holdings Inc (a) 31 National Health Investors Inc 51 Omega Healthcare Investors Inc Recreational Centers (0.05%) Senior Housing Properties Trust Life Time Fitness Inc (a) 66 Universal Health Realty Income Trust 17 Recreational Vehicles (0.17%) REITS - Hotels (0.99%) Polaris Industries Inc Ashford Hospitality Trust Inc 50 DiamondRock Hospitality Co Recycling (0.08%) FelCor Lodging Trust Inc 17 Metalico Inc (a) Hersha Hospitality Trust 18 Reinsurance (1.55%) Hospitality Properties Trust Argo Group International Holdings Ltd (a) LaSalle Hotel Properties Aspen Insurance Holdings Ltd Strategic Hotels & Resorts Inc 78 Flagstone Reinsurance Holdings Ltd 25 Sunstone Hotel Investors Inc Greenlight Capital Re Ltd (a) 30 Maiden Holdings Ltd 22 REITS - Manufactured Homes (0.38%) Max Capital Group Ltd Equity Lifestyle Properties Inc Montpelier Re Holdings Ltd ADR 79 Sun Communities Inc Platinum Underwriters Holdings Ltd UMH Properties Inc 5 Validus Holdings Ltd REITS - Mortgage (1.10%) REITS - Apartments (0.42%) American Capital Agency Corp 29 American Campus Communities Inc Anthracite Capital Inc 58 Associated Estates Realty Corp 37 Anworth Mortgage Asset Corp Education Realty Trust Inc 87 Capstead Mortgage Corp 59 Home Properties Inc Cypress Sharpridge Investments Inc 64 Mid-America Apartment Communities Inc 40 Dynex Capital Inc 10 Post Properties Inc 46 Hatteras Financial Corp 70 Invesco Mortgage Capital Inc 33 REITS - Diversified (1.14%) iStar Financial Inc 88 Colonial Properties Trust MFA Mortgage Investments Inc Cousins Properties Inc 18 NorthStar Realty Finance Corp 89 DuPont Fabros Technology Inc 16 Redwood Trust Inc 60 Entertainment Properties Trust Resource Capital Corp 34 Gladstone Commercial Corp 12 Walter Investment Management Corp 16 Investors Real Estate Trust 32 Lexington Realty Trust REITS - Office Property (1.11%) Mission West Properties Inc 12 BioMed Realty Trust Inc Potlatch Corp 35 Corporate Office Properties Trust SBI MD PS Business Parks Inc Douglas Emmett Inc 32 Franklin Street Properties Corp 51 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) REITS - Office Property (continued) Research & Development (0.24%) Highwoods Properties Inc 6,436 $ Albany Molecular Research Inc (a) 2,399 $ 21 HRPT Properties Trust Kendle International Inc (a) Kilroy Realty Corp 77 Parkway Properties Inc/Md Resorts & Theme Parks (0.05%) Vail Resorts Inc (a) 64 REITS - Regional Malls (0.66%) CBL & Associates Properties Inc Retail - Apparel & Shoe (2.24%) Glimcher Realty Trust AnnTaylor Stores Corp (a) 54 Pennsylvania Real Estate Investment Trust Brown Shoe Co Inc 86 Buckle Inc/The Cato Corp/The REITS - Shopping Centers (0.64%) Charlotte Russe Holding Inc (a) 12 Acadia Realty Trust 68 Charming Shoppes Inc (a) 29 Cedar Shopping Centers Inc 76 Collective Brands Inc (a) Developers Diversified Realty Corp Dress Barn Inc (a) Equity One Inc 33 DSW Inc (a) Inland Real Estate Corp Finish Line Inc/The Ramco-Gershenson Properties Trust 14 Genesco Inc (a) 30 Saul Centers Inc Gymboree Corp (a) Tanger Factory Outlet Centers 42 HOT Topic Inc (a) Urstadt Biddle Properties Inc 80 JOS A Bank Clothiers Inc (a) Men's Wearhouse Inc REITS - Single Tenant (0.71%) Shoe Carnival Inc (a) 15 Agree Realty Corp 17 Stage Stores Inc 33 Getty Realty Corp 26 Stein Mart Inc (a) 2 National Retail Properties Inc Retail - Appliances (0.04%) REITS - Storage (0.16%) Conn's Inc (a) 12 Extra Space Storage Inc hhgregg Inc (a) 44 Sovran Self Storage Inc 44 56 U-Store-It Trust 32 Retail - Auto Parts (0.02%) PEP Boys-Manny Moe & Jack 27 REITS - Warehouse & Industrial (0.55%) DCT Industrial Trust Inc Retail - Automobile (0.77%) EastGroup Properties Inc 25 America's Car-Mart Inc (a) 10 First Industrial Realty Trust Inc Asbury Automotive Group Inc First Potomac Realty Trust Group 1 Automotive Inc Monmouth Real Estate Investment Corp 15 Lithia Motors Inc Rush Enterprises Inc - Class A (a) 58 Sonic Automotive Inc Rental - Auto & Equipment (1.25%) Avis Budget Group Inc (a) Dollar Thrifty Automotive Group Inc (a) Retail - Bookstore (0.15%) Electro Rent Corp 20 Barnes & Noble Inc H&E Equipment Services Inc (a) 20 Books-A-Million Inc 8 Mcgrath Rentcorp 29 Borders Group Inc (a) 15 Rent-A-Center Inc/TX (a) United Rentals Inc (a) 36 Retail - Computer Equipment (0.04%) PC Connection Inc (a) 18 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Retail - Computer Equipment (continued) Retail - Perfume & Cosmetics (0.02%) PC Mall Inc (a) 3,080 $ 21 Sally Beauty Holdings Inc (a) 4,534 $ 32 Systemax Inc (a) 9 48 Retail - Petroleum Products (0.39%) World Fuel Services Corp Retail - Consumer Electronics (0.01%) Rex Stores Corp (a) 8 Retail - Regional Department Store (0.19%) Dillard's Inc Retail - Convenience Store (0.16%) Retail Ventures Inc (a) 14 Casey's General Stores Inc 39 Pantry Inc/The (a) Susser Holdings Corp (a) 9 Retail - Restaurants (0.74%) AFC Enterprises Inc (a) 21 Benihana Inc (a) 4 Retail - Discount (0.03%) Bob Evans Farms Inc 56 99 Cents Only Stores (a) 8 CEC Entertainment Inc (a) Fred's Inc 23 Cracker Barrel Old Country Store Inc Tuesday Morning Corp (a) 13 Domino's Pizza Inc (a) 19 44 Einstein Noah Restaurant Group Inc (a) 55 Retail - Drug Store (0.01%) O'Charleys Inc 16 Allion Healthcare Inc (a) 12 Papa John's International Inc (a) 10 Red Robin Gourmet Burgers Inc (a) 24 Retail - Fabric Store (0.05%) Ruby Tuesday Inc (a) Jo-Ann Stores Inc (a) 68 Ruth's Hospitality Group Inc (a) Retail - Hair Salons (0.04%) Sonic Corp (a) 6 Regis Corp 58 Steak N Shake Co/The (a) 19 Retail - Home Furnishings (0.02%) Retail - Sporting Goods (0.13%) Haverty Furniture Cos Inc 22 Cabela's Inc (a) Zumiez Inc (a) 3 Retail - Jewelry (0.09%) Zale Corp (a) Retail - Toy Store (0.01%) Retail - Leisure Products (0.04%) Build-A-Bear Workshop Inc (a) 8 Steinway Musical Instruments (a) 39 West Marine Inc (a) 12 Rubber & Plastic Products (0.07%) 51 Myers Industries Inc 88 Retail - Mail Order (0.01%) Satellite Telecommunications (0.27%) Sport Supply Group Inc 7 DigitalGlobe Inc (a) EchoStar Holding Corp (a) Retail - Major Department Store (0.03%) Saks Inc (a) 45 Savings & Loans - Thrifts (1.29%) Retail - Office Supplies (0.01%) Astoria Financial Corp 53 OfficeMax Inc 18 Beneficial Mutual Bancorp Inc (a) 19 Berkshire Hills Bancorp Inc 75 Retail - Pawn Shops (0.64%) Brookline Bancorp Inc Cash America International Inc Brooklyn Federal Bancorp Inc 2 Ezcorp Inc (a) 74 Cape Bancorp Inc (a) 9 Clifton Savings Bancorp Inc 9 Danvers Bancorp Inc 24 Dime Community Bancshares Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Savings & Loans - Thrifts (continued) Semiconductor Equipment (0.48%) ESB Financial Corp 942 $ 13 ATMI Inc (a) 1,465 $ 27 ESSA Bancorp Inc 20 Brooks Automation Inc (a) 30 First Defiance Financial Corp 35 Cabot Microelectronics Corp (a) 42 First Financial Holdings Inc 68 Cohu Inc 19 First Financial Northwest Inc 10 Entegris Inc (a) First Niagara Financial Group Inc MKS Instruments Inc (a) Flushing Financial Corp 68 Photronics Inc (a) 59 Fox Chase Bancorp Inc (a) 6 Veeco Instruments Inc (a) Home Bancorp Inc (a) 11 Investors Bancorp Inc (a) 30 Shipbuilding (0.01%) Kearny Financial Corp 17 Todd Shipyards Corp 10 Legacy Bancorp Inc/MA 8 NASB Financial Inc 10 Silver Mining (0.04%) NewAlliance Bancshares Inc 73 Hecla Mining Co (a) 58 Northfield Bancorp Inc 16 Northwest Bancorp Inc 25 Steel - Producers (0.18%) OceanFirst Financial Corp 12 Schnitzer Steel Industries Inc Oritani Financial Corp 3 Provident Financial Services Inc Steel Pipe & Tube (0.05%) Furmanite Corp (a) 6 Provident New York Bancorp 21 Mueller Water Products Inc - Class A 37 Rockville Financial Inc 9 Northwest Pipe Co (a) 19 United Community Financial Corp/OH (a) 15 62 United Financial Bancorp Inc 16 Waterstone Financial Inc (a) 5 Storage & Warehousing (0.02%) Westfield Financial Inc 17 Mobile Mini Inc (a) 25 WSFS Financial Corp 72 Telecommunication Equipment (1.04%) ADC Telecommunications Inc (a) 43 Schools (0.06%) Adtran Inc 19 Bridgepoint Education Inc (a) 81 Arris Group Inc (a) Communications Systems Inc 7 Seismic Data Collection (0.27%) CPI International Inc (a) 23 Dawson Geophysical Co (a) Plantronics Inc Geokinetics Inc (a) 4 Preformed Line Products Co 20 1 ION Geophysical Corp (a) Sonus Networks Inc (a) 27 OYO Geospace Corp (a) 11 Symmetricom Inc (a) 48 TGC Industries Inc (a) 15 Tekelec (a) Semiconductor Component - Integrated Circuits (0.35%) Cypress Semiconductor Corp (a) Telecommunication Equipment - Fiber Optics (0.10%) Harmonic Inc (a) 15 Emulex Corp (a) 7 Oplink Communications Inc (a) 81 Micrel Inc 23 Sycamore Networks Inc (a) 39 Pericom Semiconductor Corp (a) 24 Sigma Designs Inc (a) Standard Microsystems Corp (a) 22 Telecommunication Services (0.43%) Techwell Inc (a) 2 Consolidated Communications Holdings Inc 59 TriQuint Semiconductor Inc (a) 28 Harris Stratex Networks Inc (a) 69 Iowa Telecommunications Services Inc 22 Knology Inc (a) 19 MasTec Inc (a) Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Shares Value Shares Value Held (000's) Held (000's) COMMON STOCKS (continued) COMMON STOCKS (continued) Telecommunication Services (continued) Transport - Marine (0.94%) Premiere Global Services Inc (a) 15,260 $ DHT Maritime Inc 11,566 $ 43 USA Mobility Inc Eagle Bulk Shipping Inc 17 Genco Shipping & Trading Ltd 32 Telephone - Integrated (0.41%) General Maritime Corp 24 Atlantic Tele-Network Inc Golar LNG Ltd 13 Cincinnati Bell Inc (a) Gulfmark Offshore Inc (a) D&E Communications Inc 18 Horizon Lines Inc 99 General Communication Inc (a) 12 International Shipholding Corp Knightsbridge Tankers Ltd 98 Nordic American Tanker Shipping Television (0.19%) Ship Finance International Ltd 22 Belo Corp 32 TBS International Ltd (a) LIN TV Corp (a) 81 Sinclair Broadcast Group Inc Transport - Services (0.14%) Bristow Group Inc (a) 56 Textile - Apparel (0.32%) Dynamex Inc (a) 5 Perry Ellis International Inc (a) HUB Group Inc (a) 28 Theaters (0.08%) Pacer International Inc 72 Carmike Cinemas Inc (a) 62 PHI Inc (a) 15 Cinemark Holdings Inc 3 Universal Truckload Services Inc 10 National CineMedia Inc 45 Transport - Truck (0.50%) Therapeutics (0.06%) Arkansas Best Corp Cypress Bioscience Inc (a) 19 Forward Air Corp 20 Questcor Pharmaceuticals Inc (a) 56 Heartland Express Inc 75 Knight Transportation Inc 41 Marten Transport Ltd (a) 80 Tobacco (0.06%) Old Dominion Freight Line Inc (a) 40 Alliance One International Inc (a) 15 Saia Inc (a) Universal Corp/VA 62 Werner Enterprises Inc 51 77 Toys (0.20%) Travel Services (0.00%) Jakks Pacific Inc (a) Interval Leisure Group Inc (a) 3 Transactional Software (0.00%) Vitamins & Nutrition Products (0.01%) Synchronoss Technologies Inc (a) 3 Nutraceutical International Corp (a) 12 Schiff Nutrition International Inc 5 Transport - Air Freight (0.16%) Air Transport Services Group Inc (a) 7 17 Atlas Air Worldwide Holdings Inc (a) Water (0.25%) American States Water Co California Water Service Group Transport - Equipment & Leasing (0.12%) Aircastle Ltd Pico Holdings Inc (a) 22 SJW Corp 17 Amerco Inc (a) 24 Textainer Group Holdings Ltd 14 Willis Lease Finance Corp (a) 7 Web Hosting & Design (0.02%) Web.com Group Inc (a) 20 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) (a) Non-Income Producing Security Shares Value Held (000's) Unrealized Appreciation (Depreciation) COMMON STOCKS (continued) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the account as of the period end were as follows: Web Portals (0.57%) Earthlink Inc 24,398 $ Unrealized Appreciation $ 19,521 United Online Inc Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Wire & Cable Products (0.21%) Cost for federal income tax purposes Belden Inc All dollar amounts are shown in thousands (000's) Encore Wire Corp Fushi Copperweld Inc (a) 14 Portfolio Summary (unaudited) Insteel Industries Inc 22 Sector Percent Financial 32.74% Industrial 14.95% Wireless Equipment (0.23%) Consumer, Non-cyclical 13.66% Airvana Inc (a) 7 Consumer, Cyclical 13.35% Globecomm Systems Inc (a) 16 Communications 5.71% Utilities 5.52% Novatel Wireless Inc (a) Technology 5.37% Powerwave Technologies Inc (a) 21 Energy 4.38% RF Micro Devices Inc (a) 44 Basic Materials 4.22% Diversified 0.06% Exchange Traded Funds 0.03% TOTAL COMMON STOCKS $ 127,472 Other Assets in Excess of Liabilities, Net 0.01% TOTAL NET ASSETS 100.00% Principal Amount Value Other Assets Summary (unaudited) (000's) (000's) Asset Type Percent REPURCHASE AGREEMENTS (2.70%) Futures 4.14% Diversified Banking Institutions (2.70%) Investment in Joint Trading Account; Bank of America Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $1,122,000; 0.00% - 5.70%; dated 11/13/09 - 11/19/24) $ 1,100 $ Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by US Treasury Notes; $1,091,000; 0.88%; dated 12/31/10 - 03/31/11) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.06% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issues; $312,000; 0.00% - 3.75%; dated 11/13/09 - 03/27/19) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.03% dated 09/30/09 maturing 10/01/09 (collateralized by Sovereign Agency Issue; $1,091,000; 0.00%; dated 02/26/10) TOTAL REPURCHASE AGREEMENTS $ 3,545 Total Investments $ 131,017 Other Assets in Excess of Liabilities, Net - 0.01% 8 TOTAL NET ASSETS - 100.00% $ 131,025 Schedule of Investments SmallCap Value Account I September 30, 2009 (unaudited) Futures Contracts Current Unrealized Original Market Appreciation/ Type Buy/Sell Contracts Value Value (Depreciation) Russell 2000 Mini; December 2009 Buy 90 $ 5,377 $ 5,427 $ 50 All dollar amounts are shown in thousands (000's) Security Valuation. Principal LifeTime 2010 Account, Principal LifeTime 2020 Account, Principal LifeTime 2030 Account, Principal LifeTime 2040 Account, Principal LifeTime 2050 Account, and Principal LifeTime Strategic Income Account (collectively, the Principal LifeTime Accounts) along with SAM Balanced Portfolio, SAM Conservative Balanced Portfolio, SAM Conservative Growth Portfolio, SAM Flexible Income Portfolio, SAM Strategic Growth Portfolio (collectively, the SAM Portfolios) invest in combinations of other series of Principal Variable Contracts Funds, Inc. and Principal Funds, Inc. (the Underlying Funds). Investments in the Underlying Funds are valued at the closing net asset value per share of each Underlying Fund on the day of valuation. Asset Allocation Account, Balanced Account, Bond & Mortgage Securities Account, Diversified International Account, Equity Income Account, Government & High Quality Bond Account, Income Account, International Emerging Markets Account, International SmallCap Account, LargeCap Blend Account II, LargeCap Growth Account, LargeCap Growth Account I, LargeCap S&P 500 Index Account, LargeCap Value Account, LargeCap Value Account III, MidCap Blend Account, MidCap Growth Account I, MidCap Stock Account, MidCap Value Account II, Mortgage Securities Account, Principal Capital Appreciation Account, Real Estate Securities Account, Short-Term Bond Account, Short-Term Income Account, SmallCap Blend Account, SmallCap Growth Account II, and SmallCap Value Account I known as the Accounts value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the Manager) under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the accounts net asset value are ordinarily not reflected in the accounts net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the accounts net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. To the extent each account invests in foreign securities listed on foreign exchanges which trade on days on which the account does not determine its net asset value, for example weekends and other customary national U.S. holidays, each accounts net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Accounts to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Money Market Account values its securities at amortized cost as permitted under Rule 2a-7 of the Investment Company Act of 1940. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. Fair value is defined as the price that the Accounts would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Accounts use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Accounts. Unobservable inputs are inputs that reflect the Accounts own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Ï Level 1  Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Ï Level 2  Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.). Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Ï Level 3  Significant unobservable inputs (including the Accounts assumptions in determining the fair value of investments). Investments which are generally included in this category include certain corporate bonds and certain mortgage backed securities. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the market place, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Accounts in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair value is a market based measure considered from the perspective of a market participant who holds the asset rather than an entity specific measure. Therefore, even when market assumptions are not readily available, the Accounts own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Accounts use prices and inputs that are current as of the measurement date. Investments which are generally included in the Level 3 category are primarily priced using quoted prices from brokers and dealers participating in the market for these investments. These investments are classified as Level 3 investments due to the lack of market transparency and market corroboration to support these quoted prices. Valuation models may be used as the pricing source for other investments classified as Level 3. Valuation models rely on one or more significant unobservable inputs. Frequently, fair value of these investments is determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those instruments. For example, short-term securities held in Money Market Account are valued using amortized cost, as permitted under 2a-7 of the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of these securities, but because the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2009 in valuing the Accounts' securities carried at value (amounts shown in thousands): Level 2 - Other Level 1 - Quoted Significant Observable Level 3 - Significant Account Prices Inputs Unobservable Inputs Totals (Level 1,2,3) Asset Allocation Account Equities Basic Materials $ 886 $ 115 $ - $ 1,001 Communications - Consumer, Cyclical - Consumer, Non-cyclical - Diversified 20 79 - 99 Energy - Exchange Traded Funds - - Financial - Industrial - Technology - Utilities - - Debt securities issued by the U.S. Treasury and other U.S. government - corporations and agencies Debt securities issued by foreign governments - 31 - 31 Corporate debt securities - - Commercial mortgage-backed securities - - Other debt obligations - - Total investments in securities $ $ 37,988 $ 114 $ 64,979 Foreign Currency Contracts* $ - $ 110 $ - $ 110 Futures* $ (23) $ - $ - $ (23) Balanced Account Equities Basic Materials $ 1,258 $ 22 $ - $ 1,280 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified 5 - - 5 Energy - - Exchange Traded Funds - - Financial - - Industrial - - Technology - - Utilities - - Debt securities issued by the U.S. Treasury and other U.S. government - - corporations and agencies Debt securities issued by states of the U.S. and political subdivisions of - 42 - 42 the states Debt securities issued by foreign governments - - Corporate debt securities - Residential mortgage-backed securities 25 Commercial mortgage-backed securities - Other debt obligations Total investments in securities $ $ 24,663 $ 832 $ 60,416 Futures* $ 2 $ - $ - $ 2 Bond & Mortgage Securities Account Equities Communications $ - $ 563 $ - $ 563 Financial - Utilities - - Debt securities issued by the U.S. Treasury and other U.S. government - corporations and agencies Debt securities issued by states of the U.S. and political subdivisions of - - the states Debt securities issued by foreign governments - - Corporate debt securities - Residential mortgage-backed securities - Commercial mortgage-backed securities - Other debt obligations - Total investments in securities $ - $ 376,403 $ 7,632 $ 384,035 Credit Default Swaps* $ - $ (2,624) $ - $ (2,624) Futures* $ 61 $ - $ - $ 61 Interest Rate Swaps* $ - $ (110) $ - $ (110) Diversified International Account Equities Basic Materials $ 1,756 $ 39,731 $ - $ 41,487 Communications - Consumer, Cyclical - Consumer, Non-cyclical - Diversified - - Energy - Financial 5 Industrial - - Technology - Utilities - - Other debt obligations - - Total investments in securities $ $ 336,123 $ 5 $ 347,388 Equity Income Account Equities Basic Materials $ 11,258 $ - $ - $ 11,258 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - Industrial - - Technology - - Utilities - - Debt securities issued by the U.S. Treasury and other U.S. government - 35 - 35 corporations and agencies Corporate debt securities - - Other debt obligations - - Total investments in securities $ $ 16,736 $ - $ 389,513 Government & High Quality Bond Account Debt securities issued by the U.S. Treasury and other U.S. government $ - $ 221,486 $ 1,077 $ 222,563 corporations and agencies Corporate debt securities - Residential mortgage-backed securities - Commercial mortgage-backed securities - - Other debt obligations - - Total investments in securities $ - $ 254,461 $ 2,893 $ 257,354 Income Account Equities Financial $ - $ 7 $ - $ 7 Government - 72 - 72 Debt securities issued by the U.S. Treasury and other U.S. government - - corporations and agencies Corporate debt securities - Other debt obligations - - Total investments in securities $ - $ 184,276 $ 2,704 $ 186,980 International Emerging Markets Account Equities Basic Materials $ 4,778 $ 15,978 $ - $ 20,756 Communications - Consumer, Cyclical - Consumer, Non-cyclical - Diversified - - Energy - Financial - - Industrial - - Technology - Utilities - Other debt obligations - - Total investments in securities $ $ 125,619 $ - $ 156,115 International SmallCap Account Equities Basic Materials $ - $ 8,592 $ - $ 8,592 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical 51 Diversified - - Energy - - Financial - 1 Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 51 $ 102,649 $ 249 $ 102,949 LargeCap Blend Account II Equities Basic Materials $ 7,548 $ - $ - $ 7,548 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ $ 1,526 $ - $ 177,831 Futures* $ 33 $ - $ - $ 33 LargeCap Growth Account Equities Basic Materials $ 8,459 $ - $ - $ 8,459 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Other debt obligations - - Total investments in securities $ 218,243 $ 6,497 $ - $ 224,740 LargeCap Growth Account I Equities Basic Materials $ 3,915 $ - $ - $ 3,915 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 204,502 $ 1,269 $ - $ 205,771 Futures* $ 29 $ - $ - $ 29 LargeCap S&P 500 Index Account Equities Basic Materials $ 3,725 $ - $ - $ 3,725 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified 55 - - 55 Energy - - Exchange Traded Funds - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 110,133 $ 1,455 $ - $ 111,588 Futures* $ 56 $ - $ - $ 56 LargeCap Value Account Equities Basic Materials $ 6,900 $ - $ - $ 6,900 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 151,264 $ 1,122 $ - $ 152,386 Futures* $ 32 $ - $ - $ 32 LargeCap Value Account III Equities Basic Materials $ 7,366 $ - $ - $ 7,366 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 207,544 $ 6,201 $ - $ 213,745 Futures* $ 77 $ - $ - $ 77 MidCap Blend Account Equities Basic Materials $ 7,632 $ 5,038 $ - $ 12,670 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ $ 6,899 $ - $ 307,733 MidCap Growth Account I Equities Basic Materials $ 1,919 $ - $ - $ 1,919 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Total investments in securities $ $ - $ - $ 48,029 MidCap Stock Account Equities Basic Materials $ 3,779 $ - $ - $ 3,779 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ $ 1,782 $ - $ 68,405 MidCap Value Account II Equities Basic Materials $ 3,189 $ - $ - $ 3,189 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Exchange Traded Funds - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ $ 457 $ - $ 98,220 Money Market Account Debt securities issued by the U.S. Treasury and other U.S. government $ - $ 12,599 $ - $ 12,599 corporations and agencies Debt securities issued by states of the U.S. and political subdivisions of - - the states Corporate debt securities - - Other debt obligations - - Total investments in securities $ - $ 412,389 $ - $ 412,389 Mortgage Securities Account Debt securities issued by the U.S. Treasury and other U.S. government $ - $ 166,759 $ - $ 166,759 corporations and agencies Other debt obligations - - Total investments in securities $ - $ 209,884 $ - $ 209,884 Principal Capital Appreciation Account Equities Basic Materials $ 3,368 $ - $ - $ 3,368 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Exchange Traded Funds 25 - - 25 Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ $ 1,567 $ - $ 93,399 Principal LifeTime 2010 Account Equities Funds $ 40,593 $ - $ - $ 40,593 Total investments in securities $ 40,593 $ - $ - $ 40,593 Principal LifeTime 2020 Account Equities Funds $ 166,733 $ - $ - $ 166,733 Total investments in securities $ 166,733 $ - $ - $ 166,733 Principal LifeTime 2030 Account Equities Funds $ 51,810 $ - $ - $ 51,810 Total investments in securities $ 51,810 $ - $ - $ 51,810 Principal LifeTime 2040 Account Equities Funds $ 14,693 $ - $ - $ 14,693 Total investments in securities $ 14,693 $ - $ - $ 14,693 $ - Principal LifeTime 2050 Account Equities Funds $ 9,623 $ - $ - $ 9,623 Total investments in securities $ 9,623 $ - $ - $ 9,623 Principal LifeTime Strategic Income Account Equities Funds $ 22,719 $ - $ - $ 22,719 Total investments in securities $ 22,719 $ - $ - $ 22,719 Real Estate Securities Account Equities Consumer, Cyclical $ 1,162 $ - $ - $ 1,162 Financial - Other debt obligations - - Total investments in securities $ 146,205 $ 2,580 $ - $ 148,785 SAM Balanced Portfolio Equities Funds $ 740,027 $ - $ - $ 740,027 Total investments in securities $ 740,027 $ - $ - $ 740,027 SAM Conservative Balanced Portfolio Equities Funds $ 151,555 $ - $ - $ 151,555 Total investments in securities $ 151,555 $ - $ - $ 151,555 SAM Conservative Growth Portfolio Equities Funds $ 200,901 $ - $ - $ 200,901 Total investments in securities $ 200,901 $ - $ - $ 200,901 SAM Flexible Income Portfolio Equities Funds $ 161,905 $ - $ - $ 161,905 Total investments in securities $ 161,905 $ - $ - $ 161,905 SAM Strategic Growth Portfolio Equities Funds $ 120,308 $ - $ - $ 120,308 Total investments in securities $ 120,308 $ - $ - $ 120,308 Short-Term Bond Account Debt securities issued by the U.S. Treasury and other U.S. government $ - $ 60,968 $ 86 $ 61,054 corporations and agencies Corporate debt securities - - Residential mortgage-backed securities - 5 Commercial mortgage-backed securities - 833 Other debt obligations - 761 Total investments in securities $ - $ 115,552 $ 1,685 $ 117,236 Short-Term Income Account Debt securities issued by the U.S. Treasury and other U.S. government $ - $ 15,640 $ - $ 15,640 corporations and agencies Corporate debt securities - 99 Other debt obligations - - Total investments in securities $ - $ 62,522 $ 99 $ 62,621 Futures* $ (41) $ - $ - $ (41) SmallCap Blend Account Equities Basic Materials $ 689 $ - $ - $ 689 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified 94 - - 94 Energy - - Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 49,390 $ 1,369 $ - $ 50,759 Futures* $ 18 $ - $ - $ 18 SmallCap Growth Account II Equities Basic Materials $ 1,270 $ - $ - $ 1,270 Communications - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified 2 - - 2 Energy - - Financial - - Industrial - - Technology - - Utilities 46 - - 46 Other debt obligations - - Total investments in securities $ 72,073 $ 1,585 $ - $ 73,658 Futures* $ 39 $ - $ - $ 39 SmallCap Value Account I Equities Basic Materials $ 5,525 $ - $ - $ 5,525 Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Diversified 80 - - 80 Energy - - Exchange Traded Funds 43 - - 43 Financial - - Industrial - - Technology - - Utilities - - Other debt obligations - - Total investments in securities $ 127,472 $ 3,545 $ - $ 131,017 Futures* $ 50 $ - $ - $ 50 *Futures, foreign currency contracts, and swap agreements are valued at the unrealized appreciation/(depreciation) of the instrument The changes in investments measured at fair value for which the Accounts' have used level 3 inputs to determine fair value are as follows (amounts shown in thousands): Change in Net Transfers In Value Value December 31, Accrued Unrealized Purchases/Sal and/or Out of September 30, Account Discounts/Premiums Realized Gain/(Loss) Gain/(Loss) es Level 3 Asset Allocation Account Debt securities issued by the U.S. Treasury and other U.S. government corporations and agencies $ 300 $ - $ 3 $ - $ (190) $ - $ 114 Total $ 300 $ - $ 3 $ - $ (190) $ - $ 114 Balanced Account Corporate debt securities $ 34 $ - $ (8) $ 19 $ (119) $ 464 $ 390 Residential mortgage-backed securities - 52 25 Commercial mortgage-backed securities - - - 13 70 85 Other debt obligations - - - Total $ 34 $ - $ (8) $ (24) $ (114) $ 944 $ 832 Bond & Mortgage Securities Account Equities $ - $ - $ - $ - $ - $ - $ - Financial - - - 3 - Debt securities issued by the U.S. Treasury and other U.S. government corporations and agencies - - - 49 Corporate debt securities 1 (82) 87 Residential mortgage-backed securities - - - Commercial mortgage-backed securities - - Other debt obligations - - (1) Total $ $ 1 $ (208) $ 392 $ (5) $ 6,931 $ 7,632 Diversified International Account Equities Communications $ 2,623 $ - $ - $ - $ - $ (2,623) $ - Financial - - - 5 - - 5 Industrial - Utilities 2 - (21) 29 - - Total $ 4,214 $ - $ (21) $ 34 $ (10) $ (4,212) $ 5 Government & High Quality Bond Fund Debt securities issued by the U.S. Treasury and other U.S. government corporations and agencies $ - $ - $ - $ 10 $ (321) $ 1,388 $ 1,077 Corporate debt securities - - - Residential mortgage-backed securities - - - Total $ - $ - $ - $ (183) $ (720) $ 3,796 $ 2,893 Income Account Corporate debt securities $ 774 $ 3 $ - $ 427 $ 1,500 $ - $ 2,704 Total $ 774 $ 3 $ - $ 427 $ 1,500 $ - $ 2,704 International SmallCap Account Equities Consumer, Non-cyclical $ - $ - $ - $ 56 $ 192 $ - $ 248 Financial - 1 - 1 Industrial 58 - Total $ - $ - $ - $ 56 $ 193 $ - $ 249 Short-Term Bond Account Debt securities issued by the U.S. Treasury and other U.S. government corporations and agencies $ - $ - $ - $ 10 $ (15) $ 91 $ 86 Residential mortgage-backed securities - 16 5 Commercial mortgage-backed securities 53 - - 75 Other debt obligations - - - 53 - - Short-Term Income Account Corporate debt securities $ - $ - $ - $ 24 $ (9) $ 84 $ 99 Total $ - $ - $ - $ 24 $ (9) $ 84 $ 99 The Accounts schedules of investments as of September 30, 2009 have not been audited. This report is provided for the general information of the Accounts shareholders. For more information regarding the Account and its holdings, please see the Account ITEM 2  CONTROLS AND PROCEDURES a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing). (b) There have been no changes in the registrants internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3  EXHIBITS Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act are attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Principal Variable Contracts Funds, Inc. By /s/ Ralph C. Eucher Ralph C. Eucher, Chairman and CEO Date 11/23/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Ralph C. Eucher Ralph C. Eucher, Chairman and CEO Date 11/23/2009 By /s/ Layne A. Rasmussen Layne A. Rasmussen, Vice President, Controller and Chief Financial Officer Date 11/23/2009
